Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of April 12, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. DEFINITIONS

   1

SECTION 1.1

  General    1

SECTION 1.2

  Specific Terms    1

SECTION 1.3

  Usage of Terms    2

SECTION 1.4

  [Reserved]    2

SECTION 1.5

  No Recourse    2

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder    3

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   3

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property    3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   4

SECTION 3.1

  Representations and Warranties of Seller    4

SECTION 3.2

  Representations and Warranties of Purchaser    6

ARTICLE IV. COVENANTS OF SELLER

   8

SECTION 4.1

  Protection of Title of Purchaser    8

SECTION 4.2

  Other Liens or Interests    9

SECTION 4.3

  Costs and Expenses    10

SECTION 4.4

  Indemnification    10

ARTICLE V. REPURCHASES

   12

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty    12

SECTION 5.2

  Reassignment of Purchased Receivables    12

SECTION 5.3

  Waivers    13

ARTICLE VI. MISCELLANEOUS

   13

SECTION 6.1

  Liability of Seller    13

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser    13

SECTION 6.3

  Limitation on Liability of Seller and Others    14

SECTION 6.4

  Seller May Own Notes or the Certificate    14

SECTION 6.5

  Amendment    14

SECTION 6.6

  Notices    15

SECTION 6.7

  Merger and Integration    15

SECTION 6.8

  Severability of Provisions    15

SECTION 6.9

  Intention of the Parties    15

SECTION 6.10

  Governing Law    16

SECTION 6.11

  Counterparts    16

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
16

SECTION 6.13

  Nonpetition Covenant    17

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 12, 2012, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General . The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 12, 2012, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2012-2, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms . Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means April 19, 2012.

“Issuer” means AmeriCredit Automobile Receivables Trust 2012-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms . With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved]

SECTION 1.5 No Recourse . Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any

 

2



--------------------------------------------------------------------------------

certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder . Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed

 

3



--------------------------------------------------------------------------------

Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller . Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at

 

4



--------------------------------------------------------------------------------

all relevant times, and now has, power, authority and legal right to acquire,
own and sell the Receivables and the Other Conveyed Property to be transferred
to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

 

5



--------------------------------------------------------------------------------

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the

 

6



--------------------------------------------------------------------------------

Other Conveyed Property or to perform Purchaser’s obligations hereunder and
under the Purchaser’s Related Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise,

 

7



--------------------------------------------------------------------------------

transfer or similar tax upon, the transfer and acquisition of the Receivables
and the Other Conveyed Property hereunder or the transfer of the Receivables and
the Other Conveyed Property to the Issuer pursuant to the Sale and Servicing
Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or

 

8



--------------------------------------------------------------------------------

continuation statement filed by Seller (or by Purchaser, Issuer or the Trust
Collateral Agent on behalf of Seller) in accordance with paragraph (a) above
seriously misleading within the meaning of §9-506 of the applicable UCC, unless
they shall have given Purchaser, Issuer and the Trust Collateral Agent at least
60 days’ prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests . Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses . Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or

 

10



--------------------------------------------------------------------------------

ownership of the Receivables or the Other Conveyed Property hereunder and the
conveyance or ownership of the Receivables under the Sale and Servicing
Agreement or the issuance and original sale of the Notes or the issuance of the
Certificate, including, without limitation, any sales, gross receipts, personal
property, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise taxes,
arising out of the transactions contemplated hereby or transfer taxes arising in
connection with the transfer of the Notes or the Certificate) and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate.

 

11



--------------------------------------------------------------------------------

The indemnity obligations hereunder shall be in addition to any obligation that
Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty . Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Backup Servicer, the Noteholders, the
Certificateholder, the Trust Collateral Agent on behalf of the Noteholders or
the Owner Trustee on behalf of the Certificateholder. The provisions of this
Section 5.1 are intended to grant the Issuer and the Trust Collateral Agent a
direct right against Seller to demand performance hereunder, and in connection
therewith, Seller waives any requirement of prior demand against Purchaser with
respect to such repurchase obligation. Any such repurchase shall take place in
the manner specified in Section 3.2 of the Sale and Servicing Agreement.
Notwithstanding any other provision of this Agreement or the Sale and Servicing
Agreement to the contrary, the obligation of Seller under this Section shall not
terminate upon a termination of Seller as Servicer under the Sale and Servicing
Agreement and shall be performed in accordance with the terms hereof
notwithstanding the failure of the Servicer or Purchaser to perform any of their
respective obligations with respect to such Receivable under the Sale and
Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or

 

12



--------------------------------------------------------------------------------

legal proceeding, it is held that Seller may not enforce any such Receivable on
the ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the

 

13



--------------------------------------------------------------------------------

interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this

 

14



--------------------------------------------------------------------------------

Section or pursuant to any other provision of this Agreement shall be conclusive
and binding on such Holder and on all future Holders of such Certificate or Note
and of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

 

15



--------------------------------------------------------------------------------

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral

 

16



--------------------------------------------------------------------------------

Agent, the Noteholders and the Certificateholder (notwithstanding any failure by
the Servicer, the Backup Servicer or the Purchaser to perform its respective
duties and obligations hereunder or under Related Documents) and that the Trust
Collateral Agent may enforce the duties and obligations of Seller under this
Agreement against Seller for the benefit of the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By   /s/ Susan B. Sheffield Name: Susan B.
Sheffield

Title: Executive Vice President, Corporate

Finance

AMERICREDIT FINANCIAL SERVICES,

INC., as Seller

By   /s/ Sheli Fitzgerald   Name: Sheli Fitzgerald  

Title: Vice President, Corporate

Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By   /s/ Marianna C. Stershic   Name: Marianna C. Stershic   Title: Vice
President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447781014        447813684        447846262        447878794       
447912338        446981011        447445396        447478926        447512468   
    447547779        447584210        447608381        447641069       
447673849        447706573        447739152        447771726        435140421   
    434940458        434796801      447781022        447813692        447846270
       447878802        447912346        446982746        447445404       
447478934        447512476        447547787        447584228        447608399   
    447641077        447673856        447706581        447739160       
447771734        435140546        434940508        434796892      447781030     
  447813700        447846288        447878810        447912353        446983629
       447445412        447478942        447512484        447547795       
447584236        447608407        447641093        447673864        447706599   
    447739178        447771742        435140595        434940540       
434796918      447781048        447813718        447846296        447878828     
  447912361        446984254        447445420        447478959        447512492
       447547803        447584244        447608415        447641101       
447673872        447706607        447739186        447771759        435140603   
    434940599        434796967      447781055        447813726        447846304
       447878836        447912379        446984411        447445438       
447478967        447512500        447547811        447584251        447608423   
    447641119        447673880        447706615        447739194       
447771767        435140611        434940631        434796983      447781063     
  447813734        447846312        447878844        447912387        446985350
       447445446        447478975        447512518        447547829       
447584269        447608431        447641127        447673898        447706623   
    447739202        447771775        435140629        434940664       
434797007      447781071        447813742        447846320        447878851     
  447912395        446985749        447445453        447478983        447512526
       447547837        447584277        447608449        447641135       
447673906        447706631        447739210        447771783        435140637   
    434940698        434797015      447781089        447813759        447846338
       447878869        447912403        446988776        447445461       
447478991        447512534        447547845        447584285        447608456   
    447641143        447673914        447706649        447739228       
447771791        435140678        434940763        434797023      447781097     
  447813767        447846346        447878877        447912411        446991135
       447445479        447479007        447512542        447547852       
447584293        447608464        447641150        447673922        447706656   
    447739236        447771809        435140702        434940821       
434797106      447781105        447813775        447846353        447878885     
  447912437        446992950        447445487        447479015        447512559
       447547860        447584301        447608472        447641168       
447673930        447706664        447739244        447771817        435140710   
    434940839        434797130      447781113        447813783        447846361
       447878893        447912445        446993214        447445495       
447479023        447512567        447547886        447584319        447608480   
    447641176        447673948        447706672        447739251       
447771825        435140744        434940854        434797148      447781121     
  447813791        447846379        447878901        447912452        446994477
       447445503        447479031        447512575        447547894       
447584327        447608498        447641184        447673955        447706680   
    447739269        447771833        435140777        434940862       
434797247      447781147        447813809        447846387        447878919     
  447912486        446994626        447445511        447479049        447512583
       447547902        447584335        447608506        447641192       
447673963        447706698        447739277        447771841        435140850   
    434940912        434797288      447781154        447813817        447846395
       447878927        447912494        446996118        447445529       
447479056        447512591        447547910        447584343        447608514   
    447641200        447673971        447706706        447739285       
447771858        435140868        434940938        434797296      447781162     
  447813825        447846403        447878935        447912502        446997074
       447445537        447479064        447512609        447547928       
447584350        447608522        447641218        447673989        447706714   
    447739293        447771866        435140884        434940987       
434797312      447781170        447813833        447846411        447878943     
  447912510        446997959        447445545        447479072        447512617
       447547936        447584368        447608530        447641226       
447673997        447706722        447739301        447771874        435140918   
    434941001        434797445      447781188        447813841        447846429
       447878950        447912536        446999815        447445552       
447479098        447512625        447547944        447584384        447608548   
    447641234        447674011        447706730        447739319       
447771882        435140967        434941373        434797452      447781196     
  447813858        447846437        447878968        447912544        446999823
       447445560        447479106        447512633        447547951       
447584400        447608555        447641242        447674029        447706748   
    447739327        447771890        435140991        434941530       
434797502      447781204        447813866        447846445        447878976     
  447912551        447004193        447445586        447479114        447512641
       447547969        447584418        447608563        447641259       
447674037        447706755        447739335        447771908        435141130   
    434941548        434797510      447781212        447813874        447846452
       447878984        447912569        447007386        447445594       
447479130        447512658        447547977        447584426        447608571   
    447641267        447674045        447706763        447739343       
447771916        435141189        434941555        434797577      447781220     
  447813882        447846460        447878992        447912577        447008095
       447445602        447479148        447512666        447547985       
447584434        447608589        447641275        447674052        447706771   
    447739350        447771924        435141239        434941563       
434797585      447781238        447813890        447846478        447879008     
  447912585        447008764        447445610        447479155        447512674
       447547993        447584442        447608597        447641283       
447674060        447706789        447739368        447771932        435141247   
    434941589        434797684      447781246        447813908        447846486
       447879016        447912593        447012923        447445628       
447479163        447512682        447548009        447584459        447608605   
    447641291        447674078        447706797        447739376       
447771940        435141262        434941597        434797908      447781253     
  447813916        447846494        447879032        447912601        447016007
       447445636        447479171        447512690        447548017       
447584467        447608613        447641309        447674086        447706805   
    447739384        447771957        435141320        434941720       
434797965      447781279        447813924        447846502        447879040     
  447912619        447016866        447445644        447479189        447512708
       447548025        447584483        447608621        447641317       
447674094        447706813        447739392        447771965        435141353   
    434941746        434798021      447781287        447813932        447846510
       447879057        447912627        447017088        447445651       
447479197        447512716        447548033        447584491        447608639   
    447641325        447674102        447706821        447739400       
447771973        435141379        434941803        434798039      447781295     
  447813940        447846528        447879065        447912635        447017369
       447445669        447479205        447512724        447548041       
447584509        447608647        447641333        447674110        447706839   
    447739418        447771981        435141387        434941845       
434798062      447781303        447813957        447846536        447879073     
  447912643        447018839        447445677        447479221        447512732
       447548058        447584517        447608654        447641341       
447674128        447706847        447739426        447771999        435141445   
    434941860        434798070      447781311        447813965        447846544
       447879081        447912650        447019167        447445685       
447479239        447512740        447548066        447584525        427540653   
    447641358        447674136        447706854        447739434       
447772005        435141486        434941902        434798112      447781329     
  447813973        447846551        447879099        447912684        447019449
       447445693        447479247        447512757        447548074       
447584533        427800628        447641366        447674144        447706862   
    447739442        447772013        435141528        434941928       
434798146      447781337        447813981        447846569        447879107     
  447912692        447022815        447445701        447479254        447512765
       447548082        447584541        427852843        447641374       
447674151        447706870        447739459        447772021        435141569   
    434941936        434798161      447781345        447813999        447846577
       447879115        447912700        447022997        447445719       
447479262        447512773        447548090        447584566        428055719   
    447641382        447674169        447706888        447739467       
447772039        435141643        434941944        434798179      447781352     
  447814005        447846585        447879123        447912718        447024951
       447445727        447479270        447512781        447548108       
447584574        428115422        447641390        447674177        447706896   
    447739475        447772047        435141684        434941977       
434798203      447781360        447814013        447846593        447879131     
  447912726        447025487        447445735        447479288        447512799
       447548116        447584582        428132351        447641408       
447674185        447706904        447739483        447772054        435141767   
    434942017        434798229      447781378        447814021        447846601
       447879149        447912734        447025552        447445743       
447479296        447512807        447548132        447584590        428209993   
    447641416        447674193        447706912        447739491       
447772062        435142112        434942041        434798294      447781386     
  447814039        447846619        447879156        447912742        447025925
       447445750        447479304        447512815        447548140       
447584608        428325484        447641424        447674201        447706920   
    447739509        447772070        435142138        434942058       
434798336      447781394        447814047        447846627        447879164     
  447912759        447027277        447445768        447479312        447512823
       447548157        447584624        428331136        447641432       
447674219        447706938        447739517        447772088        435142146   
    434942066        434798401      447781402        447814054        447846635
       447879172        447912767        447028358        447445776       
447479320        447512831        447548165        447584632        428357297   
    447641440        447674227        447706946        447739525       
447772096        435142195        434942140        434798617      447781410     
  447814062        447846643        447879180        447912775        447032442
       447445784        447479338        447512849        447548173       
447584640        428404156        447641457        447674235        447706953   
    447739533        447772104        435142237        434942165       
434798682      447781428        447814070        447846650        447879198     
  447912791        447033416        447445792        447479346        447512856
       447548181        447584657        428452387        447641465       
447674243        447706961        447739541        447772112        435142294   
    434942181        434798690      447781436        447814088        447846668
       447879206        447912809        447034182        447445800       
447479353        447512864        447548199        447584665        428669618   
    447641473        447674250        447706979        447739558       
447772120        435142310        434942223        434798757      447781444     
  447814096        447846676        447879214        447912817        447034448
       447445818        447479361        447512872        447548207       
447584673        428826416        447641481        447674268        447706987   
    447739566        447772138        435142328        434942322       
434798773      447781451        447814104        447846684        447879222     
  447912825        447036591        447445826        447479379        447512880
       447548215        447584681        428864102        447641499       
447674276        447706995        447739574        447772146        435142336   
    434942421        434798799      447781469        447814112        447846692
       447879230        447912833        447038308        447445834       
447479387        447512898        447548223        447584699        428922249   
    447641507        447674284        447707001        447739582       
447772153        435142344        434942512        434798914      447781477     
  447814120        447846700        447879248        447912841        447038886
       447445842        447479395        447512906        447548231       
447584707        428942866        447641515        447674292        447707019   
    447739590        447772161        435142385        434942553       
434799003      447781485        447814138        447846718        447879255     
  447912858        447039231        447445859        447479403        447512914
       447548249        447584715        428943328        447641523       
447674300        447707027        447739608        447772179        435142393   
    434942629        434799011      447781493        447814146        447846726
       447879263        447912866        447039983        447445867       
447479411        447512922        447548256        447584731        428961403   
    447641531        447674318        447707035        447739616       
447772187        435142427        434942660        434799151      447781501     
  447814153        447846734        447879271        447912882        447040569
       447445875        447479429        447512930        447548264       
447584749        428965610        447641549        447674326        447707043   
    447739624        447772195        435142484        434942678       
434799169      447781519        447814161        447846742        447879289     
  447912890        447041880        447445883        447479437        447512948
       447548272        447584756        428973119        447641556       
447674334        447707050        447739632        447772203        435142492   
    434942744        434799177      447781527        447814179        447846759
       447879297        447912908        447044355        447445891       
447479445        447512955        447548298        447584764        429014855   
    447641564        447674342        447707068        447739640       
447772211        435142542        434942843        434799193      447781535     
  447814187        447846767        447879305        447912916        447045725
       447445909        447479452        447512963        447548306       
447584772        429030273        447641572        447674359        447707076   
    447739657        447772229        435142567        434942876       
434799219      447781543        447814195        447846775        447879313     
  447912924        447046087        447445917        447479460        447512971
       447548322        447584780        429038094        447641580       
447674367        447707084        447739665        447772237        435142666   
    434942918        434799235      447781550        447814203        447846783
       447879321        447912932        447048166        447445925       
447479478        447512989        447548330        447584806        429056419   
    447641598        447674375        447707092        447739673       
447772245        435142674        434942942        434799268      447781568     
  447814211        447846791        447879339        447912940        447049495
       447445933        447479486        447512997        447548348       
447584814        429081714        447641606        447674383        447707100   
    447739681        447772252        435142682        434942991       
434799284      447781576        447814229        447846809        447879347     
  447912957        447049677        447445941        447479494        447513003
       447548355        447584822        429115215        447641614       
447674391        447707118        447739699        447772260        435142708   
    434943015        434799326      447781584        447814237        447846817
       447879354        447912965        447049966        447445958       
447479502        447513011        447548363        447584830        447608662   
    447641622        447674409        447707126        447739707       
447772278        435142740        434943130        434799409      447781592     
  447814245        447846825        447879362        447912973        447051103
       447445966        447479510        447513029        447548371       
447584855        447608670        447641630        447674417        447707134   
    447739715        447772286        435142807        434943205       
434799458      447781600        447814252        447846833        447879370     
  447912981        447052564        447445974        447479528        447513037
       447548389        447584863        447608688        447641648       
447674425        447707142        447739723        447772294        435142815   
    434943247        434799466      447781618        447814260        447846841
       447879388        447912999        447055351        447445982       
447479536        447513045        447548397        447584871        447608696   
    447641655        447674433        447707159        447739731       
447772302        435142880        434943254        434799508      447781626     
  447814278        447846866        447879396        447913005        447055559
       447445990        447479544        447513052        447548405       
447584889        447608704        447641663        447674441        447707167   
    447739749        447772310        435142963        434943346       
434799565      447781634        447814286        447846874        447879404     
  447913013        447062100        447446006        447479551        447513060
       447548413        447584897        447608712        447641671       
447674458        447707175        447739756        447772328        435143011   
    434943429        434799573      447781642        447814294        447846882
       447879412        447913021        447062480        447446014       
447479569        447513078        447548421        447584905        447608720   
    447641689        447674466        447707183        447739764       
447772336        435143060        434943452        434799615      447781659     
  447814302        447846890        447879420        447913039        447063660
       447446022        447479577        447513094        447548439       
447584913        447608738        447641697        447674474        447707191   
    447739772        447772344        435143078        434943536       
434799623      447781667        447814310        447846908        447879438     
  447913047        447064106        447446030        447479585        447513102
       447548447        447584921        447608746        447641705       
447674482        447707209        447739780        447772351        435143128   
    434943569        434799649      447781675        447814328        447846916
       447879446        447913054        447065129        447446048       
447479593        447513110        447548454        447584939        447608753   
    447641713        447674490        447707217        447739798       
447772369        435143227        434943676        434799748      447781683     
  447814336        447846924        447879453        447913062        447065384
       447446055        447479601        447513128        447548462       
447584947        447608761        447641721        447674508        447707225   
    447739806        447772377        435143268        434943684       
434799763      447781691        447814344        447846932        447879461     
  447913070        447065707        447446063        447479619        447513136
       447548470        447584954        447608779        447641739       
447674516        447707233        447739814        447772385        435143318   
    434943775        434799920      447781709        447814351        447846940
       447879479        447913088        447066614        447446071       
447479627        447513144        447548496        447584970        447608795   
    447641747        447674524        447707241        447739822       
447772393        435143383        434943908        434799938      447781717     
  447814369        447846957        447879487        447913096        447068925
       447446089        447479635        447513151        447548504       
447584988        447608803        447641754        447674532        447707258   
    447739830        447772401        435143409        434943916       
434799987      447781725        447814377        447846965        447879495     
  447913104        447070145        447446105        447479643        447513169
       447548512        447585001        447608811        447641762       
447674540        447707266        447739848        447772419        435143474   
    434943932        434799995      447781741        447814385        447846973
       447879503        447913112        447070897        447446113       
447479650        447513177        447548520        447585019        447608829   
    447641770        447674557        447707274        447739855       
447772427        435143557        434944021        434800017      447781758     
  447814393        447846981        447879511        447913120        447072851
       447446121        447479668        447513185        447548538       
447585027        447608837        447641788        447674565        447707282   
    447739863        447772435        435143664        434944054       
434800025      447781766        447814401        447846999        447879529     
  447913138        447080557        447446139        447479676        447513193
       447548546        447585035        447608845        447641796       
447674573        447707290        447739871        447772443        435143672   
    434944088        434800090   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447781774        447814419        447847005        447879537       
447913153        447082991        447446147        447479684        447513201   
    447548553        447585043        447608852        447641804       
447674581        447707308        447739889        447772450        435143714   
    434944104        434800140      447781782        447814427        447847013
       447879545        447913161        447083429        447446154       
447479692        447513219        447548579        447585068        447608860   
    447641812        447674599        447707316        447739897       
447772468        435143730        434944203        434800298      447781790     
  447814435        447847021        447879552        447913179        447083759
       447446162        447479700        447513227        447548587       
447585076        447608878        447641820        447674607        447707324   
    447739905        447772476        435143748        434944245       
434800546      447781808        447814443        447847039        447879560     
  447913187        447084872        447446170        447479718        447513235
       447548595        447585084        447608886        447641838       
447674615        447707332        447739913        447772484        435143854   
    434944278        434800587      447781816        447814450        447847047
       447879578        447913195        447085135        447446188       
447479726        447513243        447548603        447585092        447608894   
    447641846        447674623        447707340        447739921       
447772492        435143938        434944286        434800595      447781824     
  447814468        447847054        447879586        447913203        447085655
       447446196        447479734        447513250        447548611       
447585100        447608902        447641853        447674631        447707357   
    447739939        447772500        435143953        434944310       
434800611      447781832        447814476        447847062        447879594     
  447913211        447087123        447446204        447479742        447513268
       447548629        447585118        447608910        447641861       
447674649        447707365        447739947        447772518        435143961   
    434944377        434800652      447781840        447814484        447847070
       447879602        447913229        447087693        447446212       
447479759        447513276        447548637        447585126        447608928   
    447641879        447674656        447707373        447739954       
447772526        435144001        434944385        434800744      447781857     
  447814492        447847088        447879610        447913237        447100132
       447446220        447479767        447513284        447548645       
447585134        447608944        447641887        447674664        447707381   
    447739962        447772534        435144076        434944419       
434800777      447781865        447814500        447847096        447879628     
  447913245        447102617        447446238        447479775        447513318
       447548660        447585142        447608951        447641895       
447674672        447707399        447739970        447772542        435144167   
    434944427        434800876      447781873        447814518        447847104
       447879636        447913252        447106212        447446246       
447479783        447513334        447548678        447585159        447608969   
    447641903        447674680        447707407        447739988       
447772559        435144266        434944435        434800983      447781881     
  447814526        447847112        447879644        447913260        447106824
       447446253        447479791        447513342        447548686       
447585167        447608977        447641911        447674698        447707415   
    447739996        447772567        435144290        434944476       
434801007      447781899        447814534        447847120        447879651     
  447913286        447107483        447446261        447479817        447513359
       447548694        447585175        447608985        447641929       
447674706        447707423        447740002        447772575        435144308   
    434944567        434801064      447781907        447814542        447847138
       447879669        447913294        447107657        447446279       
447479825        447513367        447548710        447585183        447608993   
    447641937        447674714        447707431        447740010       
447772583        435144340        434944583        434801114      447781915     
  447814559        447847146        447879677        447913302        447111964
       447446287        447479833        447513375        447548728       
447585191        447609009        447641945        447674722        447707449   
    447740028        447772591        435144449        434944591       
434801163      447781923        447814567        447847153        447879685     
  447913328        447119272        447446295        447479841        447513391
       447548736        447585209        447609017        447641952       
447674730        447707456        447740036        447772609        435144522   
    434944617        434801171      447781931        447814575        447847161
       447879693        447913336        447120767        447446303       
447479858        447513409        447548744        447585217        447609025   
    447641960        447674748        447707464        447740044       
447772617        435144597        434944641        434801247      447781949     
  447814583        447847179        447879701        447913344        447122144
       447446311        447479866        447513417        447548751       
447585225        447609033        447641978        447674755        447707472   
    447740051        447772625        435144605        434944674       
434801254      447781956        447814591        447847187        447879719     
  447913351        447124082        447446329        447479874        447513425
       447548769        447585233        447609041        447641986       
447674763        447707480        447740069        447772633        435144613   
    434944682        434801262      447781964        447814609        447847195
       447879727        447913369        447130501        447446337       
447479882        447513433        447548777        447585241        447609058   
    447641994        447674771        447707498        447740077       
447772641        435144639        434944831        434801320      447781972     
  447814617        447847203        447879735        447913377        447137134
       447446345        447479890        447513441        447548785       
447585258        447609066        447642000        447674789        447707506   
    447740085        447772658        435144704        434944849       
434801338      447781980        447814625        447847211        447879743     
  447913393        447141664        447446352        447479908        447513458
       447548793        447585266        447609074        447642018       
447674797        447707514        447740093        447772666        435144746   
    434944922        434801361      447781998        447814633        447847229
       447879750        447913419        447141979        447446360       
447479916        447513466        447548819        447585274        447609082   
    447642026        447674805        447707522        447740101       
447772674        435144837        434944971        434801379      447782004     
  447814641        447847237        447879768        447913427        447143819
       447446378        447479924        447513474        447548827       
447585282        447609090        447642034        447674813        447707530   
    447740119        447772682        435144845        434944989       
434801395      447782012        447814658        447847245        447879776     
  447913435        447147034        447446386        447479932        447513482
       447548835        447585308        447609108        447642042       
447674821        447707548        447740127        447772690        435144878   
    434945044        434801403      447782020        447814666        447847252
       447879784        447913443        447151515        447446394       
447479940        447513508        447548843        447585316        447609116   
    447642059        447674839        447707555        447740135       
447772708        435144894        434945051        434801411      447782038     
  447814674        447847260        447879792        447913468        447152380
       447446402        447479957        447513516        447548850       
447585324        447609124        447642067        447674847        447707563   
    447740143        447772716        435144902        434945085       
434801510      447782046        447814682        447847278        447879800     
  447913476        447153172        447446410        447479965        447513524
       447548884        447585332        447609132        447642075       
447674854        447707571        447740150        447772724        435144977   
    434945101        434801551      447782053        447814690        447847286
       447879818        447913484        447156381        447446428       
447479973        447513532        447548892        447585340        447609140   
    447642083        447674862        447707589        447740168       
447772732        435145040        434945192        434801585      447782061     
  447814708        447847294        447879826        447913492        447158221
       447446436        447479981        447513540        447548900       
447585357        447609157        447642091        447674870        447707597   
    447740176        447772740        435145081        434945267       
434801668      447782079        447814716        447847302        447879834     
  447913500        447161134        447446444        447479999        447513557
       447548918        447585365        447609165        447642109       
447674888        447707605        447740184        447772757        435145107   
    434945309        434801700      447782087        447814724        447847328
       447879842        447913518        447161936        447446451       
447480005        447513573        447548926        447585373        447609173   
    447642117        447674896        447707613        447740192       
447772765        435145297        434945317        434801742      447782095     
  447814732        447847336        447879859        447913526        447165002
       447446469        447480013        447513581        447548959       
447585381        447609181        447642125        447674904        447707621   
    447740200        447772773        435145339        434945523       
434801775      447782103        447814740        447847344        447879867     
  447913542        447172602        447446477        447480021        447513599
       447548975        447585399        447609199        447642133       
447674912        447707639        447740218        447772781        435145362   
    434946554        434801791      447782111        447814757        447847351
       447879875        447913559        447182064        447446485       
447480039        447513607        447548983        447585407        447609207   
    447642141        447674920        447707647        447740226       
447772799        435145412        434946687        434801924      447782129     
  447814765        447847369        447879883        447913575        447211780
       447446493        447480047        447513615        447548991       
447585415        447609215        447642158        447674938        447707654   
    447740234        447772807        435145529        434946695       
434801981      447782137        447814773        447847377        447879891     
  447913583        447241712        447446501        447480054        447513623
       447549007        447585423        447609223        447642166       
447674946        447707662        447740242        447772815        435145594   
    434946778        434802070      447782145        447814781        447847385
       447879909        447913591        447411240        447446519       
447480062        447513631        447549015        447585431        447609231   
    447642174        447674953        447707670        447740259       
447772823        435145651        434946844        434802096      447782152     
  447814799        447847393        447879917        447913609        447411257
       447446527        447480070        447513649        447549023       
447585449        447609249        447642182        447674961        447707688   
    447740267        447772831        435145727        434946919       
434802104      447782160        447814807        447847401        447879925     
  447913617        447411265        447446535        447480088        447513656
       447549031        447585456        447609256        447642190       
447674979        447707696        447740275        447772849        435145792   
    434946976        434802138      447782178        447814815        447847419
       447879933        447913625        447411273        447446543       
447480096        447513664        447549049        447585464        447609264   
    447642208        447674987        447707704        447740283       
447772856        435145818        434946992        434802146      447782186     
  447814823        447847427        447879941        447913633        447411281
       447446550        447480104        447513672        447549056       
447585480        447609272        447642216        447674995        447707712   
    447740291        447772864        435145859        434947065       
434802161      447782194        447814831        447847435        447879958     
  447913641        447411299        447446568        447480112        447513680
       447549064        447585498        447609280        447642224       
447675000        447707720        447740309        447772872        435145875   
    434947107        434802203      447782202        447814849        447847443
       447879966        447913658        447411315        447446576       
447480120        447513698        447549072        447585506        447609298   
    447642232        447675018        447707738        447740317       
447772880        435145974        434947115        434802229      447782210     
  447814856        447847450        447879974        447913666        447411323
       447446584        447480138        447513706        447549080       
447585514        447609306        447642240        447675026        447707746   
    447740325        447772898        435146055        434947131       
434802245      447782228        447814864        447847468        447879982     
  447913674        447411349        447446592        447480146        447513730
       447549098        447585522        447609314        447642257       
447675034        447707753        447740333        447772906        435146105   
    434947180        434802294      447782236        447814872        447847476
       447879990        447913690        447411356        447446600       
447480153        447513748        447549106        447585530        447609322   
    447642265        447675042        447707761        447740341       
447772914        435146121        434947198        434802344      447782244     
  447814880        447847484        447880006        447913708        447411380
       447446618        447480161        447513755        447549114       
447585555        447609330        447642273        447675059        447707779   
    447740358        447772922        435146170        434947222       
434802369      447782251        447814898        447847492        447880014     
  447913716        447411406        447446626        447480179        447513763
       447549122        447585563        447609348        447642281       
447675067        447707787        447740366        447772930        435146253   
    434947255        434802377      447782269        447814906        447847500
       447880022        447913732        447411414        447446659       
447480187        447513771        447549148        447585571        447609355   
    447642299        447675075        447707795        447740374       
447772948        435146279        434947347        434802393      447782277     
  447814914        447847518        447880030        447913740        447411422
       447446667        447480195        447513789        447549155       
447585589        447609363        447642307        447675083        447707803   
    447740382        447772955        435146303        434947354       
434802401      447782285        447814922        447847526        447880048     
  447913757        447411430        447446675        447480203        447513797
       447549163        447585597        447609371        447642315       
447675091        447707811        447740390        447772963        435146360   
    434947388        434802443      447782293        447814930        447847534
       447880055        447913765        447411448        447446683       
447480211        447513805        447549171        447585605        447609389   
    447642323        447675109        447707829        447740408       
447772971        435146378        434947396        434802484      447782301     
  447814948        447847542        447880063        447913781        447411463
       447446691        447480229        447513813        447549189       
447585613        447609397        447642331        447675117        447707837   
    447740416        447772989        435146386        434947487       
434802492      447782319        447814955        447847559        447880071     
  447913799        447411471        447446709        447480237        447513821
       447549197        447585621        447609405        447642349       
447675125        447707845        447740424        447772997        435146410   
    434947883        434802500      447782327        447814963        447847567
       447880089        447913807        447411489        447446717       
447480252        447513839        447549205        447585639        447609413   
    447642356        447675133        447707852        447740432       
447773003        435146477        434947966        434802575      447782335     
  447814971        447847575        447880097        447913815        447411497
       447446725        447480260        447513847        447549221       
447585647        447609421        447642364        447675141        447707860   
    447740440        447773011        435146485        434947982       
434802674      447782343        447814989        447847583        447880105     
  447913823        447411505        447446733        447480278        447513854
       447549239        447585654        447609439        447642372       
447675158        447707878        447740457        447773029        435146592   
    434948071        434802716      447782350        447814997        447847591
       447880113        447913849        447411513        447446741       
447480286        447513862        447549247        447585662        447609447   
    447642380        447675166        447707886        447740465       
447773037        435146626        434948212        434802740      447782368     
  447815002        447847609        447880121        447913856        447411521
       447446758        447480294        447513870        447549254       
447585670        447609454        447642398        447675174        447707894   
    447740473        447773045        435146675        434948303       
434802781      447782376        447815010        447847617        447880139     
  447913864        447411539        447446766        447480302        447513888
       447549262        447585688        447609462        447642406       
447675182        447707902        447740481        447773052        435146717   
    434948428        434802856      447782384        447815028        447847625
       447880147        447913872        447411547        447446774       
447480310        447513896        447549270        447585696        447609470   
    447642414        447675190        447707910        447740499       
447773060        435146774        434948436        434802922      447782392     
  447815036        447847633        447880154        447913880        447411554
       447446782        447480328        447513904        447549296       
447585704        447609488        447642422        447675208        447707928   
    447740507        447773078        435146790        434948469       
434802997      447782400        447815044        447847641        447880162     
  447913898        447411562        447446790        447480336        447513912
       447549304        447585712        447609496        447642430       
447675216        447707936        447740515        447773086        435146816   
    434948477        434803011      447782426        447815051        447847658
       447880170        447913906        447411570        447446808       
447480344        447513920        447549312        447585720        447609504   
    447642448        447675224        447707944        447740523       
447773094        435147038        434948519        434803029      447782434     
  447815069        447847666        447880188        447913930        447411604
       447446816        447480351        447513938        447549320       
447585738        447609512        447642455        447675232        447707951   
    447740531        447773102        435147251        434948618       
434803078      447782442        447815077        447847674        447880196     
  447913948        447411612        447446824        447480369        447513946
       447549338        447585746        447609520        447642463       
447675240        447707969        447740549        447773110        435148226   
    434948626        434803136      447782459        447815085        447847682
       447880204        447913963        447411620        447446832       
447480377        447513953        447549346        447585753        447609538   
    447642471        447675257        447707977        447740556       
447773128        435148465        434948816        434803169      447782475     
  447815093        447847690        447880212        447913971        447411638
       447446840        447480385        447513961        447549353       
447585761        447609546        447642489        447675265        447707985   
    447740564        447773136        435148580        434948832       
434803193      447782483        447815101        447847708        447880220     
  447913989        447411646        447446857        447480393        447513979
       447549361        447585779        447609553        447642497       
447675273        447707993        447740572        447773144        435148614   
    434948949        434803268      447782491        447815119        447847716
       447880238        447913997        447411653        447446865       
447480401        447513987        447549379        447585787        447609561   
    447642505        447675281        447708009        447740580       
447773151        435148622        434949020        434803284      447782509     
  447815127        447847724        447880246        447914003        447411679
       447446873        447480419        447513995        447549395       
447585795        447609579        447642513        447675299        447708017   
    447740598        447773169        435148648        434949038       
434803334      447782517        447815135        447847732        447880253     
  447914011        447411687        447446881        447480427        447514001
       447549403        447585803        447609587        447642521       
447675307        447708025        447740606        447773177        435148663   
    434949236        434803466   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447782525        447815143        447847740        447880261       
447914029        447411695        447446899        447480435        447514019   
    447549411        447585811        447609595        447642539       
447675315        447708033        447740614        447773185        435148671   
    434949269        434803516      447782533        447815150        447847757
       447880279        447914037        447411703        447446907       
447480443        447514027        447549429        447585829        447609603   
    447642547        447675323        447708041        447740622       
447773193        435148689        434949285        434803557      447782541     
  447815168        447847765        447880287        447914045        447411711
       447446915        447480450        447514035        447549437       
447585845        447609611        447642554        447675331        447708058   
    447740630        447773201        435148713        434949335       
434803631      447782558        447815176        447847773        447880295     
  447914052        447411729        447446923        447480468        447514043
       447549445        447585852        447609629        447642562       
447675349        447708066        447740648        447773219        435148739   
    434949350        434803680      447782566        447815184        447847781
       447880303        447914078        447411737        447446931       
447480476        447514050        447549478        447585878        447609637   
    447642570        447675356        447708074        447740655       
447773227        435148747        434949418        434803730      447782574     
  447815192        447847799        447880311        447914086        447411752
       447446949        447480484        447514068        447549486       
447585886        447609645        447642588        447675364        447708082   
    447740663        447773235        435148770        434949525       
434803748      447782582        447815200        447847807        447880329     
  447914094        447411760        447446956        447480492        447514076
       447549494        447585894        447609652        447642596       
447675372        447708090        447740671        447773243        435148804   
    434949608        434803771      447782590        447815218        447847815
       447880337        447914110        447411786        447446964       
447480500        447514084        447549502        447585902        447609660   
    447642604        447675380        447708108        447740689       
447773250        435148838        434949624        434803789      447782608     
  447815226        447847823        447880345        447914128        447411802
       447446972        447480518        447514092        447549510       
447585928        447609678        447642612        447675398        447708116   
    447740697        447773268        435148846        434949640       
434803797      447782616        447815234        447847831        447880352     
  447914144        447411810        447446980        447480526        447514100
       447549528        447585936        447609686        447642620       
447675406        447708124        447740705        447773276        435148937   
    434949723        434803805      447782624        447815242        447847849
       447880360        447914151        447411828        447446998       
447480534        447514118        447549536        447585944        447609694   
    447642638        447675414        447708132        447740713       
447773284        435148960        434949731        434803821      447782632     
  447815259        447847856        447880378        447914169        447411836
       447447004        447480542        447514126        447549544       
447585969        447609702        447642646        447675422        447708140   
    447740721        447773292        435148986        434949749       
434803854      447782640        447815267        447847864        447880386     
  447914177        447411844        447447012        447480559        447514134
       447549551        447585977        447609728        447642653       
447675430        447708165        447740739        447773300        435149018   
    434949798        434803870      447782657        447815275        447847872
       447880394        447914185        447411851        447447020       
447480567        447514142        447549569        447585985        447609736   
    447642661        447675448        447708173        447740747       
447773318        435149034        434949830        434803995      447782665     
  447815283        447847880        447880402        447914193        447411869
       447447038        447480575        447514159        447549577       
447585993        447609744        447642679        447675455        447708181   
    447740754        447773326        435149042        434949855       
434804001      447782673        447815291        447847898        447880410     
  447914201        447411877        447447053        447480583        447514167
       447549585        447586009        447609751        447642687       
447675463        447708199        447740762        447773334        435149067   
    434949889        434804183      447782681        447815309        447847906
       447880428        447914219        447411893        447447061       
447480591        447514175        447549593        447586017        447609769   
    447642695        447675471        447708207        447740770       
447773342        435149075        434949913        434804209      447782699     
  447815317        447847914        447880436        447914227        447411901
       447447079        447480609        447514183        447549601       
447586025        447609777        447642703        447675489        447708215   
    447740788        447773359        435149133        434949988       
434804217      447782707        447815325        447847922        447880444     
  447914235        447411919        447447087        447480617        447514191
       447549619        447586033        447609785        447642711       
447675497        447708223        447740796        447773367        435149158   
    434950028        434804290      447782715        447815333        447847930
       447880451        447914243        447411927        447447095       
447480625        447514209        447549627        447586041        447609793   
    447642729        447675505        447708231        447740804       
447773375        435149588        434950101        434804316      447782723     
  447815341        447847948        447880469        447914250        447411935
       447447103        447480633        447514217        447549635       
447586066        447609801        447642737        447675513        447708249   
    447740812        447773383        435149935        434950168       
434804332      447782731        447815358        447847955        447880477     
  447914268        447411943        447447111        447480641        447514225
       447549643        447586074        447609819        447642745       
447675521        447708256        447740820        447773391        435149984   
    434950309        434804357      447782749        447815366        447847963
       447880485        447914276        447411950        447447129       
447480658        447514233        447549650        447586082        447609827   
    447642752        447675539        447708264        447740838       
447773409        435150164        434950366        434804373      447782756     
  447815374        447847971        447880493        447914284        447411968
       447447137        447480666        447514241        447549676       
447586090        447609835        447642760        447675547        447708272   
    447740846        447773417        435150198        434950424       
434804878      447782764        447815382        447847989        447880501     
  447914300        447411984        447447145        447480674        447514258
       447549684        447586108        447609843        447642778       
447675554        447708280        447740853        447773425        435150206   
    434950457        434804894      447782772        447815390        447847997
       447880519        447914318        447411992        447447152       
447480682        447514266        447549692        447586116        447609850   
    447642786        447675562        447708298        447740861       
447773433        435150230        434950465        434804910      447782780     
  447815408        447848003        447880527        447914326        447412008
       447447160        447480690        447514274        447549700       
447586124        447609868        447642794        447675570        447708306   
    447740879        447773441        435150248        434950473       
434804993      447782798        447815416        447848011        447880535     
  447914334        447412024        447447178        447480708        447514282
       447549718        447586132        447609876        447642802       
447675596        447708314        447740887        447773458        435150271   
    434950499        434805024      447782806        447815424        447848029
       447880543        447914342        447412040        447447186       
447480716        447514290        447549734        447586140        447609884   
    447642810        447675604        447708322        447740895       
447773466        435150297        434950507        434805123      447782814     
  447815432        447848037        447880550        447914359        447412057
       447447194        447480724        447514308        447549742       
447586157        447609892        447642828        447675612        447708330   
    447740903        447773474        435150321        434950523       
434805131      447782822        447815440        447848045        447880568     
  447914367        447412065        447447202        447480732        447514316
       447549759        447586165        447609900        447642836       
447675620        447708348        447740911        447773482        435150362   
    434950531        434805149      447782830        447815457        447848052
       447880576        447914383        447412073        447447210       
447480740        447514324        447549767        447586173        447609918   
    447642844        447675638        447708355        447740929       
447773490        435150420        434950549        434805164      447782848     
  447815465        447848060        447880584        447914391        447412081
       447447228        447480757        447514332        447549775       
447586181        447609926        447642851        447675646        447708363   
    447740937        447773508        435150438        434950580       
434805198      447782855        447815473        447848078        447880592     
  447914409        447412099        447447236        447480765        447514340
       447549783        447586199        447609934        447642869       
447675653        447708371        447740945        447773516        435150453   
    434950598        434805214      447782863        447815481        447848086
       447880600        447914417        447412107        447447244       
447480773        447514357        447549791        447586207        447609942   
    447642877        447675661        447708389        447740952       
447773524        435150461        434950622        434805222      447782871     
  447815499        447848094        447880618        447914425        447412115
       447447251        447480781        447514365        447549809       
447586215        447609959        447642885        447675679        447708397   
    447740960        447773532        435150487        434950630       
434805248      447782889        447815507        447848102        447880626     
  447914433        447412149        447447269        447480799        447514373
       447549817        447586223        447609967        447642893       
447675687        447708405        447740978        447773540        435150578   
    434950655        434805263      447782897        447815515        447848110
       447880634        447914441        447412156        447447277       
447480807        447514381        447549825        447586231        447609975   
    447642901        447675695        447708413        447740986       
447773557        435150628        434950663        434805271      447782905     
  447815523        447848128        447880642        447914458        447412164
       447447285        447480815        447514399        447549833       
447586249        447609983        447642919        447675703        447708421   
    447740994        447773565        435150669        434950705       
434805297      447782913        447815531        447848136        447880659     
  447914466        447412172        447447293        447480823        447514407
       447549841        447586256        447609991        447642927       
447675711        447708439        447741000        447773573        435150693   
    434950721        434805313      447782921        447815549        447848144
       447880667        447914482        447412206        447447301       
447480831        447514415        447549858        447586272        447610007   
    447642935        447675729        447708447        447741018       
447773581        435150701        434950788        434805396      447782939     
  447815556        447848151        447880675        447914490        447412222
       447447319        447480849        447514423        447549866       
447586280        447610015        447642943        447675737        447708454   
    447741026        447773599        435150719        434950804       
434805479      447782947        447815564        447848169        447880683     
  447914508        447412230        447447327        447480856        447514431
       447549882        447586298        447610023        447642950       
447675745        447708462        447741034        447773607        435152046   
    434950812        434805545      447782954        447815572        447848177
       447880691        447914516        447412248        447447335       
447480864        447514449        447549890        447586306        447610031   
    447642968        447675752        447708470        447741042       
447773615        435152111        434950929        434805586      447782962     
  447815580        447848185        447880709        447914524        447412263
       447447343        447480872        447514456        447549916       
447586314        447610049        447642976        447675760        447708488   
    447741059        447773623        435152129        434950945       
434805594      447782970        447815598        447848193        447880717     
  447914532        447412271        447447350        447480880        447514464
       447549924        447586322        447610056        447642984       
447675778        447708496        447741067        447773631        435152137   
    434950952        434805610      447782988        447815606        447848201
       447880725        447914540        447412297        447447368       
447480898        447514472        447549932        447586330        447610064   
    447642992        447675786        447708504        447741075       
447773649        435152145        434951026        434805685      447782996     
  447815614        447848219        447880733        447914557        447412305
       447447376        447480906        447514480        447549940       
447586363        447610072        447643008        447675794        447708512   
    447741083        447773656        435152236        434951059       
434805727      447783002        447815622        447848227        447880741     
  447914573        447412313        447447384        447480914        447514498
       447549957        447586371        447610080        447643016       
447675802        447708520        447741091        447773664        435152285   
    434951075        434805735      447783010        447815630        447848235
       447880758        447914581        447412321        447447392       
447480922        447514506        447549965        447586389        447610098   
    447643024        447675810        447708538        447741109       
447773672        435152319        434951091        434805792      447783028     
  447815648        447848243        447880766        447914599        447412347
       447447400        447480930        447514514        447549973       
447586397        447610106        447643032        447675828        447708546   
    447741117        447773680        435152350        434951133       
434805917      447783036        447815655        447848250        447880774     
  447914607        447412354        447447418        447480948        447514522
       447549981        447586405        447610114        447643040       
447675836        447708553        447741125        447773698        435152376   
    434951158        434806014      447783044        447815663        447848268
       447880782        447914615        447412362        447447434       
447480955        447514530        447549999        447586413        447610122   
    447643057        447675844        447708561        447741133       
447773706        435152426        434951166        434806089      447783051     
  447815671        447848276        447880790        447914623        447412388
       447447442        447480963        447514548        447550005       
447586421        447610130        447643065        447675851        447708579   
    447741141        447773714        435152442        434951174       
434806121      447783069        447815689        447848284        447880808     
  447914631        447412396        447447467        447480971        447514555
       447550013        447586439        447610148        447643073       
447675869        447708587        447741158        447773722        435152475   
    434951232        434806147      447783077        447815697        447848292
       447880816        447914649        447412404        447447475       
447480989        447514563        447550039        447586447        447610155   
    447643081        447675877        447708595        447741166       
447773730        435152558        434951265        434806170      447783085     
  447815705        447848300        447880824        447914656        447412438
       447447483        447480997        447514571        447550047       
447586462        447610163        447643099        447675885        447708603   
    447741174        447773748        435152566        434951323       
434806196      447783093        447815713        447848318        447880832     
  447914664        447412446        447447509        447481003        447514589
       447550054        447586470        447610171        447643107       
447675893        447708611        447741182        447773755        435152673   
    434951380        434806220      447783101        447815721        447848326
       447880840        447914672        447412453        447447517       
447481011        447514597        447550062        447586488        447610189   
    447643115        447675901        447708629        447741190       
447773763        435152731        434951414        434806246      447783119     
  447815739        447848334        447880857        447914680        447412461
       447447525        447481029        447514605        447550070       
447586496        447610197        447643123        447675919        447708637   
    447741208        447773771        435152756        434952743       
434806402      447783127        447815747        447848342        447880865     
  447914698        447412479        447447533        447481037        447514613
       447550088        447586504        447610205        447643131       
447675927        447708645        447741216        447773789        435152848   
    434952768        434806436      447783135        447815754        447848359
       447880873        447914706        447412487        447447541       
447481045        447514621        447550104        447586512        447610213   
    447643149        447675935        447708652        447741224       
447773797        435152921        434952776        434806501      447783143     
  447815762        447848367        447880881        447914714        447412495
       447447558        447481052        447514639        447550112       
447586520        447610221        447643156        447675943        447708660   
    447741232        447773805        435152962        434952909       
434806527      447783150        447815770        447848375        447880899     
  447914722        447412503        447447566        447481060        447514647
       447550138        447586546        447610239        447643164       
447675950        447708678        447741240        447773813        435152970   
    434952917        434806535      447783168        447815788        447848383
       447880907        447914730        447412511        447447574       
447481078        447514654        447550153        447586553        447610247   
    447643172        447675968        447708686        447741257       
447773821        435152988        434952933        434806576      447783176     
  447815796        447848391        447880915        447914748        447412537
       447447582        447481086        447514662        447550179       
447586561        447610254        447643180        447675976        447708694   
    447741265        447773839        435153119        434952990       
434806659      447783184        447815804        447848409        447880923     
  447914755        447412545        447447590        447481094        447514688
       447550187        447586579        447610262        447643198       
447675984        447708702        447741273        447773847        435153135   
    434953022        434806709      447783192        447815812        447848417
       447880931        447914763        447412552        447447608       
447481102        447514696        447550195        447586587        447610270   
    447643206        447675992        447708710        447741281       
447773854        435153267        434953089        434806717      447783200     
  447815820        447848425        447880949        447914789        447412560
       447447616        447481110        447514704        447550203       
447586595        447610288        447643214        447676008        447708728   
    447741299        447773862        435153275        434953188       
434806733      447783218        447815838        447848433        447880956     
  447914797        447412578        447447624        447481128        447514712
       447550211        447586603        447610296        447643222       
447676016        447708736        447741307        447773870        435153291   
    434953311        434806766      447783226        447815846        447848441
       447880964        447914805        447412594        447447632       
447481136        447514720        447550229        447586611        447610304   
    447643230        447676024        447708744        447741315       
447773888        435153309        434953469        434806782      447783234     
  447815853        447848458        447880972        447914821        447412602
       447447640        447481144        447514738        447550237       
447586629        447610312        447643248        447676032        447708751   
    447741323        447773896        435153358        434953485       
434806790      447783242        447815861        447848466        447880980     
  447914847        447412610        447447657        447481151        447514746
       447550245        447586645        447610320        447643255       
447676040        447708769        447741331        447773904        435153457   
    434953519        434806873   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447783259        447815879        447848474        447880998       
447914854        447412636        447447665        447481169        447514753   
    447550252        447586652        447610338        447643263       
447676057        447708777        447741349        447773912        435153465   
    434953576        434806964      447783267        447815887        447848482
       447881004        447914862        447412644        447447673       
447481177        447514761        447550260        447586660        447610346   
    447643271        447676065        447708785        447741356       
447773920        435153499        434953600        434807004      447783275     
  447815895        447848490        447881012        447914870        447412651
       447447681        447481185        447514779        447550278       
447586678        447610353        447643289        447676073        447708793   
    447741364        447773938        435153515        434953683       
434807020      447783283        447815903        447848508        447881020     
  447914888        447412669        447447699        447481193        447514787
       447550286        447586686        447610379        447643297       
447676081        447708801        447741372        447773946        435153523   
    434953741        434807038      447783291        447815929        447848516
       447881038        447914896        447412677        447447707       
447481201        447514795        447550294        447586694        447610387   
    447643305        447676099        447708819        447741380       
447773953        435153697        434953790        434807061      447783309     
  447815937        447848524        447881046        447914904        447412685
       447447715        447481219        447514803        447550302       
447586702        447610395        447643313        447676107        447708827   
    447741398        447773961        435153713        434953816       
434807095      447783317        447815945        447848532        447881053     
  447914912        447412693        447447723        447481227        447514811
       447550310        447586710        447610403        447643321       
447676115        447708835        447741406        447773979        435153788   
    434953972        434807145      447783325        447815952        447848540
       447881061        447914920        447412701        447447731       
447481235        447514829        447550328        447586728        447610411   
    447643339        447676123        447708843        447741414       
447773987        435153846        434954004        434807152      447783333     
  447815960        447848557        447881079        447914938        447412719
       447447756        447481243        447514837        447550344       
447586736        447610429        447643347        447676131        447708850   
    447741422        447773995        435153903        434954038       
434807228      447783341        447815978        447848565        447881087     
  447914953        447412727        447447764        447481250        447514845
       447550351        447586744        447610437        447643354       
447676149        447708868        447741430        447774001        435153937   
    434954053        434807236      447783358        447815986        447848573
       447881095        447914961        447412735        447447772       
447481268        447514852        447550369        447586751        447610445   
    447643362        447676156        447708876        447741448       
447774019        435153978        434954137        434807269      447783366     
  447815994        447848581        447881103        447914979        447412743
       447447780        447481276        447514860        447550377       
447586769        447610452        447643370        447676164        447708884   
    447741455        447774027        435153986        434954178       
434807285      447783374        447816000        447848599        447881111     
  447914987        447412750        447447798        447481284        447514878
       447550385        447586777        447610460        447643388       
447676172        447708892        447741463        447774035        435154000   
    434954210        434807442      447783382        447816018        447848607
       447881129        447914995        447412768        447447806       
447481292        447514886        447550401        447586785        447610478   
    447643396        447676180        447708900        447741471       
447774043        435154042        434954236        434807491      447783390     
  447816026        447848615        447881137        447915000        447412776
       447447814        447481300        447514894        447550419       
447586793        447610486        447643404        447676198        447708918   
    447741489        447774050        435154059        434954244       
434807533      447783408        447816034        447848623        447881145     
  447915018        447412784        447447822        447481318        447514902
       447550427        447586801        447610494        447643412       
447676206        447708926        447741497        447774068        435154075   
    434954400        434807590      447783416        447816042        447848631
       447881152        447915026        447412792        447447830       
447481326        447514910        447550435        447586827        447610502   
    447643420        447676214        447708934        447741505       
447774076        435154141        434954418        434807608      447783424     
  447816059        447848649        447881160        447915034        447412800
       447447848        447481334        447514928        447550443       
447586835        447610510        447643438        447676222        447708942   
    447741513        447774084        435154182        434954434       
434807665      447783432        447816067        447848656        447881178     
  447915042        447412818        447447855        447481342        447514936
       447550450        447586843        447610528        447643446       
447676230        447708959        447741521        447774092        435154232   
    434954517        434807814      447783440        447816075        447848664
       447881186        447915067        447412826        447447863       
447481359        447514944        447550468        447586850        447610536   
    447643453        447676248        447708967        447741539       
447774100        435154273        434954541        434807939      447783457     
  447816083        447848672        447881194        447915075        447412834
       447447871        447481367        447514951        447550476       
447586868        447610544        447643461        447676255        447708975   
    447741547        447774118        435154364        434954566       
434808010      447783465        447816091        447848680        447881202     
  447915083        447412842        447447889        447481375        447514969
       447550484        447586876        447610551        447643479       
447676263        447708983        447741554        447774126        435154422   
    434954574        434808069      447783473        447816109        447848698
       447881210        447915091        447412867        447447897       
447481383        447514985        447550492        447586900        447610569   
    447643487        447676271        447708991        447741562       
447774134        435154448        434954590        434808127      447783481     
  447816117        447848706        447881228        447915117        447412883
       447447905        447481391        447514993        447550500       
447586918        447610577        447643495        447676289        447709007   
    447741570        447774142        435154505        434954616       
434808135      447783499        447816125        447848714        447881236     
  447915133        447412891        447447913        447481409        447515008
       447550518        447586926        447610585        447643503       
447676297        447709015        447741588        447774159        435154539   
    434954673        434808242      447783507        447816133        447848722
       447881244        447915158        447412909        447447939       
447481417        447515016        447550526        447586934        447610593   
    447643511        447676305        447709023        447741596       
447774167        435154554        434954723        434808382      447783515     
  447816158        447848730        447881251        447915174        447412917
       447447947        447481425        447515024        447550534       
447586942        447610601        447643529        447676313        447709031   
    447741604        447774175        435154596        434954764       
434808390      447783523        447816166        447848748        447881269     
  447915182        447412925        447447954        447481433        447515032
       447550542        447586959        447610619        447643537       
447676321        447709049        447741612        447774183        435154620   
    434954806        434808416      447783531        447816174        447848755
       447881277        447915190        447412933        447447962       
447481441        447515040        447550567        447586967        447610627   
    447643545        447676339        447709056        447741620       
447774191        435154687        434954814        434808424      447783549     
  447816182        447848763        447881285        447915208        447412941
       447447970        447481458        447515057        447550575       
447586983        447610635        447643552        447676347        447709064   
    447741638        447774209        435154737        434954848       
434808499      447783556        447816190        447848771        447881293     
  447915216        447412982        447447988        447481466        447515065
       447550583        447586991        447610643        447643560       
447676354        447709072        447741646        447774217        435154760   
    434954863        434808556      447783564        447816208        447848789
       447881301        447915224        447412990        447447996       
447481474        447515073        447550591        447587007        447610650   
    447643578        447676362        447709080        447741653       
447774225        435154778        434954871        434808606      447783572     
  447816216        447848797        447881319        447915232        447413006
       447448002        447481482        447515081        447550609       
447587015        447610668        447643586        447676370        447709098   
    447741661        447774233        435154893        434954921       
434808689      447783580        447816224        447848805        447881327     
  447915240        447413014        447448010        447481490        447515099
       447550617        447587023        447610676        447643594       
447676388        447709106        447741679        447774241        435154984   
    434954939        434808697      447783598        447816232        447848813
       447881335        447915257        447413022        447448028       
447481508        447515107        447550625        447587031        447610684   
    447643602        447676396        447709114        447741687       
447774258        435154992        434955027        434808762      447783606     
  447816240        447848821        447881343        447915265        447413030
       447448036        447481516        447515123        447550633       
447587049        447610692        447643610        447676404        447709122   
    447741695        447774266        435155007        434955068       
434808804      447783614        447816257        447848839        447881350     
  447915273        447413048        447448044        447481524        447515131
       447550641        447587056        447610700        447643628       
447676412        447709130        447741703        447774282        435155023   
    434955126        434808846      447783622        447816265        447848847
       447881368        447915281        447413071        447448051       
447481532        447515149        447550658        447587064        447610718   
    447643636        447676420        447709148        447741711       
447774290        435155049        434955142        434808887      447783630     
  447816273        447848854        447881376        447915299        447413089
       447448069        447481540        447515156        447550666       
447587072        447610726        447643644        447676438        447709155   
    447741729        447774308        435155106        434955159       
434808978      447783648        447816281        447848862        447881384     
  447915307        447413097        447448077        447481557        447515164
       447550682        447587080        447610734        447643651       
447676446        447709163        447741737        447774316        435155262   
    434955308        434809000      447783655        447816299        447848870
       447881392        447915315        447413105        447448085       
447481565        447515172        447550690        447587098        447610742   
    447643669        447676453        447709171        447741745       
447774324        435155296        434955332        434809042      447783663     
  447816307        447848888        447881400        447915323        447413113
       447448093        447481573        447515180        447550716       
447587114        447610759        447643677        447676461        447709189   
    447741752        447774332        435155320        434955423       
434809109      447783671        447816315        447848896        447881418     
  447915331        447413121        447448101        447481581        447515198
       447550724        447587122        447610767        447643685       
447676479        447709205        447741760        447774340        435155502   
    434955522        434809158      447783689        447816323        447848904
       447881426        447915349        447413139        447448119       
447481599        447515206        447550732        447587130        447610775   
    447643693        447676487        447709213        447741778       
447774357        435155551        434955597        434809166      447783697     
  447816331        447848912        447881434        447915356        447413147
       447448127        447481607        447515214        447550740       
447587148        447610783        447643701        447676495        447709221   
    447741786        447774365        435155593        434955712       
434809224      447783705        447816349        447848920        447881442     
  447915364        447413154        447448135        447481615        447515222
       447550757        447587155        447610791        447643719       
447676503        447709239        447741794        447774373        435155643   
    434955720        434809232      447783713        447816356        447848938
       447881459        447915372        447413162        447448143       
447481623        447515230        447550765        447587163        447610809   
    447643727        447676511        447709247        447741802       
447774381        435155668        434955746        434809257      447783721     
  447816364        447848946        447881467        447915380        447413170
       447448150        447481631        447515248        447550773       
447587171        447610817        447643735        447676529        447709254   
    447741810        447774399        435155734        434955811       
434809265      447783739        447816372        447848953        447881475     
  447915398        447413188        447448168        447481649        447515255
       447550781        447587189        447610825        447643743       
447676537        447709262        447741828        447774407        435155742   
    434955829        434809273      447783747        447816380        447848961
       447881483        447915406        447413196        447448176       
447481656        447515263        447550799        447587205        447610833   
    447643750        447676545        447709270        447741836       
447774415        435155767        434955845        434809307      447783754     
  447816398        447848979        447881491        447915414        447413204
       447448184        447481664        447515289        447550807       
447587213        447610841        447643768        447676552        447709288   
    447741844        447774423        435155809        434955985       
434809331      447783762        447816406        447848987        447881509     
  447915422        447413212        447448192        447481672        447515297
       447550815        447587320        447610858        447643776       
447676560        447709296        447741851        447774431        435155866   
    434956041        434809398      447783770        447816414        447848995
       447881517        447915430        447413220        447448200       
447481680        447515305        447550823        427458328        447610866   
    447643784        447676578        447709304        447741869       
447774449        435155908        434956058        434809596      447783788     
  447816422        447849001        447881525        447915448        447413238
       447448218        447481698        447515313        447550849       
427591557        447610874        447643792        447676586        447709312   
    447741877        447774456        435155965        434956116       
434810230      447783796        447816430        447849019        447881533     
  447915455        447413246        447448226        447481706        447515321
       447550856        427655022        447610882        447643800       
447676594        447709320        447741885        447774464        435156005   
    434956157        434810438      447783804        447816448        447849027
       447881541        447915463        447413253        447448234       
447481714        447515339        447550872        427668769        447610890   
    447643818        447676602        447709338        447741893       
447774472        435156039        434956207        434810446      447783812     
  447816455        447849035        447881558        447915471        447413261
       447448242        447481730        447515347        447550880       
427830872        447610908        447643826        447676610        447709346   
    447741901        447774480        435156047        434956215       
434810503      447783820        447816463        447849043        447881566     
  447915489        447413279        447448259        447481748        447515354
       447550898        427843594        447610916        447643834       
447676628        447709353        447741919        447774498        435156070   
    434956314        434810537      447783838        447816471        447849050
       447881574        447915497        447413287        447448267       
447481755        447515362        447550906        427876040        447610924   
    447643842        447676636        447709361        447741927       
447774506        435156153        434956363        434810602      447783846     
  447816489        447849068        447881582        447915505        447413295
       447448283        447481763        447515370        447550914       
427956545        447610932        447643859        447676644        447709379   
    447741935        447774514        435156161        434956405       
434810644      447783853        447816497        447849076        447881590     
  447915513        447413311        447448291        447481771        447515388
       447550922        428288625        447610940        447643867       
447676651        447709387        447741943        447774522        435156179   
    434956439        434810651      447783861        447816505        447849084
       447881608        447915521        447413337        447448309       
447481789        447515396        447550930        428301782        447610957   
    447643875        447676669        447709395        447741950       
447774530        435156195        434956470        434810701      447783879     
  447816513        447849092        447881616        447915539        447413345
       447448317        447481797        447515404        447550948       
428341119        447610965        447643883        447676677        447709403   
    447741968        447774548        435156245        434956504       
434810776      447783887        447816521        447849100        447881624     
  447915547        447413352        447448325        447481805        447515412
       447550963        428354872        447610973        447643891       
447676685        447709411        447741976        447774555        435156377   
    434956611        434810792      447783895        447816539        447849118
       447881632        447915554        447413360        447448333       
447481813        447515420        447550971        428388029        447610981   
    447643909        447676693        447709429        447741984       
447774563        435156427        434956678        434810818      447783903     
  447816547        447849126        447881640        447915562        447413378
       447448341        447481821        447515438        447550989       
428610869        447610999        447643917        447676701        447709437   
    447741992        447774571        435156435        434956702       
434810883      447783911        447816554        447849134        447881657     
  447915570        447413386        447448358        447481839        447515446
       447550997        428766364        447611005        447643925       
447676719        447709445        447742008        447774589        435156468   
    434956751        434810933      447783929        447816562        447849142
       447881665        447915588        447413394        447448366       
447481847        447515453        447551003        428878680        447611013   
    447643933        447676727        447709452        447742016       
447774597        435156518        434956801        434810990      447783937     
  447816570        447849159        447881673        447915596        447413402
       447448374        447481854        447515461        447551011       
428898415        447611021        447643941        447676735        447709460   
    447742024        447774605        435156526        434956819       
434811014      447783945        447816588        447849167        447881681     
  447915604        447413410        447448382        447481862        447515479
       447551029        428900575        447611039        447643958       
447676743        447709478        447742032        447774613        435156559   
    434956835        434811022      447783952        447816596        447849175
       447881699        447915612        447413428        447448390       
447481870        447515487        447551037        428906499        447611047   
    447643966        447676750        447709486        447742040       
447774621        435156567        434956868        434811030      447783960     
  447816604        447849183        447881707        447915620        447413436
       447448408        447481888        447515495        447551045       
428908586        447611054        447643974        447676776        447709494   
    447742057        447774639        435156591        434956942       
434811048      447783978        447816612        447849191        447881715     
  447915638        447413444        447448416        447481904        447515503
       447551052        428915813        447611062        447643982       
447676784        447709502        447742065        447774647        435156732   
    434956959        434811063   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447783986        447816620        447849209        447881723       
447915646        447413451        447448424        447481912        447515511   
    447551060        428918528        447611070        447643990       
447676792        447709510        447742073        447774654        435156799   
    434956967        434811071      447783994        447816638        447849217
       447881731        447915653        447413469        447448432       
447481920        447515529        447551078        428931786        447611088   
    447644006        447676800        447709528        447742081       
447774662        435156815        434957031        434811097      447784000     
  447816646        447849225        447881749        447915661        447413477
       447448440        447481938        447515537        447551086       
428934939        447611096        447644014        447676818        447709536   
    447742099        447774670        435156856        434957072       
434811113      447784018        447816653        447849233        447881756     
  447915679        447413485        447448457        447481953        447515545
       447551094        428936371        447611104        447644022       
447676826        447709544        447742107        447774688        435156955   
    434957155        434811121      447784026        447816661        447849241
       447881764        447915695        447413493        447448465       
447481961        447515552        447551102        428937890        447611112   
    447644030        447676834        447709551        447742115       
447774696        435156989        434957189        434811147      447784034     
  447816679        447849258        447881772        447915703        447413501
       447448473        447481979        447515560        447551110       
428944367        447611120        447644048        447676842        447709569   
    447742123        447774704        435157003        434957205       
434811188      447784042        447816687        447849266        447881780     
  447915711        447413527        447448481        447481987        447515578
       447551128        428950588        447611138        447644055       
447676859        447709577        447742131        447774712        435157102   
    434957247        434811261      447784059        447816695        447849274
       447881798        447915737        447413543        447448499       
447481995        447515586        447551136        428951669        447611146   
    447644063        447676867        447709585        447742149       
447774720        435157193        434957270        434811303      447784067     
  447816703        447849282        447881806        447915745        447413550
       447448507        447482001        447515594        447551144       
428959001        447611153        447644071        447676875        447709593   
    447742156        447774738        435157268        434957288       
434811758      447784075        447816711        447849290        447881814     
  447915752        447413568        447448515        447482019        447515602
       447551151        428964282        447611161        447644089       
447676883        447709601        447742164        447774746        435157300   
    434957296        434811816      447784083        447816729        447849308
       447881822        447915760        447413576        447448523       
447482027        447515610        447551169        428965172        447611179   
    447644097        447676891        447709619        447742172       
447774761        435157334        434957361        434811873      447784091     
  447816737        447849316        447881830        447915778        447413584
       447448531        447482035        447515628        447551177       
428969364        447611187        447644105        447676909        447709627   
    447742180        447774779        435157367        434957437       
434811923      447784109        447816745        447849324        447881848     
  447915786        447413592        447448549        447482043        447515636
       447551185        428971550        447611195        447644113       
447676917        447709635        447742198        447774787        435157409   
    434957528        434811931      447784117        447816752        447849332
       447881855        447915794        447413626        447448564       
447482050        447515644        447551193        428981310        447611203   
    447644121        447676925        447709643        447742206       
447774795        435157516        434957643        434812004      447784125     
  447816760        447849340        447881863        447915802        447413634
       447448572        447482068        447515651        447551201       
428984678        447611211        447644139        447676933        447709650   
    447742214        447774803        435157540        434957676       
434812046      447784133        447816778        447849357        447881871     
  447915810        447413642        447448580        447482076        447515669
       447551219        428995310        447611229        447644147       
447676941        447709668        447742222        447774811        435157565   
    434957684        434812061      447784141        447816786        447849365
       447881889        447915828        447413659        447448598       
447482084        447515677        447551227        429001795        447611237   
    447644154        447676958        447709676        447742230       
447774829        435157623        434957692        434812087      447784158     
  447816794        447849373        447881897        447915836        447413667
       447448606        447482092        447515685        447551235       
429011711        447611245        447644162        447676966        447709684   
    447742248        447774837        435157698        434957775       
434812103      447784166        447816802        447849381        447881905     
  447915844        447413675        447448614        447482100        447515701
       447551243        429013352        447611252        447644170       
447676974        447709692        447742255        447774845        435157714   
    434957817        434812244      447784174        447816810        447849399
       447881913        447915851        447413683        447448622       
447482118        447515719        447551250        429019037        447611260   
    447644188        447676982        447709700        447742263       
447774852        435157722        434957882        434812269      447784182     
  447816828        447849407        447881921        447915869        447413691
       447448630        447482126        447515727        447551268       
429025661        447611278        447644196        447676990        447709718   
    447742271        447774860        435157839        434957890       
434812277      447784190        447816836        447849415        447881939     
  447915877        447413709        447448648        447482134        447515735
       447551276        429028582        447611286        447644204       
447677006        447709726        447742289        447774878        435157847   
    434957916        434812376      447784208        447816844        447849423
       447881947        447915885        447413717        447448655       
447482142        447515743        447551284        429032584        447611294   
    447644212        447677014        447709734        447742297       
447774886        435157854        434957973        434812418      447784216     
  447816851        447849431        447881954        447915893        447413725
       447448663        447482159        447515750        447551292       
429034614        447611302        447644220        447677022        447709742   
    447742305        447774894        435157862        434958013       
434812434      447784224        447816869        447849449        447881962     
  447915901        447413733        447448671        447482167        447515768
       447551300        429037195        447611310        447644238       
447677030        447709759        447742313        447774902        435157987   
    434958062        434812442      447784232        447816877        447849456
       447881970        447915919        447413741        447448689       
447482175        447515776        447551326        429040744        447611328   
    447644246        447677048        447709767        447742321       
447774910        435158001        434958104        434812509      447784240     
  447816885        447849464        447881988        447915927        447413758
       447448697        447482183        447515792        447551334       
429042476        447611336        447644253        447677055        447709775   
    447742339        447774928        435158159        434958146       
434812566      447784257        447816893        447849472        447881996     
  447915935        447413766        447448705        447482191        447515800
       447551342        429044704        447611344        447644261       
447677063        447709783        447742347        447774936        435158167   
    434958195        434812582      447784265        447816901        447849480
       447882002        447915943        447413790        447448713       
447482209        447515818        447551359        429048416        447611351   
    447644279        447677071        447709791        447742354       
447774944        435158191        434958203        434812616      447784273     
  447816919        447849498        447882010        447915968        447413808
       447448721        447482217        447515826        447551367       
429056914        447611369        447644287        447677089        447709809   
    447742362        447774951        435158209        434958344       
434812723      447784281        447816927        447849506        447882028     
  447915976        447413816        447448739        447482225        447515834
       447551375        429057581        447611377        447644295       
447677097        447709817        447742370        447774969        435158290   
    434958369        434812756      447784299        447816935        447849514
       447882036        447915984        447413824        447448747       
447482233        447515842        447551383        429058159        447611385   
    447644303        447677105        447709825        447742388       
447774977        435158308        434958427        434812780      447784307     
  447816943        447849522        447882044        447915992        447413832
       447448754        447482241        447515859        447551391       
429059983        447611393        447644311        447677113        447709833   
    447742396        447774985        435158456        434958435       
434812806      447784315        447816950        447849530        447882051     
  447916008        447413840        447448762        447482258        447515867
       447551409        429060205        447611401        447644329       
447677121        447709841        447742404        447774993        435158480   
    434958476        434812848      447784323        447816968        447849548
       447882069        447916016        447413857        447448788       
447482266        447515875        447551417        429060841        447611419   
    447644337        447677139        447709858        447742412       
447775008        435158514        434958518        434812855      447784331     
  447816976        447849555        447882077        447916024        447413865
       447448796        447482274        447515883        447551425       
429061815        447611427        447644345        447677147        447709866   
    447742420        447775016        435158647        434958534       
434812905      447784349        447816984        447849563        447882085     
  447916032        447413873        447448804        447482282        447515891
       447551433        429063738        447611435        447644352       
447677154        447709874        447742438        447775024        435158753   
    434958559        434812939      447784356        447816992        447849571
       447882093        447916040        447413881        447448812       
447482290        447515909        447551458        429063795        447611443   
    447644360        447677162        447709882        447742446       
447775032        435158852        434958567        434813101      447784364     
  447817008        447849589        447882101        447916065        447413931
       447448820        447482308        447515917        447551466       
429068075        447611450        447644378        447677170        447709890   
    447742453        447775040        435158936        434958609       
434813135      447784372        447817016        447849597        447882119     
  447916081        447413956        447448838        447482316        447515925
       447551474        429069230        447611468        447644386       
447677188        447709908        447742479        447775057        435158951   
    434958658        434813143      447784380        447817024        447849605
       447882127        447916099        447413972        447448846       
447482324        447515933        447551482        429070790        447611476   
    447644394        447677196        447709916        447742487       
447775065        435159090        434958815        434814257      447784398     
  447817032        447849613        447882135        447916107        447413980
       447448853        447482332        447515941        447551490       
429072820        447611484        447644402        447677204        447709924   
    447742495        447775073        435159116        434958831       
434814273      447784406        447817040        447849621        447882143     
  447916115        447413998        447448861        447482340        447515958
       447551508        429076391        447611492        447644410       
447677212        447709932        447742503        447775081        435159249   
    434958849        434814281      447784414        447817057        447849639
       447882150        447916123        447414012        447448879       
447482365        447515966        447551516        429078355        447611500   
    447644428        447677220        447709940        447742511       
447775099        435159314        434958880        434814299      447784422     
  447817065        447849654        447882168        447916131        447414020
       447448887        447482373        447515974        447551532       
429078520        447611518        447644436        447677238        447709957   
    447742529        447775107        435159397        434958922       
434814307      447784430        447817073        447849662        447882176     
  447916149        447414038        447448895        447482381        447515982
       447551540        429081821        447611526        447644444       
447677246        447709965        447742537        447775115        435159405   
    434958948        434814331      447784448        447817081        447849670
       447882184        447916156        447414053        447448903       
447482399        447515990        447551557        429085210        447611534   
    447644451        447677253        447709973        447742545       
447775123        435159421        434959003        434814398      447784455     
  447817099        447849688        447882192        447916164        447414061
       447448911        447482407        447516006        447551565       
429089444        447611542        447644469        447677261        447709981   
    447742552        447775131        435159454        434959169       
434814414      447784463        447817107        447849696        447882200     
  447916172        447414079        447448929        447482415        447516014
       447551573        429101389        447611559        447644477       
447677279        447709999        447742560        447775149        435159488   
    434959185        434814448      447784471        447817115        447849704
       447882218        447916180        447414087        447448937       
447482423        447516022        447551581        429105620        447611567   
    447644485        447677287        447710005        447742578       
447775156        435159496        434959219        434814489      447784489     
  447817123        447849712        447882226        447916198        447414095
       447448952        447482431        447516030        447551599       
429114796        447611575        447644493        447677295        447710013   
    447742586        447775164        435159504        434959268       
434814505      447784497        447817131        447849720        447882234     
  447916206        447414103        447448960        447482449        447516048
       447551607        429118284        447611583        447644501       
447677303        447710021        447742594        447775172        435159629   
    434959300        434814513      447784505        447817149        447849738
       447882242        447916222        447414111        447448978       
447482456        447516055        447551615        435235700        447611591   
    447644519        447677311        447710039        447742602       
447775180        435159652        434959334        434814521      447784513     
  447817156        447849746        447882259        447953118        447414129
       447448986        447482464        447516063        447551623       
435235999        447611609        447644527        447677329        447710047   
    447742610        447775198        435159702        434959367       
434814620      447784521        447817164        447849753        447882267     
  432281152        447414137        447448994        447482472        447516071
       447551631        435236237        447611617        447644535       
447677337        447710054        447742628        447775206        435159777   
    434959425        434814679      447784539        447817172        447849761
       447882275        432986222        447414145        447449000       
447482480        447516089        447551649        435236260        447611625   
    447644543        447677345        447710062        447742636       
447775214        435159785        434959466        434814711      447784547     
  447817180        447849779        447882283        433861747        447414152
       447449018        447482498        447516097        447551656       
435236336        447611633        447644550        447677352        447710070   
    447742644        447775222        435159827        434959474       
434814745      447784554        447817198        447849787        447882291     
  434009924        447414160        447449026        447482506        447516105
       447551664        435236526        447611641        447644568       
447677360        447710088        447742651        447775230        435159835   
    434959482        434814828      447784562        447817206        447849795
       447882309        434113106        447414178        447449034       
447482514        447516113        447551672        435236567        447611658   
    447644576        447677378        447710096        447742669       
447775248        435159876        434959508        434814919      447784570     
  447817214        447849803        447882317        434130498        447414186
       447449042        447482522        447516121        447551680       
435236914        447611666        447644584        447677386        447710104   
    447742677        447775255        435159926        434959557       
434814927      447784588        447817222        447849811        447882325     
  434137758        447414194        447449059        447482530        447516139
       447551698        435236930        447611674        447644592       
447677394        447710112        447742685        447775263        435159942   
    434959581        434814935      447784596        447817230        447849829
       447882333        434141826        447414202        447449067       
447482548        447516147        447551706        435236997        447611682   
    447644600        447677402        447710120        447742693       
447775271        435159975        434959615        434814984      447784604     
  447817248        447849837        447882341        434144408        447414210
       447449075        447482555        447516154        447551714       
435237003        447611690        447644618        447677410        447710138   
    447742701        447775289        435160064        434959706       
434814992      447784612        447817255        447849845        447882358     
  434144960        447414228        447449083        447482563        447516162
       447551722        435237508        447611708        447644626       
447677428        447710146        447742719        447775297        435160072   
    434959763        434815114      447784620        447817263        447849852
       447882366        434146734        447414236        447449091       
447482571        447516170        447551730        435237797        447611716   
    447644634        447677436        447710153        447742727       
447775305        435160155        434959771        434815122      447784638     
  447817271        447849860        447882374        434151189        447414244
       447449109        447482589        447516188        447551748       
435237862        447611724        447644642        447677444        447710161   
    447742735        447775313        435160171        434959797       
434815130      447784646        447817289        447849878        447882382     
  434152666        447414269        447449117        447482597        447516196
       447551755        435237904        447611732        447644659       
447677451        447710179        447742743        447775321        435160197   
    434959813        434815205      447784653        447817297        447849886
       447882390        434159984        447414277        447449125       
447482605        447516204        447551763        435238035        447611740   
    447644667        447677469        447710187        447742750       
447775339        435160304        434959839        434815247      447784661     
  447817305        447849894        447882408        434176947        447414327
       447449133        447482613        447516212        447551789       
435238050        447611757        447644675        447677477        447710195   
    447742768        447775347        435160312        434959896       
434815338      447784679        447817313        447849902        447882416     
  434186896        447414335        447449141        447482621        447516220
       447551797        435238068        447611765        447644683       
447677485        447710203        447742776        447775354        435160338   
    434959904        434815353      447784687        447817321        447849910
       447882424        434189056        447414343        447449158       
447482639        447516238        447551821        435238076        447611773   
    447644691        447677493        447710211        447742784       
447775362        435160346        434959912        434815387      447784695     
  447817339        447849928        447882432        434190971        447414350
       447449166        447482647        447516246        447551839       
435238142        447611781        447644709        447677501        447710229   
    447742792        447775370        435160353        434959953       
434815403      447784703        447817347        447849936        447882440     
  434196978        447414368        447449174        447482654        447516253
       447551847        435238159        447611799        447644717       
447677519        447710237        447742800        447775388        435160395   
    434959961        434815460   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447784711        447817354        447849944        447882457       
434204533        447414376        447449182        447482662        447516261   
    447551854        435238175        447611807        447644725       
447677527        447710245        447742818        447775396        435160429   
    434960084        434815478      447784729        447817362        447849951
       447882465        434208518        447414392        447449190       
447482670        447516279        447551862        435238357        447611815   
    447644733        447677535        447710252        447742826       
447775404        435160676        434960100        434815544      447784737     
  447817370        447849969        447882473        434218145        447414418
       447449216        447482688        447516287        447551870       
435238381        447611823        447644741        447677543        447710260   
    447742834        447775412        435160684        434960225       
434815585      447784745        447817388        447849977        447882481     
  434228524        447414434        447449224        447482696        447516295
       447551888        435238464        447611831        447644758       
447677550        447710278        447742842        447775420        435160692   
    434960290        434815593      447784752        447817396        447849985
       447882499        434233250        447414459        447449232       
447482704        447516303        447551896        435238605        447611849   
    447644766        447677568        447710286        447742859       
447775438        435160734        434960373        434815668      447784760     
  447817404        447849993        447882507        434234837        447414467
       447449240        447482712        447516311        447551904       
435238639        447611856        447644782        447677576        447710294   
    447742867        447775446        435160767        434960456       
434815684      447784778        447817412        447850009        447882515     
  434236535        447414475        447449257        447482720        447516329
       447551912        435238746        447611864        447644790       
447677584        447710302        447742875        447775453        435160817   
    434960498        434815692      447784786        447817420        447850017
       447882523        434236568        447414483        447449265       
447482738        447516337        447551920        435238795        447611872   
    447644808        447677592        447710310        447742883       
447775461        435160866        434960563        434815718      447784794     
  447817438        447850025        447882531        434247821        447414525
       447449273        447482746        447516345        447551938       
435238829        447611880        447644816        447677600        447710328   
    447742891        447775479        435160890        434960613       
434815767      447784802        447817446        447850033        447882549     
  434251575        447414533        447449281        447482753        447516352
       447551946        435238852        447611906        447644824       
447677618        447710336        447742909        447775487        435160940   
    434960654        434815791      447784810        447817453        447850041
       447882556        434252029        447414558        447449299       
447482761        447516360        447551953        435238860        447611914   
    447644832        447677626        447710344        447742917       
447775495        435160973        434960720        434816005      447784828     
  447817461        447850058        447882564        434253290        447414566
       447449307        447482779        447516378        447551961       
435239165        447611922        447644840        447677634        447710351   
    447742925        447775503        435161039        434960787       
434816088      447784836        447817479        447850066        447882572     
  434254942        447414574        447449315        447482787        447516386
       447551979        435239397        447611930        447644857       
447677642        447710369        447742933        447775511        435161047   
    434960829        434816138      447784844        447817487        447850074
       447882580        434263042        447414582        447449323       
447482795        447516394        447551987        435239462        447611948   
    447644865        447677659        447710377        447742941       
447775529        435161096        434960837        434816203      447784851     
  447817495        447850082        447882598        434263844        447414616
       447449331        447482803        447516402        447551995       
435239546        447611955        447644873        447677667        447710385   
    447742958        447775537        435161112        434960845       
434816229      447784869        447817503        447850090        447882606     
  434266102        447414624        447449349        447482811        447516410
       447552001        435239579        447611963        447644881       
447677683        447710393        447742966        447775545        435161120   
    434960852        434816328      447784877        447817511        447850108
       447882614        434266532        447414632        447449356       
447482829        447516428        447552019        435239611        447611971   
    447644899        447677691        447710401        447742974       
447775552        435161245        434960894        434816336      447784885     
  447817529        447850116        447882622        434266920        447414640
       447449364        447482837        447516436        447552027       
435239777        447611989        447644907        447677709        447710419   
    447742982        447775560        435161252        434961033       
434816450      447784893        447817537        447850124        447882630     
  434268835        447414657        447449372        447482845        447516444
       447552035        435239785        447611997        447644915       
447677717        447710427        447742990        447775578        435161278   
    434961587        434816542      447784901        447817545        447850132
       447882648        434268884        447414681        447449380       
447482852        447516451        447552043        435239876        447612003   
    447644923        447677725        447710435        447743006       
447775586        435161294        434961652        434816609      447784919     
  447817552        447850140        447882655        434283511        447414699
       447449398        447482860        447516469        447552050       
435240023        447612011        447644931        447677733        447710443   
    447743014        447775594        435161351        434961660       
434816625      447784927        447817560        447850157        447882663     
  434284774        447414707        447449406        447482878        447516477
       447552068        435240270        447612029        447644949       
447677741        447710450        447743022        447775602        435161377   
    434961678        434816641      447784935        447817578        447850165
       447882671        434285094        447414715        447449414       
447482886        447516485        447552076        435240445        447612037   
    447644956        447677758        447710468        447743030       
447775610        435161427        434961686        434816831      447784943     
  447817586        447850173        447882689        434286076        447414723
       447449422        447482894        447516493        447552084       
435240627        447612045        447644964        447677766        447710476   
    447743048        447775628        435161500        434961728       
434816849      447784950        447817594        447850181        447882697     
  434290599        447414731        447449430        447482902        447516501
       447552092        435240676        447612052        447644980       
447677774        447710484        447743055        447775636        435161542   
    434961744        434816872      447784968        447817602        447850199
       447882705        434293825        447414756        447449448       
447482910        447516519        447552100        435241104        447612060   
    447644998        447677782        447710492        447743063       
447775644        435161559        434961819        434816922      447784976     
  447817610        447850207        447882713        434294187        447414772
       447449455        447482928        447516527        447552126       
435241195        447612078        447645003        447677790        447710500   
    447743071        447775651        435161625        434961843       
434816930      447784984        447817628        447850215        447882721     
  434294401        447414780        447449463        447482936        447516535
       447552134        435241245        447612086        447645011       
447677808        447710518        447743089        447775669        435161666   
    434961850        434816989      447784992        447817636        447850223
       447882739        434303160        447414798        447449471       
447482944        447516543        447552142        435242763        447612094   
    447645029        447677816        447710526        447743097       
447775677        435161674        434961868        434817078      447785007     
  447817644        447850231        447882747        434306023        447414814
       447449489        447482951        447516550        447552159       
435242771        447612102        447645037        447677824        447710534   
    447743105        447775685        435161708        434961876       
434817094      447785015        447817651        447850249        447882754     
  434306171        447414822        447449497        447482969        447516568
       447552167        435938295        447612110        447645045       
447677832        447710542        447743113        447775693        435161732   
    434961926        434817110      447785023        447817669        447850256
       447882762        434308755        447414830        447449505       
447482977        447516576        447552175        437462054        447612128   
    447645052        447677840        447710559        447743121       
447775701        435161740        434961967        434817151      447785031     
  447817677        447850264        447882770        434310074        447414848
       447449513        447482985        447516584        447552183       
437533235        447612151        447645060        447677857        447710567   
    447743139        447775719        435161765        434961975       
434817268      447785049        447817685        447850272        447882788     
  434312930        447414855        447449521        447483009        447516592
       447552191        437546021        447612169        447645078       
447677865        447710575        447743147        447775727        435161831   
    434962031        434817276      447785056        447817693        447850280
       447882796        434314654        447414863        447449539       
447483017        447516600        447552209        437578016        447612177   
    447645086        447677873        447710583        447743154       
447775735        435161849        434962049        434817375      447785064     
  447817701        447850298        447882804        434318119        447414889
       447449547        447483025        447516618        447552217       
437582133        447612185        447645094        447677881        447710591   
    447743162        447775743        435162037        434962072       
434817409      447785072        447817719        447850306        447882812     
  434322624        447414897        447449554        447483033        447516626
       447552225        437601388        447612193        447645102       
447677899        447710609        447743170        447775750        435162243   
    434962114        434817441      447785080        447817727        447850314
       447882820        434326286        447414913        447449562       
447483041        447516634        447552233        437948805        447612201   
    447645110        447677907        447710617        447743188       
447775768        435162276        434962254        434817458      447785098     
  447817735        447850322        447882838        434328894        447414921
       447449570        447483058        447516642        447552241       
437952724        447612219        447645128        447677915        447710625   
    447743196        447775776        435162284        434962304       
434817482      447785106        447817743        447850330        447882846     
  434332680        447414939        447449588        447483066        447516659
       447552258        437967326        447612227        447645136       
447677923        447710633        447743204        447775784        435162300   
    434962338        434817508      447785114        447817750        447850348
       447882853        434336590        447414947        447449596       
447483074        447516667        447552266        438006587        447612235   
    447645144        447677931        447710641        447743212       
447775792        435162367        434962387        434817557      447785122     
  447817768        447850355        447882861        434340576        447414954
       447449604        447483082        447516675        447552274       
438424129        447612243        447645151        447677949        447710658   
    447743220        447775800        435162409        434962395       
434817573      447785130        447817776        447850363        447882879     
  434347472        447414970        447449612        447483090        447516683
       447552282        438504581        447612250        447645169       
447677956        447710666        447743238        447775818        435162508   
    434962429        434817581      447785148        447817784        447850371
       447882887        434353827        447414996        447449620       
447483108        447516691        447552290        438521288        447612268   
    447645177        447677964        447710674        447743246       
447775826        435162516        434962452        434817623      447785155     
  447817792        447850389        447882895        434365342        447415001
       447449638        447483116        447516709        447552308       
438602484        447612276        447645185        447677972        447710682   
    447743253        447775834        435162540        434962478       
434817649      447785163        447817800        447850397        447882903     
  434367397        447415027        447449646        447483124        447516717
       447552316        438628588        447612284        447645193       
447677980        447710690        447743261        447775842        435162565   
    434962536        434817698      447785171        447817818        447850405
       447882911        434368437        447415035        447449653       
447483132        447516725        447552324        438657751        447612318   
    447645201        447677998        447710708        447743279       
447775859        435162573        434962551        434817730      447785189     
  447817826        447850413        447882929        434370268        447415043
       447449661        447483140        447516733        447552332       
438680167        447612326        447645227        447678004        447710716   
    447743287        447775867        435162607        434962569       
434817763      447785197        447817834        447850421        447882937     
  434372819        447415050        447449679        447483157        447516741
       447552340        438708125        447612334        447645235       
447678012        447710724        447743295        447775875        435162623   
    434962577        434817789      447785205        447817842        447850439
       447882945        434374583        447415068        447449687       
447483165        447516758        447552357        438715237        447612342   
    447645243        447678020        447710732        447743303       
447775883        435162672        434962619        434817797      447785213     
  447817859        447850447        447882952        434376703        447415076
       447449695        447483173        447516766        447552365       
438753261        447612359        447645250        447678038        447710740   
    447743311        447775891        435162714        434962791       
434817896      447785221        447817867        447850454        447882960     
  434378899        447415084        447449703        447483181        447516774
       447552381        440632842        447612367        447645268       
447678046        447710757        447743329        447775909        435162722   
    434962817        434817920      447785239        447817875        447850462
       447882978        434386256        447415100        447449711       
447483199        447516782        447552399        441124336        447612375   
    447645276        447678053        447710765        447743337       
447775917        435162789        434962825        434817946      447785247     
  447817891        447850470        447882986        434386322        447415118
       447449729        447483207        447516790        447552407       
445774185        447612383        447645284        447678061        447710773   
    447743345        447775925        435162813        434962841       
434817953      447785254        447817909        447850488        447882994     
  434387346        447415126        447449737        447483223        447516808
       447552415        445809338        447612391        447645292       
447678079        447710781        447743352        447775933        435162821   
    434962858        434818043      447785262        447817917        447850496
       447883000        434401394        447415134        447449745       
447483231        447516816        447552423        445847239        447612409   
    447645300        447678087        447710799        447743360       
447775941        435162854        434962882        434818159      447785270     
  447817925        447850504        447883018        434407557        447415142
       447449752        447483249        447516824        447552431       
445936966        447612417        447645318        447678095        447710807   
    447743378        447775958        435162862        434962916       
434818183      447785288        447817933        447850512        447883026     
  434408464        447415159        447449760        447483256        447516832
       447552456        445975782        447612433        447645326       
447678103        447710815        447743386        447775966        435163043   
    434963062        434818225      447785296        447817941        447850520
       447883034        434409603        447415167        447449778       
447483264        447516840        447552464        445999014        447612441   
    447645334        447678111        447710823        447743394       
447775974        435163092        434963120        434818233      447785304     
  447817958        447850538        447883042        434410817        447415175
       447449786        447483272        447516857        447552472       
446010381        447612458        447645342        447678129        447710831   
    447743402        447775982        435163126        434963146       
434818241      447785312        447817966        447850546        447883059     
  434414371        447415183        447449794        447483280        447516865
       447552480        446017410        447612466        447645359       
447678137        447710849        447743410        447775990        435163142   
    434963237        434818258      447785320        447817974        447850553
       447883067        434416426        447415191        447449802       
447483298        447516873        447552506        446044448        447612474   
    447645367        447678145        447710856        447743428       
447776006        435163183        434963260        434818290      447785338     
  447817982        447850561        447883075        434416889        447415217
       447449810        447483306        447516881        447552514       
446081895        447612482        447645375        447678152        447710864   
    447743436        447776014        435163217        434963310       
434818324      447785346        447817990        447850579        447883083     
  434424818        447415225        447449828        447483314        447516899
       447552530        446228868        447612490        447645383       
447678160        447710880        447743444        447776022        435163282   
    434963369        434818373      447785353        447818006        447850587
       447883091        434425757        447415233        447449836       
447483322        447516907        447552548        446256604        447612508   
    447645391        447678178        447710898        447743451       
447776030        435163308        434963385        434818399      447785361     
  447818014        447850595        447883109        434440566        447415241
       447449844        447483348        447516915        447552555       
446258980        447612516        447645409        447678186        447710906   
    447743469        447776048        435163399        434963484       
434818415      447785379        447818022        447850603        447883117     
  434444188        447415258        447449851        447483355        447516923
       447552571        446269912        447612524        447645417       
447678194        447710914        447743477        447776055        435163456   
    434963641        434818423      447785387        447818030        447850611
       447883125        434448536        447415266        447449869       
447483363        447516931        447552589        446307357        447612532   
    447645425        447678202        447710922        447743485       
447776063        435163548        434963690        434818456      447785395     
  447818048        447850629        447883133        434449328        447415274
       447449877        447483371        447516949        447552597       
446313892        447612540        447645433        447678210        447710930   
    447743493        447776071        435163563        434963815       
434818530      447785403        447818055        447850637        447883141     
  434456026        447415282        447449885        447483389        447516956
       447552621        446330607        447612557        447645441       
447678228        447710948        447743501        447776089        435163589   
    434963849        434818571      447785411        447818063        447850645
       447883158        434475786        447415290        447449893       
447483397        447516964        447552639        446352247        447612565   
    447645458        447678236        447710955        447743519       
447776097        435163639        434963997        434818639      447785437     
  447818071        447850652        447883166        434476222        447415308
       447449901        447483405        447516972        447552647       
446375958        447612573        447645466        447678244        447710963   
    447743527        447776105        435163654        434964094       
434818712      447785445        447818089        447850660        447883174     
  434484200        447415324        447449919        447483413        447516980
       447552654        446385312        447612581        447645474       
447678251        447710971        447743535        447776113        435163720   
    434964110        434818738   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447785452        447818097        447850678        447883182       
434501771        447415332        447449927        447483421        447516998   
    447552662        446420796        447612599        447645482       
447678269        447710989        447743543        447776121        435163829   
    434964128        434818787      447785460        447818105        447850686
       447883190        434507364        447415340        447449935       
447483439        447517004        447552670        446432833        447612607   
    447645490        447678277        447710997        447743550       
447776147        435163852        434964169        434818845      447785478     
  447818113        447850694        447883208        434515219        447415357
       447449943        447483447        447517012        447552688       
446452229        447612615        447645508        447678285        447711003   
    447743568        447776154        435163928        434964250       
434818852      447785486        447818121        447850702        447883216     
  434518155        447415373        447449950        447483454        447517020
       447552696        446467870        447612623        447645516       
447678293        447711011        447743576        447776162        435163977   
    434964300        434818985      447785494        447818139        447850710
       447883224        434521480        447415399        447449968       
447483462        447517038        447552704        446492019        447612631   
    447645524        447678301        447711029        447743584       
447776170        435164017        434964367        434818993      447785502     
  447818147        447850728        447883232        434521555        447415407
       447449976        447483470        447517046        447552712       
446670002        447612649        447645532        447678319        447711037   
    447743592        447776188        435164108        434964425       
434819025      447785510        447818154        447850736        447883240     
  434531349        447415423        447449984        447483488        447517053
       447552720        446678831        447612656        447645540       
447678327        447711045        447743600        447776196        435164124   
    434964458        434819033      447785528        447818162        447850744
       447883257        434533683        447415431        447449992       
447483496        447517061        447552738        446685695        447612664   
    447645557        447678335        447711052        447743618       
447776204        435164140        434964516        434819066      447785536     
  447818170        447850751        447883265        434540258        447415449
       447450008        447483504        447517079        447552746       
446686875        447612672        447645565        447678343        447711060   
    447743626        447776212        435164181        434964565       
434819074      447785544        447818188        447850769        447883273     
  434541645        447415456        447450016        447483512        447517087
       447552753        446711848        447612680        447645573       
447678350        447711078        447743634        447776238        435164256   
    434964573        434819090      447785551        447818196        447850777
       447883281        434543559        447415464        447450024       
447483520        447517095        447552761        446712614        447612698   
    447645581        447678368        447711086        447743642       
447776246        435164280        434964581        434819140      447785569     
  447818204        447850785        447883299        434544334        447415472
       447450032        447483538        447517103        447552779       
446723090        447612706        447645599        447678376        447711094   
    447743659        447776253        435164363        434964631       
434819207      447785577        447818212        447850793        447883307     
  434545778        447415480        447450040        447483546        447517111
       447552787        446781940        447612714        447645607       
447678384        447711102        447743667        447776261        435164371   
    434964664        434819215      447785585        447818220        447850801
       447883315        434547212        447415498        447450057       
447483553        447517129        447552795        446796104        447612722   
    447645615        447678392        447711110        447743675       
447776279        435164421        434964698        434819249      447785593     
  447818238        447850819        447883323        434549267        447415506
       447450065        447483561        447517137        447552803       
446804957        447612730        447645623        447678400        447711128   
    447743683        447776287        435164454        434964706       
434819330      447785601        447818246        447850827        447883331     
  434553293        447415522        447450073        447483579        447517145
       447552829        446834368        447612748        447645631       
447678418        447711136        447743691        447776295        435164538   
    434964755        434819439      447785619        447818253        447850835
       447883349        434559084        447415530        447450081       
447483587        447517152        447552837        446836751        447612755   
    447645649        447678426        447711144        447743709       
447776303        435164660        434964763        434819447      447785627     
  447818261        447850843        447883356        434569679        447415548
       447450099        447483595        447517160        447552852       
446845901        447612763        447645656        447678434        447711151   
    447743717        447776311        435164710        434964797       
434819470      447785635        447818279        447850850        447883364     
  434572293        447415555        447450107        447483603        447517178
       447552878        446855652        447612771        447645664       
447678442        447711169        447743725        447776329        435164835   
    434964839        434819686      447785643        447818287        447850868
       447883372        434577334        447415563        447450115       
447483611        447517186        447552886        446875767        447612789   
    447645672        447678459        447711177        447743733       
447776337        435164850        434964854        434819710      447785650     
  447818295        447850876        447883380        434582847        447415571
       447450123        447483629        447517194        447552894       
446883076        447612797        447645680        447678467        447711185   
    447743741        447776345        435164892        434964920       
434819769      447785668        447818303        447850884        447883398     
  434589537        447415597        447450131        447483637        447517202
       447552902        446899650        447612805        447645698       
447678475        447711193        447743758        447776352        435164918   
    434964946        434819777      447785676        447818311        447850892
       447883406        434594214        447415605        447450149       
447483645        447517210        447552910        446911323        447612813   
    447645706        447678483        447711201        447743766       
447776360        435164942        434964979        434819801      447785684     
  447818329        447850900        447883414        434594743        447415639
       447450156        447483652        447517228        447552928       
446933954        447612821        447645714        447678491        447711219   
    447743774        447776386        435165022        434964987       
434819850      447785692        447818337        447850918        447883422     
  434595369        447415647        447450172        447483660        447517236
       447552944        446935157        447612847        447645722       
447678509        447711227        447743782        447776394        435165055   
    434965018        434819868      447785700        447818345        447850926
       447883430        434599890        447415654        447450180       
447483678        447517244        447552951        446938383        447612854   
    447645730        447678517        447711235        447743790       
447776402        435165063        434965174        434819876      447785718     
  447818352        447850934        447883448        434600623        447415662
       447450198        447483686        447517251        447552969       
446948200        447612862        447645748        447678525        447711243   
    447743808        447776410        435165311        434965190       
434819892      447785726        447818360        447850942        447883455     
  434615993        447415670        447450222        447483694        447517269
       447552977        446977134        447612870        447645755       
447678533        447711250        447743816        447776428        435165857   
    434965307        434819959      447785734        447818378        447850959
       447883463        434623278        447415688        447450230       
447483702        447517277        447552985        446978439        447612888   
    447645763        447678541        447711268        447743824       
447776436        435165923        434965414        434820007      447785742     
  447818386        447850967        447883471        434623724        447415696
       447450248        447483710        447517285        447552993       
446984734        447612896        447645771        447678558        447711276   
    447743832        447776444        435166004        434965471       
434820098      447785759        447818394        447850975        447883489     
  434623922        447415704        447450255        447483728        447517293
       447553009        446990087        447612904        447645789       
447678566        447711284        447743840        447776451        435166087   
    434965505        434820106      447785767        447818402        447850983
       447883497        434631925        447415712        447450263       
447483736        447517301        447553017        446994360        447612912   
    447645797        447678574        447711292        447743857       
447776469        435166111        434965513        434820130      447785775     
  447818410        447850991        447883505        434632006        447415720
       447450271        447483744        447517319        447553041       
447007600        447612920        447645805        447678582        447711300   
    447743865        447776477        435166152        434965521       
434820155      447785783        447818428        447851007        447883513     
  434633418        447415738        447450289        447483751        447517335
       447553058        447010067        447612938        447645813       
447678590        447711318        447743873        447776485        435166202   
    434965570        434820205      447785809        447818436        447851015
       447883521        434634317        447415746        447450297       
447483777        447517343        447553066        447023409        447612946   
    447645821        447678608        447711326        447743881       
447776493        435166228        434965612        434820239      447785817     
  447818444        447851023        447883539        434638367        447415753
       447450305        447483785        447517350        447553074       
447026493        447612953        447645839        447678616        447711334   
    447743899        447776501        435166301        434965679       
434820320      447785825        447818451        447851031        447883547     
  434639225        447415761        447450313        447483793        447517368
       447553082        447028143        447612961        447645847       
447678624        447711342        447743907        447776519        435166319   
    434965745        434820353      447785833        447818469        447851049
       447883554        434639571        447415779        447450321       
447483801        447517376        447553090        447039496        447612979   
    447645854        447678632        447711359        447743915       
447776527        435166327        434965760        434820361      447785841     
  447818485        447851056        447883562        434640165        447415795
       447450339        447483819        447517384        447553108       
447046640        447612987        447645862        447678640        447711367   
    447743923        447776535        435166400        434965778       
434820395      447785858        447818493        447851064        447883570     
  434640678        447415803        447450347        447483827        447517392
       447553116        447049875        447612995        447645870       
447678657        447711375        447743931        447776543        435166426   
    434965786        434820494      447785866        447818501        447851072
       447883588        434642682        447415829        447450354       
447483835        447517400        447553124        447049891        447613001   
    447645888        447678665        447711383        447743949       
447776550        435166475        434965794        434820585      447785874     
  447818519        447851080        447883596        434643417        447415837
       447450362        447483843        447517418        447553132       
447055583        447613019        447645896        447678673        447711391   
    447743956        447776568        435166509        434965851       
434820668      447785882        447818527        447851098        447883604     
  434650552        447415845        447450370        447483850        447517426
       447553140        447073008        447613027        447645904       
447678681        447711409        447743964        447776576        435166525   
    434965869        434820700      447785890        447818535        447851106
       447883612        434653143        447415860        447450388       
447483868        447517434        447553157        447073586        447613035   
    447645912        447678699        447711417        447743972       
447776584        435166590        434965885        434820734      447785908     
  447818543        447851114        447883620        434657987        447415878
       447450396        447483884        447517442        447553173       
447077413        447613043        447645920        447678707        447711425   
    447743980        447776592        435166608        434965901       
434820841      447785916        447818550        447851122        447883638     
  434662649        447415886        447450404        447483892        447517459
       447553199        447078817        447613050        447645938       
447678715        447711433        447743998        447776600        435166624   
    434965927        434820924      447785924        447818568        447851130
       447883646        434670337        447415894        447450412       
447483900        447517467        447553207        447107525        447613068   
    447645946        447678723        447711441        447744004       
447776618        435166632        434965984        434820999      447785932     
  447818576        447851148        447883653        434674123        447415902
       447450420        447483918        447517475        447553215       
447107921        447613076        447645953        447678731        447711458   
    447744012        447776626        435166640        434966040       
434821013      447785940        447818584        447851155        447883661     
  434678199        447415910        447450438        447483926        447517483
       447553223        447110131        447613084        447645961       
447678749        447711466        447744020        447776634        435166665   
    434966115        434821047      447785957        447818592        447851163
       447883679        434680419        447415928        447450446       
447483934        447517509        447553231        447411307        447613092   
    447645979        447678756        447711474        447744038       
447776642        435166715        434966123        434821062      447785965     
  447818600        447851171        447883687        434684452        447415936
       447450453        447483942        447517517        447553249       
447412255        447613100        447645987        447678764        447711482   
    447744046        447776659        435166772        434966164       
434821088      447785973        447818618        447851189        447883695     
  434696910        447415944        447450461        447483959        447517525
       447553256        447412966        447613118        447645995       
447678772        447711490        447744053        447776667        435166798   
    434966248        434821112      447785981        447818626        447851197
       447883703        434698700        447415951        447450479       
447483967        447517533        447553264        447413923        447613126   
    447646001        447678780        447711508        447744061       
447776675        435166814        434966271        434821120      447785999     
  447818634        447851205        447883711        434714598        447415969
       447450487        447483975        447517541        447553272       
447414749        447613134        447646019        447678798        447711516   
    447744079        447776683        435166822        434966305       
434821138      447786005        447818642        447851213        447883729     
  434729844        447415977        447450495        447483983        447517558
       447553280        447415092        447613142        447646027       
447678806        447711524        447744087        447776691        435166863   
    434966321        434821203      447786013        447818659        447851221
       447883737        434730834        447415985        447450503       
447483991        447517566        447553298        447420068        447613159   
    447646035        447678814        447711532        447744095       
447776709        435166970        434966495        434821252      447786021     
  447818667        447851239        447883745        434734703        447415993
       447450511        447484007        447517574        447553306       
447420795        447613167        447646043        447678822        447711540   
    447744103        447776717        435166996        434966529       
434821302      447786039        447818675        447851247        447883752     
  434739876        447416009        447450529        447484015        447517582
       447553322        447421033        447613175        447646050       
447678830        447711557        447744111        447776725        435167564   
    434966537        434821336      447786047        447818683        447851254
       447883760        434741591        447416017        447450545       
447484023        447517608        447553330        447421512        447613183   
    447646068        447678848        447711565        447744129       
447776733        435167580        434966552        434821450      447786054     
  447818691        447851262        447883778        434746319        447416025
       447450552        447484031        447517616        447553348       
447422635        447613191        447646076        447678855        447711573   
    447744137        447776741        435167705        434966636       
434821492      447786062        447818709        447851270        447883786     
  434747051        447416033        447450560        447484049        447517624
       447553355        447423765        447613209        447646084       
447678863        447711581        447744145        447776758        435167739   
    434966669        434821526      447786070        447818717        447851288
       447883794        434749206        447416041        447450578       
447484056        447517632        447553363        447423948        447613217   
    447646092        447678871        447711599        447744152       
447776766        435167762        434966677        434821559      447786088     
  447818725        447851296        447883802        434752713        447416058
       447450586        447484064        447517640        447553371       
447424318        447613225        447646100        447678889        447711607   
    447744160        447776774        435167804        434966701       
434821609      447786096        447818733        447851304        447883810     
  434757514        447416066        447450594        447484072        447517657
       447553389        447425687        447613233        447646118       
447678897        447711615        447744178        447776782        435167846   
    434966743        434821625      447786104        447818741        447851312
       447883828        434761375        447416074        447450602       
447484080        447517665        447553397        447426354        447613241   
    447646126        447678905        447711623        447744186       
447776790        435167887        434966750        434821674      447786112     
  447818758        447851320        447883836        434763397        447416082
       447450610        447484098        447517673        447553405       
447426990        447613258        447646134        447678913        447711631   
    447744194        447776808        435167986        434966875       
434821682      447786120        447818766        447851338        447883844     
  434764031        447416108        447450628        447484106        447517681
       447553413        447429259        447613266        447646142       
447678921        447711649        447744202        447776816        435168091   
    434966909        434821724      447786138        447818774        447851346
       447883851        434766754        447416124        447450636       
447484114        447517699        447553439        447429556        447613274   
    447646159        447678939        447711656        447744210       
447776824        435168133        434966941        434821732      447786146     
  447818782        447851353        447883869        434782173        447416132
       447450644        447484122        447517707        447553447       
447429952        447613282        447646167        447678947        447711664   
    447744228        447776832        435168141        434967402       
434821757      447786153        447818790        447851361        447883877     
  434782892        447416140        447450651        447484130        447517715
       447553454        447430380        447613290        447646175       
447678954        447711672        447744236        447776840        435168273   
    434967964        434821815      447786161        447818808        447851379
       447883885        434783783        447416157        447450669       
447484148        447517723        447553462        447430794        447613308   
    447646183        447678962        447711680        447744244       
447776857        435168281        434968004        434821864      447786179     
  447818816        447851387        447883893        434793618        447416165
       447450677        447484155        447517731        447553470       
447431701        447613316        447646191        447678970        447711698   
    447744251        447776865        435168323        434968087       
434821872      447786187        447818824        447851395        447883901     
  434799292        447416173        447450685        447484163        447517749
       447553488        447431883        447613324        447646209       
447678988        447711706        447744269        447776873        435168349   
    434968095        434821963   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447786195        447818832        447851403        447883919       
434804126        447416181        447450693        447484171        447517756   
    447553504        447432006        447613332        447646217       
447678996        447711714        447744277        447776881        435168372   
    434968129        434822011      447786203        447818840        447851411
       447883927        434804233        447416199        447450701       
447484189        447517764        447553512        447432683        447613340   
    447646225        447679002        447711722        447744285       
447776899        435168448        434968202        434822094      447786211     
  447818857        447851429        447883935        434809851        447416207
       447450719        447484197        447517772        447553520       
447432881        447613357        447646233        447679010        447711730   
    447744293        447776907        435168463        434968269       
434822193      447786229        447818865        447851437        447883943     
  434814539        447416215        447450727        447484205        447517780
       447553538        447432949        447613365        447646241       
447679028        447711748        447744301        447776915        435168489   
    434968277        434822227      447786237        447818873        447851445
       447883950        434818597        447416223        447450735       
447484213        447517798        447553546        447433384        447613373   
    447646258        447679036        447711755        447744319       
447776923        435168497        434968319        434822250      447786245     
  447818881        447851452        447883968        434820213        447416231
       447450743        447484221        447517806        447553553       
447433525        447613381        447646266        447679044        447711763   
    447744327        447776931        435168604        434968350       
434822425      447786252        447818899        447851460        447883976     
  434823027        447416249        447450750        447484239        447517814
       447553561        447434382        447613399        447646274       
447679051        447711771        447744335        447776949        435168638   
    434968368        434822565      447786260        447818907        447851478
       447883984        434831145        447416264        447450768       
447484247        447517822        447553579        447435769        447613407   
    447646282        447679069        447711789        447744343       
447776956        435168646        434968384        434822615      447786278     
  447818915        447851486        447883992        434832101        447416272
       447450776        447484254        447517830        447553611       
447436973        447613415        447646290        447679077        447711797   
    447744350        447776964        435168745        434968392       
434822623      447786286        447818923        447851494        447884008     
  434851275        447416280        447450784        447484262        447517848
       447553629        447438292        447613423        447646308       
447679085        447711805        447744368        447776980        435168786   
    434968434        434822656      447786294        447818931        447851502
       447884016        434851317        447416306        447450792       
447484288        447517855        447553637        447439266        447613431   
    447646316        447679101        447711813        447744376       
447776998        435168802        434968509        434822748      447786302     
  447818949        447851510        447884024        434851358        447416314
       447450800        447484296        447517871        447553645       
447439803        447613449        447646324        447679119        447711821   
    447744384        447777004        435168869        434968533       
434822755      447786310        447818956        447851528        447884032     
  434854238        447416322        447450818        447484304        447517889
       447553652        447440736        447613456        447646332       
447679127        447711839        447744392        447777012        435168968   
    434968541        434822797      447786328        447818964        447851536
       447884040        434855789        447416330        447450826       
447484312        447517897        447553660        447442302        447613464   
    447646340        447679135        447711847        447744400       
447777020        435168992        434968558        434822805      447786336     
  447818972        447851544        447884057        434866653        447416348
       447450834        447484320        447517905        447553678       
447442583        447613472        447646357        447679143        447711854   
    447744418        447777038        435169032        434968590       
434822821      447786344        447818980        447851551        447884065     
  434874673        447416355        447450842        447484338        447517921
       447553686        447444217        447613480        447646365       
447679150        447711862        447744426        447777046        435169057   
    434968657        434822854      447786351        447818998        447851569
       447884073        434875068        447416363        447450859       
447484346        447517939        447553694        447446097        447613498   
    447646373        447679168        447711870        447744434       
447777053        435169065        434968673        434822888      447786369     
  447819004        447851577        447884081        434875639        447416389
       447450867        447484353        447517947        447553702       
447446642        447613506        447646381        447679176        447711888   
    447744442        447777061        435170246        434968764       
434822920      447786377        447819012        447851585        447884099     
  434876827        447416397        447450875        447484361        447517954
       447553710        447448770        447613514        447646399       
447679184        447711904        447744459        447777079        435170311   
    434968814        434822987      447786385        447819020        447851593
       447884107        434879813        447416405        447450883       
447484379        447517962        447553728        447450206        447613522   
    447646407        447679192        447711912        447744467       
447777087        435170329        434968921        434823001      447786393     
  447819038        447851601        447884115        434881553        447416413
       447450891        447484387        447517970        447553736       
447451683        447613530        447646415        447679200        447711920   
    447744475        447777095        435170360        434969390       
434823019      447786401        447819046        447851619        447884123     
  434884227        447416421        447450909        447484395        447517988
       447553744        447452129        447613548        447646423       
447679218        447711938        447744483        447777103        435170428   
    434969424        434823084      447786419        447819053        447851627
       447884131        434890646        447416439        447450917       
447484403        447517996        447553751        447452285        447613555   
    447646431        447679226        447711946        447744491       
447777111        435170451        434969465        434823092      447786427     
  447819061        447851635        447884149        434892154        447416447
       447450925        447484411        447518002        447553769       
447452475        447613563        447646449        447679234        447711953   
    447744509        447777129        435170477        434969549       
434823191      447786435        447819079        447851643        447884156     
  434895207        447416454        447450941        447484429        447518010
       447553777        447453515        447613571        447646456       
447679242        447711961        447744517        447777137        435170485   
    434969630        434823241      447786443        447819087        447851650
       447884164        434897047        447416462        447450958       
447484437        447518028        447553785        447455353        447613589   
    447646464        447679259        447711979        447744525       
447777145        435170543        434969747        434823274      447786450     
  447819095        447851668        447884172        434904462        447416488
       447450966        447484452        447518036        447553793       
447457839        447613597        447646472        447679267        447711987   
    447744533        447777152        435170576        434969796       
434823324      447786468        447819103        447851676        447884180     
  434906285        447416496        447450974        447484460        447518044
       447553801        447458100        447613605        447646480       
447679275        447711995        447744541        447777160        435170584   
    434969812        434823357      447786476        447819111        447851684
       447884198        434907325        447416504        447450982       
447484478        447518051        447553819        447458928        447613613   
    447646498        447679283        447712001        447744558       
447777178        435170592        434969838        434823365      447786484     
  447819129        447851692        447884206        434927489        447416512
       447450990        447484486        447518069        447553827       
447460098        447613621        447646506        447679291        447712019   
    447744566        447777186        435170618        434969846       
434823399      447786492        447819137        447851700        447884214     
  434945549        447416520        447451006        447484494        447518077
       447553835        447461823        447613639        447646514       
447679309        447712027        447744574        447777194        435170642   
    434969853        434823431      447786500        447819145        447851718
       447884222        434945812        447416538        447451014       
447484502        447518085        447553843        447462482        447613647   
    447646522        447679317        447712035        447744582       
447777202        435170774        434969929        434823456      447786518     
  447819152        447851726        447884230        434945945        447416546
       447451022        447484510        447518093        447553850       
447462615        447613654        447646530        447679325        447712043   
    447744590        447777210        435170808        434969952       
434823464      447786526        447819160        447851734        447884248     
  434946042        447416553        447451030        447484528        447518101
       447553868        447467051        447613662        447646548       
447679333        447712050        447744608        447777228        435170816   
    434969994        434823480      447786534        447819178        447851742
       447884255        434946273        447416561        447451048       
447484536        447518119        447553876        447467598        447613670   
    447646555        447679341        447712068        447744616       
447777236        435170865        434970117        434823498      447786542     
  447819186        447851759        447884263        434946331        447416579
       447451055        447484544        447518127        447553884       
447468265        447613688        447646563        447679358        447712076   
    447744624        447777244        435170907        434970141       
434823548      447786559        447819194        447851767        447884271     
  434946398        447416587        447451063        447484551        447518135
       447553892        447468778        447613696        447646571       
447679374        447712084        447744632        447777251        435170915   
    434970190        434823563      447786567        447819202        447851775
       447884289        434949079        447416603        447451071       
447484569        447518143        447553900        447471533        447613704   
    447646589        447679382        447712092        447744640       
447777269        435170956        434970265        434823639      447786575     
  447819210        447851783        447884297        434955951        447416611
       447451097        447484577        447518150        447553918       
447472465        447613712        447646597        447679390        447712100   
    447744657        447777277        435171020        434970315       
434823720      447786583        447819228        447851791        447884305     
  434956637        447416629        447451105        447484585        447518168
       447553926        447473661        447613720        447646605       
447679408        447712118        447744665        447777285        435171038   
    434970349        434823928      447786591        447819236        447851809
       447884313        434957734        447416637        447451113       
447484593        447518184        447553934        447475351        447613738   
    447646613        447679416        447712126        447744673       
447777293        435171087        434970430        434823944      447786609     
  447819244        447851817        447884321        434957767        447416645
       447451121        447484601        447518192        447553942       
447477381        447613753        447646621        447679424        447712134   
    447744681        447777301        435171129        434970505       
434823969      447786617        447819251        447851825        447884339     
  434967048        447416652        447451139        447484619        447518200
       447553959        447477498        447613761        447646647       
447679432        447712142        447744699        447777319        435171152   
    434970513        434823977      447786625        447819269        447851833
       447884347        434967287        447416660        447451147       
447484627        447518218        447553967        447478579        447613779   
    447646654        447679440        447712159        447744707       
447777327        435171236        434970521        434824025      447786633     
  447819277        447851841        447884354        434967485        447416678
       447451154        447484635        447518226        447553983       
447479213        447613787        447646662        447679457        447712167   
    447744715        447777335        435171327        434970604       
434824090      447786641        447819285        447851858        447884362     
  434967568        447416686        447451162        447484643        447518234
       447554015        447479809        447613795        447646670       
447679465        447712175        447744723        447777343        435171418   
    434970679        434824132      447786658        447819293        447851866
       447884370        434976619        447416702        447451170       
447484650        447518242        447554031        447482993        447613803   
    447646688        447679473        447712183        447744731       
447777350        435171616        434970687        434824231      447786666     
  447819301        447851874        447884388        434978094        447416710
       447451188        447484668        447518259        447554049       
447483769        447613811        447646696        447679481        447712191   
    447744749        447777368        435171657        434970711       
434824249      447786674        447819319        447851882        447884396     
  434981437        447416728        447451196        447484676        447518267
       447554056        447485327        447613829        447646704       
447679499        447712209        447744756        447777376        435171699   
    434970729        434824280      447786682        447819327        447851890
       447884404        434981890        447416744        447451204       
447484684        447518275        447554064        447488057        447613837   
    447646712        447679507        447712217        447744764       
447777384        435171707        434970752        434824306      447786690     
  447819335        447851908        447884412        434984738        447416751
       447451212        447484692        447518283        447554080       
447488768        447613845        447646720        447679515        447712225   
    447744772        447777392        435171756        434970760       
434824322      447786708        447819343        447851916        447884420     
  434986014        447416769        447451220        447484700        447518291
       447554098        447488891        447613852        447646738       
447679523        447712233        447744780        447777400        435171848   
    434970778        434824348      447786716        447819350        447851924
       447884438        434986337        447416777        447451238       
447484718        447518309        447554106        447488933        447613860   
    447646746        447679531        447712241        447744798       
447777418        435171855        434970901        434824462      447786724     
  447819368        447851932        447884446        434988705        447416785
       447451246        447484726        447518325        447554122       
447489808        447613878        447646753        447679549        447712258   
    447744806        447777426        435171905        434970919       
434824587      447786732        447819376        447851940        447884453     
  434988903        447416793        447451253        447484734        447518333
       447554130        447491176        447613886        447646761       
447679556        447712266        447744814        447777434        435171939   
    434970943        434824728      447786740        447819384        447851957
       447884461        435002340        447416801        447451261       
447484759        447518366        447554155        447491820        447613894   
    447646779        447679564        447712274        447744822       
447777442        435171962        434970992        434824751      447786757     
  447819392        447851965        447884479        435005947        447416819
       447451279        447484767        447518374        447554163       
447491937        447613902        447646787        447679572        447712282   
    447744830        447777459        435171970        434971099       
434824769      447786765        447819400        447851973        447884487     
  435007414        447416827        447451287        447484775        447518382
       447554171        447492232        447613928        447646795       
447679580        447712290        447744848        447777467        435172010   
    434971115        434824793      447786773        447819418        447851981
       447884495        435007539        447416835        447451295       
447484791        447518390        447554197        447493248        447613936   
    447646803        447679598        447712308        447744855       
447777475        435172044        434971156        434824827      447786781     
  447819426        447851999        447884503        435007570        447416843
       447451303        447484809        447518408        447554205       
447494006        447613944        447646811        447679606        447712316   
    447744863        447777483        435172093        434971180       
434824900      447786799        447819434        447852005        447884511     
  435007695        447416850        447451311        447484817        447518416
       447554221        447494907        447613951        447646829       
447679614        447712324        447744871        447777491        435172135   
    434971214        434825006      447786807        447819442        447852013
       447884529        435007802        447416868        447451337       
447484825        447518424        447554247        447495888        447613969   
    447646837        447679622        447712332        447744889       
447777509        435172150        434971222        434825113      447786815     
  447819459        447852021        447884537        435007927        447416876
       447451345        447484833        447518432        447554254       
447497710        447613977        447646845        447679630        447712340   
    447744897        447777517        435172234        434971339       
434825188      447786823        447819467        447852039        447884545     
  435008453        447416884        447451352        447484841        447518440
       447554270        447499930        447613985        447646852       
447679648        447712357        447744905        447777525        435172242   
    434971347        434825295      447786831        447819475        447852047
       447884552        435008669        447416892        447451360       
447484858        447518457        447554288        447500240        447613993   
    447646860        447679655        447712365        447744913       
447777533        435172267        434971388        434825345      447786849     
  447819483        447852054        447884560        435013388        447416900
       447451378        447484866        447518465        447554296       
447501560        447614009        447646878        447679663        447712373   
    447744921        447777541        435172275        434971404       
434825386      447786856        447819491        447852062        447884578     
  435018452        447416918        447451386        447484874        447518473
       447554304        447502501        447614017        447646886       
447679671        447712381        447744939        447777558        435172366   
    434971446        434825501      447786864        447819509        447852070
       447884586        435026018        447416926        447451394       
447484882        447518481        447554312        447502956        447614025   
    447646894        447679689        447712399        447744947       
447777566        435172382        434971537        434825543      447786872     
  447819517        447852088        447884594        435026059        447416934
       447451402        447484890        447518499        447554320       
447503194        447614033        447646902        447679697        447712407   
    447744954        447777574        435172416        434971545       
434825709      447786880        447819525        447852096        447884602     
  435026497        447416942        447451410        447484908        447518507
       447554338        447503566        447614041        447646910       
447679705        447712415        447744962        447777582        435172432   
    434971552        434825741      447786898        447819533        447852104
       447884610        435026653        447416959        447451428       
447484916        447518515        447554346        447507344        447614058   
    447646928        447679713        447712423        447744970       
447777590        435172465        434971693        434825758      447786906     
  447819541        447852112        447884628        435027867        447416967
       447451436        447484924        447518523        447554353       
447508318        447614066        447646936        447679721        447712431   
    447744988        447777608        435172507        434971735       
434825816      447786914        447819558        447852120        447884636     
  435030721        447416975        447451451        447484932        447518531
       447554361        447510579        447614074        447646944       
447679739        447712449        447744996        447777616        435172531   
    434971768        434825881   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447786922        447819566        447852138        447884644       
435032982        447416983        447451469        447484940        447518549   
    447554379        447510652        447614082        447646951       
447679747        447712456        447745001        447777624        435172580   
    434971784        434825899      447786930        447819574        447852146
       447884651        435033832        447417007        447451477       
447484957        447518556        447554387        447513292        447614108   
    447646969        447679754        447712464        447745019       
447777632        435172606        434971883        434825964      447786948     
  447819582        447852153        447884669        435034590        447417031
       447451485        447484965        447518564        447554395       
447513300        447614116        447646977        447679762        447712472   
    447745027        447777640        435172622        434971982       
434826061      447786955        447819590        447852161        447884677     
  435039086        447417049        447451493        447484973        447518572
       447554403        447513722        447614124        447646985       
447679770        447712480        447745035        447777657        435172630   
    434972014        434826137      447786963        447819608        447852179
       447884685        435042635        447417056        447451501       
447484981        447518580        447554411        447520123        447614132   
    447646993        447679788        447712498        447745043       
447777665        435172648        434972733        434826160      447786971     
  447819616        447852187        447884693        435042825        447417064
       447451519        447484999        447518598        447554429       
447521949        447614140        447647009        447679796        447712506   
    447745050        447777673        435172721        434972741       
434826178      447786997        447819624        447852195        447884701     
  435043138        447417072        447451527        447485004        447518606
       447554437        447522012        447614157        447647017       
447679804        447712514        447745068        447777681        435172903   
    434972782        434826251      447787003        447819632        447852203
       447884719        435043419        447417080        447451535       
447485012        447518614        447554445        447522020        447614165   
    447647025        447679812        447712522        447745076       
447777699        435172952        434972790        434826293      447787011     
  447819640        447852211        447884727        435047105        447417098
       447451543        447485020        447518622        447554452       
447522095        447614173        447647033        447679820        447712530   
    447745084        447777707        435172994        434972873       
434826327      447787029        447819657        447852229        447884735     
  435051685        447417114        447451550        447485038        447518630
       447554460        447522152        447614181        447647041       
447679838        447712548        447745092        447777715        435173026   
    434972881        434826368      447787037        447819665        447852237
       447884743        435051917        447417148        447451568       
447485046        447518648        447554486        447522269        447614199   
    447647058        447679846        447712555        447745100       
447777723        435173075        434972907        434827226      447787045     
  447819673        447852245        447884750        435051941        447417155
       447451576        447485053        447518655        447554494       
447522301        447614207        447647066        447679853        447712563   
    447745118        447777731        435173182        434972915       
434827275      447787052        447819681        447852252        447884768     
  435051974        447417163        447451584        447485061        447518663
       447554502        447522673        447614215        447647074       
447679861        447712571        447745126        447777749        435173265   
    434972923        434827291      447787060        447819699        447852260
       447884776        435052386        447417171        447451592       
447485079        447518671        447554510        447522764        447614223   
    447647082        447679879        447712589        447745134       
447777756        435173281        434972931        434827358      447787078     
  447819707        447852278        447884784        435055207        447417197
       447451600        447485087        447518689        447554528       
447522970        447614231        447647090        447679887        447712597   
    447745142        447777764        435173356        434972956       
434827382      447787086        447819715        447852286        447884792     
  435059795        447417205        447451618        447485095        447518697
       447554536        447523069        447614249        447647108       
447679895        447712605        447745159        447777772        435173455   
    434972980        434827432      447787094        447819723        447852294
       447884800        435060033        447417213        447451626       
447485103        447518705        447554544        447523192        447614256   
    447647116        447679903        447712613        447745167       
447777780        435173463        434973012        434827614      447787102     
  447819731        447852302        447884818        435060512        447417221
       447451634        447485111        447518713        447554551       
447523259        447614264        447647124        447679911        447712621   
    447745175        447777798        435173505        434973053       
434827622      447787110        447819749        447852310        447884826     
  435061387        447417239        447451642        447485129        447518721
       447554569        447523465        447614272        447647132       
447679929        447712639        447745183        447777806        435173513   
    434973103        434827671      447787128        447819756        447852328
       447884834        435061551        447417247        447451659       
447485137        447518739        447554577        447523903        447614280   
    447647140        447679937        447712647        447745191       
447777814        435173570        434973129        434827747      447787136     
  447819764        447852336        447884842        435065172        447417254
       447451667        447485145        447518747        447554585       
447524414        447614298        447647157        447679945        447712654   
    447745209        447777822        435173604        434973160       
434827804      447787144        447819772        447852344        447884859     
  435067541        447417262        447451675        447485152        447518754
       447554601        447524448        447614306        447647165       
447679952        447712662        447745217        447777830        435173638   
    434973178        434827986      447787151        447819780        447852351
       447884867        435070867        447417270        447451691       
447485160        447518762        447554619        447524471        447614314   
    447647173        447679960        447712670        447745225       
447777848        435173653        434973186        434828026      447787169     
  447819798        447852369        447884875        435077177        447417288
       447451709        447485178        447518770        447554627       
447524562        447614322        447647181        447679978        447712688   
    447745233        447777855        435173679        434973194       
434828042      447787177        447819806        447852377        447884883     
  435077318        447417304        447451725        447485186        447518788
       447554635        447524620        447614330        447647199       
447679986        447712696        447745241        447777863        435173687   
    434973202        434828307      447787185        447819814        447852385
       447884891        435077508        447417312        447451733       
447485194        447518796        447554643        447524695        447614348   
    447647207        447679994        447712704        447745258       
447777871        435173745        434973269        434828695      447787193     
  447819822        447852393        447884909        435077599        447417320
       447451741        447485202        447518804        447554650       
447524745        447614355        447647215        447680000        447712712   
    447745266        447777889        435173752        434973293       
434828711      447787201        447819830        447852401        447884917     
  435077680        447417346        447451758        447485210        447518812
       447554668        447524828        447614363        447647223       
447680018        447712720        447745274        447777897        435173786   
    434973301        434828729      447787219        447819848        447852419
       447884925        435078035        447417353        447451766       
447485228        447518820        447554676        447525049        447614371   
    447647231        447680026        447712738        447745282       
447777905        435173844        434973335        434828752      447787227     
  447819855        447852427        447884933        435078142        447417361
       447451774        447485236        447518838        447554684       
447525239        447614389        447647249        447680034        447712746   
    447745290        447777913        435173869        434973343       
434828794      447787235        447819863        447852435        447884941     
  435078167        447417379        447451782        447485244        447518846
       447554692        447525288        447614397        447647256       
447680042        447712753        447745308        447777921        435173877   
    434973368        434828943      447787243        447819871        447852443
       447884958        435078266        447417387        447451790       
447485251        447518853        447554700        447525346        447614405   
    447647264        447680059        447712761        447745316       
447777939        435173885        434973426        434828992      447787250     
  447819889        447852450        447884966        435078373        447417395
       447451808        447485269        447518861        447554718       
447525437        447614413        447647272        447680067        447712779   
    447745324        447777947        435174016        434973434       
434829008      447787268        447819897        447852468        447884974     
  435078720        447417403        447451816        447485277        447518879
       447554734        447525692        447614421        447647280       
447680075        447712795        447745332        447777954        435174024   
    434973525        434829271      447787276        447819905        447852476
       447884982        435078803        447417411        447451824       
447485285        447518887        447554742        447525742        447614439   
    447647298        447680083        447712803        447745340       
447777962        435174073        434973640        434829297      447787284     
  447819913        447852484        447884990        435078837        447417429
       447451832        447485293        447518895        447554767       
447525759        447614447        447647306        447680091        447712811   
    447745357        447777970        435174107        434973657       
434829362      447787292        447819921        447852492        447885005     
  435083456        447417437        447451840        447485301        447518903
       447554775        447525767        447614454        447647314       
447680109        447712829        447745365        447777988        435174164   
    434973772        434829396      447787300        447819939        447852500
       447885013        435087465        447417445        447451857       
447485319        447518929        447554783        447525908        447614462   
    447647322        447680117        447712837        447745373       
447777996        435174222        434973798        434829404      447787318     
  447819947        447852518        447885021        435088224        447417452
       447451865        447485335        447518937        447554791       
447526120        447614470        447647330        447680125        447712845   
    447745381        447778002        435174305        434973806       
434829420      447787326        447819954        447852526        447885039     
  435088612        447417478        447451873        447485343        447518945
       447554809        447526369        447614488        447647348       
447680133        447712852        447745399        447778010        435174321   
    434973830        434829446      447787334        447819962        447852534
       447885047        435094495        447417486        447451881       
447485350        447518952        447554817        447527045        447614496   
    447647355        447680141        447712860        447745407       
447778028        435174362        434973855        434829479      447787342     
  447819970        447852542        447885054        435094750        447417494
       447451899        447485368        447518960        447554825       
447527094        447614504        447647363        447680158        447712878   
    447745415        447778036        435174396        434973897       
434829495      447787359        447819988        447852559        447885062     
  435095021        447417502        447451907        447485376        447518978
       447554833        447527144        447614512        447647371       
447680166        447712886        447745423        447778044        435174438   
    434973905        434829537      447787367        447819996        447852567
       447885070        435095088        447417510        447451915       
447485384        447518986        447554841        447527268        447614520   
    447647389        447680174        447712894        447745431       
447778051        435174511        434973947        434829578      447787375     
  447820002        447852575        447885088        435095187        447417536
       447451923        447485392        447518994        447554858       
447527334        447614538        447647397        447680182        447712902   
    447745449        447778069        435174529        434973954       
434829610      447787383        447820010        447852583        447885096     
  435095328        447417544        447451931        447485400        447519000
       447554866        447527441        447614546        447647405       
447680190        447712910        447745456        447778077        435174537   
    434974259        434829636      447787391        447820028        447852591
       447885104        435095450        447417551        447451949       
447485418        447519018        447554882        447527474        447614553   
    447647413        447680208        447712928        447745464       
447778085        435174602        434974317        434829669      447787409     
  447820036        447852609        447885112        435100367        447417569
       447451956        447485426        447519026        447554890       
447527615        447614561        447647421        447680216        447712936   
    447745472        447778093        435174685        434974333       
434829735      447787417        447820044        447852617        447885120     
  435100433        447417585        447451964        447485442        447519034
       447554908        447527623        447614579        447647439       
447680224        447712944        447745480        447778101        435174693   
    434974374        434829743      447787425        447820051        447852625
       447885138        435101274        447417601        447451972       
447485459        447519042        447554916        447527755        447614587   
    447647447        447680232        447712951        447745498       
447778119        435174701        434974408        434829792      447787433     
  447820069        447852633        447885146        435101647        447417627
       447451980        447485467        447519059        447554924       
447527839        447614595        447647454        447680240        447712969   
    447745506        447778127        435174719        434974416       
434829867      447787441        447820077        447852641        447885153     
  435101795        447417650        447451998        447485475        447519067
       447554932        447528118        447614603        447647462       
447680257        447712977        447745514        447778135        435174784   
    434974440        434830907      447787458        447820085        447852658
       447885161        435101969        447417668        447452004       
447485483        447519075        447554940        447528159        447614611   
    447647470        447680265        447712985        447745522       
447778143        435174842        434974515        434830956      447787466     
  447820093        447852666        447885179        435103213        447417676
       447452012        447485491        447519083        447554957       
447528183        447614629        447647488        447680273        447712993   
    447745530        447778150        435174891        434974556       
434830980      447787474        447820101        447852674        447885187     
  435104427        447417684        447452020        447485509        447519091
       447554965        447528266        447614637        447647496       
447680281        447713009        447745548        447778168        435174933   
    434974564        434830998      447787482        447820119        447852682
       447885195        435107115        447417692        447452038       
447485517        447519109        447554973        447528290        447614645   
    447647504        447680299        447713017        447745555       
447778176        435174966        434974614        434831079      447787490     
  447820127        447852690        447885203        435109061        447417700
       447452046        447485525        447519117        447554981       
447528431        447614652        447647512        447680307        447713025   
    447745563        447778184        435174990        434974739       
434831095      447787508        447820135        447852708        447885211     
  435111000        447417718        447452053        447485533        447519125
       447554999        447528464        447614660        447647520       
447680315        447713033        447745571        447778192        435175013   
    434974770        434831103      447787516        447820143        447852716
       447885229        435111323        447417726        447452061       
447485541        447519133        447555004        447528472        447614678   
    447647538        447680323        447713041        447745589       
447778200        435175195        434975793        434831129      447787524     
  447820150        447852724        447885237        435111562        447417734
       447452079        447485558        447519141        447555012       
447528605        447614686        447647546        447680331        447713058   
    447745597        447778218        435175211        434975827       
434831137      447787532        447820168        447852732        447885245     
  435112271        447417742        447452087        447485566        447519158
       447555020        447529009        447614694        447647553       
447680349        447713066        447745605        447778226        435175278   
    434976007        434831186      447787540        447820176        447852740
       447885252        435112438        447417759        447452095       
447485574        447519166        447555038        447529157        447614702   
    447647561        447680356        447713074        447745613       
447778234        435175294        434976064        434831228      447787557     
  447820184        447852757        447885260        435112453        447417767
       447452103        447485582        447519174        447555046       
447529447        447614710        447647579        447680364        447713082   
    447745621        447778242        435175344        434976072       
434831251      447787565        447820192        447852765        447885278     
  435112495        447417775        447452111        447485590        447519182
       447555053        447529603        447614728        447647587       
447680372        447713090        447745639        447778259        435175385   
    434976098        434831269      447787573        447820200        447852773
       447885286        435112602        447417783        447452137       
447485608        447519190        447555061        447529686        447614736   
    447647595        447680380        447713108        447745647       
447778267        435175542        434976106        434831285      447787581     
  447820218        447852781        447885294        435112727        447417791
       447452145        447485616        447519208        447555079       
447529868        447614744        447647603        447680398        447713116   
    447745654        447778275        435175583        434976122       
434831327      447787599        447820226        447852799        447885302     
  435112784        447417809        447452152        447485624        447519216
       447555087        447530189        447614751        447647611       
447680406        447713124        447745662        447778283        435175658   
    434976155        434831350      447787607        447820234        447852807
       447885310        435117098        447417817        447452160       
447485632        447519224        447555095        447530254        447614769   
    447647629        447680414        447713132        447745670       
447778291        435175708        434976163        434831434      447787615     
  447820242        447852815        447885328        435122445        447417825
       447452178        447485640        447519232        447555103       
447530494        447614777        447647637        447680422        447713140   
    447745688        447778309        435175732        434976239       
434831442      447787623        447820259        447852823        447885336     
  435126206        447417833        447452186        447485657        447519240
       447555129        447530635        447614785        447647645       
447680430        447713157        447745696        447778317        435175823   
    434976304        434831475      447787631        447820267        447852831
       447885344        435129259        447417841        447452194       
447485665        447519265        447555137        447530726        447614793   
    447647652        447680448        447713165        447745704       
447778325        435175872        434976320        434831483      447787649     
  447820275        447852849        447885351        435129416        447417866
       447452202        447485673        447519273        447555145       
447531203        447614801        447647660        447680455        447713173   
    447745712        447778333        435175989        434976338       
434831525      447787656        447820283        447852856        447885369     
  435129556        447417874        447452210        447485681        447519281
       447555152        447531211        447614819        447647678       
447680463        447713181        447745720        447778341        435176045   
    434976528        434831608   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447787664        447820291        447852864        447885377       
435129697        447417882        447452228        447485699        447519299   
    447555160        447531302        447614827        447647686       
447680471        447713199        447745738        447778358        435176094   
    434976569        434831640      447787672        447820309        447852872
       447885385        435129762        447417908        447452236       
447485707        447519307        447555178        447531492        447614835   
    447647694        447680489        447713207        447745746       
447778366        435176102        434976635        434831798      447787680     
  447820317        447852880        447885393        435129796        447417916
       447452244        447485715        447519315        447555186       
447531500        447614843        447647702        447680497        447713215   
    447745753        447778374        435176128        434976692       
434831822      447787698        447820325        447852898        447885401     
  435136940        447417924        447452251        447485723        447519323
       447555194        447531583        447614850        447647710       
447680505        447713223        447745761        447778382        435176169   
    434976718        434831889      447787706        447820333        447852906
       447885419        435138425        447417932        447452269       
447485731        447519331        447555202        447531799        447614868   
    447647728        447680513        447713231        447745779       
447778390        435176177        434976767        434831913      447787714     
  447820341        447852914        447885427        435144258        447417940
       447452277        447485749        447519349        447555210       
447532151        447614876        447647736        447680521        447713249   
    447745787        447778408        435176185        434976775       
434832010      447787722        447820358        447852922        447885435     
  435146964        447417957        447452293        447485756        447519356
       447555228        447532292        447614884        447647744       
447680539        447713256        447745795        447778416        435176193   
    434976809        434832044      447787730        447820366        447852930
       447885443        435146998        447417965        447452301       
447485764        447519364        447555236        447532656        447614892   
    447647751        447680547        447713264        447745803       
447778424        435176219        434976817        434832127      447787748     
  447820374        447852948        447885450        435147087        447417973
       447452319        447485772        447519372        447555244       
447532730        447614900        447647769        447680554        447713272   
    447745811        447778432        435176235        434976825       
434832150      447787755        447820382        447852955        447885468     
  435147160        447417999        447452327        447485780        447519380
       447555251        447532862        447614918        447647777       
447680562        447713280        447745829        447778440        435176243   
    434976841        434832168      447787763        447820390        447852963
       447885476        435147327        447418005        447452335       
447485798        447519398        447555269        447532904        447614926   
    447647785        447680570        447713298        447745837       
447778457        435176284        434976858        434832218      447787771     
  447820408        447852971        447885484        435147855        447418013
       447452343        447485814        447519406        447555277       
447532920        447614934        447647793        447680588        447713306   
    447745845        447778465        435176334        434976981       
434832226      447787789        447820416        447852989        447885492     
  435148408        447418021        447452350        447485822        447519414
       447555285        447532953        447614942        447647801       
447680596        447713314        447745852        447778473        435176474   
    434977021        434832267      447787797        447820424        447852997
       447885500        435148549        447418039        447452368       
447485830        447519422        447555293        447533027        447614959   
    447647819        447680604        447713322        447745860       
447778481        435176490        434977054        434832382      447787805     
  447820432        447853003        447885518        435148655        447418054
       447452376        447485848        447519430        447555319       
447533118        447614967        447647827        447680612        447713330   
    447745878        447778499        435176524        434977088       
434832424      447787813        447820440        447853011        447885526     
  435148952        447418062        447452384        447485855        447519448
       447555327        447533241        447614975        447647835       
447680620        447713348        447745886        447778507        435176581   
    434977237        434832457      447787821        447820457        447853029
       447885534        435149794        447418070        447452392       
447485863        447519455        447555335        447533373        447614983   
    447647843        447680638        447713355        447745894       
447778515        435176631        434977526        434832549      447787839     
  447820465        447853037        447885542        435152301        447418088
       447452400        447485889        447519463        447555343       
447533399        447614991        447647850        447680646        447713363   
    447745902        447778523        435176649        434977575       
434832556      447787847        447820473        447853045        447885559     
  435152335        447418096        447452418        447485897        447519471
       447555368        447533415        447615006        447647868       
447680653        447713371        447745910        447778531        435176722   
    434977591        434832572      447787854        447820481        447853052
       447885567        435152418        447418104        447452426       
447485905        447519489        447555376        447533472        447615014   
    447647876        447680661        447713389        447745928       
447778549        435176730        434977609        434832655      447787862     
  447820499        447853060        447885575        435152996        447418112
       447452434        447485913        447519497        447555392       
447533621        447615022        447647884        447680679        447713397   
    447745936        447778556        435176748        434977658       
434832705      447787870        447820507        447853078        447885583     
  435153283        447418120        447452442        447485921        447519505
       447555400        447533738        447615030        447647892       
447680687        447713405        447745944        447778564        435176862   
    434977690        434832739      447787888        447820515        447853086
       447885591        435154513        447418146        447452459       
447485939        447519513        447555418        447533779        447615048   
    447647900        447680695        447713413        447745951       
447778572        435176946        434977815        434832762      447787896     
  447820523        447853094        447885609        435157797        447418153
       447452467        447485947        447519521        447555426       
447533803        447615055        447647918        447680703        447713421   
    447745969        447778580        435176979        434977823       
434832820      447787904        447820531        447853102        447885617     
  435162433        447418161        447452483        447485954        447519539
       447555434        447533837        447615063        447647926       
447680711        447713439        447745977        447778598        435177043   
    434977880        434832861      447787912        447820549        447853110
       447885625        435164462        447418179        447452491       
447485962        447519547        447555442        447533845        447615071   
    447647934        447680729        447713447        447745985       
447778606        435177050        434977906        434832911      447787920     
  447820556        447853128        447885633        435165162        447418187
       447452509        447485970        447519554        447555459       
447533910        447615089        447647942        447680737        447713454   
    447745993        447778614        435177134        434977914       
434832937      447787938        447820564        447853136        447885641     
  435165220        447418195        447452517        447485988        447519562
       447555467        447533977        447615097        447647959       
447680745        447713462        447746009        447778622        435177209   
    434977948        434833000      447787946        447820572        447853144
       447885658        435165303        447418203        447452525       
447485996        447519570        447555475        447534017        447615105   
    447647967        447680752        447713470        447746017       
447778630        435177225        434977963        434833075      447787953     
  447820580        447853151        447885666        435165394        447418211
       447452533        447486002        447519588        447555483       
447534165        447615113        447647975        447680760        447713488   
    447746025        447778648        435177241        434978011       
434833109      447787961        447820598        447853169        447885674     
  435165527        447418229        447452541        447486010        447519596
       447555491        447534728        447615121        447647983       
447680778        447713496        447746033        447778655        435177274   
    434978037        434833158      447787979        447820606        447853177
       447885682        435165543        447418237        447452566       
447486028        447519604        447555509        447534736        447615139   
    447647991        447680786        447713504        447746041       
447778663        435177282        434978151        434833174      447787987     
  447820614        447853185        447885690        435165550        447418245
       447452574        447486036        447519612        447555517       
447534777        447615147        447648007        447680794        447713512   
    447746058        447778671        435177316        434978458       
434833224      447787995        447820622        447853193        447885708     
  435165733        447418252        447452582        447486044        447519620
       447555525        447534819        447615154        447648015       
447680802        447713520        447746066        447778689        435177324   
    434978557        434833273      447788001        447820630        447853201
       447885716        435165808        447418260        447452590       
447486051        447519638        447555533        447534942        447615162   
    447648023        447680810        447713538        447746074       
447778697        435177365        434978615        434833323      447788019     
  447820648        447853219        447885724        435171095        447418278
       447452608        447486069        447519646        447555541       
447535212        447615170        447648031        447680828        447713546   
    447746082        447778705        435177373        434978722       
434833364      447788027        447820655        447853227        447885732     
  435171566        447418286        447452616        447486077        447519653
       447555558        447535303        447615188        447648049       
447680836        447713553        447746090        447778713        435177514   
    434978748        434833414      447788035        447820663        447853235
       447885740        435172655        447418294        447452624       
447486085        447519661        447555566        447535394        447615196   
    447648056        447680851        447713561        447746108       
447778721        435177605        434978797        434833422      447788043     
  447820671        447853243        447885757        435172739        447418310
       447452632        447486093        447519679        447555574       
447535428        447615204        447648064        447680869        447713579   
    447746116        447778739        435177662        434978813       
434833430      447788050        447820689        447853250        447885765     
  435175393        447418328        447452640        447486101        447519687
       447555582        447535436        447615212        447648072       
447680877        447713587        447746124        447778747        435177688   
    434978839        434833497      447788068        447820697        447853268
       447885773        435176268        447418336        447452657       
447486119        447519695        447555590        447535444        447615220   
    447648080        447680885        447713595        447746132       
447778754        435177738        434978847        434833505      447788076     
  447820705        447853276        447885781        435181425        447418351
       447452665        447486127        447519703        447555616       
447535519        447615238        447648098        447680893        447713603   
    447746140        447778762        435177746        434978854       
434833521      447788084        447820713        447853284        447885799     
  435183140        447418369        447452673        447486135        447519711
       447555624        447535550        447615246        447648106       
447680901        447713611        447746157        447778770        435177753   
    434978920        434833539      447788092        447820721        447853292
       447885807        435183314        447418377        447452681       
447486143        447519729        447555632        447535592        447615253   
    447648114        447680919        447713629        447746165       
447778788        435177845        434979001        434833554      447788100     
  447820739        447853300        447885815        435183413        447418385
       447452699        447486150        447519737        447555640       
447535626        447615261        447648122        447680927        447713637   
    447746173        447778796        435177894        434979035       
434833570      447788118        447820747        447853318        447885823     
  435183595        447418393        447452707        447486168        447519752
       447555657        447536038        447615279        447648130       
447680935        447713645        447746181        447778804        435177944   
    434979084        434833588      447788126        447820754        447853326
       447885831        435183678        447418401        447452715       
447486176        447519760        447555665        447536053        447615287   
    447648148        447680943        447713652        447746199       
447778812        435178066        434979118        434833596      447788134     
  447820762        447853334        447885849        435183686        447418427
       447452723        447486184        447519778        447555673       
447536434        447615295        447648163        447680950        447713660   
    447746207        447778820        435178140        434979233       
434833638      447788142        447820770        447853342        447885856     
  435183785        447418443        447452731        447486192        447519786
       447555681        447536442        447615303        447648171       
447680968        447713678        447746215        447778838        435178157   
    434979266        434833752      447788159        447820788        447853359
       447885864        435183835        447418450        447452749       
447486200        447519794        447555699        447536459        447615311   
    447648189        447680976        447713686        447746223       
447778846        435178496        434979274        434833760      447788167     
  447820796        447853367        447885872        435190228        447418468
       447452756        447486218        447519802        447555723       
447536467        447615329        447648197        447680984        447713694   
    447746231        447778853        435178694        434979282       
434833836      447788175        447820804        447853375        447885880     
  435191333        447418476        447452764        447486226        447519810
       447555731        447536699        447615337        447648213       
447680992        447713702        447746249        447778861        435178777   
    434979290        434833869      447788183        447820812        447853383
       447885898        435195490        447418484        447452772       
447486234        447519828        447555749        447536707        447615345   
    447648221        447681008        447713710        447746256       
447778879        435178793        434979324        434833893      447788191     
  447820820        447853391        447885906        435199393        447418492
       447452780        447486242        447519836        447555756       
447536772        447615352        447648239        447681016        447713728   
    447746264        447778887        435178850        434979340       
434833901      447788209        447820838        447853409        447885914     
  435199492        447418500        447452798        447486259        447519844
       447555764        447536798        447615360        447648247       
447681024        447713736        447746272        447778895        435178868   
    434979456        434833950      447788217        447820846        447853417
       447885922        435199542        447418518        447452806       
447486267        447519851        447555772        447536905        447615378   
    447648254        447681032        447713744        447746280       
447778903        435178884        434979464        434833976      447788225     
  447820853        447853425        447885930        435199559        447418526
       447452814        447486275        447519869        447555780       
447537473        447615386        447648262        447681040        447713751   
    447746298        447778911        435178934        434979472       
434834149      447788233        447820861        447853433        447885948     
  435199724        447418534        447452822        447486283        447519877
       447555798        447537507        447615394        447648270       
447681057        447713769        447746306        447778929        435178959   
    434979480        434834180      447788241        447820879        447853441
       447885955        435199930        447418567        447452830       
447486291        447519885        447555806        447537598        447615402   
    447648288        447681065        447713777        447746314       
447778937        435179007        434979571        434834214      447788258     
  447820887        447853458        447885963        435199963        447418575
       447452848        447486309        447519893        447555814       
447537655        447615410        447648296        447681073        447713785   
    447746322        447778945        435179080        434979589       
434834255      447788266        447820895        447853466        447885971     
  435200076        447418583        447452855        447486317        447519901
       447555822        447537770        447615428        447648304       
447681081        447713793        447746330        447778952        435179098   
    434979738        434834263      447788274        447820903        447853474
       447885989        435200142        447418591        447452863       
447486325        447519919        447555848        447538083        447615436   
    447648312        447681099        447713801        447746348       
447778960        435179106        434979753        434834412      447788282     
  447820911        447853482        447885997        435200159        447418609
       447452871        447486333        447519927        447555855       
447538190        447615444        447648320        447681107        447713819   
    447746355        447778978        435179130        434979761       
434834461      447788290        447820929        447853490        447886003     
  435200241        447418617        447452889        447486341        447519935
       447555863        447538224        447615451        447648338       
447681115        447713827        447746363        447778986        435179148   
    434979837        434834610      447788308        447820937        447853508
       447886011        435200258        447418625        447452897       
447486358        447519943        447555871        447538380        447615469   
    447648346        447681123        447713835        447746371       
447778994        435179163        434979860        434834685      447788316     
  447820945        447853516        447886029        435200282        447418633
       447452905        447486366        447519950        447555889       
447538513        447615477        447648353        447681131        447713843   
    447746389        447779000        435179296        434979910       
434834784      447788324        447820952        447853524        447886037     
  435204599        447418641        447452913        447486374        447519968
       447555897        447538851        447615485        447648361       
447681149        447713850        447746397        447779018        435179312   
    434980009        434834834      447788332        447820960        447853532
       447886045        435206214        447418658        447452921       
447486382        447519976        447555905        447539032        447615493   
    447648379        447681156        447713868        447746405       
447779026        435179320        434980116        434834883      447788340     
  447820978        447853540        447886052        435210224        447418666
       447452939        447486390        447519984        447555913       
447539099        447615501        447648387        447681164        447713876   
    447746413        447779034        435179338        434980181       
434834909      447788357        447820986        447853557        447886060     
  435212758        447418674        447452947        447486408        447519992
       447555921        447539214        447615519        447648395       
447681172        447713884        447746421        447779042        435179346   
    434980199        434834958      447788365        447820994        447853565
       447886078        435213988        447418690        447452954       
447486416        447520008        447555939        447539271        447615527   
    447648403        447681180        447713892        447746439       
447779059        435179361        434980223        434835047      447788373     
  447821000        447853573        447886086        435218698        447418708
       447452962        447486424        447520016        447555947       
447539479        447615535        447648411        447681198        447713900   
    447746447        447779067        435179379        434980249       
434835062      447788399        447821018        447853581        447886094     
  435218847        447418716        447452970        447486432        447520024
       447555954        447539578        447615543        447648437       
447681206        447713918        447746454        447779075        435179460   
    434980264        434835088   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447788407        447821026        447853599        447886102       
435218953        447418732        447452988        447486440        447520032   
    447555962        447539735        447615550        447648445       
447681214        447713926        447746462        447779083        435179478   
    434980322        434835104      447788415        447821034        447853607
       447886110        435219068        447418740        447452996       
447486457        447520040        447555970        447539842        447615568   
    447648452        447681222        447713934        447746470       
447779091        435179486        434980389        434835229      447788423     
  447821042        447853615        447886128        435219340        447418757
       447453002        447486465        447520057        447555988       
447539982        447615576        447648460        447681230        447713942   
    447746488        447779109        435179494        434980470       
434835328      447788431        447821059        447853623        447886136     
  435226170        447418765        447453010        447486473        447520065
       447556028        447540584        447615584        447648478       
447681248        447713959        447746496        447779117        435179577   
    434980496        434835385      447788449        447821067        447853631
       447886144        435226618        447418773        447453028       
447486481        447520073        447556036        447540717        447615592   
    447648486        447681255        447713967        447746504       
447779125        435179676        434980504        434835625      447788456     
  447821075        447853649        447886151        447849647        447418781
       447453036        447486499        447520081        447556044       
447540725        447615600        447648494        447681263        447713975   
    447746512        447779133        435179734        434980538       
434835658      447788464        447821083        447853656        447886169     
  429130966        447418799        447453044        447486507        447520099
       447556051        447540790        447615618        447648502       
447681271        447713983        447746520        447779141        435179742   
    434980553        434835674      447788472        447821091        447853664
       447886177        429132905        447418807        447453051       
447486515        447520107        447556069        447540899        447615626   
    447648510        447681289        447713991        447746538       
447779158        435179775        434980561        434835682      447788480     
  447821109        447853672        447886185        429134091        447418815
       447453069        447486523        447520115        447556077       
447540949        447615634        447648528        447681297        447714007   
    447746546        447779166        435179841        434980645       
434835708      447788498        447821117        447853680        447886193     
  429134299        447418823        447453077        447486531        447520131
       447556085        447540998        447615642        447648536       
447681305        447714015        447746553        447779174        435179874   
    434980652        434835716      447788506        447821125        447853698
       447886201        429141468        447418831        447453085       
447486556        447520149        447556093        447541350        447615659   
    447648544        447681313        447714023        447746561       
447779182        435179882        434980710        434835757      447788514     
  447821133        447853706        447886219        429154529        447418856
       447453093        447486564        447520156        447556119       
447541418        447615667        447648551        447681321        447714031   
    447746579        447779190        435179924        434980819       
434835773      447788522        447821141        447853714        447886227     
  429163140        447418864        447453101        447486572        447520164
       447556127        447541517        447615675        447648569       
447681339        447714049        447746587        447779208        435179973   
    434980835        434835815      447788530        447821158        447853722
       447886235        429165780        447418872        447453119       
447486580        447520172        447556135        447541558        447615683   
    447648577        447681347        447714056        447746595       
447779216        435180070        434980868        434835849      447788548     
  447821166        447853730        447886243        429169758        447418880
       447453127        447486598        447520180        447556143       
447541590        447615691        447648585        447681354        447714064   
    447746603        447779224        435180088        434980942       
434835856      447788555        447821174        447853748        447886250     
  429170079        447418898        447453135        447486606        447520198
       447556150        447541624        447615709        447648593       
447681362        447714072        447746611        447779232        435180120   
    434981015        434835872      447788563        447821182        447853755
       447886268        429178189        447418906        447453143       
447486614        447520206        447556168        447541855        447615717   
    447648601        447681370        447714080        447746629       
447779240        435180146        434981098        434835914      447788571     
  447821190        447853763        447886276        429178676        447418914
       447453150        447486622        447520214        447556176       
447542028        447615725        447648619        447681388        447714098   
    447746637        447779257        435180179        434981114       
434835963      447788589        447821208        447853771        447886284     
  429180144        447418922        447453168        447486630        447520222
       447556184        447542077        447615733        447648627       
447681396        447714106        447746645        447779265        435180195   
    434981189        434836045      447788597        447821216        447853789
       447886292        429188881        447418971        447453176       
447486648        447520230        447556192        447542168        447615741   
    447648635        447681404        447714114        447746652       
447779273        435180245        434981221        434836052      447788605     
  447821224        447853797        447886300        429189913        447418989
       447453184        447486663        447520248        447556200       
447542283        447615758        447648643        447681412        447714122   
    447746660        447779281        435180336        434981320       
434836151      447788613        447821232        447853805        447886318     
  429191950        447418997        447453192        447486671        447520255
       447556218        447542341        447615766        447648650       
447681420        447714130        447746678        447779299        435180385   
    434981346        434836185      447788621        447821240        447853813
       447886326        429192487        447419003        447453200       
447486689        447520263        447556226        447542390        447615774   
    447648668        447681438        447714148        447746686       
447779307        435180419        434981353        434836219      447788639     
  447821257        447853821        447886334        429192537        447419011
       447453218        447486697        447520271        447556234       
447542416        447615782        447648676        447681446        447714155   
    447746694        447779315        435180534        434981429       
434836268      447788647        447821265        447853839        447886342     
  429195654        447419029        447453226        447486705        447520289
       447556242        447542440        447615790        447648684       
447681453        447714163        447746702        447779323        435180617   
    434981452        434836300      447788654        447821273        447853847
       447886359        429199631        447419037        447453234       
447486713        447520297        447556259        447542515        447615808   
    447648692        447681461        447714171        447746710       
447779331        435180666        434981502        434836342      447788662     
  447821281        447853854        447886367        429204167        447419052
       447453242        447486721        447520305        447556267       
447542705        447615816        447648700        447681479        447714189   
    447746728        447779349        435180732        434981536       
434836409      447788670        447821299        447853862        447886375     
  429215957        447419060        447453259        447486739        447520313
       447556275        447542721        447615824        447648718       
447681487        447714197        447746736        447779356        435180773   
    434981544        434836466      447788688        447821307        447853870
       447886383        429218084        447419078        447453267       
447486747        447520321        447556291        447542903        447615832   
    447648726        447681495        447714205        447746744       
447779364        435180880        434981601        434836482      447788696     
  447821315        447853888        447886391        429223621        447419086
       447453275        447486754        447520339        447556309       
447543018        447615840        447648734        447681503        447714213   
    447746751        447779372        435180922        434981627       
434836490      447788704        447821323        447853896        447886409     
  429224777        447419094        447453283        447486762        447520347
       447556317        447543034        447615857        447648742       
447681511        447714221        447746769        447779380        435180955   
    434981726        434836672      447788712        447821331        447853904
       447886417        429231483        447419102        447453291       
447486770        447520354        447556325        447543059        447615865   
    447648759        447681529        447714239        447746777       
447779398        435180971        434981742        434836706      447788720     
  447821349        447853912        447886425        429239247        447419110
       447453309        447486788        447520362        447556333       
447543158        447615873        447648767        447681537        447714247   
    447746785        447779406        435181102        434981866       
434836748      447788738        447821356        447853920        447886433     
  429246382        447419144        447453317        447486796        447520370
       447556341        447543190        447615881        447648775       
447681545        447714254        447746793        447779414        435181227   
    434981916        434836763      447788746        447821364        447853938
       447886441        429247273        447419151        447453325       
447486804        447520388        447556358        447543612        447615899   
    447648783        447681552        447714262        447746801       
447779422        435181235        434981999        434836789      447788753     
  447821372        447853946        447886458        429250442        447419169
       447453333        447486812        447520396        447556366       
447543729        447615907        447648791        447681560        447714270   
    447746819        447779430        435181276        434982054       
434836870      447788761        447821380        447853953        447886466     
  429253859        447419177        447453341        447486820        447520404
       447556374        447543786        447615915        447648809       
447681578        447714288        447746827        447779448        435181292   
    434982146        434836888      447788779        447821398        447853961
       447886474        429253974        447419185        447453358       
447486838        447520412        447556382        447544032        447615923   
    447648817        447681586        447714296        447746835       
447779455        435181326        434982161        434836987      447788787     
  447821406        447853979        447886482        429259815        447419201
       447453366        447486846        447520420        447556390       
447544198        447615931        447648825        447681594        447714304   
    447746843        447779463        435181409        434982203       
434837100      447788795        447821414        447853987        447886490     
  429262843        447419219        447453374        447486853        447520438
       447556408        447544297        447615949        447648833       
447681602        447714312        447746850        447779471        435181433   
    434982260        434837340      447788803        447821422        447853995
       447886508        429265101        447419227        447453382       
447486861        447520446        447556416        447544321        447615956   
    447648841        447681610        447714320        447746868       
447779489        435181524        434982369        434837431      447788811     
  447821430        447854001        447886516        429266257        447419250
       447453390        447486879        447520453        447556432       
447544594        447615964        447648858        447681628        447714338   
    447746876        447779497        435181581        434982435       
434837480      447788829        447821448        447854019        447886524     
  429267081        447419268        447453408        447486887        447520461
       447556440        447544768        447615972        447648866       
447681636        447714346        447746884        447779505        435181722   
    434982468        434837563      447788837        447821455        447854027
       447886532        429281470        447419276        447453416       
447486895        447520479        447556465        447544842        447615980   
    447648874        447681644        447714353        447746892       
447779513        435181730        434982484        434837670      447788845     
  447821463        447854035        447886540        429290745        447419284
       447453424        447486903        447520487        447556473       
447545054        447615998        447648882        447681651        447714361   
    447746900        447779521        435181821        434982542       
434837696      447788852        447821471        447854043        447886557     
  429300767        447419292        447453432        447486911        447520495
       447556481        447545096        447616004        447648890       
447681669        447714379        447746918        447779539        435181862   
    434982559        434837712      447788860        447821489        447854050
       447886565        429306053        447419300        447453440       
447486929        447520511        447556499        447545146        447616012   
    447648908        447681677        447714387        447746926       
447779547        435181870        434983003        434837829      447788878     
  447821497        447854068        447886573        429312127        447419318
       447453457        447486937        447520529        447556507       
447545237        447616020        447648916        447681685        447714395   
    447746934        447779554        435181904        434983086       
434837845      447788886        447821505        447854076        447886581     
  429314917        447419326        447453465        447486945        447520537
       447556515        447545310        447616038        447648924       
447681693        447714403        447746942        447779562        435181938   
    434983102        434837852      447788894        447821513        447854084
       447886599        429321789        447419342        447453473       
447486952        447520545        447556531        447545344        447616046   
    447648932        447681701        447714411        447746959       
447779570        435181946        434983219        434837860      447788902     
  447821521        447854100        447886607        429326424        447419359
       447453481        447486960        447520552        447556549       
447545419        447616053        447648940        447681719        447714429   
    447746967        447779588        435181995        434983235       
434837936      447788910        447821539        447854118        447886615     
  429328313        447419367        447453499        447486978        447520560
       447556556        447545872        447616061        447648957       
447681727        447714437        447746975        447779596        435182084   
    434983243        434837951      447788928        447821547        447854126
       447886623        429329295        447419383        447453507       
447486986        447520578        447556564        447545989        447616079   
    447648965        447681735        447714445        447746983       
447779604        435182134        434983284        434837969      447788936     
  447821554        447854134        447886631        429351984        447419391
       447453523        447486994        447520586        447556572       
447546169        447616087        447648973        447681743        447714452   
    447746991        447779612        435182167        434983300       
434838009      447788944        447821562        447854142        447886649     
  429361249        447419409        447453531        447487000        447520594
       447556580        447546250        447616103        447648981       
447681750        447714460        447747007        447779620        435182233   
    434983318        434838074      447788969        447821570        447854159
       447886656        429362999        447419417        447453549       
447487018        447520602        447556606        447546417        447616111   
    447648999        447681768        447714478        447747015       
447779638        435182241        434983326        434838116      447788977     
  447821588        447854167        447886664        429371859        447419433
       447453556        447487026        447520610        447556614       
447546680        447616129        447649005        447681776        447714486   
    447747023        447779646        435182290        434983334       
434838124      447788985        447821596        447854175        447886672     
  429372899        447419441        447453564        447487034        447520628
       447556622        447546870        447616137        447649013       
447681784        447714494        447747031        447779653        435182324   
    434983342        434838173      447788993        447821604        447854183
       447886680        429119225        447419458        447453572       
447487042        447520636        447556630        447547001        447616145   
    447649021        447681792        447714502        447747049       
447779661        435182332        434983383        434838298      447789009     
  447821612        447854191        447886698        429380272        447419482
       447453580        447487059        447520644        447556648       
447547019        447616152        447649039        447681800        447714510   
    447747056        447779679        435182340        434983391       
434838363      447789017        447821620        447854209        447886706     
  429380868        447419490        447453606        447487067        447520651
       447556655        447547191        447616160        447649047       
447681818        447714528        447747064        447779687        435182407   
    434983490        434838397      447789025        447821638        447854217
       447886714        429381528        447419516        447453614       
447487075        447520669        447556663        447547225        447616178   
    447649054        447681826        447714536        447747072       
447779695        435182456        434983573        434838405      447789033     
  447821646        447854225        447886722        429382153        447419540
       447453622        447487083        447520677        447556671       
447547233        447616186        447649062        447681834        447714544   
    447747080        447779703        435182464        434983664       
434838421      447789041        447821653        447854233        447886730     
  429385735        447419557        447453630        447487091        447520685
       447556689        447547290        447616194        447649070       
447681842        447714551        447747098        447779711        435182530   
    434983680        434838447      447789058        447821661        447854241
       447886748        429387020        447419565        447453648       
447487109        447520693        447556697        447547878        447616202   
    447649088        447681859        447714569        447747106       
447779729        435182563        434983854        434838587      447789066     
  447821679        447854258        447886755        429387871        447419573
       447453655        447487117        447520701        447556713       
447548124        447616210        447649096        447681867        447714577   
    447747114        447779737        435182605        434983987       
434838686      447789074        447821687        447854266        447886763     
  429388184        447419581        447453663        447487125        447520719
       447556739        447548280        447616228        447649104       
447681875        447714585        447747122        447779745        435182712   
    434984035        434838819      447789082        447821695        447854274
       447886771        429390552        447419599        447453671       
447487133        447520727        447556747        447548314        447616236   
    447649112        447681883        447714593        447747130       
447779752        435182795        434984050        434838884      447789090     
  447821703        447854282        447886789        429390990        447419607
       447453689        447487141        447520735        447556754       
447548488        447616244        447649120        447681891        447714601   
    447747148        447779760        435183231        434984084       
434838918      447789108        447821711        447854290        447886797     
  429391832        447419623        447453697        447487158        447520743
       447556762        447548561        447616251        447649138       
447681917        447714619        447747155        447779778        435183330   
    434984092        434838934      447789116        447821729        447854308
       447886805        429397185        447419649        447453705       
447487166        447520750        447556770        447548652        447616269   
    447649146        447681925        447714627        447747163       
447779786        435183884        434984118        434838959      447789124     
  447821737        447854316        447886813        429401698        447419656
       447453713        447487174        447520768        447556788       
447548702        447616277        447649153        447681933        447714635   
    447747171        447779794        435183892        434984167       
434839007      447789132        447821745        447854324        447886821     
  429402720        447419664        447453721        447487182        447520776
       447556804        447548801        447616285        447649161       
447681941        447714643        447747189        447779802        435183900   
    434984225        434839080   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447789140        447821752        447854332        447886839       
429410822        447419672        447453739        447487190        447520784   
    447556812        447548868        447616293        447649179       
447681958        447714650        447747197        447779810        435183942   
    434984241        434839270      447789157        447821760        447854340
       447886847        429414311        447419680        447453747       
447487208        447520792        447556820        447548876        447616301   
    447649187        447681966        447714668        447747205       
447779828        435183975        434984274        434839304      447789165     
  447821778        447854357        447886854        429414766        447419698
       447453754        447487216        447520800        447556838       
447548942        447616319        447649195        447681974        447714676   
    447747213        447779836        435183991        434984316       
434839320      447789173        447821786        447854365        447886862     
  429417538        447419706        447453762        447487224        447520818
       447556846        447549130        447616327        447649203       
447681982        447714684        447747221        447779844        435184049   
    434984324        434839338      447789181        447821794        447854373
       447886870        429424088        447419714        447453770       
447487232        447520826        447556853        447549213        447616335   
    447649211        447681990        447714692        447747239       
447779851        435184080        434984407        434839346      447789199     
  447821802        447854381        447886888        429427040        447419722
       447453788        447487257        447520834        447556861       
447549288        447616343        447649229        447682006        447714700   
    447747247        447779869        435184213        434984480       
434839353      447789207        447821810        447854399        447886896     
  429429038        447419730        447453796        447487265        447520842
       447556879        447549387        447616350        447649237       
447682014        447714718        447747254        447779877        435184262   
    434984506        434839445      447789215        447821828        447854407
       447886904        429429327        447419748        447453804       
447487273        447520859        447556887        447549452        447616368   
    447649245        447682022        447714726        447747262       
447779885        435184346        434984563        434839494      447789223     
  447821836        447854415        447886912        429434921        447419755
       447453812        447487281        447520867        447556895       
447549460        447616376        447649252        447682030        447714734   
    447747270        447779893        435184361        434984571       
434839577      447789231        447821844        447854423        447886920     
  429435787        447419763        447453820        447487299        447520875
       447556903        447549668        447616384        447649260       
447682048        447714742        447747288        447779901        435184437   
    434984597        434839585      447789249        447821869        447854431
       447886938        429438955        447419771        447453838       
447487307        447520883        447556911        447549726        447616392   
    447649286        447682055        447714759        447747296       
447779919        435184452        434984639        434839635      447789256     
  447821877        447854449        447886946        429439011        447419797
       447453846        447487315        447520891        447556929       
447549874        447616400        447649294        447682063        447714767   
    447747304        447779927        435184486        434984647       
434839684      447789264        447821885        447854456        447886953     
  429444086        447419813        447453853        447487323        447520909
       447556937        447549908        447616418        447649302       
447682071        447714775        447747312        447779935        435184528   
    434984746        434839767      447789272        447821893        447854464
       447886961        429448079        447419821        447453861       
447487331        447520917        447556945        447550096        447616426   
    447649328        447682089        447714783        447747320       
447779943        435184783        434984761        434840005      447789280     
  447821901        447854472        447886979        429451289        447419839
       447453879        447487349        447520925        447556952       
447550120        447616434        447649336        447682097        447714809   
    447747338        447779950        435184817        434984860       
434840047      447789298        447821919        447854480        447886987     
  429458508        447419854        447453887        447487356        447520933
       447556960        447550146        447616442        447649344       
447682105        447714817        447747346        447779968        435184833   
    434984928        434840070      447789306        447821927        447854498
       447886995        429462757        447419862        447453895       
447487364        447520941        447556978        447550161        447616459   
    447649351        447682113        447714825        447747353       
447779976        435184866        434985016        434840088      447789314     
  447821935        447854506        447887001        429463227        447419870
       447453903        447487372        447520958        447556994       
447550559        447616467        447649369        447682121        447714833   
    447747361        447779984        435184890        434985024       
434840096      447789330        447821943        447854514        447887019     
  429465263        447419888        447453911        447487380        447520966
       447557000        447550708        447616475        447649377       
447682139        447714841        447747379        447779992        435184916   
    434985040        434840120      447789348        447821950        447854522
       447887027        429466311        447419896        447453929       
447487398        447520974        447557018        447550831        447616483   
    447649385        447682147        447714858        447747387       
447780008        435185038        434985065        434840138      447789355     
  447821968        447854530        447887035        429470941        447419912
       447453937        447487406        447520982        447557026       
447551318        447616491        447649393        447682154        447714866   
    447747395        447780016        435185053        434985156       
434840146      447789363        447821976        447854548        447887043     
  429478308        447419920        447453945        447487414        447520990
       447557034        447551441        447616509        447649401       
447682162        447714874        447747403        447780024        435185079   
    434985172        434840187      447789371        447821984        447854555
       447887050        429478357        447419938        447453952       
447487422        447521006        447557042        447551524        447616517   
    447649419        447682170        447714882        447747411       
447780032        435185137        434985180        434840211      447789389     
  447821992        447854563        447887068        429481088        447419946
       447453960        447487430        447521014        447557059       
447551771        447616525        447649427        447682188        447714890   
    447747429        447780040        435185152        434985206       
434840237      447789397        447822008        447854571        447887076     
  429484645        447419953        447453978        447487448        447521022
       447557067        447551805        447616533        447649435       
447682196        447714908        447747437        447780057        435185186   
    434985214        434840328      447789405        447822016        447854589
       447887084        429485725        447419961        447453986       
447487455        447521030        447557075        447551813        447616541   
    447649443        447682204        447714916        447747445       
447780065        435185194        434985222        434840336      447789413     
  447822024        447854597        447887092        429487960        447419979
       447454000        447487463        447521048        447557083       
447552118        447616558        447649450        447682212        447714924   
    447747452        447780073        435185301        434985248       
434840393      447789421        447822032        447854605        447887100     
  429488687        447419995        447454018        447487471        447521055
       447557091        447552373        447616566        447649468       
447682220        447714932        447747460        447780081        435185392   
    434985289        434840401      447789439        447822040        447854613
       447887118        429488901        447420001        447454026       
447487489        447521063        447557109        447552449        447616574   
    447649476        447682238        447714940        447747478       
447780099        435185491        434985362        434840435      447789447     
  447822057        447854621        447887126        429492382        447420019
       447454034        447487497        447521071        447557117       
447552498        447616582        447649484        447682246        447714957   
    447747486        447780107        435185517        434985446       
434840468      447789454        447822065        447854639        447887134     
  429494768        447420027        447454042        447487505        447521097
       447557125        447552522        447616590        447649492       
447682253        447714965        447747494        447780115        435185582   
    434985461        434840559      447789462        447822073        447854647
       447887142        429496797        447420043        447454059       
447487513        447521105        447557133        447552563        447616608   
    447649500        447682261        447714973        447747502       
447780123        435185590        434985560        434840591      447789470     
  447822081        447854654        447887159        429499312        447420076
       447454067        447487521        447521113        447557141       
447552605        447616616        447649518        447682279        447714981   
    447747510        447780131        435185608        434985628       
434840732      447789488        447822099        447854662        447887167     
  429502123        447420084        447454075        447487539        447521121
       447557158        447552613        447616624        447649526       
447682287        447714999        447747528        447780149        435185731   
    434985685        434840864      447789496        447822107        447854670
       447887175        429511082        447420100        447454083       
447487547        447521139        447557174        447552811        447616632   
    447649534        447682295        447715004        447747536       
447780156        435185756        434985693        434841326      447789504     
  447822115        447854688        447887183        429523582        447420118
       447454091        447487554        447521147        447557190       
447552845        447616640        447649542        447682303        447715012   
    447747544        447780164        435185905        434985727       
434841367      447789512        447822123        447854696        447887191     
  429527021        447420126        447454109        447487562        447521154
       447557208        447552860        447616657        447649559       
447682311        447715020        447747551        447780172        435185962   
    434985735        434841417      447789520        447822131        447854704
       447887209        429530157        447420134        447454117       
447487570        447521162        447557216        447552936        447616665   
    447649567        447682329        447715038        447747569       
447780180        435186002        434985768        434841425      447789538     
  447822149        447854712        447887217        429535537        447420142
       447454125        447487588        447521170        447557224       
447553025        447616673        447649575        447682337        447715046   
    447747577        447780198        435186051        434985784       
434841441      447789546        447822156        447854720        447887225     
  429536816        447420159        447454133        447487596        447521188
       447557232        447553165        447616681        447649583       
447682345        447715053        447747585        447780206        435186093   
    434985792        434841466      447789553        447822164        447854738
       447887233        429541030        447420183        447454141       
447487604        447521196        447557240        447553181        447616699   
    447649591        447682352        447715061        447747593       
447780214        435186192        434985826        434841532      447789561     
  447822172        447854746        447887241        429541980        447420191
       447454158        447487612        447521204        447557265       
447553314        447616707        447649609        447682360        447715079   
    447747601        447780222        435186200        434985834       
434841557      447789579        447822180        447854753        447887258     
  429544471        447420209        447454166        447487620        447521212
       447557273        447553421        447616715        447649617       
447682378        447715087        447747619        447780230        435186226   
    434985859        434841599      447789587        447822198        447854761
       447887266        429545270        447420217        447454174       
447487638        447521220        447557281        447553496        447616723   
    447649625        447682386        447715095        447747627       
447780248        435187109        434985875        434841615      447789595     
  447822206        447854779        447887274        429546138        447420225
       447454182        447487646        447521238        447557299       
447553587        447616731        447649633        447682394        447715103   
    447747635        447780255        435187158        434985941       
434841631      447789603        447822214        447854787        447887282     
  429552722        447420233        447454190        447487653        447521246
       447557307        447553595        447616749        447649641       
447682402        447715111        447747643        447780263        435187174   
    434986196        434841672      447789611        447822222        447854795
       447887290        429556657        447420241        447454208       
447487661        447521253        447557315        447553603        447616756   
    447649658        447682410        447715129        447747650       
447780271        435187273        434986204        434841755      447789629     
  447822230        447854803        447887308        429558851        447420258
       447454216        447487679        447521261        447557331       
447554007        447616764        447649666        447682428        447715137   
    447747668        447780289        435187356        434986238       
434841953      447789637        447822248        447854811        447887316     
  429561954        447420266        447454224        447487687        447521279
       447557349        447554023        447616772        447649674       
447682436        447715145        447747676        447780297        435187497   
    434986253        434841961      447789645        447822255        447854829
       447887324        429564818        447420274        447454232       
447487695        447521287        447557356        447554072        447616780   
    447649682        447682444        447715152        447747684       
447780305        435187547        434986345        434842019      447789652     
  447822263        447854837        447887332        429567050        447420282
       447454240        447487703        447521295        447557364       
447554114        447616798        447649690        447682451        447715160   
    447747692        447780313        435187554        434986386       
434842092      447789660        447822271        447854845        447887340     
  429569791        447420290        447454257        447487711        447521303
       447557372        447554148        447616806        447649708       
447682469        447715178        447747700        447780321        435187570   
    434986428        434842142      447789678        447822289        447854852
       447887357        429584550        447420332        447454265       
447487729        447521311        447557380        447554213        447616814   
    447649716        447682477        447715186        447747718       
447780339        435187604        434986436        434842167      447789686     
  447822297        447854860        447887365        429587702        447420340
       447454273        447487737        447521329        447557398       
447554239        447616822        447649724        447682485        447715194   
    447747726        447780347        435187620        434986451       
434842183      447789694        447822305        447854878        447887373     
  429588395        447420357        447454281        447487745        447521337
       447557406        447554262        447616830        447649732       
447682493        447715202        447747734        447780354        435187687   
    434986469        434842217      447789702        447822313        447854886
       447887381        429594062        447420365        447454299       
447487752        447521345        447557414        447554478        447616848   
    447649740        447682501        447715210        447747742       
447780362        435187711        434986477        434842225      447789710     
  447822321        447854894        447887399        429597818        447420373
       447454307        447487778        447521352        447557422       
447554593        447616855        447649757        447682519        447715228   
    447747759        447780370        435187729        434986782       
434842282      447789728        447822339        447854902        447887407     
  429601990        447420381        447454315        447487786        447521360
       447557430        447554726        447616863        447649765       
447682527        447715236        447747767        447780388        435187810   
    434986824        434842332      447789736        447822347        447854910
       447887415        429613375        447420407        447454323       
447487794        447521378        447557448        447555111        447616871   
    447649773        447682535        447715244        447747775       
447780396        435187828        434986873        434842357      447789744     
  447822354        447854928        447887423        429618416        447420415
       447454331        447487802        447521386        447557455       
447555350        447616889        447649781        447682543        447715251   
    447747783        447780404        435187901        434986899       
434842407      447789751        447822362        447854936        447887431     
  429619711        447420423        447454349        447487828        447521394
       447557463        447555384        447616897        447649799       
447682550        447715269        447747791        447780412        435187976   
    434986915        434842514      447789769        447822370        447854944
       447887449        429620610        447420449        447454356       
447487836        447521402        447557471        447555608        447616905   
    447649807        447682568        447715277        447747809       
447780420        435188008        434986931        434842605      447789777     
  447822388        447854951        447887456        429632425        447420464
       447454364        447487844        447521410        447557489       
447555707        447616913        447649815        447682576        447715285   
    447747825        447780438        435188073        434986949       
434842621      447789785        447822396        447854969        447887464     
  429632870        447420472        447454372        447487851        447521428
       447557497        447555715        447616921        447649823       
447682584        447715293        447747833        447780446        435188099   
    434986998        434842688      447789793        447822404        447854977
       447887472        429633456        447420498        447454380       
447487869        447521436        447557505        447555830        447616939   
    447649831        447682592        447715301        447747841       
447780453        435188164        434987012        434842712      447789801     
  447822412        447854985        447887480        429634991        447420506
       447454398        447487877        447521444        447557513       
447555996        447616947        447649849        447682600        447715319   
    447747858        447780461        435188248        434987038       
434842738      447789819        447822420        447854993        447887498     
  429635311        447420522        447454406        447487885        447521451
       447557521        447556002        447616954        447649856       
447682618        447715327        447747866        447780479        435188321   
    434987202        434842753      447789827        447822438        447855008
       447887506        429637283        447420530        447454414       
447487893        447521469        447557539        447556010        447616962   
    447649864        447682626        447715335        447747874       
447780487        435188339        434987236        434842787      447789835     
  447822446        447855016        447887514        429638018        447420555
       447454422        447487901        447521477        447557547       
447556101        447616970        447649872        447682634        447715343   
    447747882        447780495        435188370        434987244       
434842803      447789843        447822453        447855024        447887522     
  429638661        447420563        447454430        447487919        447521485
       447557554        447556283        447616988        447649880       
447682642        447715350        447747890        447780503        435188461   
    434987293        434842886      447789850        447822461        447855032
       447887530        429643182        447420589        447454448       
447487927        447521493        447557562        447556424        447616996   
    447649898        447682659        447715368        447747908       
447780511        435188487        434987368        434842951      447789868     
  447822479        447855040        447887548        429646714        447420597
       447454455        447487935        447521501        447557570       
447556457        447617002        447649906        447682667        447715376   
    447747916        447780529        435188495        434987376       
434842993      447789876        447822487        447855057        447887555     
  429649189        447420605        447454463        447487943        447521519
       447557588        447556523        447617010        447649914       
447682675        447715384        447747924        447780537        435188529   
    434987459        434843033   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447789884        447822495        447855065        447887563       
429652522        447420613        447454471        447487950        447521527   
    447557596        447556598        447617028        447649922       
447682683        447715392        447747932        447780545        435188644   
    434987467        434843066      447789892        447822503        447855073
       447887571        429663651        447420621        447454489       
447487968        447521535        447557604        447556705        447617036   
    447649930        447682691        447715400        447747940       
447780552        435188669        434987525        434843082      447789900     
  447822511        447855081        447887589        429665128        447420639
       447454497        447487976        447521543        447557612       
447556721        447617044        447649948        447682709        447715418   
    447747957        447780560        435188719        434987558       
434843207      447789918        447822529        447855099        447887597     
  429665615        447420647        447454505        447487984        447521550
       447557620        447556986        447617051        447649955       
447682717        447715426        447747965        447780578        435188735   
    434987566        434843215      447789926        447822537        447855107
       447887605        429667900        447420654        447454513       
447487992        447521568        447557638        447557166        447617069   
    447649963        447682725        447715434        447747973       
447780586        435188768        434987590        434843231      447789934     
  447822545        447855115        447887613        429667959        447420662
       447454521        447488008        447521576        447557646       
447557182        447617077        447649971        447682733        447715442   
    447747981        447780594        435188818        434987608       
434843264      447789942        447822552        447855123        447887621     
  429670987        447420688        447454539        447488016        447521584
       447557653        447557257        447617085        447649989       
447682741        447715459        447747999        447780602        435188834   
    434987624        434843280      447789959        447822560        447855131
       447887639        429673767        447420696        447454547       
447488024        447521592        447557661        447557323        447617093   
    447649997        447682758        447715467        447748005       
447780610        435188842        434987699        434843314      447789967     
  447822578        447855149        447887647        429675309        447420704
       447454554        447488032        447521600        447557679       
447557687        447617101        447650003        447682766        447715475   
    447748013        447780628        435188867        434987756       
434843330      447789975        447822586        447855156        447887654     
  429675853        447420712        447454562        447488040        447521626
       447557695        447557745        447617119        447650011       
447682774        447715483        447748021        447780636        435188875   
    434987780        434843397      447789983        447822594        447855164
       447887662        429676463        447420720        447454570       
447488065        447521634        447557703        447557752        447617127   
    447650029        447682782        447715491        447748039       
447780644        435188941        434987822        434843462      447789991     
  447822602        447855172        447887670        429679889        447420746
       447454588        447488073        447521642        447557711       
447557760        447617135        447650037        447682790        447715509   
    447748047        447780651        435188958        434988267       
434843496      447790007        447822610        447855180        447887688     
  429684442        447420753        447454596        447488081        447521659
       447557729        447557968        447617143        447650045       
447682808        447715517        447748054        447780669        435189022   
    434988275        434843595      447790015        447822628        447855198
       447887696        429691694        447420761        447454604       
447488099        447521667        447557737        447558099        447617150   
    447650052        447682816        447715525        447748062       
447780677        435189097        434988788        434843603      447790023     
  447822636        447855206        447887704        429691876        447420787
       447454612        447488107        447521675        447557778       
447558123        447617168        447650060        447682824        447715533   
    447748070        447780685        435189154        434988994       
434843702      447790031        447822644        447855214        447887712     
  429693310        447420803        447454620        447488115        447521683
       447557786        447558461        447617176        447650078       
447682832        447715541        447748088        447780693        435189196   
    434989059        434843710      447790049        447822651        447855222
       447887720        429694938        447420811        447454638       
447488123        447521709        447557794        447558560        447617184   
    447650086        447682840        447715558        447748096       
447780701        435189220        434989083        434843736      447790056     
  447822669        447855230        447887738        429695828        447420829
       447454646        447488131        447521717        447557802       
447558727        447617192        447650094        447682857        447715566   
    447748104        447780719        435189246        434989158       
434843876      447790064        447822677        447855248        447887746     
  429798275        447420837        447454653        447488149        447521725
       447557810        447558784        447617200        447650102       
447682865        447715574        447748112        447780727        435189261   
    434989174        434843892      447790072        447822685        447855255
       447887753        429888779        447420845        447454661       
447488164        447521733        447557828        447558818        447617218   
    447650110        447682881        447715582        447748120       
447780735        435189303        434989216        434843918      447790080     
  447822693        447855263        447887761        429909229        447420852
       447454679        447488172        447521741        447557836       
447558826        447617226        447650128        447682899        447715590   
    447748138        447780743        435189311        434989224       
434843926      447790098        447822701        447855271        447887779     
  429939291        447420860        447454711        447488180        447521758
       447557844        447558917        447617234        447650136       
447682907        447715608        447748146        447780750        435189352   
    434989232        434843934      447790106        447822719        447855289
       447887787        429996440        447420878        447454729       
447488198        447521766        447557851        447558966        447617242   
    447650144        447682915        447715616        447748153       
447780776        435189360        434989257        434843991      447790114     
  447822727        447855297        447887795        430016287        447420886
       447454737        447488206        447521774        447557877       
447558990        447617259        447650151        447682923        447715624   
    447748161        447780784        435189428        434989356       
434844023      447790122        447822735        447855305        447887803     
  430072322        447420894        447454745        447488214        447521782
       447557885        447559071        447617267        447650169       
447682931        447715640        447748179        447780792        435189436   
    434989414        434844031      447790130        447822743        447855313
       447887811        430098988        447420902        447454752       
447488222        447521790        447557893        447559097        447617275   
    447650177        447682949        447715657        447748187       
447780800        435189501        434989430        434844056      447790148     
  447822750        447855321        447887829        430131045        447420910
       447454760        447488230        447521808        447557901       
447559154        447617283        447650185        447682956        447715665   
    447748195        447780818        435189576        434989455       
434844064      447790155        447822768        447855339        447887837     
  430151217        447420928        447454778        447488248        447521816
       447557919        447559295        447617291        447650193       
447682964        447715673        447748203        447780826        435189634   
    434989489        434844080      447790163        447822776        447855347
       447887845        430246397        447420936        447454786       
447488255        447521824        447557927        447559337        447617309   
    447650201        447682972        447715681        447748229       
447780834        435189717        434989521        434844189      447790171     
  447822784        447855354        447887852        430288548        447420944
       447454794        447488263        447521832        447557935       
447559428        447617317        447650219        447682980        447715699   
    447748237        447780842        435189741        434989612       
434844239      447790189        447822792        447855362        447887860     
  430300426        447420951        447454802        447488271        447521840
       447557943        447559451        447617325        447650227       
447682998        447715707        447748245        447780859        435189774   
    434989638        434844270      447790197        447822800        447855370
       447887878        430305441        447420969        447454810       
447488289        447521857        447557950        447559485        447617333   
    447650235        447683004        447715715        447748252       
447780867        435189840        434989646        434844387      447790205     
  447822818        447855388        447887886        430307215        447420977
       447454828        447488297        447521865        447557976       
447559543        447617341        447650243        447683012        447715723   
    447748260        447780875        435189915        434989687       
434844403      447790213        447822826        447855396        447887894     
  430307637        447420985        447454836        447488305        447521873
       447557984        447559550        447617358        447650250       
447683020        447715731        447748278        447780883        435189956   
    434989711        434844478      447790221        447822834        447855404
       447887902        430310375        447420993        447454844       
447488313        447521881        447557992        447559766        447617366   
    447650268        447683038        447715749        447748286       
447780891        435189998        434989752        434844486      447790239     
  447822842        447855412        447887910        430316661        447421009
       447454851        447488321        447521899        447558008       
447559923        447617374        447650276        447683046        447715756   
    447748294        447780909        435190038        434989810       
434844528      447790247        447822859        447855420        447887928     
  430316992        447421025        447454869        447488339        447521907
       447558016        447560038        447617382        447650284       
447683053        447715764        447748302        447780917        435190046   
    434989851        434844551      447790254        447822867        447855438
       447887936        430318857        447421041        447454877       
447488347        447521915        447558024        447560293        447617390   
    447650292        447683061        447715772        447748310       
447780925        435190079        434990370        434844577      447790262     
  447822875        447855446        447887944        430320515        447421058
       447454885        447488354        447521923        447558032       
447560384        447617408        447650300        447683079        447715780   
    447748328        447780933        435190111        434990420       
434844585      447790270        447822883        447855453        447887951     
  430322214        447421066        447454893        447488362        447521931
       447558040        447560392        447617416        447650318       
447683087        447715798        447748336        447780941        435190137   
    434990446        434844593      447790288        447822891        447855461
       447887969        430323162        447421074        447454901       
447488370        447521956        447558057        447560509        447617424   
    447650326        447683095        447715806        447748344       
447780958        435190145        434990479        434844619      447790296     
  447822909        447855479        447887977        430323691        447421082
       447454919        447488388        447521964        447558065       
447560582        447617432        447650334        447683103        447715814   
    447748351        447780966        435190210        434990503       
434844643      447790304        447822917        447855487        447887985     
  430325043        447421090        447454927        447488404        447521972
       447558073        447560608        447617440        447650342       
447683111        447715822        447748369        447780974        435190236   
    434990529        434844684      447790312        447822925        447855495
       447887993        430326041        447421108        447454935       
447488412        447521980        447558081        447560681        447617457   
    447650359        447683129        447715830        447748377       
447780982        435190277        434990594        434844692      447790320     
  447822933        447855503        447888009        430330829        447421116
       447454943        447488420        447521998        447558107       
447560871        447617465        447650367        447683137        447715848   
    447748385        447780990        435190293        434990644       
434844890      447790338        447822941        447855511        447888017     
  430333195        447421124        447454950        447488438        447522004
       447558115        447560889        447617473        447650375       
447683145        447715855        447748393        447781006        435190319   
    434990651        434844916      447790346        447822958        447855529
       447888025        430333351        447421132        447454968       
447488446        447522038        447558131        447560913        447617481   
    447650383        447683152        447715863        447748401       
435020086        435190418        434990669        434844940      447790353     
  447822966        447855537        447888033        430339358        447421140
       447454976        447488453        447522046        447558149       
447560947        447617499        447650391        447683160        447715871   
    447748419        435020177        435190442        434990750       
434845079      447790361        447822974        447855545        447888041     
  430342675        447421157        447454984        447488461        447522053
       447558156        447561143        447617507        447650409       
447683178        447715889        447748427        435020201        435190517   
    434990768        434845103      447790379        447822982        447855552
       447888058        430344630        447421165        447454992       
447488479        447522061        447558164        447561176        447617515   
    447650417        447683186        447715897        447748435       
435020268        435190582        434990784        434845129      447790387     
  447822990        447855560        447888066        430344671        447421173
       447455007        447488487        447522079        447558172       
447561267        447617523        447650425        447683194        447715905   
    447748443        435020391        435190632        434990891       
434845160      447790395        447823006        447855578        447888074     
  430346429        447421181        447455015        447488495        447522087
       447558180        447561275        447617531        447650433       
447683202        447715913        447748450        435020458        435190756   
    434990941        434845251      447790403        447823014        447855586
       447888082        430349886        447421199        447455023       
447488503        447522103        447558198        447561606        447617549   
    447650441        447683210        447715921        447748468       
435020474        435190764        434991006        434845293      447790411     
  447823022        447855594        447888090        430349985        447421207
       447455031        447488511        447522111        447558206       
447561697        447617556        447650458        447683228        447715939   
    447748484        435020482        435190772        434991048       
434845319      447790429        447823030        447855602        447888108     
  430355115        447421215        447455049        447488529        447522129
       447558214        447561887        447617564        447650466       
447683236        447715947        447748492        435020516        435190798   
    434991055        434845418      447790437        447823048        447855610
       447888116        430355180        447421223        447455056       
447488537        447522137        447558222        447561986        447617572   
    447650474        447683244        447715954        447748500       
435020532        435190889        434991154        434845442      447790445     
  447823055        447855628        447888124        430408252        447421231
       447455064        447488545        447522145        447558230       
447562042        447617580        447650482        447683251        447715962   
    447748518        435020540        435190939        434991196       
434845467      447790452        447823063        447855636        447888132     
  430486779        447421249        447455072        447488552        447522160
       447558248        447562125        447617598        447650490       
447683269        447715970        447748526        435020557        435190970   
    434991279        434845475      447790460        447823071        447855644
       447888140        431202209        447421256        447455080       
447488560        447522178        447558255        447562307        447617606   
    447650508        447683277        447715988        447748534       
435020581        435190988        434991287        434845491      447790478     
  447823089        447855651        447888157        431243484        447421264
       447455098        447488578        447522186        447558263       
447562323        447617614        447650516        447683285        447715996   
    447748542        435020599        435191028        434991303       
434845608      447790486        447823097        447855669        447888165     
  431253764        447421272        447455106        447488586        447522194
       447558271        447562356        447617622        447650524       
447683293        447716002        447748559        435020615        435191069   
    434991345        434845665      447790494        447823105        447855677
       447888173        431329408        447421280        447455114       
447488594        447522202        447558289        447562513        447617630   
    447650532        447683301        447716010        447748567       
435020680        435191127        434991444        434845749      447790502     
  447823113        447855685        447888181        431358837        447421298
       447455122        447488602        447522210        447558297       
447562679        447617648        447650540        447683319        447716028   
    447748575        435020698        435191135        434991477       
434845756      447790510        447823121        447855693        447888199     
  431391358        447421306        447455130        447488610        447522228
       447558305        447562687        447617655        447650557       
447683327        447716036        447748583        435020714        435191150   
    434991535        434845764      447790528        447823139        447855701
       447888207        431409739        447421314        447455148       
447488628        447522236        447558313        447562737        447617663   
    447650565        447683335        447716044        447748591       
435020755        435191176        434991584        434845780      447790536     
  447823147        447855719        447888215        431430990        447421322
       447455155        447488636        447522244        447558321       
447562877        447617671        447650573        447683343        447716051   
    447748609        435020805        435191184        434991626       
434845830      447790544        447823154        447855727        447888223     
  431449792        447421330        447455163        447488644        447522251
       447558339        447562927        447617689        447650581       
447683350        447716069        447748617        435020847        435191200   
    434991683        434845863      447790551        447823162        447855735
       447888231        431510791        447421348        447455171       
447488651        447522277        447558347        447562968        447617697   
    447650599        447683368        447716077        447748625       
435020888        435191218        434991717        434845897      447790569     
  447823170        447855743        447888249        431523372        447421355
       447455189        447488669        447522285        447558354       
447563149        447617705        447650607        447683376        447716085   
    447748633        435020896        435191234        434991741       
434846051      447790577        447823188        447855750        447888256     
  431527803        447421363        447455197        447488677        447522293
       447558362        447563180        447617713        447650615       
447683384        447716093        447748641        435021142        435191267   
    434991766        434846176      447790593        447823196        447855768
       447888264        431529932        447421371        447455205       
447488685        447522319        447558370        447563289        447617721   
    447650623        447683392        447716101        447748658       
435021167        435191283        434991774        434846192      447790601     
  447823204        447855776        447888272        431530690        447421389
       447455213        447488693        447522327        447558388       
447563750        447617739        447650631        447683400        447716119   
    447748666        435021191        435191309        434991824       
434846200      447790619        447823212        447855784        447888280     
  431548536        447421397        447455221        447488701        447522343
       447558396        447564030        447617747        447650649       
447683418        447716127        447748674        435021233        435191481   
    434991840        434846259   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447790627        447823220        447855792        447888298       
431570126        447421405        447455239        447488719        447522350   
    447558404        447564113        447617754        447650656       
447683426        447716135        447748682        435021241        435191499   
    434991915        434846267      447790635        447823238        447855800
       447888306        431598127        447421413        447455247       
447488727        447522368        447558412        447564402        447617762   
    447650664        447683434        447716143        447748690       
435021753        435191523        434991972        434846614      447790643     
  447823246        447855818        447888314        431623883        447421421
       447455254        447488735        447522376        447558420       
447564410        447617770        447650672        447683442        447716150   
    447748708        435021787        435191556        434991980       
434846895      447790650        447823253        447855826        447888322     
  431626985        447421447        447455262        447488743        447522384
       447558446        447564527        447617788        447650698       
447683459        447716168        447748716        435021845        435191564   
    434992020        434847018      447790668        447823261        447855834
       447888330        431680065        447421462        447455270       
447488750        447522392        447558453        447565045        447617796   
    447650706        447683467        447716176        447748724       
435021886        435191655        434992038        434847372      447790676     
  447823279        447855842        447888348        431681592        447421470
       447455288        447488776        447522400        447558479       
447565193        447617804        447650714        447683475        447716184   
    447748732        435021902        435191689        434992111       
434847406      447790684        447823287        447855859        447888355     
  431686641        447421488        447455296        447488784        447522418
       447558487        447565227        447617812        447650722       
447683483        447716192        447748740        435021985        435191713   
    434992210        434847422      447790692        447823295        447855867
       447888363        431693803        447421496        447455304       
447488792        447522426        447558495        447565383        447617820   
    447650730        447683491        447716200        447748757       
435022017        435191747        434992277        434847448      447790700     
  447823303        447855875        447888371        431706852        447421504
       447455320        447488800        447522434        447558503       
447565557        447617838        447650748        447683509        447716218   
    447748765        435022025        435191788        434992376       
434847513      447790718        447823311        447855883        447888389     
  431712207        447421520        447455338        447488818        447522442
       447558511        447565565        447617846        447650755       
447683517        447716226        447748773        435022041        435191804   
    434992459        434847588      447790726        447823329        447855891
       447888397        431735307        447421538        447455346       
447488826        447522459        447558529        447565722        447617853   
    447650763        447683525        447716234        447748781       
435022066        435191861        434992475        434847596      447790734     
  447823337        447855909        447888405        431756584        447421546
       447455361        447488834        447522467        447558545       
447565748        447617861        447650771        447683533        447716242   
    447748799        435022090        435191879        434992491       
434847604      447790742        447823345        447855917        447888413     
  431761154        447421553        447455379        447488842        447522475
       447558552        447565771        447617879        447650789       
447683541        447716259        447748807        435022124        435191929   
    434993820        434847653      447790759        447823352        447855925
       447888421        431768191        447421579        447455387       
447488859        447522483        447558578        447566001        447617887   
    447650797        447683558        447716267        447748815       
435022132        435191937        434993853        434847687      447790767     
  447823360        447855933        447888439        431791367        447421587
       447455395        447488867        447522491        447558586       
447566258        447617895        447650805        447683566        447716275   
    447748823        435022330        435191945        434993895       
434847737      447790775        447823378        447855941        447888447     
  431817980        447421595        447455403        447488875        447522509
       447558594        447566290        447617903        447650813       
447683574        447716283        447748831        435022371        435191960   
    434993929        434847745      447790783        447823386        447855958
       447888454        431823582        447421603        447455411       
447488883        447522517        447558602        447566340        447617911   
    447650821        447683582        447716291        447748849       
435022470        435192000        434993986        434847760      447790809     
  447823394        447855966        447888462        431824127        447421611
       447455429        447488909        447522525        447558610       
447566381        447617929        447650839        447683590        447716309   
    447748856        435022504        435192067        434994059       
434847810      447790817        447823402        447855974        447888470     
  431825249        447421629        447455437        447488917        447522533
       447558628        447566654        447617937        447650847       
447683608        447716317        447748864        435022553        435192075   
    434994117        434847828      447790825        447823410        447855982
       447888488        431826023        447421637        447455445       
447488925        447522541        447558636        447566753        447617945   
    447650854        447683616        447716325        447748872       
435022603        435192109        434994224        434847836      447790833     
  447823428        447855990        447888496        431827443        447421645
       447455452        447488941        447522558        447558644       
447566761        447617952        447650862        447683624        447716333   
    447748880        435022686        435192174        434994273       
434847844      447790841        447823436        447856006        447888504     
  431827583        447421652        447455460        447488958        447522566
       447558651        447566779        447617960        447650870       
447683632        447716341        447748898        435022801        435192224   
    434994315        434847901      447790858        447823444        447856014
       447888512        431827971        447421660        447455478       
447488966        447522574        447558669        447566795        447617978   
    447650888        447683640        447716358        447748906       
435022843        435192356        434994323        434847935      447790866     
  447823451        447856022        447888520        431832229        447421678
       447455486        447488974        447522582        447558677       
447566928        447617986        447650896        447683657        447716366   
    447748914        435022900        435192364        434994364       
434847943      447790874        447823469        447856030        447888538     
  431833060        447421686        447455494        447488982        447522590
       447558685        447566936        447617994        447650904       
447683665        447716374        447748922        435022942        435192380   
    434994422        434847950      447790882        447823477        447856048
       447888546        431833185        447421694        447455502       
447488990        447522608        447558693        447567041        447618000   
    447650912        447683673        447716382        447748930       
435022967        435192398        434994463        434848032      447790908     
  447823485        447856055        447888553        431843846        447421702
       447455510        447489006        447522616        447558701       
447567215        447618018        447650920        447683681        447716390   
    447748948        435023031        435192414        434994695       
434848172      447790916        447823493        447856063        447888561     
  431845924        447421710        447455536        447489014        447522624
       447558719        447567280        447618026        447650938       
447683699        447716408        447748955        435023049        435192463   
    434994729        434848198      447790924        447823501        447856071
       447888579        431846963        447421728        447455544       
447489022        447522632        447558735        447567405        447618034   
    447650946        447683707        447716416        447748963       
435023098        435192539        434994752        434848586      447790932     
  447823519        447856089        447888587        431847367        447421736
       447455551        447489048        447522640        447558743       
447567561        447618042        447650953        447683715        447716424   
    447748971        435023114        435192562        434994786       
434848842      447790940        447823527        447856097        447888595     
  431848761        447421744        447455569        447489055        447522657
       447558750        447567652        447618059        447650961       
447683723        447716432        447748989        435023130        435192620   
    434994810        434849295      447790957        447823535        447856105
       447888603        431851856        447421751        447455577       
447489063        447522665        447558768        447567710        447618067   
    447650979        447683731        447716440        447748997       
435023163        435192638        434994828        434849311      447790965     
  447823543        447856113        447888611        431852151        447421769
       447455585        447489071        447522681        447558776       
447567751        447618075        447650987        447683749        447716457   
    447749003        435023197        435192695        434994836       
434849386      447790973        447823550        447856121        447888629     
  431854082        447421777        447455593        447489089        447522699
       447558792        447567793        447618083        447650995       
447683756        447716465        447749011        435023239        435192729   
    434994885        434849394      447790981        447823568        447856139
       447888637        431856160        447421785        447455601       
447489097        447522707        447558800        447567876        447618091   
    447651001        447683764        447716473        447749029       
435023247        435192737        434994984        434849469      447790999     
  447823576        447856147        447888645        431865658        447421793
       447455619        447489105        447522715        447558834       
447567959        447618109        447651019        447683772        447716481   
    447749037        435023254        435192950        434995015       
434849519      447791005        447823584        447856154        447888652     
  431867944        447421801        447455627        447489113        447522723
       447558842        447567983        447618117        447651027       
447683780        447716499        447749045        435023262        435193057   
    434995023        434849535      447791013        447823592        447856162
       447888660        431870245        447421819        447455635       
447489121        447522731        447558859        447568007        447618125   
    447651035        447683798        447716507        447749052       
435023395        435193065        434995056        434849568      447791021     
  447823600        447856170        447888678        431870567        447421827
       447455643        447489139        447522749        447558867       
447568171        447618133        447651043        447683806        447716515   
    447749060        435023403        435193073        434995064       
434849576      447791039        447823618        447856188        447888686     
  431876762        447421835        447455650        447489147        447522756
       447558875        447568312        447618141        447651050       
447683814        447716523        447749078        435023478        435193164   
    434995072        434849600      447791047        447823626        447856196
       447888694        431879303        447421843        447455668       
447489154        447522780        447558883        447568478        447618158   
    447651068        447683822        447716531        447749086       
435023494        435193180        434995114        434849642      447791054     
  447823634        447856204        447888702        431880434        447421850
       447455676        447489162        447522798        447558891       
447568486        447618166        447651076        447683830        447716549   
    447749094        435023619        435193313        434995130       
434849824      447791062        447823642        447856212        447888710     
  431885854        447421868        447455684        447489188        447522806
       447558909        447568627        447618174        447651084       
447683848        447716556        447749102        435023635        435193354   
    434995247        434849915      447791070        447823659        447856220
       447888728        431888189        447421876        447455700       
447489196        447522814        447558925        447568825        447618182   
    447651092        447683855        447716564        447749110       
435023700        435193396        434995270        434849972      447791088     
  447823667        447856238        447888736        431890029        447421884
       447455718        447489204        447522822        447558933       
447568833        447618190        447651100        447683863        447716572   
    447749128        435023759        435193404        434995304       
434849980      447791096        447823675        447856246        447888744     
  431900190        447421892        447455726        447489212        447522830
       447558941        447568841        447618208        447651118       
447683871        447716580        447749136        435023775        435193412   
    434995478        434850038      447791104        447823683        447856253
       447888751        431901701        447421900        447455734       
447489220        447522848        447558974        447569039        447618216   
    447651126        447683889        447716598        447749144       
435023783        435193461        434995486        434850061      447791112     
  447823691        447856261        447888769        431933811        447421918
       447455742        447489238        447522855        447558982       
447569054        447618224        447651134        447683897        447716606   
    447749151        435023817        435193511        434995494       
434850079      447791120        447823709        447856279        447888777     
  431941202        447421926        447455759        447489246        447522863
       447559006        447569252        447618232        447651142       
447683905        447716614        447749169        435023841        435193578   
    434995528        434851044      447791138        447823717        447856287
       447888785        431960822        447421934        447455767       
447489253        447522871        447559014        447569260        447618240   
    447651159        447683913        447716622        447749177       
435023858        435193610        434995601        434851127      447791146     
  447823725        447856295        447888793        431965979        447421942
       447455775        447489261        447522889        447559022       
447569476        447618257        447651167        447683921        447716630   
    447749185        435023866        435193701        434995650       
434851283      447791153        447823733        447856303        447888801     
  431976554        447421959        447455783        447489279        447522897
       447559030        447569567        447618265        447651175       
447683939        447716648        447749193        435023882        435193727   
    434995676        434851374      447791161        447823741        447856311
       447888819        431985514        447421967        447455791       
447489287        447522905        447559048        447569641        447618273   
    447651183        447683947        447716655        447749201       
435023908        435193768        434995684        434851382      447791179     
  447823758        447856329        447888827        432004166        447421983
       447455809        447489295        447522913        447559055       
447569849        447618281        447651191        447683954        447716663   
    447749219        435023940        435193776        434995817       
434851390      447791187        447823766        447856337        447888835     
  432005965        447421991        447455817        447489303        447522921
       447559063        447569922        447618299        447651209       
447683962        447716671        447749227        435023957        435193792   
    434995874        434851424      447791195        447823774        447856345
       447888843        432011393        447422007        447455825       
447489311        447522939        447559089        447570151        447618307   
    447651217        447683970        447716689        447749235       
435023965        435193834        434995890        434851457      447791203     
  447823782        447856352        447888850        432015592        447422015
       447455833        447489329        447522947        447559105       
447570326        447618315        447651225        447683996        447716697   
    447749243        435023981        435193842        434995981       
434851572      447791211        447823790        447856360        447888868     
  432019859        447422023        447455841        447489337        447522954
       447559113        447570359        447618323        447651233       
447684002        447716705        447749250        435024005        435193859   
    434996112        434851598      447791229        447823808        447856378
       447888876        432022200        447422031        447455858       
447489345        447522962        447559121        447570383        447618331   
    447651241        447684010        447716713        447749268       
435024088        435193883        434996120        434851630      447791237     
  447823816        447856386        447888884        432035525        447422049
       447455866        447489352        447522988        447559139       
447570508        447618349        447651258        447684028        447716721   
    447749276        435024179        435193891        434996179       
434851655      447791245        447823824        447856394        447888892     
  432046811        447422056        447455874        447489360        447522996
       447559162        447570557        447618356        447651266       
447684036        447716739        447749284        435024229        435193982   
    434996245        434851697      447791252        447823832        447856402
       447888900        432056554        447422064        447455882       
447489378        447523002        447559170        447570581        447618364   
    447651274        447684044        447716747        447749292       
435024237        435194048        434996252        434851705      447791260     
  447823840        447856410        447888918        432056992        447422072
       447455890        447489386        447523010        447559188       
447570615        447618372        447651282        447684051        447716754   
    447749300        435024260        435194089        434996344       
434851713      447791278        447823857        447856428        447888926     
  432057230        447422080        447455908        447489394        447523028
       447559196        447570839        447618380        447651290       
447684069        447716762        447749318        435024278        435194162   
    434996351        434851754      447791286        447823865        447856436
       447888934        432066082        447422098        447455916       
447489402        447523036        447559204        447570888        447618406   
    447651308        447684077        447716770        447749326       
435024294        435194188        434996377        434851820      447791294     
  447823873        447856444        447888942        432069326        447422106
       447455924        447489410        447523044        447559212       
447570953        447618414        447651316        447684085        447716788   
    447749334        435024336        435194345        434996393       
434851861      447791302        447823881        447856451        447888959     
  432080315        447422114        447455932        447489428        447523051
       447559220        447570987        447618422        447651324       
447684093        447716796        447749342        435024369        435194360   
    434996435        434851952      447791310        447823899        447856469
       447888967        432084390        447422122        447455940       
447489436        447523077        447559238        447570995        447618430   
    447651332        447684101        447716804        447749359       
435024377        435194378        434996443        434851960      447791328     
  447823907        447856477        447888975        432099398        447422130
       447455957        447489444        447523085        447559246       
447571134        447618448        447651340        447684119        447716812   
    447749367        435024526        435194410        434996518       
434852026      447791336        447823915        447856485        447888983     
  432153393        447422148        447455965        447489451        447523093
       447559253        447571415        447618455        447651357       
447684127        447716820        447749375        435024559        435194493   
    434996526        434852083      447791344        447823923        447856493
       447888991        432159986        447422155        447455973       
447489469        447523101        447559261        447571563        447618463   
    447651365        447684135        447716838        447749383       
435024641        435194519        434996633        434852091      447791351     
  447823931        447856501        447889007        432162147        447422163
       447455981        447489477        447523119        447559279       
447571662        447618471        447651373        447684143        447716846   
    447749391        435024740        435194535        434996773       
434852117      447791369        447823949        447856519        447889015     
  432162915        447422171        447455999        447489493        447523127
       447559287        447571860        447618489        447651381       
447684150        447716853        447749409        435024765        435194592   
    434996799        434852125   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447791377        447823956        447856527        447889023       
432170082        447422189        447456005        447489501        447523135   
    447559303        447571902        447618497        447651399       
447684168        447716861        447749417        435024815        435194667   
    434996807        434852158      447791385        447823964        447856535
       447889031        432170280        447422197        447456013       
447489519        447523143        447559311        447572207        447618505   
    447651415        447684184        447716879        447749425       
435024898        435194683        434996922        434852182      447791393     
  447823972        447856543        447889049        432172393        447422205
       447456021        447489527        447523150        447559329       
447572363        447618513        447651423        447684192        447716887   
    447749433        435024906        435194766        434996930       
434852190      447791401        447823980        447856550        447889056     
  432174878        447422213        447456039        447489535        447523168
       447559345        447572405        447618521        447651431       
447684200        447716895        447749441        435024914        435194816   
    434996955        434852273      447791419        447823998        447856568
       447889064        432184612        447422221        447456047       
447489543        447523176        447559352        447572470        447618539   
    447651449        447684218        447716903        447749458       
435024922        435194899        434997011        434852299      447791427     
  447824004        447856576        447889072        432184927        447422239
       447456054        447489550        447523184        447559360       
447572553        447618547        447651456        447684226        447716911   
    447749466        435025028        435194931        434997094       
434852315      447791435        447824012        447856584        447889080     
  432187375        447422247        447456062        447489568        447523218
       447559378        447572587        447618554        447651464       
447684234        447716929        447749474        435025051        435194956   
    434997110        434852323      447791443        447824020        447856592
       447889098        432189272        447422254        447456070       
447489576        447523226        447559386        447572660        447618562   
    447651472        447684242        447716937        447749482       
435025226        435194980        434997128        434852356      447791450     
  447824038        447856600        447889106        432190387        447422262
       447456088        447489584        447523234        447559394       
447572777        447618570        447651480        447684259        447716945   
    447749490        435025242        435195052        434997185       
434852364      447791468        447824046        447856618        447889114     
  432191096        447422270        447456096        447489600        447523242
       447559402        447572967        447618588        447651498       
447684267        447716952        447749508        435025333        435195086   
    434997227        434852380      447791476        447824053        447856626
       447889122        432193928        447422288        447456104       
447489618        447523267        447559410        447573064        447618596   
    447651506        447684275        447716960        447749516       
435025341        435195177        434997276        434852414      447791484     
  447824061        447856634        447889130        432199693        447422296
       447456112        447489626        447523275        447559436       
447573262        447618604        447651514        447684283        447716978   
    447749524        435025424        435195219        434997383       
434852448      447791492        447824079        447856642        447889148     
  432201184        447422304        447456120        447489634        447523283
       447559444        447573288        447618612        447651522       
447684291        447716986        447749532        435025465        435195276   
    434997391        434852539      447791500        447824087        447856659
       447889155        432201218        447422312        447456138       
447489659        447523291        447559469        447573668        447618620   
    447651530        447684309        447716994        447749540       
435025473        435195326        434997417        434852653      447791518     
  447824095        447856667        447889163        432202869        447422320
       447456146        447489667        447523309        447559477       
447573742        447618638        447651548        447684317        447717000   
    447749557        435025481        435195482        434997607       
434852661      447791526        447824103        447856675        447889171     
  432203099        447422338        447456153        447489675        447523317
       447559493        447573866        447618646        447651555       
447684325        447717018        447749573        435025523        435195615   
    434997664        434852679      447791534        447824111        447856683
       447889189        432204212        447422346        447456161       
447489683        447523325        447559501        447574021        447618661   
    447651563        447684333        447717026        447749581       
435025531        435195656        434997813        434852695      447791542     
  447824129        447856691        447889197        432206076        447422353
       447456179        447489691        447523333        447559519       
447574088        447618679        447651571        447684358        447717034   
    447749599        435025572        435195698        434997847       
434852737      447791559        447824137        447856709        447889205     
  432207975        447422361        447456187        447489709        447523341
       447559527        447574120        447618687        447651589       
447684366        447717042        447749607        435025580        435195706   
    434997896        434852752      447791567        447824145        447856717
       447889213        432211290        447422379        447456203       
447489717        447523358        447559535        447574161        447618695   
    447651597        447684374        447717059        447749615       
435025622        435195730        434998001        434852844      447791575     
  447824152        447856725        447889221        432211332        447422387
       447456211        447489725        447523366        447559568       
447574245        447618703        447651605        447684382        447717067   
    447749623        435025655        435195789        434998019       
434852927      447791583        447824160        447856733        447889239     
  432212702        447422395        447456229        447489733        447523382
       447559576        447574260        447618711        447651613       
447684390        447717075        447749631        435027586        435195797   
    434998092        434852950      447791591        447824178        447856741
       447889247        432213080        447422403        447456237       
447489741        447523390        447559584        447574302        447618737   
    447651621        447684408        447717083        447749649       
435027610        435195862        434998159        434852976      447791609     
  447824186        447856758        447889254        432213866        447422411
       447456245        447489758        447523408        447559592       
447574310        447618745        447651639        447684416        447717091   
    447749656        435027644        435196506        434998290       
434853057      447791617        447824194        447856766        447889262     
  432217214        447422429        447456252        447489766        447523416
       447559600        447574500        447618752        447651647       
447684424        447717109        447749664        435027685        435196555   
    434998373        434853123      447791625        447824202        447856774
       447889270        432217925        447422437        447456260       
447489774        447523424        447559618        447574617        447618760   
    447651662        447684432        447717117        447749672       
435027735        435196605        434998449        434853172      447791633     
  447824210        447856782        447889288        432219970        447422445
       447456278        447489782        447523432        447559626       
447574716        447618778        447651670        447684440        447717125   
    447749680        435027768        435196647        434998464       
434853198      447791641        447824228        447856790        447889296     
  432222313        447422452        447456286        447489790        447523440
       447559634        447574799        447618786        447651688       
447684457        447717133        447749698        435027792        435196712   
    434998480        434853214      447791658        447824236        447856808
       447889304        432222750        447422460        447456294       
447489816        447523457        447559642        447574831        447618794   
    447651696        447684465        447717141        447749706       
435027925        435196720        434998498        434853263      447791666     
  447824244        447856816        447889312        432225829        447422478
       447456302        447489824        447523473        447559659       
447575036        447618802        447651704        447684473        447717158   
    447749714        435028121        435196787        434998688       
434853313      447791674        447824251        447856824        447889320     
  432226330        447422486        447456310        447489832        447523481
       447559667        447575051        447618810        447651712       
447684481        447717166        447749722        435028154        435196829   
    434998852        434853354      447791682        447824269        447856832
       447889338        432227460        447422494        447456328       
447489840        447523499        447559675        447575234        447618828   
    447651720        447684499        447717174        447749730       
435028170        435196878        434998944        434853370      447791690     
  447824277        447856840        447889346        432228690        447422502
       447456336        447489857        447523507        447559683       
447575283        447618836        447651738        447684507        447717182   
    447749748        435028196        435196886        434999017       
434853388      447791708        447824285        447856857        447889353     
  432229888        447422510        447456344        447489865        447523515
       447559691        447575309        447618844        447651746       
447684515        447717190        447749755        435028246        435196902   
    434999124        434853446      447791716        447824293        447856865
       447889361        432230258        447422528        447456351       
447489873        447523523        447559709        447575366        447618851   
    447651753        447684523        447717208        447749763       
435028253        435196969        434999140        434853495      447791724     
  447824301        447856873        447889379        432236529        447422536
       447456369        447489881        447523531        447559717       
447575515        447618869        447651761        447684531        447717216   
    447749771        435028311        435197009        434999157       
434853511      447791732        447824319        447856881        447889387     
  432240760        447422544        447456377        447489899        447523549
       447559725        447575523        447618877        447651779       
447684549        447717224        447749789        435028352        435197041   
    434999165        434853628      447791740        447824327        447856899
       447889395        432241487        447422551        447456385       
447489907        447523556        447559733        447575630        447618885   
    447651787        447684556        447717232        447749797       
435028386        435197207        434999173        434853636      447791757     
  447824335        447856907        447889403        432246130        447422569
       447456393        447489915        447523564        447559741       
447575739        447618893        447651795        447684564        447717240   
    447749805        435028394        435197330        434999249       
434853693      447791765        447824343        447856915        447889411     
  432246940        447422577        447456401        447489923        447523572
       447559758        447575895        447618901        447651803       
447684572        447717257        447749813        435028428        435197355   
    434999306        434853727      447791773        447824350        447856923
       447889429        432255032        447422585        447456419       
447489931        447523580        447559774        447576026        447618927   
    447651811        447684580        447717265        447749821       
435028493        435197413        434999355        434853792      447791781     
  447824368        447856931        447889437        432255560        447422593
       447456427        447489949        447523598        447559782       
447576166        447618935        447651829        447684598        447717273   
    447749839        435028519        435197421        434999363       
434853818      447791799        447824376        447856949        447889445     
  432255834        447422601        447456435        447489956        447523606
       447559790        447576174        447618943        447651837       
447684606        447717281        447749847        435028535        435197512   
    434999405        434853834      447791807        447824384        447856956
       447889452        432256527        447422619        447456443       
447489964        447523614        447559808        447576240        447618950   
    447651845        447684614        447717299        447749854       
435028550        435197538        434999462        434853842      447791815     
  447824392        447856964        447889460        432260818        447422627
       447456450        447489972        447523622        447559816       
447576356        447618968        447651852        447684622        447717307   
    447749862        435028568        435197629        434999520       
434853859      447791823        447824400        447856972        447889478     
  432262806        447422643        447456468        447489980        447523630
       447559824        447576513        447618976        447651860       
447684630        447717315        447749870        435028576        435197710   
    434999546        434853891      447791831        447824418        447856980
       447889486        432263929        447422650        447456476       
447489998        447523648        447559832        447576554        447618984   
    447651878        447684655        447717323        447749888       
435028584        435197785        434999587        434853982      447791849     
  447824426        447856998        447889494        432265791        447422668
       447456484        447490004        447523655        447559840       
447576661        447618992        447651886        447684663        447717331   
    447749896        435028592        435197793        434999603       
434854014      447791856        447824434        447857004        447889502     
  432266955        447422676        447456492        447490012        447523663
       447559857        447576810        447619008        447651894       
447684671        447717349        447749904        435028618        435197843   
    434999629        434854030      447791864        447824442        447857012
       447889510        432267052        447422684        447456500       
447490020        447523671        447559865        447576851        447619016   
    447651902        447684689        447717356        447749912       
435028634        435197884        434999645        434854048      447791872     
  447824459        447857020        447889528        432267425        447422692
       447456518        447490038        447523689        447559873       
447576984        447619024        447651910        447684697        447717364   
    447749920        435028667        435197967        434999660       
434854055      447791880        447824467        447857038        447889536     
  432267698        447422700        447456526        447490046        447523697
       447559881        447577180        447619032        447651928       
447684705        447717372        447749938        435028725        435197991   
    434999686        434854121      447791898        447824475        447857046
       447889544        432268803        447422718        447456534       
447490061        447523705        447559899        447577230        447619040   
    447651936        447684713        447717380        447749946       
435028766        435198064        434999751        434854246      447791906     
  447824483        447857053        447889551        432270098        447422726
       447456542        447490079        447523713        447559907       
447577404        447619057        447651944        447684721        447717398   
    447749953        435028816        435198098        434999777       
434854253      447791914        447824491        447857061        447889569     
  432271104        447422734        447456559        447490087        447523721
       447559915        447577420        447619065        447651951       
447684739        447717406        447749961        435028865        435198114   
    434999793        434854329      447791922        447824509        447857079
       447889577        432275543        447422759        447456567       
447490095        447523739        447559931        447577438        447619073   
    447651969        447684747        447717414        447749979       
435028915        435198130        434999827        434854386      447791930     
  447824517        447857087        447889585        432275956        447422767
       447456575        447490103        447523747        447559949       
447577701        447619081        447651977        447684754        447717422   
    447749987        435028923        435198304        434999900       
434854535      447791948        447824525        447857095        447889593     
  432276459        447422775        447456583        447490111        447523754
       447559956        447577818        447619099        447651985       
447684762        447717430        447749995        435028931        435198320   
    434999926        434854568      447791955        447824533        447857103
       447889601        432277952        447422783        447456591       
447490129        447523762        447559964        447577966        447619107   
    447651993        447684770        447717448        447750001       
435028964        435198338        435000021        434854576      447791963     
  447824541        447857111        447889619        432278182        447422791
       447456609        447490137        447523770        447559972       
447578071        447619115        447652009        447684788        447717455   
    447750019        435029012        435198387        435000047       
434854584      447791971        447824558        447857129        447889627     
  432278364        447422809        447456617        447490145        447523788
       447559980        447578188        447619123        447652017       
447684796        447717463        447750027        435029038        435198452   
    435000070        434854626      447791989        447824566        447857137
       447889635        432278422        447422817        447456625       
447490152        447523796        447559998        447578196        447619131   
    447652025        447684804        447717471        447750035       
435029079        435198494        435000112        434854733      447791997     
  447824574        447857145        447889643        432282184        447422825
       447456633        447490160        447523804        447560012       
447578287        447619149        447652033        447684812        447717489   
    447750043        435029152        435198510        435000153       
434854832      447792003        447824582        447857152        447889650     
  432282663        447422833        447456641        447490178        447523812
       447560020        447578378        447619156        447652041       
447684820        447717497        447750050        435029186        435198528   
    435000195        434854840      447792011        447824590        447857160
       447889668        432282929        447422841        447456658       
447490186        447523820        447560046        447578451        447619164   
    447652058        447684838        447717505        447750068       
435029210        435198627        435000211        434854923      447792029     
  447824608        447857178        447889676        432283661        447422858
       447456666        447490194        447523838        447560053       
447578592        447619172        447652066        447684846        447717513   
    447750076        435029236        435198668        435000229       
434854949      447792037        447824616        447857186        447889684     
  432286441        447422874        447456674        447490202        447523846
       447560061        447578758        447619180        447652074       
447684853        447717521        447750084        435029251        435198684   
    435000237        434854956      447792045        447824624        447857194
       447889692        432286847        447422882        447456682       
447490210        447523853        447560079        447578790        447619198   
    447652082        447684861        447717539        447750092       
435029376        435198734        435000260        434855060      447792052     
  447824632        447857202        447889700        432286946        447422890
       447456690        447490228        447523861        447560087       
447578857        447619206        447652090        447684879        447717547   
    447750100        435029426        435198767        435000369       
434855086      447792060        447824640        447857210        447889718     
  432287373        447422908        447456708        447490236        447523879
       447560095        447579004        447619214        447652108       
447684887        447717554        447750118        435029442        435198833   
    435000468        434855151      447792078        447824657        447857228
       447889726        432288496        447422916        447456716       
447490244        447523887        447560103        447579087        447619222   
    447652116        447684895        447717562        447750126       
435029517        435198841        435000575        434855177      447792086     
  447824665        447857236        447889734        432291540        447422924
       447456724        447490251        447523895        447560111       
447579442        447619230        447652124        447684903        447717570   
    447750134        435029525        435198890        435000609       
434855193      447792094        447824673        447857244        447889742     
  432298719        447422940        447456732        447490269        447523911
       447560129        447579475        447619248        447652132       
447684911        447717588        447750142        435029582        435198916   
    435000625        434855235   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447792102        447824681        447857251        447889759       
432299592        447422957        447456740        447490277        447523929   
    447560137        447579491        447619255        447652140       
447684929        447717596        447750167        435029608        435198932   
    435000716        434855243      447792110        447824699        447857269
       447889767        432304707        447422965        447456757       
447490285        447523937        447560145        447579509        447619263   
    447652157        447684937        447717604        447750175       
435029657        435199039        435000757        434855292      447792128     
  447824707        447857277        447889775        432306132        447422973
       447456765        447490293        447523945        447560152       
447579558        447619271        447652165        447684945        447717612   
    447750183        435029665        435199104        435000773       
434855300      447792136        447824715        447857285        447889783     
  432307965        447422981        447456773        447490301        447523952
       447560160        447579772        447619289        447652173       
447684952        447717620        447750191        435029699        435199112   
    435000922        434855326      447792144        447824723        447857293
       447889791        432308252        447422999        447456781       
447490319        447523960        447560178        447579830        447619297   
    447652181        447684960        447717638        447750209       
435029756        435199120        435001011        434855334      447792151     
  447824731        447857301        447889809        432310886        447423005
       447456799        447490327        447523978        447560186       
447579939        447619305        447652199        447684978        447717646   
    447750217        435029806        435199195        435001037       
434855342      447792169        447824749        447857319        447889817     
  432311231        447423013        447456807        447490335        447523986
       447560194        447580119        447619313        447652207       
447684986        447717653        447750225        435029814        435199260   
    435001078        434855367      447792177        447824756        447857327
       447889825        432315240        447423021        447456823       
447490343        447523994        447560202        447580184        447619321   
    447652215        447684994        447717661        447750233       
435029822        435199294        435001086        434855466      447792185     
  447824764        447857335        447889833        432315281        447423039
       447456831        447490350        447524000        447560210       
447580317        447619339        447652223        447685009        447717679   
    447750241        435029863        435199336        435001102       
434855474      447792193        447824772        447857343        447889841     
  432315760        447423047        447456849        447490368        447524018
       447560228        447580598        447619347        447652231       
447685017        447717687        447750258        435029921        435199351   
    435001128        434855631      447792201        447824780        447857350
       447889858        432316016        447423054        447456856       
447490376        447524026        447560236        447580705        447619354   
    447652249        447685025        447717695        447750266       
435029947        435199377        435001144        434855656      447792219     
  447824798        447857368        447889866        432316883        447423062
       447456864        447490384        447524034        447560244       
447580747        447619362        447652256        447685033        447717703   
    447750274        435030051        435199583        435001201       
434855664      447792227        447824806        447857376        447889874     
  432318822        447423070        447456872        447490392        447524042
       447560251        447580804        447619370        447652264       
447685041        447717711        447750282        435030135        435200092   
    435001268        434855706      447792235        447824814        447857384
       447889882        432319473        447423088        447456880       
447490400        447524059        447560269        447580820        447619388   
    447652272        447685058        447717729        447750290       
435030192        435200506        435001342        434855748      447792243     
  447824822        447857392        447889890        432323590        447423096
       447456898        447490418        447524067        447560277       
447581059        447619396        447652280        447685066        447717737   
    447750308        435030200        435200738        435001391       
434855813      447792250        447824830        447857400        447889908     
  432324648        447423104        447456906        447490426        447524075
       447560285        447581455        447619404        447652298       
447685074        447717745        447750316        435030242        435200787   
    435001417        434855854      447792268        447824848        447857418
       447889916        432326023        447423112        447456914       
447490434        447524083        447560301        447581703        447619412   
    447652306        447685082        447717752        447750324       
435030317        435200803        435001458        434855896      447792276     
  447824855        447857426        447889924        432326080        447423120
       447456922        447490442        447524091        447560319       
447581919        447619420        447652314        447685090        447717760   
    447750332        435030374        435200829        435001490       
434855904      447792284        447824863        447857434        447889932     
  432326791        447423138        447456930        447490459        447524109
       447560327        447582156        447619438        447652322       
447685108        447717778        447750340        435030408        435200837   
    435001516        434855938      447792292        447824871        447857442
       447889940        432327062        447423146        447456948       
447490467        447524117        447560343        447582271        447619446   
    447652330        447685116        447717786        447750357       
435030457        435200878        435001995        434855946      447792300     
  447824889        447857459        447889957        432331353        447423153
       447456955        447490475        447524125        447560350       
447582388        447619453        447652348        447685124        447717794   
    447750365        435030473        435200886        435002381       
434855961      447792318        447824897        447857467        447889965     
  432332237        447423161        447456963        447490483        447524133
       447560368        447582537        447619461        447652363       
447685132        447717802        447750373        435030549        435200944   
    435002423        434855979      447792326        447824905        447857475
       447889973        432335388        447423179        447456971       
447490491        447524141        447560376        447582644        447619479   
    447652371        447685140        447717810        447750381       
435030580        435201017        435002472        434855995      447792334     
  447824913        447857483        447889981        432335677        447423187
       447456989        447490509        447524158        447560400       
447582800        447619487        447652389        447685157        447717828   
    447750399        435030606        435201041        435002480       
434856100      447792342        447824921        447857491        447889999     
  432336121        447423195        447456997        447490517        447524166
       447560418        447583071        447619495        447652397       
447685165        447717836        447750407        435030614        435201082   
    435002548        434856167      447792359        447824939        447857509
       447890005        432338945        447423203        447457003       
447490525        447524174        447560426        447583162        447619503   
    447652405        447685173        447717844        447750415       
435030630        435201181        435002605        434856191      447792367     
  447824947        447857517        447890013        432338986        447423211
       447457011        447490533        447524182        447560434       
447583196        447619511        447652413        447685181        447717851   
    447750423        435030812        435201207        435002654       
434856241      447792375        447824954        447857525        447890021     
  432340347        447423229        447457029        447490541        447524190
       447560442        447583253        447619529        447652421       
447685199        447717869        447750431        435030879        435201215   
    435002712        434856308      447792383        447824962        447857533
       447890039        432340867        447423237        447457037       
447490558        447524208        447560459        447583279        447619537   
    447652439        447685207        447717877        447750449       
435030887        435201264        435002746        434856332      447792391     
  447824970        447857541        447890047        432341097        447423245
       447457045        447490566        447524216        447560467       
447583444        447619545        447652447        447685215        447717885   
    447750456        435030945        435201330        435002753       
434856373      447792409        447824988        447857558        447890054     
  432342442        447423252        447457052        447490574        447524224
       447560475        447583469        447619552        447652454       
447685223        447717893        447750464        435030952        435201348   
    435002779        434856555      447792417        447824996        447857566
       447890062        432344596        447423260        447457060       
447490582        447524232        447560483        447583600        447619560   
    447652462        447685231        447717901        447750472       
435030994        435201405        435002795        434856563      447792425     
  447825001        447857574        447890070        432348019        447423278
       447457078        447490590        447524240        447560491       
447583964        447619578        447652470        447685249        447717919   
    447750480        435031026        435201462        435002803       
434856571      447792433        447825019        447857582        447890088     
  432349074        447423286        447457086        447490608        447524257
       447560517        447584376        447619586        447652488       
447685256        447717927        447750498        435031059        435201470   
    435002829        434856613      447792441        447825027        447857590
       447890096        432350684        447423294        447457094       
447490616        447524265        447560525        447584392        447619594   
    447652496        447685264        447717935        447750506       
435031075        435201488        435002837        434856670      447792458     
  447825035        447857608        447890104        432351153        447423302
       447457102        447490624        447524273        447560533       
447584475        447619602        447652504        447685272        447717943   
    447750514        435031133        435201520        435002845       
434856712      447792466        447825043        447857616        447890112     
  432352532        447423310        447457110        447490632        447524281
       447560541        447584558        447619610        447652512       
447685280        447717950        447750522        435031166        435201538   
    435002969        434856738      447792474        447825050        447857624
       447890120        432355170        447423328        447457128       
447490640        447524299        447560558        447584616        447619628   
    447652520        447685298        447717968        447750530       
435031216        435201660        435003025        434856894      447792482     
  447825068        447857632        447890138        432357952        447423336
       447457136        447490657        447524307        447560566       
447584723        447619636        447652538        447685306        447717976   
    447750548        435031232        435201710        435003058       
434856951      447792490        447825076        447857640        447890146     
  432358778        447423344        447457144        447490665        447524315
       447560574        447584848        447619644        447652546       
447685314        447717984        447750555        435031299        435201736   
    435003066        434856969      447792508        447825084        447857657
       447890153        432360626        447423351        447457151       
447490673        447524323        447560590        447584962        447619651   
    447652553        447685322        447717992        447750563       
435031398        435201751        435003132        434856977      447792516     
  447825092        447857665        447890161        432360683        447423369
       447457169        447490681        447524331        447560616       
447584996        447619669        447652561        447685330        447718008   
    447750571        435031455        435201843        435003181       
434857017      447792524        447825100        447857673        447890179     
  432361772        447423377        447457177        447490699        447524349
       447560624        447585050        447619677        447652579       
447685348        447718016        447750589        435031596        435201868   
    435003256        434857058      447792532        447825118        447857681
       447890187        432362762        447423385        447457185       
447490707        447524356        447560632        447585290        447619685   
    447652587        447685355        447718024        447750597       
435031604        435201918        435003314        434857082      447792540     
  447825126        447857699        447890195        432363299        447423393
       447457193        447490715        447524364        447560640       
447585472        447619693        447652595        447685363        447718032   
    447750605        435031638        435201942        435003405       
434857116      447792557        447825134        447857707        447890203     
  432363976        447423401        447457201        447490723        447524372
       447560657        447585548        447619701        447652603       
447685371        447718040        447750613        435031687        435201959   
    435003439        434857249      447792565        447825142        447857715
       447890211        432364222        447423419        447457219       
447490731        447524380        447560665        447585837        447619719   
    447652611        447685389        447718057        447750621       
435031695        435201967        435003447        434857330      447792573     
  447825159        447857723        447890229        432364495        447423427
       447457227        447490749        447524398        447560673       
447585860        447619727        447652629        447685397        447718065   
    447750639        435031711        435202007        435003470       
434857371      447792581        447825167        447857731        447890237     
  432365625        447423435        447457235        447490756        447524406
       447560699        447585910        447619735        447652637       
447685405        447718073        447750647        435031745        435202080   
    435003512        434857389      447792599        447825175        447857749
       447890245        432367480        447423443        447457243       
447490764        447524422        447560707        447585951        447619743   
    447652645        447685413        447718081        447750654       
435031760        435202114        435003546        434857397      447792607     
  447825183        447857756        447890252        432370807        447423450
       447457250        447490772        447524430        447560723       
447586058        447619750        447652652        447685421        447718099   
    447750662        435031778        435202221        435003561       
434857405      447792615        447825191        447857764        447890260     
  432371946        447423468        447457268        447490780        447524455
       447560731        447586264        447619768        447652660       
447685439        447718107        447750670        435031828        435202247   
    435003645        434857439      447792623        447825209        447857772
       447890278        432372894        447423476        447457276       
447490798        447524463        447560749        447586348        447619776   
    447652678        447685447        447718115        447750688       
435031901        435202270        435003801        434857454      447792631     
  447825217        447857780        447890286        432373801        447423484
       447457284        447490806        447524489        447560756       
447586355        447619784        447652686        447685454        447718123   
    447750696        435031927        435202296        435003884       
434857504      447792649        447825225        447857798        447890294     
  432375095        447423492        447457292        447490814        447524497
       447560764        447586454        447619792        447652694       
447685462        447718131        447750704        435031950        435202304   
    435003934        434857603      447792656        447825233        447857806
       447890302        432377265        447423500        447457300       
447490822        447524505        447560772        447586538        447619800   
    447652702        447685470        447718149        447750712       
435032065        435202320        435003959        434857660      447792664     
  447825241        447857814        447890310        432377737        447423518
       447457318        447490830        447524513        447560780       
447586637        447619818        447652710        447685488        447718156   
    447750720        435032107        435202353        435003983       
434857694      447792672        447825258        447857822        447890328     
  432378479        447423526        447457326        447490848        447524521
       447560798        447586819        447619826        447652728       
447685496        447718164        447750738        435032149        435202387   
    435004098        434857819      447792680        447825266        447857830
       447890336        432378974        447423534        447457334       
447490855        447524539        447560806        447586892        447619834   
    447652736        447685504        447718172        447750746       
435032156        435202437        435004163        434857850      447792698     
  447825274        447857848        447890344        432379857        447423542
       447457342        447490871        447524547        447560814       
447586975        447619842        447652744        447685512        447718180   
    447750753        435032230        435202478        435004205       
434857868      447792706        447825282        447857855        447890351     
  432380798        447423559        447457359        447490889        447524554
       447560830        447587106        447619859        447652751       
447685520        447718198        447750761        435032305        435202536   
    435004304        434857876      447792714        447825290        447857863
       447890369        432381267        447423567        447457367       
447490897        447524570        447560848        447587197        447619867   
    447652769        447685538        447718206        447750779       
435032339        435202544        435004320        434857959      447792722     
  447825308        447857871        447890377        432381614        447423575
       447457375        447490905        447524588        447560855       
447587221        447619875        447652785        447685546        447718214   
    447750787        435032362        435202718        435004338       
434858031      447792730        447825316        447857889        447890385     
  432383750        447423583        447457383        447490913        447524596
       447560863        447587239        447619883        447652793       
447685553        447718222        447750795        435032370        435202783   
    435004361        434858049      447792748        447825324        447857897
       447890393        432384675        447423591        447457391       
447490921        447524604        447560897        447587247        447619891   
    447652801        447685561        447718230        447750803       
435032446        435202825        435004411        434858064      447792755     
  447825332        447857905        447890401        432385920        447423609
       447457409        447490939        447524612        447560905       
447587254        447619909        447652819        447685579        447718248   
    447750811        435032537        435202841        435004429       
434858072      447792763        447825340        447857913        447890419     
  432386530        447423617        447457417        447490947        447524638
       447560921        447587262        447619917        447652827       
447685587        447718255        447750829        435032578        435202866   
    435004536        434858080      447792771        447825357        447857921
       447890427        432386571        447423625        447457425       
447490954        447524646        447560939        447587270        447619925   
    447652835        447685595        447718263        447750837       
435032586        435202874        435004569        434858098      447792789     
  447825365        447857939        447890435        432390722        447423633
       447457433        447490962        447524653        447560954       
447587288        447619933        447652843        447685603        447718271   
    447750845        435032610        435202999        435004643       
434858106      447792797        447825373        447857947        447890443     
  432391050        447423641        447457441        447490970        447524661
       447560962        447587296        447619941        447652850       
447685611        447718289        447750852        435032677        435203039   
    435004668        434858122      447792805        447825381        447857954
       447890450        432394724        447423658        447457458       
447490988        447524679        447560970        447587304        447619958   
    447652868        447685629        447718305        447750860       
435032735        435203062        435004676        434858155      447792813     
  447825399        447857962        447890468        432396331        447423666
       447457466        447490996        447524687        447560988       
447587312        447619966        447652876        447685637        447718313   
    447750878        435032784        435203229        435004684       
434858205      447792821        447825407        447857970        447890476     
  432396406        447423674        447457474        447491002        447524703
       447560996        447587338        447619974        447652892       
447685645        447718321        447750886        435032842        435203252   
    435004700        434858221   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447792839        447825415        447857988        447890484       
432399483        447423682        447457482        447491028        447524711   
    447561002        447587346        447619982        447652900       
447685652        447718339        447750894        435032966        435203278   
    435004726        434858254      447792847        447825423        447857996
       447890492        432401024        447423690        447457490       
447491036        447524729        447561010        447587353        447619990   
    447652918        447685660        447718347        447750902       
435032990        435203286        435004742        434858262      447792854     
  447825431        447858002        447890500        432401917        447423708
       447457508        447491044        447524737        447561028       
447587361        447620006        447652926        447685678        447718354   
    447750910        435033030        435203310        435004908       
434858270      447792862        447825449        447858010        447890518     
  432402014        447423724        447457516        447491051        447524752
       447561036        447587379        447620014        447652934       
447685686        447718362        447750928        435033063        435203328   
    435004957        434858320      447792870        447825456        447858028
       447890526        432402444        447423732        447457524       
447491077        447524760        447561044        447587387        447620022   
    447652942        447685694        447718370        447750936       
435033071        435203351        435004981        434858379      447792888     
  447825464        447858036        447890534        432402972        447423740
       447457532        447491085        447524778        447561051       
447587395        447620030        447652959        447685702        447718388   
    447750944        435033097        435203369        435005087       
434858437      447792896        447825472        447858044        447890542     
  432406379        447423757        447457540        447491093        447524786
       447561069        447587403        447620048        447652967       
447685710        447718396        447750951        435033212        435203435   
    435005095        434858452      447792904        447825480        447858051
       447890559        432409555        447423773        447457557       
447491101        447524794        447561077        447587411        447620055   
    447652975        447685728        447718404        447750969       
435033246        435203476        435005210        434858486      447792912     
  447825498        447858069        447890567        432410181        447423781
       447457565        447491119        447524802        447561085       
447587429        447620063        447652983        447685736        447718412   
    447750977        435033279        435203492        435005228       
434858585      447792920        447825506        447858077        447890575     
  432411510        447423799        447457573        447491127        447524810
       447561093        447587437        447620071        447652991       
447685744        447718420        447750985        435033295        435203526   
    435005251        434858601      447792938        447825514        447858085
       447890583        432412476        447423807        447457581       
447491135        447524836        447561101        447587445        447620089   
    447653007        447685751        447718438        447750993       
435033303        435203542        435005277        434858627      447792946     
  447825522        447858093        447890591        432412674        447423815
       447457599        447491143        447524844        447561119       
447587452        447620097        447653015        447685769        447718446   
    447751009        435033345        435203567        435005335       
434858650      447792953        447825530        447858101        447890609     
  432413011        447423823        447457607        447491150        447524851
       447561127        447587460        447620105        447653023       
447685777        447718453        447751017        435033352        435203575   
    435005376        434858684      447792961        447825548        447858119
       447890617        432413706        447423831        447457615       
447491168        447524869        447561135        447587478        447620113   
    447653031        447685785        447718461        447751025       
435033378        435203583        435005434        434858692      447792979     
  447825555        447858127        447890625        432418093        447423849
       447457623        447491184        447524877        447561150       
447587486        447620121        447653049        447685793        447718479   
    447751033        435033386        435203674        435005442       
434858700      447792987        447825563        447858135        447890633     
  432421808        447423856        447457631        447491192        447524885
       447561168        447587494        447620139        447653056       
447685801        447718487        447751041        435033428        435203757   
    435005491        434858742      447792995        447825571        447858143
       447890641        432422236        447423864        447457649       
447491200        447524893        447561184        447587502        447620147   
    447653064        447685819        447718495        447751058       
435033535        435203773        435005517        434858809      447793001     
  447825589        447858150        447890658        432422533        447423872
       447457656        447491218        447524901        447561192       
447587510        447620154        447653072        447685827        447718503   
    447751066        435033675        435203781        435005566       
434858890      447793019        447825597        447858168        447890666     
  432422640        447423880        447457664        447491226        447524927
       447561200        447587528        447620162        447653080       
447685835        447718511        447751074        435033741        435203872   
    435005897        434858908      447793027        447825605        447858176
       447890674        432423317        447423898        447457672       
447491234        447524935        447561218        447587536        447620170   
    447653098        447685843        447718529        447751082       
435033758        435203880        435005905        434858973      447793035     
  447825613        447858184        447890682        432423838        447423906
       447457680        447491242        447524943        447561226       
447587544        447620188        447653106        447685850        447718537   
    447751090        435033782        435203963        435005939       
434859021      447793043        447825621        447858192        447890690     
  432423986        447423914        447457698        447491259        447524950
       447561234        447587551        447620196        447653114       
447685868        447718545        447751108        435033816        435204011   
    435005962        434859054      447793050        447825639        447858200
       447890708        432425874        447423922        447457706       
447491267        447524968        447561242        447587569        447620204   
    447653122        447685876        447718552        447751116       
435033964        435204110        435005988        434859062      447793068     
  447825647        447858218        447890716        432426302        447423930
       447457714        447491275        447524976        447561259       
447587577        447620212        447653130        447685884        447718560   
    447751124        435034046        435204151        435006028       
434859096      447793076        447825654        447858226        447890724     
  432427979        447423955        447457722        447491283        447524984
       447561283        447587585        447620220        447653148       
447685892        447718578        447751132        435034095        435204185   
    435006127        434859120      447793084        447825662        447858234
       447890732        432428027        447423963        447457730       
447491291        447525007        447561291        447587593        447620238   
    447653155        447685900        447718586        447751140       
435034137        435204193        435006150        434859138      447793092     
  447825670        447858242        447890740        432428456        447423971
       447457748        447491309        447525015        447561309       
447587601        447620246        447653163        447685918        447718594   
    447751157        435034145        435204201        435006192       
434859187      447793100        447825688        447858259        447890757     
  432428506        447423989        447457755        447491317        447525023
       447561317        447587619        447620253        447653171       
447685926        447718602        447751165        435034335        435204268   
    435006267        434859237      447793118        447825696        447858267
       447890765        432433001        447423997        447457763       
447491325        447525031        447561325        447587627        447620261   
    447653189        447685934        447718610        447751173       
435034376        435204441        435006309        434859286      447793126     
  447825704        447858275        447890773        432436475        447424003
       447457771        447491333        447525056        447561341       
447587635        447620279        447653197        447685942        447718628   
    447751181        435034392        435204482        435006333       
434859294      447793134        447825712        447858283        447890781     
  432436558        447424011        447457789        447491341        447525064
       447561358        447587643        447620287        447653205       
447685959        447718636        447751199        435034475        435204490   
    435006416        434859393      447793142        447825720        447858291
       447890799        432437366        447424029        447457797       
447491358        447525072        447561366        447587650        447620295   
    447653213        447685967        447718644        447751207       
435034665        435204508        435006432        434859401      447793159     
  447825738        447858309        447890807        432439107        447424037
       447457805        447491366        447525080        447561374       
447587668        447620303        447653221        447685975        447718651   
    447751215        435034707        435204516        435006457       
434859427      447793167        447825746        447858317        447890815     
  432440527        447424045        447457813        447491374        447525098
       447561382        447587676        447620311        447653239       
447685983        447718669        447751223        435034780        435204532   
    435006473        434859492      447793175        447825753        447858325
       447890823        432441152        447424052        447457821       
447491382        447525106        447561390        447587684        447620329   
    447653247        447685991        447718677        447751231       
435034939        435204557        435006549        434859500      447793183     
  447825761        447858333        447890831        432441855        447424060
       447457847        447491390        447525114        447561408       
447587692        447620337        447653262        447686007        447718685   
    447751249        435034962        435204623        435006564       
434859526      447793191        447825779        447858341        447890849     
  432441996        447424078        447457854        447491408        447525122
       447561416        447587700        447620345        447653270       
447686015        447718693        447751256        435034996        435204656   
    435006614        434859542      447793209        447825787        447858358
       447890856        432442143        447424086        447457862       
447491416        447525130        447561424        447587718        447620352   
    447653288        447686023        447718701        447751264       
435035043        435204672        435006754        434859583      447793217     
  447825795        447858366        447890864        432443943        447424094
       447457870        447491424        447525148        447561432       
447587726        447620360        447653296        447686031        447718719   
    447751272        435035084        435204748        435006796       
434859625      447793225        447825803        447858374        447890872     
  432445799        447424102        447457888        447491432        447525155
       447561440        447587734        447620378        447653304       
447686049        447718727        447751280        435035126        435204771   
    435006911        434859666      447793233        447825811        447858382
       447890880        432446003        447424110        447457896       
447491440        447525163        447561457        447587759        447620386   
    447653312        447686056        447718735        447751298       
435035167        435204847        435006937        434859690      447793241     
  447825829        447858390        447890898        432446698        447424128
       447457904        447491457        447525189        447561465       
447587767        447620394        447653320        447686064        447718743   
    447751306        435035175        435204896        435006945       
434859732      447793258        447825837        447858408        447890906     
  432447837        447424151        447457912        447491465        447525197
       447561473        447587775        447620402        447653338       
447686072        447718750        447751314        435035225        435204912   
    435006952        434859823      447793266        447825845        447858416
       447890914        432451714        447424169        447457920       
447491473        447525205        447561481        447587783        447620428   
    447653346        447686080        447718768        447751322       
435035233        435204938        435007018        434632410      447793274     
  447825852        447858424        447890922        432453157        447424177
       447457938        447491481        447525213        447561499       
447587791        447620436        447653353        447686098        447718776   
    447751330        435035365        435205034        435007059       
434632485      447793282        447825860        447858432        447890930     
  432453207        447424185        447457946        447491499        447525221
       447561507        447587809        447620444        447653361       
447686106        447718784        447751348        435035399        435205109   
    435007125        434632626      447793290        447825878        447858440
       447890948        432453587        447424193        447457961       
447491507        447525247        447561515        447587817        447620451   
    447653379        447686114        447718792        447751355       
435035407        435205166        435007158        434632949      447793308     
  447825886        447858457        447890955        432454510        447424201
       447457979        447491515        447525254        447561523       
447587825        447620469        447653387        447686122        447718800   
    447751363        435035514        435205174        435007182       
434633012      447793316        447825894        447858465        447890963     
  432455186        447424219        447457987        447491523        447525262
       447561531        447587833        447620477        447653395       
447686130        447718818        447751371        435035530        435205216   
    435007208        434633061      447793324        447825902        447858473
       447890971        432455806        447424227        447457995       
447491531        447525270        447561549        447587841        447620485   
    447653403        447686148        447718826        447751389       
435035563        435205232        435007216        434633129      447793332     
  447825910        447858481        447890989        432458321        447424235
       447458001        447491549        447525296        447561556       
447587858        447620493        447653411        447686155        447718834   
    447751397        435035688        435205240        435007224       
434633202      447793340        447825928        447858499        447890997     
  432459345        447424250        447458019        447491556        447525304
       447561564        447587866        447620501        447653429       
447686163        447718842        447751405        435035779        435205265   
    435008040        434633368      447793357        447825936        447858507
       447891003        432459386        447424268        447458027       
447491564        447525312        447561572        447587874        447620519   
    447653437        447686171        447718859        447751413       
435035787        435205315        435008180        434633384      447793365     
  447825944        447858515        447891011        432459741        447424276
       447458035        447491572        447525320        447561580       
447587882        447620527        447653445        447686189        447718867   
    447751421        435035795        435205323        435008628       
434633392      447793373        447825951        447858523        447891029     
  432460145        447424284        447458043        447491580        447525338
       447561598        447587890        447620535        447653452       
447686197        447718875        447751439        435035803        435205364   
    435008685        434633467      447793381        447825969        447858531
       447891037        432460616        447424292        447458050       
447491598        447525353        447561614        447587908        447620543   
    447653460        447686205        447718883        447751447       
435035852        435205398        435008768        434633665      447793399     
  447825977        447858549        447891045        432461291        447424300
       447458068        447491606        447525361        447561622       
447587916        447620550        447653478        447686213        447718891   
    447751454        435035860        435205448        435008776       
434633681      447793407        447825985        447858556        447891052     
  432462083        447424326        447458076        447491614        447525379
       447561630        447587924        447620568        447653486       
447686221        447718909        447751462        435035886        435205547   
    435008875        434633715      447793415        447825993        447858564
       447891060        432462612        447424334        447458084       
447491622        447525387        447561648        447587932        447620576   
    447653494        447686239        447718917        447751470       
435035894        435205570        435008891        434633756      447793423     
  447826009        447858572        447891078        432464246        447424342
       447458092        447491630        447525395        447561655       
447587940        447620584        447653502        447686247        447718925   
    447751488        435035928        435205836        435008966       
434633822      447793431        447826017        447858580        447891086     
  432464428        447424359        447458118        447491648        447525403
       447561663        447587957        447620592        447653510       
447686254        447718933        447751496        435035993        435205885   
    435008982        434633855      447793449        447826025        447858598
       447891094        432465516        447424367        447458126       
447491655        447525411        447561671        447587965        447620600   
    447653528        447686262        447718941        447751504       
435036058        435205992        435008990        434633905      447793456     
  447826033        447858606        447891102        432467363        447424375
       447458134        447491663        447525429        447561689       
447587973        447620618        447653536        447686270        447718958   
    447751512        435036207        435206065        435009030       
434633970      447793464        447826041        447858614        447891110     
  432468627        447424383        447458142        447491671        447525445
       447561705        447587981        447620626        447653544       
447686288        447718974        447751520        435036371        435206099   
    435009105        434633996      447793472        447826058        447858622
       447891128        432468932        447424391        447458159       
447491689        447525452        447561713        447587999        447620634   
    447653551        447686296        447718982        447751538       
435036439        435206115        435009121        434634010      447793480     
  447826066        447858630        447891136        432470003        447424409
       447458167        447491697        447525460        447561721       
447588005        447620642        447653569        447686304        447718990   
    447751546        435036447        435206123        435009204       
434634044      447793498        447826074        447858648        447891144     
  432470995        447424417        447458175        447491705        447525478
       447561739        447588013        447620659        447653577       
447686312        447719006        447751553        435036454        435206156   
    435009279        434634051      447793506        447826082        447858655
       447891151        432471076        447424425        447458183       
447491713        447525486        447561747        447588021        447620667   
    447653585        447686320        447719014        447751561       
435036504        435206206        435009287        434634127      447793514     
  447826090        447858663        447891169        432471142        447424433
       447458191        447491721        447525494        447561754       
447588039        447620675        447653593        447686338        447719022   
    447751579        435036520        435206222        435009303       
434634150      447793522        447826108        447858671        447891177     
  432475044        447424441        447458209        447491739        447525502
       447561762        447588047        447620683        447653601       
447686346        447719030        447751587        435036546        435206255   
    435009352        434634168      447793530        447826116        447858689
       447891185        432475572        447424458        447458217       
447491747        447525510        447561770        447588054        447620691   
    447653619        447686353        447719048        447751595       
435036579        435206289        435009410        434634242      447793548     
  447826124        447858697        447891193        432476943        447424466
       447458225        447491754        447525528        447561788       
447588062        447620717        447653627        447686361        447719055   
    447751603        435036710        435206297        435009444       
434634275      447793555        447826132        447858705        447891201     
  432477172        447424474        447458233        447491762        447525536
       447561796        447588070        447620725        447653635       
447686379        447719063        447751611        435036728        435206313   
    435009451        434634291   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447793563        447826140        447858713        447891219       
432478154        447424482        447458241        447491770        447525544   
    447561804        447588088        447620733        447653643       
447686387        447719071        447751629        435036785        435206347   
    435009881        434634325      447793571        447826157        447858721
       447891227        432479004        447424490        447458266       
447491788        447525551        447561812        447588096        447620741   
    447653650        447686395        447719089        447751637       
435036793        435206396        435009907        434634390      447793589     
  447826165        447858739        447891235        432481117        447424508
       447458274        447491796        447525569        447561820       
447588104        447620758        447653668        447686403        447719097   
    447751645        435036801        435206495        435009931       
434634457      447793597        447826173        447858747        447891243     
  432487262        447424516        447458282        447491804        447525577
       447561838        447588112        447620766        447653676       
447686411        447719105        447751652        435036918        435206529   
    435009949        434634465      447793605        447826181        447858754
       447891250        432489714        447424524        447458290       
447491812        447525585        447561846        447588120        447620774   
    447653684        447686429        447719113        447751660       
435037007        435206586        435009956        434634473      447793613     
  447826199        447858762        447891268        432492916        447424532
       447458308        447491838        447525593        447561853       
447588138        447620782        447653692        447686437        447719121   
    447751678        435037197        435206610        435010038       
434634549      447793621        447826207        447858770        447891276     
  432494961        447424540        447458316        447491846        447525601
       447561861        447588146        447620790        447653700       
447686445        447719139        447751686        435037353        435206628   
    435010079        434634564      447793639        447826215        447858788
       447891284        432499689        447424557        447458324       
447491853        447525619        447561879        447588153        447620808   
    447653718        447686452        447719147        447751694       
435037536        435206651        435010087        434634689      447793647     
  447826223        447858796        447891292        432499978        447424565
       447458332        447491861        447525627        447561895       
447588161        447620816        447653726        447686460        447719154   
    447751702        435037551        435206701        435010152       
434634705      447793654        447826231        447858804        447891300     
  432500445        447424573        447458340        447491879        447525635
       447561903        447588187        447620824        447653734       
447686478        447719162        447751710        435037593        435206743   
    435010160        434634721      447793662        447826249        447858812
       447891318        432501138        447424581        447458357       
447491887        447525643        447561911        447588195        447620832   
    447653742        447686486        447719170        447751728       
435037759        435206776        435010186        434634747      447793670     
  447826256        447858820        447891326        432504942        447424599
       447458365        447491895        447525650        447561929       
447588203        447620840        447653767        447686494        447719188   
    447751736        435037825        435206792        435010202       
434634812      447793688        447826264        447858838        447891334     
  432506400        447424607        447458373        447491903        447525668
       447561937        447588211        447620857        447653775       
447686502        447719196        447751744        435037890        435206867   
    435010285        434634887      447793696        447826272        447858846
       447891342        432511335        447424615        447458381       
447491911        447525676        447561945        447588229        447620865   
    447653783        447686510        447719204        447751751       
435037916        435206875        435010483        434634895      447793704     
  447826280        447858853        447891359        432512523        447424623
       447458399        447491929        447525684        447561960       
447588237        447620873        447653791        447686528        447719212   
    447751769        435037999        435207006        435010525       
434634903      447793712        447826298        447858861        447891367     
  432518033        447424631        447458407        447491945        447525700
       447561978        447588245        447620881        447653809       
447686536        447719220        447751777        435038047        435207279   
    435010566        434634937      447793720        447826306        447858879
       447891375        432518041        447424649        447458415       
447491952        447525718        447561994        447588252        447620899   
    447653817        447686544        447719238        447751785       
435038070        435207782        435010574        434634945      447793738     
  447826314        447858887        447891383        432519007        447424656
       447458423        447491960        447525734        447562000       
447588260        447620907        447653825        447686551        447719246   
    447751793        435038096        435207790        435010640       
434634952      447793746        447826322        447858895        447891391     
  432519049        447424664        447458431        447491978        447525775
       447562018        447588278        447620915        447653833       
447686569        447719253        447751801        435038112        435207865   
    435010657        434635058      447793753        447826330        447858903
       447891409        432519197        447424672        447458449       
447491986        447525783        447562026        447588286        447620923   
    447653841        447686577        447719261        447751819       
435038120        435207873        435010673        434635074      447793761     
  447826348        447858911        447891417        432519312        447424680
       447458456        447492000        447525791        447562034       
447588294        447620931        447653858        447686585        447719279   
    447751827        435038146        435207881        435010681       
434635124      447793779        447826355        447858929        447891425     
  432522001        447424698        447458464        447492018        447525809
       447562059        447588302        447620949        447653866       
447686593        447719287        447751835        435038260        435207915   
    435010723        434635256      447793787        447826363        447858937
       447891433        432522191        447424706        447458472       
447492026        447525817        447562067        447588310        447620956   
    447653874        447686601        447719295        447751843       
435038302        435207931        435010749        434635298      447793795     
  447826371        447858945        447891441        432523132        447424714
       447458480        447492042        447525825        447562075       
447588328        447620964        447653882        447686619        447719303   
    447751850        435038336        435208079        435010780       
434635306      447793803        447826389        447858952        447891458     
  432523298        447424722        447458498        447492059        447525833
       447562083        447588336        447620972        447653890       
447686627        447719311        447751868        435038419        435208145   
    435010814        434635330      447793811        447826397        447858960
       447891466        432525673        447424730        447458506       
447492067        447525841        447562091        447588344        447620980   
    447653908        447686635        447719329        447751876       
435038468        435208160        435010848        434635397      447793829     
  447826405        447858978        447891474        432526226        447424748
       447458514        447492075        447525858        447562109       
447588351        447620998        447653916        447686643        447719337   
    447751884        435038492        435208285        435010897       
434635413      447793837        447826413        447858986        447891482     
  432527778        447424755        447458522        447492083        447525866
       447562117        447588369        447621004        447653924       
447686650        447719345        447751892        435038567        435208376   
    435010913        434635421      447793845        447826421        447858994
       447891490        432528651        447424763        447458530       
447492091        447525874        447562133        447588377        447621012   
    447653932        447686668        447719352        447751900       
435038591        435208392        435010921        434635520      447793852     
  447826439        447859000        447891508        432533586        447424771
       447458548        447492109        447525882        447562141       
447588385        447621020        447653940        447686676        447719360   
    447751918        435038658        435208475        435010939       
434635579      447793860        447826447        447859018        447891516     
  432534022        447424789        447458555        447492117        447525890
       447562158        447588393        447621038        447653957       
447686684        447719378        447751926        435038682        435208483   
    435010947        434635587      447793878        447826454        447859026
       447891524        432535458        447424797        447458563       
447492133        447525916        447562166        447588401        447621046   
    447653965        447686692        447719386        447751934       
435038690        435208533        435010962        434635595      447793886     
  447826462        447859034        447891532        432539658        447424805
       447458571        447492141        447525924        447562174       
447588419        447621053        447653973        447686700        447719394   
    447751942        435038740        435208541        435010970       
434635652      447793894        447826470        447859042        447891540     
  432539682        447424813        447458589        447492158        447525932
       447562182        447588427        447621061        447653981       
447686718        447719402        447751959        435039060        435208558   
    435010988        434635728      447793902        447826488        447859059
       447891557        432543874        447424821        447458597       
447492166        447525940        447562190        447588435        447621079   
    447653999        447686726        447719410        447751967       
435039110        435208566        435011036        434635785      447793910     
  447826496        447859067        447891565        432544351        447424839
       447458605        447492174        447525957        447562208       
447588443        447621087        447654005        447686734        447719428   
    447751975        435039128        435208608        435011044       
434636049      447793928        447826504        447859075        447891573     
  432544674        447424847        447458613        447492182        447525965
       447562216        447588450        447621095        447654013       
447686742        447719436        447751983        435039136        435208715   
    435011051        434636056      447793936        447826512        447859083
       447891581        432545168        447424854        447458621       
447492190        447525973        447562224        447588468        447621103   
    447654021        447686759        447719444        447751991       
435039169        435208822        435011143        434636106      447793944     
  447826538        447859091        447891599        432548550        447424862
       447458639        447492208        447525981        447562232       
447588476        447621111        447654039        447686767        447719451   
    447752007        435039201        435208830        435011168       
434636130      447793951        447826546        447859109        447891607     
  432550002        447424870        447458647        447492216        447525999
       447562240        447588484        447621129        447654047       
447686775        447719469        447752015        435039227        435208848   
    435011184        434636148      447793969        447826553        447859117
       447891615        432550341        447424888        447458654       
447492224        447526005        447562257        447588492        447621137   
    447654054        447686783        447719477        447752023       
435039318        435208855        435011192        434636171      447793977     
  447826561        447859125        447891623        432552537        447424896
       447458662        447492240        447526013        447562265       
447588500        447621145        447654062        447686791        447719485   
    447752031        435039326        435209051        435011200       
434636247      447793985        447826579        447859133        447891631     
  432553071        447424904        447458670        447492257        447526021
       447562273        447588518        447621152        447654070       
447686809        447719493        447752049        435039433        435209093   
    435011267        434636254      447793993        447826587        447859141
       447891649        432553311        447424912        447458688       
447492265        447526039        447562281        447588526        447621160   
    447654088        447686817        447719501        447752056       
435039490        435209135        435011309        434636262      447794009     
  447826595        447859158        447891656        432555423        447424920
       447458696        447492273        447526047        447562299       
447588534        447621178        447654096        447686825        447719519   
    447752064        435039540        435209143        435011325       
434636304      447794017        447826603        447859166        447891664     
  432557684        447424938        447458704        447492281        447526054
       447562315        447588542        447621186        447654104       
447686833        447719527        447752072        435039615        435209333   
    435011408        434636486      447794025        447826611        447859174
       447891672        432562270        447424946        447458712       
447492299        447526062        447562331        447588559        447621194   
    447654112        447686841        447719535        447752080       
435039623        435209366        435012679        434636536      447794033     
  447826629        447859182        447891680        432562544        447424953
       447458720        447492307        447526070        447562349       
447588567        447621202        447654120        447686858        447719543   
    447752098        435039656        435209390        435012729       
434636577      447794041        447826637        447859190        447891698     
  432563393        447424979        447458738        447492315        447526088
       447562364        447588575        447621210        447654138       
447686866        447719550        447752114        435039664        435209416   
    435012786        434636593      447794058        447826645        447859208
       447891706        432563914        447424987        447458746       
447492323        447526096        447562372        447588583        447621228   
    447654146        447686874        447719568        447752122       
435039698        435209457        435012794        434636619      447794066     
  447826652        447859216        447891714        432564201        447424995
       447458753        447492331        447526104        447562380       
447588591        447621236        447654153        447686882        447719576   
    447752130        435039771        435209499        435012802       
434636627      447794074        447826660        447859224        447891722     
  432567212        447425000        447458761        447492349        447526112
       447562398        447588609        447621244        447654161       
447686890        447719584        447752148        435039789        435209507   
    435012869        434636643      447794082        447826678        447859232
       447891730        432569010        447425018        447458779       
447492356        447526138        447562406        447588617        447621251   
    447654179        447686908        447719592        447752155       
435039813        435209572        435012919        434636692      447794090     
  447826686        447859240        447891748        432571073        447425026
       447458787        447492364        447526146        447562414       
447588625        447621269        447654187        447686916        447719600   
    447752163        435039870        435209622        435012935       
434636742      447794108        447826694        447859257        447891755     
  432572089        447425034        447458795        447492372        447526153
       447562422        447588633        447621285        447654195       
447686924        447719618        447752171        435039888        435209663   
    435013115        434636767      447794116        447826710        447859265
       447891763        432572469        447425042        447458803       
447492380        447526161        447562430        447588641        447621293   
    447654203        447686932        447719626        447752189       
435039920        435209689        435013131        434636874      447794124     
  447826728        447859273        447891771        432573400        447425059
       447458811        447492398        447526179        447562448       
447588658        447621301        447654211        447686940        447719634   
    447752197        435040043        435209697        435013149       
434636932      447794132        447826736        447859281        447891789     
  432574465        447425067        447458829        447492406        447526187
       447562455        447588666        447621319        447654229       
447686957        447719642        447752205        435040084        435209739   
    435013180        434637088      447794140        447826744        447859299
       447891797        432575116        447425075        447458837       
447492414        447526195        447562463        447588674        447621327   
    447654237        447686965        447719659        447752213       
435040092        435209747        435013222        434637112      447794157     
  447826751        447859307        447891805        432576882        447425083
       447458845        447492422        447526203        447562471       
447588682        447621335        447654245        447686973        447719667   
    447752221        435040100        435209762        435013271       
434637138      447794165        447826769        447859315        447891813     
  432579928        447425091        447458852        447492430        447526211
       447562489        447588690        447621343        447654252       
447686981        447719675        447752239        435040209        435209770   
    435013446        434637187      447794173        447826777        447859323
       447891821        432583078        447425109        447458860       
447492448        447526229        447562497        447588708        447621350   
    447654260        447686999        447719683        447752247       
435040225        435209804        435013511        434637203      447794181     
  447826785        447859331        447891839        432584134        447425117
       447458878        447492455        447526237        447562505       
447588716        447621368        447654278        447687005        447719691   
    447752254        435040241        435209820        435013529       
434637278      447794199        447826793        447859349        447891847     
  432584803        447425125        447458886        447492463        447526245
       447562521        447588724        447621376        447654286       
447687013        447719709        447752262        435040274        435209838   
    435013586        434637344      447794207        447826801        447859356
       447891854        432586295        447425133        447458894       
447492471        447526252        447562539        447588732        447621384   
    447654294        447687021        447719717        447752270       
435040324        435209853        435013628        434637419      447794215     
  447826819        447859372        447891862        432587087        447425141
       447458902        447492489        447526260        447562547       
447588740        447621392        447654302        447687039        447719725   
    447752288        435040340        435209978        435013644       
434637492      447794223        447826827        447859380        447891870     
  432587343        447425158        447458910        447492497        447526278
       447562554        447588757        447621400        447654310       
447687047        447719733        447752296        435040399        435210000   
    435013677        434637542      447794231        447826835        447859398
       447891888        432588622        447425166        447458936       
447492505        447526286        447562562        447588765        447621418   
    447654328        447687054        447719741        447752304       
435040407        435210075        435013693        434637930      447794249     
  447826843        447859406        447891896        432589091        447425174
       447458944        447492513        447526294        447562570       
447588773        447621426        447654336        447687062        447719758   
    447752312        435040449        435210117        435013750       
434638078      447794256        447826850        447859414        447891904     
  432589828        447425182        447458951        447492521        447526302
       447562588        447588781        447621434        447654344       
447687070        447719766        447752320        435040472        435210125   
    435013768        434638094      447794264        447826868        447859422
       447891912        432591196        447425190        447458969       
447492547        447526310        447562596        447588799        447621442   
    447654351        447687088        447719774        447752338       
435040530        435210208        435013800        434638185      447794272     
  447826876        447859430        447891920        432594497        447425208
       447458977        447492554        447526328        447562604       
447588807        447621459        447654369        447687096        447719782   
    447752346        435040662        435210273        435013834       
434638276      447794280        447826884        447859448        447891938     
  432594646        447425216        447458985        447492562        447526336
       447562612        447588815        447621467        447654377       
447687104        447719790        447752353        435040704        435210281   
    435013842        434638284   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447794298        447826892        447859455        447891946       
432597573        447425224        447458993        447492570        447526344   
    447562620        447588823        447621475        447654385       
447687112        447719808        447752361        435040910        435210323   
    435013875        434638318      447794306        447826900        447859463
       447891953        432597730        447425232        447459017       
447492588        447526377        447562638        447588831        447621483   
    447654393        447687120        447719816        447752379       
435040969        435210398        435013883        434638474      447794314     
  447826918        447859471        447891961        432599009        447425240
       447459025        447492596        447526385        447562646       
447588849        447621491        447654401        447687138        447719824   
    447752387        435040993        435210430        435013925       
434638516      447794322        447826926        447859489        447891979     
  432600310        447425257        447459033        447492604        447526393
       447562653        447588856        447621509        447654419       
447687146        447719832        447752395        435041074        435210513   
    435013974        434638524      447794330        447826934        447859497
       447891987        432601920        447425265        447459041       
447492612        447526401        447562661        447588864        447621517   
    447654427        447687153        447719840        447752403       
435041140        435210554        435014014        434638607      447794348     
  447826942        447859505        447892001        432602506        447425273
       447459058        447492620        447526419        447562695       
447588872        447621525        447654435        447687161        447719857   
    447752411        435041207        435210679        435014055       
434638698      447794355        447826959        447859513        447892019     
  432603116        447425281        447459066        447492638        447526427
       447562703        447588880        447621533        447654443       
447687179        447719865        447752429        435041256        435210711   
    435014063        434638730      447794363        447826975        447859521
       447892027        432604106        447425299        447459074       
447492646        447526435        447562711        447588898        447621541   
    447654450        447687187        447719873        447752437       
435041264        435210786        435014071        434638805      447794371     
  447826983        447859539        447892035        432604593        447425307
       447459082        447492653        447526443        447562729       
447588906        447621558        447654468        447687195        447719881   
    447752445        435041272        435210877        435014113       
434638813      447794389        447826991        447859547        447892043     
  432606200        447425315        447459090        447492661        447526450
       447562745        447588914        447621566        447654476       
447687203        447719899        447752452        435041280        435210885   
    435014147        434638888      447794397        447827007        447859554
       447892050        432611580        447425323        447459108       
447492679        447526468        447562752        447588930        447621574   
    447654484        447687211        447719907        447752460       
435041298        435210901        435014170        434638953      447794405     
  447827015        447859562        447892068        432613388        447425331
       447459116        447492687        447526476        447562760       
447588948        447621582        447654492        447687229        447719915   
    447752478        435041306        435210919        435014204       
434638961      447794413        447827023        447859570        447892076     
  432616647        447425349        447459124        447492695        447526484
       447562778        447588955        447621590        447654500       
447687237        447719923        447752486        435041405        435210950   
    435014212        434639027      447794421        447827031        447859588
       447892084        432617082        447425364        447459132       
447492703        447526492        447562786        447588963        447621608   
    447654518        447687245        447719931        447752494       
435041504        435210976        435014311        434639167      447794439     
  447827049        447859596        447892092        432619708        447425372
       447459140        447492711        447526500        447562794       
447588971        447621616        447654526        447687252        447719949   
    447752502        435041512        435211008        435014378       
434639282      447794447        447827056        447859604        447892100     
  432625952        447425380        447459157        447492729        447526518
       447562802        447588989        447621624        447654534       
447687260        447719956        447752510        435041645        435211016   
    435014394        434639308      447794454        447827064        447859612
       447892118        432626323        447425398        447459165       
447492737        447526526        447562810        447588997        447621632   
    447654542        447687278        447719964        447752528       
435041686        435211040        435014402        434639332      447794462     
  447827072        447859620        447892126        432626398        447425406
       447459173        447492745        447526534        447562828       
447589003        447621640        447654559        447687286        447719972   
    447752536        435041694        435211263        435014410       
434639340      447794470        447827080        447859638        447892134     
  432626653        447425414        447459181        447492752        447526542
       447562836        447589011        447621657        447654567       
447687294        447719980        447752544        435041736        435211289   
    435014436        434639373      447794488        447827098        447859646
       447892142        432627842        447425422        447459199       
447492760        447526559        447562844        447589029        447621665   
    447654575        447687302        447719998        447752551       
435041769        435211313        435014451        434639399      447794496     
  447827106        447859653        447892159        432628212        447425430
       447459207        447492778        447526567        447562851       
447589037        447621673        447654583        447687310        447720004   
    447752569        435041785        435211347        435014550       
434639415      447794504        447827114        447859661        447892167     
  432636546        447425448        447459215        447492786        447526575
       447562869        447589045        447621681        447654609       
447687328        447720012        447752577        435041801        435211354   
    435014584        434639431      447794512        447827122        447859679
       447892175        432638294        447425455        447459223       
447492794        447526583        447562885        447589052        447621699   
    447654617        447687336        447720020        447752585       
435041876        435211388        435014592        434639563      447794520     
  447827130        447859687        447892183        432640332        447425463
       447459231        447492802        447526591        447562893       
447589060        447621707        447654625        447687344        447720038   
    447752593        435041892        435211412        435014618       
434639639      447794538        447827148        447859695        447892191     
  432643963        447425471        447459249        447492810        447526609
       447562901        447589078        447621715        447654633       
447687351        447720046        447752601        435041934        435211438   
    435014642        434639670      447794546        447827155        447859703
       447892209        432647048        447425489        447459256       
447492828        447526617        447562919        447589086        447621723   
    447654641        447687369        447720053        447752619       
435041967        435211529        435014659        434639696      447794553     
  447827163        447859711        447892217        432650216        447425497
       447459264        447492836        447526625        447562935       
447589094        447621731        447654658        447687377        447720061   
    447752627        435042015        435211545        435014733       
434639746      447794561        447827171        447859729        447892225     
  432651511        447425505        447459272        447492844        447526633
       447562943        447589102        447621749        447654666       
447687385        447720079        447752635        435042056        435211578   
    435014782        434639761      447794579        447827189        447859737
       447892233        432651727        447425513        447459280       
447492851        447526641        447562950        447589110        447621756   
    447654674        447687393        447720087        447752643       
435042072        435211586        435014998        434639811      447794587     
  447827197        447859745        447892241        432651909        447425521
       447459298        447492869        447526658        447562976       
447589128        447621764        447654682        447687401        447720095   
    447752650        435042080        435211628        435015045       
434639829      447794595        447827205        447859752        447892258     
  432652097        447425539        447459306        447492877        447526666
       447562984        447589136        447621772        447654690       
447687419        447720103        447752668        435042189        435211644   
    435015060        434639886      447794603        447827213        447859760
       447892266        432653012        447425547        447459314       
447492885        447526674        447562992        447589144        447621780   
    447654708        447687427        447720111        447752676       
435042205        435211651        435015102        434639910      447794611     
  447827221        447859778        447892274        432655025        447425554
       447459322        447492893        447526682        447563008       
447589151        447621798        447654716        447687435        447720129   
    447752684        435042221        435211743        435015219       
434639951      447794629        447827239        447859786        447892282     
  432656627        447425562        447459330        447492901        447526690
       447563016        447589169        447621806        447654724       
447687443        447720137        447752692        435042247        435211842   
    435015227        434639993      447794645        447827247        447859794
       447892290        432658284        447425570        447459348       
447492919        447526708        447563024        447589177        447621814   
    447654732        447687450        447720145        447752700       
435042262        435211883        435015235        434640058      447794652     
  447827254        447859802        447892308        432659456        447425588
       447459355        447492927        447526716        447563032       
447589185        447621822        447654740        447687468        447720152   
    447752718        435042296        435211933        435015243       
434640082      447794660        447827262        447859810        447892316     
  432660371        447425596        447459363        447492935        447526724
       447563040        447589193        447621830        447654757       
447687476        447720160        447752726        435042312        435211990   
    435015300        434640090      447794678        447827270        447859828
       447892324        432660520        447425604        447459371       
447492943        447526732        447563057        447589201        447621848   
    447654765        447687484        447720178        447752734       
435042346        435212055        435015326        434640132      447794686     
  447827288        447859836        447892332        432665636        447425612
       447459389        447492950        447526757        447563065       
447589219        447621863        447654773        447687492        447720186   
    447752742        435042387        435212121        435015516       
434640157      447794694        447827296        447859844        447892340     
  432669471        447425620        447459397        447492968        447526765
       447563073        447589227        447621871        447654781       
447687500        447720194        447752759        435042593        435212212   
    435015524        434640215      447794702        447827304        447859851
       447892357        432672046        447425638        447459405       
447492976        447526773        447563081        447589235        447621889   
    447654807        447687518        447720202        447752767       
435042650        435212246        435015532        434640272      447794710     
  447827312        447859869        447892365        432672053        447425646
       447459413        447492984        447526781        447563099       
447589243        447621897        447654815        447687526        447720210   
    447752775        435043005        435212295        435015557       
434640298      447794728        447827320        447859877        447892373     
  432674182        447425653        447459421        447492992        447526799
       447563107        447589250        447621905        447654823       
447687534        447720228        447752783        435043336        435212303   
    435015565        434640348      447794736        447827338        447859885
       447892381        432674604        447425661        447459439       
447493016        447526807        447563115        447589268        447621913   
    447654831        447687542        447720236        447752791       
435043443        435212329        435015581        434640371      447794744     
  447827346        447859893        447892399        432675643        447425679
       447459447        447493024        447526815        447563123       
447589276        447621921        447654849        447687559        447720244   
    447752809        435043716        435212345        435015599       
434640389      447794751        447827353        447859901        447892407     
  432678944        447425695        447459454        447493032        447526823
       447563131        447589284        447621939        447654856       
447687567        447720251        447752817        435043732        435212360   
    435015607        434640421      447794769        447827361        447859919
       447892415        432679744        447425703        447459462       
447493040        447526831        447563156        447589292        447621947   
    447654864        447687575        447720269        447752825       
435043740        435212378        435015755        434640454      447794777     
  447827379        447859935        447892423        432679843        447425711
       447459470        447493057        447526856        447563164       
447589300        447621954        447654872        447687583        447720277   
    447752833        435043799        435212394        435015854       
434640512      447794785        447827387        447859943        447892431     
  432681559        447425729        447459488        447493065        447526864
       447563172        447589318        447621962        447654880       
447687591        447720285        447752841        435043815        435212410   
    435015888        434640520      447794793        447827395        447859950
       447892449        432682292        447425737        447459496       
447493073        447526872        447563198        447589326        447621970   
    447654906        447687609        447720293        447752858       
435043872        435212493        435015912        434640546      447794801     
  447827403        447859968        447892456        432682409        447425745
       447459504        447493081        447526880        447563206       
447589334        447621988        447654914        447687617        447720301   
    447752866        435043922        435212519        435015938       
434640611      447794819        447827411        447859976        447892464     
  432682599        447425752        447459512        447493099        447526898
       447563214        447589342        447621996        447654922       
447687625        447720319        447752874        435043955        435212535   
    435015961        434640793      447794827        447827429        447859984
       447892472        432683324        447425778        447459520       
447493107        447526906        447563222        447589359        447622002   
    447654930        447687633        447720327        447752882       
435043971        435212634        435015979        434640868      447794835     
  447827437        447859992        447892480        432683571        447425786
       447459538        447493115        447526914        447563230       
447589367        447622010        447654948        447687641        447720335   
    447752890        435044003        435212642        435016001       
434640975      447794843        447827445        447860008        447892498     
  432686509        447425794        447459546        447493123        447526922
       447563248        447589375        447622028        447654955       
447687658        447720343        447752908        435044029        435212667   
    435016035        434640983      447794850        447827452        447860016
       447892506        432686889        447425802        447459553       
447493131        447526930        447563255        447589383        447622036   
    447654963        447687666        447720350        447752916       
435044037        435212691        435016118        434641049      447794868     
  447827460        447860024        447892514        432687531        447425810
       447459561        447493149        447526948        447563263       
447589391        447622044        447654971        447687674        447720368   
    447752924        435044045        435212741        435016142       
434641080      447794876        447827478        447860032        447892522     
  432691491        447425828        447459579        447493156        447526955
       447563271        447589409        447622051        447654989       
447687682        447720376        447752932        435044060        435212766   
    435016274        434641114      447794884        447827486        447860040
       447892530        432691996        447425836        447459587       
447493164        447526963        447563297        447589417        447622069   
    447654997        447687690        447720384        447752940       
435044086        435212873        435016324        434641130      447794892     
  447827494        447860057        447892548        432692416        447425844
       447459595        447493172        447526971        447563305       
447589425        447622077        447655002        447687708        447720392   
    447752957        435044102        435212915        435016340       
434641171      447794900        447827502        447860065        447892555     
  432692879        447425851        447459603        447493180        447526989
       447563313        447589433        447622085        447655010       
447687716        447720400        447752965        435044128        435212923   
    435016365        434641247      447794918        447827510        447860073
       447892563        432695542        447425869        447459611       
447493198        447526997        447563321        447589441        447622093   
    447655028        447687724        447720418        447752973       
435044284        435212931        435016373        434641296      447794926     
  447827528        447860081        447892571        432695963        447425877
       447459629        447493206        447527003        447563339       
447589458        447622101        447655036        447687732        447720426   
    447752981        435044508        435212972        435016399       
434641353      447794934        447827536        447860099        447892589     
  432696771        447425885        447459637        447493214        447527011
       447563347        447589466        447622119        447655044       
447687740        447720434        447752999        435044565        435213004   
    435016472        434641478      447794942        447827544        447860107
       447892597        432698025        447425893        447459652       
447493222        447527029        447563354        447589474        447622127   
    447655051        447687757        447720442        447753005       
435044631        435213087        435016514        434641486      447794959     
  447827551        447860115        447892605        432698660        447425901
       447459660        447493230        447527037        447563362       
447589482        447622135        447655069        447687765        447720459   
    447753013        435044656        435213137        435016522       
434641601      447794967        447827569        447860123        447892613     
  432700615        447425919        447459678        447493255        447527052
       447563370        447589490        447622143        447655077       
447687773        447720467        447753021        435044730        435213145   
    435016555        434641692      447794975        447827577        447860131
       447892621        432704815        447425927        447459686       
447493263        447527060        447563388        447589508        447622150   
    447655085        447687781        447720475        447753039       
435044763        435213160        435016613        434641734      447794983     
  447827585        447860149        447892639        432705259        447425935
       447459694        447493271        447527078        447563396       
447589516        447622168        447655093        447687799        447720483   
    447753047        435044771        435213178        435016621       
434641809      447794991        447827593        447860156        447892647     
  432706745        447425943        447459702        447493289        447527102
       447563404        447589524        447622176        447655101       
447687807        447720491        447753054        435044961        435213186   
    435016639        434641924      447795006        447827601        447860164
       447892654        432709210        447425950        447459710       
447493297        447527136        447563412        447589532        447622184   
    447655119        447687815        447720509        447753062       
435045018        435213202        435016670        434641957      447795014     
  447827619        447860172        447892662        432711216        447425968
       447459728        447493305        447527151        447563438       
447589540        447622192        447655127        447687823        447720517   
    447753070        435045026        435213236        435016688       
434642054      447795022        447827627        447860180        447892670     
  432711745        447425976        447459736        447493313        447527177
       447563446        447589557        447622200        447655135       
447687831        447720525        447753088        435045042        435213277   
    435016704        434642088   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447795030        447827635        447860198        447892688       
432711786        447425984        447459744        447493321        447527185   
    447563453        447589565        447622218        447655143       
447687849        447720533        447753096        435045083        435213293   
    435016746        434642096      447795048        447827643        447860206
       447892696        432712297        447425992        447459751       
447493339        447527193        447563461        447589581        447622226   
    447655150        447687856        447720541        447753104       
435045091        435213343        435016761        434642278      447795055     
  447827650        447860214        447892704        432713071        447426008
       447459769        447493347        447527201        447563479       
447589607        447622234        447655168        447687864        447720558   
    447753112        435045125        435213384        435016779       
434642583      447795063        447827668        447860222        447892712     
  432713162        447426016        447459777        447493354        447527219
       447563487        447589615        447622242        447655176       
447687872        447720566        447753120        435045216        435213400   
    435016852        434642963      447795071        447827676        447860230
       447892720        432714079        447426024        447459785       
447493362        447527227        447563495        447589623        447622259   
    447655184        447687880        447720574        447753138       
435045257        435213426        435017009        434642989      447795089     
  447827684        447860248        447892738        432714921        447426032
       447459793        447493370        447527235        447563503       
447589631        447622267        447655192        447687898        447720582   
    447753146        435045299        435213475        435017090       
434642997      447795097        447827692        447860255        447892746     
  432718955        447426040        447459801        447493388        447527243
       447563511        447589649        447622275        447655200       
447687906        447720590        447753153        435045331        435213533   
    435017140        434643011      447795105        447827700        447860263
       447892753        432720514        447426057        447459819       
447493396        447527250        447563529        447589656        447622291   
    447655218        447687914        447720608        447753161       
435045380        435213780        435017280        434643029      447795113     
  447827718        447860271        447892761        432721678        447426065
       447459827        447493404        447527276        447563537       
447589664        447622309        447655226        447687922        447720616   
    447753179        435045406        435213830        435017306       
434643102      447795121        447827726        447860289        447892779     
  432721769        447426073        447459835        447493412        447527284
       447563545        447589672        447622317        447655234       
447687930        447720624        447753187        435045448        435213897   
    435017439        434643144      447795139        447827734        447860297
       447892787        432722114        447426081        447459843       
447493420        447527292        447563552        447589680        447622325   
    447655242        447687948        447720632        447753195       
435045596        435213913        435017447        434643151      447795147     
  447827742        447860305        447892795        432722148        447426099
       447459850        447493438        447527300        447563560       
447589706        447622333        447655259        447687955        447720640   
    447753203        435045620        435213970        435017454       
434643219      447795154        447827759        447860313        447892803     
  432723070        447426107        447459868        447493446        447527318
       447563578        447589714        447622341        447655267       
447687963        447720657        447753211        435045653        435213996   
    435017462        434643227      447795162        447827767        447860321
       447892811        432726727        447426115        447459876       
447493453        447527326        447563586        447589722        447622358   
    447655275        447687971        447720665        447753229       
435045679        435214002        435017538        434643235      447795170     
  447827775        447860339        447892829        432728640        447426123
       447459884        447493479        447527342        447563594       
447589730        447622366        447655283        447687989        447720673   
    447753237        435045687        435214143        435017546       
434643342      447795188        447827783        447860347        447892837     
  432729556        447426131        447459892        447493487        447527359
       447563602        447589748        447622374        447655291       
447687997        447720681        447753245        435045752        435214192   
    435017595        434643375      447795196        447827791        447860354
       447892845        432731990        447426149        447459900       
447493495        447527367        447563610        447589755        447622382   
    447655309        447688003        447720699        447753252       
435045828        435214218        435017678        434643391      447795204     
  447827809        447860362        447892852        432736031        447426156
       447459918        447493503        447527375        447563628       
447589763        447622390        447655317        447688011        447720707   
    447753260        435045901        435214275        435017686       
434643441      447795212        447827817        447860370        447892860     
  432737617        447426164        447459926        447493511        447527383
       447563636        447589771        447622408        447655325       
447688029        447720715        447753278        435045976        435214317   
    435017702        434643482      447795220        447827825        447860388
       447892878        432738011        447426172        447459934       
447493529        447527391        447563644        447589789        447622416   
    447655333        447688037        447720723        447753286       
435046040        435214358        435017728        434643573      447795238     
  447827833        447860396        447892886        432740280        447426180
       447459942        447493537        447527409        447563651       
447589797        447622424        447655341        447688045        447720731   
    447753294        435046057        435214374        435017736       
434643698      447795246        447827841        447860404        447892894     
  432741353        447426198        447459959        447493545        447527417
       447563669        447589805        447622432        447655358       
447688052        447720749        447753302        435046065        435214408   
    435017785        434643979      447795253        447827858        447860412
       447892902        432741429        447426206        447459967       
447493552        447527425        447563677        447589813        447622440   
    447655366        447688060        447720756        447753310       
435047006        435214424        435017835        434644050      447795261     
  447827866        447860420        447892910        432741932        447426214
       447459975        447493560        447527433        447563685       
447589821        447622457        447655374        447688078        447720764   
    447753328        435047170        435214481        435018015       
434644324      447795279        447827874        447860438        447892928     
  432743250        447426222        447459983        447493578        447527458
       447563693        447589839        447622465        447655382       
447688086        447720772        447753336        435047188        435214507   
    435018031        434644365      447795287        447827882        447860446
       447892936        432743318        447426230        447459991       
447493586        447527466        447563701        447589847        447622473   
    447655390        447688094        447720780        447753344       
435047220        435214531        435018098        434644449      447795295     
  447827890        447860453        447892944        432743722        447426248
       447460007        447493594        447527482        447563719       
447589854        447622481        447655408        447688102        447720798   
    447753351        435047295        435214556        435018205       
434644514      447795303        447827908        447860461        447892951     
  432744480        447426255        447460015        447493602        447527490
       447563727        447589862        447622499        447655416       
447688110        447720806        447753369        435047303        435214689   
    435018254        434644555      447795311        447827916        447860479
       447892969        432745024        447426263        447460023       
447493610        447527508        447563735        447589870        447622507   
    447655424        447688128        447720814        447753377       
435047311        435214739        435018304        434644613      447795329     
  447827924        447860487        447892977        432750941        447426289
       447460031        447493628        447527516        447563743       
447589888        447622515        447655432        447688136        447720822   
    447753385        435047345        435214747        435018312       
434644795      447795337        447827932        447860495        447892985     
  432750958        447426297        447460049        447493636        447527524
       447563768        447589896        447622523        447655440       
447688144        447720830        447753393        435047402        435214754   
    435018650        434644845      447795345        447827940        447860503
       447892993        432754463        447426305        447460056       
447493644        447527532        447563776        447589904        447622531   
    447655457        447688151        447720848        447753401       
435047451        435214812        435018809        434644894      447795352     
  447827957        447860511        447893009        432754984        447426313
       447460064        447493651        447527540        447563784       
447589912        447622549        447655465        447688169        447720855   
    447753419        435047501        435214879        435018833       
434644902      447795360        447827965        447860529        447893017     
  432756765        447426321        447460072        447493669        447527557
       447563792        447589920        447622556        447655473       
447688177        447720863        447753427        435047592        435214911   
    435018866        434645040      447795378        447827973        447860537
       447893025        432758431        447426339        447460080       
447493677        447527565        447563800        447589938        447622564   
    447655481        447688193        447720871        447753435       
435047642        435214945        435018874        434645123      447795386     
  447827981        447860545        447893033        432759041        447426347
       447460106        447493685        447527573        447563818       
447589946        447622572        447655499        447688201        447720889   
    447753443        435047659        435214952        435018908       
434645164      447795394        447827999        447860552        447893041     
  432761427        447426362        447460114        447493693        447527581
       447563826        447589953        447622580        447655507       
447688219        447720897        447753450        435047683        435215025   
    435018957        434645255      447795402        447828005        447860560
       447893058        432764850        447426370        447460122       
447493701        447527599        447563834        447589961        447622598   
    447655515        447688227        447720905        447753468       
435047766        435215074        435019039        434645271      447795410     
  447828013        447860586        447893066        432764959        447426388
       447460130        447493719        447527607        447563842       
447589979        447622606        447655523        447688235        447720913   
    447753476        435047816        435215132        435019047       
434645289      447795428        447828021        447860594        447893074     
  432765568        447426396        447460148        447493727        447527631
       447563859        447589987        447622614        447655531       
447688243        447720921        447753484        435047840        435215165   
    435019062        434645339      447795436        447828039        447860602
       447893082        432769966        447426404        447460155       
447493735        447527649        447563867        447589995        447622622   
    447655549        447688250        447720939        447753492       
435047857        435215280        435019070        434645370      447795444     
  447828047        447860610        447893090        432770113        447426412
       447460163        447493743        447527656        447563875       
447590001        447622630        447655556        447688268        447720947   
    447753500        435047899        435215306        435019112       
434645503      447795451        447828054        447860628        447893108     
  432774826        447426420        447460171        447493750        447527664
       447563883        447590019        447622648        447655564       
447688276        447720954        447753518        435047972        435215363   
    435019120        434645511      447795469        447828062        447860636
       447893116        432780237        447426438        447460189       
447493768        447527672        447563891        447590027        447622655   
    447655572        447688284        447720962        447753526       
435047998        435215389        435019146        434645560      447795477     
  447828070        447860644        447893124        432782043        447426446
       447460197        447493776        447527680        447563909       
447590035        447622663        447655580        447688292        447720970   
    447753534        435048012        435215447        435019153       
434646295      447795485        447828088        447860651        447893132     
  432783827        447426453        447460205        447493784        447527698
       447563917        447590043        447622671        447655598       
447688300        447720988        447753542        435048061        435215454   
    435019229        434646329      447795493        447828096        447860669
       447893140        432784684        447426461        447460213       
447493792        447527706        447563925        447590050        447622689   
    447655606        447688318        447720996        447753559       
435048111        435215504        435019328        434646345      447795501     
  447828104        447860677        447893157        432785178        447426479
       447460221        447493800        447527714        447563933       
447590068        447622697        447655614        447688326        447721002   
    447753567        435048160        435215629        435019344       
434646352      447795519        447828112        447860685        447893165     
  432785723        447426487        447460239        447493818        447527722
       447563941        447590076        447622705        447655622       
447688334        447721010        447753575        435048236        435215637   
    435019377        434646386      447795527        447828120        447860693
       447893173        432788867        447426495        447460247       
447493826        447527730        447563966        447590084        447622713   
    447655630        447688342        447721028        447753583       
435048293        435215678        435019393        434646402      447795535     
  447828138        447860701        447893181        432790707        447426503
       447460262        447493834        447527748        447563974       
447590092        447622721        447655648        447688359        447721036   
    447753591        435048376        435215728        435019419       
434646428      447795543        447828161        447860719        447893199     
  432793776        447426511        447460270        447493842        447527763
       447563982        447590100        447622739        447655655       
447688367        447721044        447753609        435048384        435215736   
    435019583        434646451      447795550        447828179        447860727
       447893207        432793792        447426529        447460288       
447493859        447527771        447563990        447590118        447622747   
    447655663        447688375        447721051        447753617       
435048434        435215801        435019716        434646493      447795568     
  447828187        447860735        447893215        432793974        447426537
       447460296        447493867        447527789        447564006       
447590126        447622754        447655671        447688383        447721069   
    447753625        435048459        435215819        435019757       
434646501      447795576        447828195        447860743        447893223     
  432796647        447426545        447460304        447493875        447527797
       447564014        447590134        447622762        447655689       
447688391        447721077        447753633        435048533        435215926   
    435019831        434646535      447795584        447828203        447860750
       447893231        432798510        447426552        447460312       
447493883        447527805        447564022        447590142        447622770   
    447655697        447688409        447721085        447753641       
435048756        435215991        435019849        434646576      447795592     
  447828211        447860768        447893249        432799377        447426560
       447460320        447493891        447527813        447564048       
447590159        447622796        447655705        447688417        447721093   
    447753658        435048764        435216015        435019906       
434646592      447795600        447828229        447860776        447893256     
  432807121        447426578        447460338        447493917        447527821
       447564055        447590167        447622804        447655713       
447688425        447721101        447753666        435048889        435216064   
    435019948        434646675      447795618        447828237        447860784
       447893264        432810372        447426586        447460346       
447493925        447527847        447564063        447590175        447622812   
    447655721        447688433        447721119        447753674       
435048897        435216205        435019955        434646733      447795626     
  447828245        447860792        447893272        432813467        447426594
       447460353        447493933        447527854        447564071       
447590183        447622820        447655739        447688441        447721127   
    447753682        435048962        435216239        435019989       
434646840      447795634        447828252        447860800        447893280     
  432813699        447426602        447460361        447493941        447527862
       447564089        447590191        447622838        447655747       
447688458        447721135        447753690        435049002        435216262   
    435019997        434646899      447795642        447828260        447860818
       447893298        432813863        447426610        447460379       
447493958        447527870        447564097        447590209        447622846   
    447655754        447688466        447721143        447753708       
435049028        435216304        434689980        434646931      447795659     
  447828278        447860826        447893306        432814614        447426628
       447460387        447493966        447527888        447564105       
447590217        447622853        447655762        447688474        447721150   
    447753716        435049085        435216320        434690129       
434646980      447795667        447828286        447860834        447893314     
  432818169        447426636        447460395        447493974        447527896
       447564121        447590225        447622861        447655770       
447688482        447721168        447753724        435049093        435216338   
    434690137        434647012      447795675        447828294        447860842
       447893322        432820058        447426644        447460403       
447493982        447527904        447564139        447590233        447622879   
    447655788        447688490        447721176        447753732       
435049135        435216387        434690228        434647020      447795683     
  447828302        447860859        447893330        432821072        447426651
       447460411        447493990        447527912        447564147       
447590241        447622887        447655796        447688508        447721184   
    447753740        435049150        435216395        434690236       
434647053      447795691        447828310        447860867        447893348     
  432823078        447426669        447460429        447494014        447527920
       447564154        447590258        447622895        447655804       
447688516        447721192        447753757        435049168        435216403   
    434690459        434647087      447795709        447828328        447860875
       447893355        432826998        447426677        447460437       
447494022        447527938        447564162        447590266        447622903   
    447655812        447688524        447721200        447753765       
435049176        435216460        434690582        434647145      447795717     
  447828336        447860883        447893363        432827145        447426685
       447460445        447494030        447527946        447564170       
447590274        447622911        447655820        447688532        447721218   
    447753773        435049218        435216494        434691010       
434647202      447795725        447828344        447860891        447893371     
  432828739        447426693        447460452        447494048        447527953
       447564188        447590282        447622929        447655838       
447688540        447721226        447753781        435049309        435216510   
    434691028        434647236      447795733        447828351        447860909
       447893389        432831683        447426701        447460460       
447494055        447527961        447564196        447590290        447622937   
    447655846        447688557        447721234        447753799       
435049374        435216577        434691069        434647293      447795741     
  447828369        447860917        447893397        432832657        447426719
       447460478        447494063        447527979        447564204       
447590308        447622945        447655853        447688565        447721242   
    447753807        435049424        435216619        434691283       
434647343      447795758        447828377        447860925        447893405     
  432833119        447426727        447460486        447494071        447527987
       447564212        447590316        447622952        447655861       
447688573        447721259        447753815        435049440        435216635   
    434691325        434647384   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447795766        447828385        447860933        447893413       
432833960        447426735        447460494        447494089        447527995   
    447564220        447590324        447622960        447655879       
447688581        447721267        447753823        435049531        435216676   
    434691358        434647467      447795774        447828393        447860941
       447893421        432834224        447426743        447460502       
447494097        447528001        447564238        447590332        447622978   
    447655887        447688599        447721275        447753831       
435049556        435216726        434691390        434647517      447795782     
  447828401        447860958        447893439        432834414        447426750
       447460510        447494105        447528019        447564246       
447590340        447622986        447655895        447688607        447721283   
    447753849        435049564        435216734        434691507       
434647574      447795790        447828419        447860966        447893447     
  432838613        447426768        447460528        447494113        447528027
       447564253        447590357        447622994        447655903       
447688615        447721291        447753856        435049580        435216817   
    434691523        434647616      447795808        447828427        447860974
       447893454        432841286        447426776        447460536       
447494121        447528035        447564261        447590365        447623000   
    447655911        447688623        447721309        447753864       
435049598        435216833        434691622        434647699      447795816     
  447828443        447860982        447893462        432842243        447426784
       447460544        447494139        447528043        447564279       
447590373        447623018        447655929        447688631        447721317   
    447753872        435049606        435216866        434691655       
434647707      447795824        447828450        447860990        447893470     
  432844041        447426792        447460551        447494147        447528050
       447564287        447590381        447623026        447655937       
447688649        447721325        447753880        435049614        435216874   
    434691689        434647715      447795832        447828468        447861006
       447893488        432847168        447426800        447460569       
447494154        447528068        447564295        447590399        447623034   
    447655945        447688656        447721341        447753898       
435049663        435216908        434691820        434647913      447795840     
  447828476        447861014        447893496        432854479        447426818
       447460577        447494162        447528076        447564303       
447590407        447623042        447655960        447688664        447721358   
    447753906        435049705        435216924        434691960       
434647921      447795857        447828484        447861022        447893504     
  432854917        447426826        447460585        447494170        447528084
       447564311        447590415        447623059        447655978       
447688672        447721366        447753914        435049713        435216965   
    434692133        434647962      447795865        447828492        447861030
       447893512        432856730        447426834        447460593       
447494188        447528092        447564329        447590423        447623067   
    447655986        447688680        447721374        447753922       
435049838        435216981        434692224        434648069      447795873     
  447828500        447861048        447893520        432858272        447426842
       447460601        447494196        447528100        447564337       
447590431        447623075        447655994        447688698        447721382   
    447753930        435049895        435217047        434692315       
434648085      447795881        447828518        447861055        447893538     
  432858744        447426859        447460619        447494204        447528126
       447564345        447590449        447623083        447656000       
447688706        447721390        447753948        435049952        435217062   
    434692323        434648093      447795899        447828526        447861063
       447893546        432858942        447426875        447460627       
447494212        447528134        447564352        447590456        447623091   
    447656018        447688714        447721408        447753955       
435049960        435217070        434692406        434648101      447795907     
  447828534        447861071        447893553        432862266        447426883
       447460635        447494220        447528142        447564360       
447590464        447623109        447656026        447688722        447721416   
    447753963        435049986        435217096        434692463       
434648119      447795915        447828542        447861089        447893561     
  432864445        447426891        447460643        447494238        447528167
       447564378        447590472        447623117        447656034       
447688730        447721424        447753971        435050034        435217120   
    434692471        434648150      447795923        447828559        447861097
       447893579        432864643        447426909        447460650       
447494246        447528175        447564386        447590480        447623125   
    447656042        447688748        447721432        447753989       
435050141        435217138        434692497        434648358      447795931     
  447828567        447861105        447893587        432865525        447426917
       447460668        447494253        447528191        447564394       
447590498        447623133        447656059        447688755        447721440   
    447753997        435050158        435217153        434692521       
434648481      447795949        447828575        447861113        447893595     
  432865889        447426925        447460676        447494261        447528209
       447564428        447590506        447623141        447656067       
447688763        447721457        447754003        435050265        435217211   
    434692539        434648556      447795956        447828583        447861121
       447893603        432866291        447426933        447460684       
447494279        447528217        447564436        447590514        447623158   
    447656075        447688771        447721465        447754011       
435050307        435217229        434692588        434648572      447795964     
  447828591        447861139        447893611        432867786        447426941
       447460692        447494287        447528225        447564444       
447590522        447623166        447656083        447688789        447721473   
    447754029        435050323        435217286        434692596       
434648630      447795972        447828609        447861147        447893629     
  432870442        447426958        447460700        447494295        447528233
       447564451        447590530        447623174        447656091       
447688797        447721481        447754037        435050398        435217328   
    434692661        434648648      447795980        447828617        447861154
       447893637        432872216        447426966        447460718       
447494303        447528241        447564469        447590548        447623182   
    447656109        447688805        447721499        447754045       
435050406        435217351        434692679        434648671      447795998     
  447828625        447861162        447893645        432875540        447426974
       447460726        447494311        447528258        447564477       
447590555        447623190        447656117        447688813        447721507   
    447754052        435050455        435217377        434692695       
434648713      447796004        447828633        447861170        447893652     
  432876167        447426982        447460734        447494337        447528274
       447564485        447590563        447623208        447656125       
447688821        447721515        447754060        435050463        435217401   
    434692729        434648754      447796012        447828641        447861188
       447893660        432876373        447427006        447460742       
447494345        447528282        447564493        447590571        447623216   
    447656133        447688839        447721523        447754078       
435050539        435217492        434692760        434648861      447796020     
  447828658        447861196        447893678        432877389        447427014
       447460759        447494352        447528308        447564501       
447590589        447623224        447656141        447688847        447721531   
    447754086        435050554        435217542        434692786       
434648879      447796038        447828666        447861204        447893686     
  432878015        447427022        447460767        447494360        447528316
       447564519        447590597        447623232        447656158       
447688854        447721549        447754094        435050562        435217567   
    434692794        434648887      447796046        447828674        447861212
       447893694        432878098        447427030        447460775       
447494378        447528324        447564535        447590605        447623240   
    447656166        447688862        447721556        447754102       
435050588        435217575        434692869        434649042      447796053     
  447828682        447861220        447893702        432880474        447427048
       447460783        447494386        447528332        447564543       
447590613        447623257        447656174        447688870        447721564   
    447754110        435050620        435217641        434693057       
434649109      447796061        447828690        447861238        447893710     
  432881449        447427055        447460791        447494394        447528340
       447564550        447590621        447623265        447656182       
447688888        447721572        447754128        435050679        435217708   
    434693065        434649125      447796079        447828708        447861246
       447893728        432882983        447427063        447460809       
447494402        447528357        447564568        447590639        447623273   
    447656190        447688896        447721580        447754136       
435050802        435217724        434693099        434649190      447796087     
  447828716        447861253        447893736        432884609        447427071
       447460817        447494410        447528365        447564576       
447590647        447623281        447656208        447688904        447721598   
    447754144        435050869        435217765        434693164       
434649398      447796095        447828724        447861261        447893744     
  432885242        447427089        447460825        447494428        447528373
       447564584        447590654        447623299        447656216       
447688912        447721606        447754151        435050893        435217807   
    434693198        434649414      447796103        447828732        447861279
       447893751        432885309        447427097        447460833       
447494436        447528381        447564592        447590662        447623307   
    447656224        447688920        447721614        447754169       
435050901        435217823        434693255        434649471      447796111     
  447828757        447861287        447893769        432886281        447427105
       447460841        447494444        447528399        447564600       
447590670        447623315        447656232        447688938        447721622   
    447754177        435050919        435217872        434693263       
434649497      447796129        447828765        447861295        447893777     
  432886729        447427113        447460858        447494451        447528407
       447564618        447590688        447623323        447656240       
447688946        447721630        447754185        435050984        435217880   
    434693321        434649570      447796137        447828773        447861303
       447893785        432887982        447427121        447460866       
447494469        447528415        447564626        447590696        447623331   
    447656257        447688953        447721648        447754193       
435051032        435217922        434693347        434649588      447796145     
  447828781        447861311        447893793        432888717        447427139
       447460874        447494477        447528423        447564634       
447590704        447623349        447656265        447688961        447721655   
    447754201        435051172        435217930        434694576       
434649596      447796152        447828799        447861329        447893801     
  432889426        447427147        447460882        447494485        447528449
       447564642        447590712        447623356        447656273       
447688979        447721663        447754219        435051198        435218029   
    434694642        434649638      447796160        447828807        447861337
       447893819        432890762        447427154        447460890       
447494493        447528456        447564659        447590720        447623364   
    447656281        447688987        447721671        447754227       
435051248        435218037        434694675        434649679      447796178     
  447828815        447861345        447893827        432893063        447427162
       447460908        447494501        447528480        447564667       
447590738        447623372        447656299        447688995        447721689   
    447754235        435051271        435218052        434694782       
434649844      447796186        447828823        447861352        447893835     
  432894053        447427170        447460916        447494519        447528498
       447564675        447590746        447623380        447656307       
447689001        447721697        447754243        435051297        435218110   
    434694808        434649877      447796194        447828831        447861360
       447893843        432894640        447427188        447460924       
447494527        447528506        447564683        447590753        447623398   
    447656323        447689019        447721705        447754250       
435051305        435218169        434694881        434649927      447796202     
  447828849        447861378        447893850        432894988        447427204
       447460932        447494535        447528514        447564709       
447590761        447623406        447656331        447689027        447721713   
    447754268        435051347        435218219        434694915       
434649943      447796210        447828856        447861386        447893868     
  432896793        447427212        447460940        447494543        447528522
       447564717        447590779        447623414        447656349       
447689035        447721721        447754276        435051404        435218227   
    434694964        434649950      447796228        447828864        447861394
       447893876        432898351        447427220        447460957       
447494550        447528530        447564725        447590787        447623422   
    447656356        447689043        447721739        447754284       
435051420        435218284        434694972        434649984      447796236     
  447828872        447861402        447893884        432899623        447427238
       447460965        447494568        447528548        447564733       
447590795        447623430        447656364        447689050        447721747   
    447754292        435051446        435218334        434695078       
434650024      447796244        447828880        447861410        447893892     
  432900322        447427246        447460973        447494576        447528555
       447564741        447590803        447623448        447656372       
447689068        447721754        447754300        435051453        435218730   
    434695086        434650032      447796251        447828898        447861428
       447893900        432907624        447427253        447460981       
447494584        447528563        447564758        447590811        447623455   
    447656380        447689076        447721762        447754318       
435051545        435218813        434695102        434650040      447796269     
  447828906        447861436        447893918        432910701        447427261
       447460999        447494592        447528571        447564766       
447590829        447623463        447656398        447689084        447721770   
    447754326        435051560        435219373        434695219       
434650107      447796277        447828914        447861444        447893926     
  432919454        447427279        447461005        447494600        447528589
       447564774        447590837        447623471        447656406       
447689092        447721788        447754334        435051586        435219407   
    434695243        434650164      447796285        447828922        447861451
       447893934        432924074        447427287        447461013       
447494618        447528597        447564782        447590845        447623489   
    447656414        447689100        447721796        447754342       
435051693        435219415        434695326        434650172      447796293     
  447828930        447861469        447893942        432924116        447427295
       447461021        447494626        447528613        447564790       
447590852        447623497        447656422        447689118        447721804   
    447754359        435051701        435219563        434695375       
434650180      447796301        447828948        447861477        447893959     
  432924413        447427303        447461039        447494634        447528621
       447564808        447590860        447623505        447656430       
447689126        447721812        447754367        435051727        435219597   
    434695391        434650255      447796319        447828955        447861485
       447893967        432926657        447427311        447461047       
447494642        447528639        447564816        447590878        447623513   
    447656448        447689134        447721820        447754375       
435051800        435219621        434695409        434650263      447796327     
  447828963        447861493        447893975        432929982        447427337
       447461054        447494659        447528647        447564824       
447590886        447623521        447656455        447689142        447721838   
    447754383        435051834        435219639        434695573       
434650370      447796335        447828971        447861501        447893983     
  432930451        447427345        447461062        447494675        447528654
       447564832        447590894        447623539        447656463       
447689159        447721846        447754391        435051859        435219647   
    434695607        434650396      447796343        447828989        447861519
       447893991        432931376        447427352        447461070       
447494683        447528662        447564840        447590902        447623547   
    447656471        447689167        447721853        447754409       
435051883        435219704        434695615        434650404      447796350     
  447828997        447861527        447894007        432932051        447427360
       447461088        447494691        447528670        447564857       
447590910        447623554        447656489        447689175        447721861   
    447754417        435051909        435219761        434695656       
434650511      447796368        447829003        447861535        447894015     
  432933646        447427378        447461096        447494709        447528688
       447564865        447590928        447623562        447656497       
447689183        447721879        447754425        435051966        435219803   
    434695698        434650545      447796376        447829011        447861543
       447894023        432934131        447427386        447461104       
447494717        447528696        447564873        447590936        447623570   
    447656505        447689191        447721887        447754433       
435052022        435219829        434695813        434650578      447796384     
  447829029        447861550        447894031        432935310        447427394
       447461112        447494725        447528704        447564881       
447590944        447623588        447656513        447689209        447721895   
    447754441        435052097        435219845        434695862       
434650651      447796392        447829037        447861568        447894049     
  432935765        447427402        447461120        447494733        447528712
       447564899        447590951        447623596        447656521       
447689217        447721903        447754458        435052121        435219878   
    434695888        434650669      447796400        447829045        447861576
       447894056        432937274        447427410        447461138       
447494741        447528720        447564907        447590969        447623604   
    447656539        447689225        447721911        447754466       
435052220        435219944        434695920        434650776      447796418     
  447829052        447861584        447894064        432937506        447427428
       447461146        447494758        447528738        447564915       
447590977        447623612        447656547        447689233        447721929   
    447754474        435052337        435220058        434695938       
434650834      447796426        447829060        447861592        447894072     
  432938280        447427436        447461153        447494766        447528746
       447564923        447590985        447623620        447656554       
447689241        447721937        447754482        435052360        435220249   
    434695995        434650917      447796434        447829078        447861600
       447894080        432939569        447427444        447461161       
447494774        447528753        447564931        447590993        447623638   
    447656562        447689258        447721945        447754490       
435052402        435220421        434696035        434650933      447796442     
  447829086        447861618        447894098        432940732        447427451
       447461179        447494782        447528761        447564949       
447591009        447623646        447656570        447689266        447721952   
    447754508        435052436        435220439        434696076       
434650966      447796459        447829094        447861626        447894106     
  432941474        447427469        447461187        447494790        447528779
       447564956        447591017        447623653        447656588       
447689274        447721960        447754516        435052477        435220520   
    434696100        434651071      447796467        447829102        447861634
       447894114        432946168        447427477        447461195       
447494808        447528787        447564964        447591025        447623661   
    447656596        447689282        447721978        447754524       
435052584        435220595        434696142        434651105      447796475     
  447829110        447861642        447894122        432946218        447427485
       447461211        447494816        447528795        447564972       
447591033        447623679        447656604        447689290        447721986   
    447754532        435052618        435220629        434696233       
434651154      447796483        447829128        447861659        447894130     
  432946408        447427493        447461229        447494824        447528803
       447564980        447591041        447623687        447656612       
447689308        447721994        447754540        435052667        435220660   
    434696241        434651188   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447796491        447829136        447861667        447894148       
432948289        447427501        447461237        447494832        447528811   
    447564998        447591058        447623695        447656620       
447689316        447722000        447754557        435052691        435220678   
    434696365        434651204      447796509        447829144        447861675
       447894155        432949212        447427519        447461245       
447494840        447528837        447565003        447591066        447623703   
    447656638        447689324        447722018        447754565       
435052717        435220728        434696464        434651337      447796517     
  447829151        447861683        447894163        432953172        447427527
       447461252        447494857        447528845        447565011       
447591074        447623711        447656646        447689332        447722026   
    447754573        435052725        435220769        434696480       
434651360      447796525        447829169        447861691        447894171     
  432953271        447427535        447461260        447494865        447528852
       447565029        447591082        447623729        447656653       
447689340        447722034        447754581        435052774        435220785   
    434696522        434651501      447796533        447829177        447861709
       447894189        432953834        447427543        447461278       
447494873        447528860        447565037        447591090        447623737   
    447656661        447689357        447722042        447754599       
435052782        435220801        434696548        434651535      447796541     
  447829185        447861717        447894197        432954758        447427550
       447461286        447494881        447528878        447565052       
447591108        447623745        447656679        447689365        447722059   
    447754607        435052790        435220884        434696605       
434651568      447796558        447829193        447861725        447894205     
  432954881        447427568        447461294        447494899        447528886
       447565060        447591116        447623752        447656687       
447689373        447722067        447754615        435052832        435220934   
    434696613        434651642      447796566        447829201        447861733
       447894213        432956043        447427576        447461302       
447494915        447528894        447565078        447591124        447623760   
    447656695        447689381        447722075        447754623       
435052840        435220975        434696639        434651659      447796574     
  447829219        447861741        447894221        432956522        447427584
       447461310        447494923        447528902        447565086       
447591132        447623778        447656703        447689399        447722083   
    447754631        435052899        435221056        434696761       
434651717      447796582        447829227        447861758        447894239     
  432956639        447427592        447461328        447494931        447528910
       447565094        447591140        447623786        447656711       
447689407        447722091        447754649        435052956        435221148   
    434696779        434651733      447796590        447829235        447861766
       447894247        432959765        447427600        447461336       
447494949        447528928        447565102        447591157        447623794   
    447656729        447689415        447722109        447754656       
435053004        435221171        434696928        434651824      447796608     
  447829243        447861774        447894254        432961605        447427618
       447461344        447494956        447528936        447565110       
447591165        447623802        447656737        447689423        447722117   
    447754664        435053012        435221189        434696969       
434651873      447796616        447829250        447861782        447894262     
  432962868        447427626        447461369        447494972        447528944
       447565128        447591173        447623810        447656745       
447689431        447722125        447754672        435053053        435221213   
    434696993        434651899      447796624        447829268        447861790
       447894270        432964153        447427634        447461377       
447494980        447528951        447565136        447591181        447623828   
    447656752        447689449        447722133        447754680       
435053079        435221221        434697058        434651907      447796632     
  447829276        447861808        447894288        432964773        447427659
       447461385        447494998        447528969        447565144       
447591199        447623836        447656760        447689456        447722141   
    447754698        435053145        435221247        434697207       
434651915      447796640        447829284        447861816        447894296     
  432967701        447427667        447461393        447495003        447528977
       447565151        447591207        447623844        447656778       
447689464        447722158        447754706        435053152        435221262   
    434697215        434651931      447796657        447829292        447861824
       447894304        432969178        447427675        447461401       
447495011        447528985        447565169        447591215        447623851   
    447656786        447689472        447722166        447754714       
435053228        435221288        434697249        434651972      447796665     
  447829300        447861832        447894312        432969343        447427683
       447461419        447495029        447528993        447565177       
447591223        447623869        447656794        447689480        447722174   
    447754722        435053335        435221296        434697280       
434651998      447796673        447829318        447861840        447894320     
  432971406        447427709        447461427        447495037        447529017
       447565201        447591231        447623877        447656802       
447689498        447722182        447754730        435053350        435221320   
    434697397        434652020      447796681        447829326        447861857
       447894338        432971703        447427725        447461435       
447495045        447529025        447565219        447591249        447623885   
    447656810        447689506        447722190        447754748       
435053418        435221429        434697421        434652095      447796699     
  447829334        447861865        447894346        432972545        447427733
       447461443        447495052        447529033        447565235       
447591256        447623893        447656828        447689514        447722208   
    447754755        435053467        435221486        434697447       
434652111      447796707        447829342        447861873        447894353     
  432978880        447427741        447461450        447495060        447529041
       447565243        447591264        447623901        447656836       
447689522        447722216        447754763        435053475        435221502   
    434697504        434652129      447796715        447829359        447861881
       447894361        432979359        447427758        447461468       
447495078        447529058        447565250        447591272        447623919   
    447656844        447689530        447722224        447754771       
435053491        435221528        434697512        434652178      447796723     
  447829367        447861899        447894379        432981629        447427766
       447461476        447495086        447529066        447565268       
447591280        447623927        447656851        447689548        447722232   
    447754789        435053533        435221601        434697546       
434652285      447796731        447829375        447861907        447894387     
  432983021        447427774        447461492        447495094        447529074
       447565276        447591298        447623935        447656869       
447689555        447722240        447754797        435053566        435221734   
    434697678        434652319      447796749        447829383        447861915
       447894395        432983476        447427782        447461500       
447495102        447529082        447565284        447591306        447623943   
    447656877        447689563        447722257        447754805       
435053574        435221791        434697751        434652327      447796756     
  447829391        447861923        447894403        432983518        447427790
       447461518        447495110        447529090        447565292       
447591314        447623950        447656885        447689571        447722265   
    447754813        435053590        435221809        434697876       
434652335      447796764        447829409        447861931        447894411     
  432986552        447427808        447461526        447495128        447529108
       447565300        447591322        447623968        447656893       
447689589        447722273        447754821        435053616        435221841   
    434697892        434652350      447796772        447829417        447861949
       447894429        432987527        447427816        447461534       
447495136        447529116        447565318        447591330        447623976   
    447656901        447689597        447722281        447754839       
435053632        435221890        434697918        434652418      447796780     
  447829425        447861956        447894437        432992725        447427824
       447461542        447495144        447529124        447565326       
447591348        447623984        447656919        447689605        447722299   
    447754847        435053665        435221940        434697926       
434652509      447796798        447829433        447861964        447894445     
  432994143        447427832        447461559        447495151        447529132
       447565342        447591355        447623992        447656927       
447689613        447722307        447754854        435053673        435221999   
    434698015        434652533      447796806        447829441        447861972
       447894452        432995512        447427840        447461567       
447495169        447529140        447565359        447591371        447624008   
    447656935        447689621        447722315        447754862       
435053756        435223235        434698056        434652574      447796814     
  447829458        447861980        447894460        432996981        447427857
       447461575        447495177        447529165        447565367       
447591389        447624016        447656943        447689639        447722323   
    447754870        435053772        435223250        434698114       
434652640      447796822        447829466        447861998        447894478     
  432998185        447427865        447461583        447495185        447529173
       447565375        447591397        447624024        447656950       
447689647        447722331        447754888        435053814        435223300   
    434698122        434652681      447796830        447829474        447862004
       447894486        432999373        447427873        447461591       
447495193        447529181        447565391        447591405        447624032   
    447656968        447689654        447722349        447754896       
435053822        435223391        434698254        434652715      447796848     
  447829482        447862012        447894494        432999415        447427881
       447461609        447495201        447529199        447565409       
447591413        447624040        447656976        447689662        447722356   
    447754904        435053913        435223532        434698353       
434652806      447796855        447829490        447862020        447894502     
  433002573        447427899        447461617        447495219        447529207
       447565417        447591421        447624057        447656984       
447689670        447722364        447754912        435053921        435223656   
    434698361        434652822      447796863        447829508        447862038
       447894510        433003043        447427907        447461625       
447495227        447529215        447565425        447591439        447624065   
    447656992        447689688        447722372        447754920       
435053954        435223706        434698379        434652913      447796871     
  447829516        447862046        447894528        433009347        447427915
       447461633        447495235        447529223        447565433       
447591447        447624073        447657008        447689696        447722380   
    447754938        435053970        435223722        434698403       
434652939      447796889        447829524        447862053        447894536     
  433010238        447427931        447461641        447495243        447529231
       447565441        447591454        447624081        447657016       
447689704        447722398        447754946        435054069        435223821   
    434698429        434652962      447796897        447829532        447862061
       447894544        433010808        447427949        447461658       
447495250        447529249        447565458        447591462        447624099   
    447657024        447689712        447722406        447754953       
435054077        435223870        434698502        434653051      447796913     
  447829540        447862079        447894551        433011517        447427956
       447461666        447495268        447529256        447565466       
447591470        447624107        447657032        447689720        447722414   
    447754961        435054085        435223912        434698536       
434653069      447796921        447829557        447862087        447894569     
  433011624        447427964        447461674        447495276        447529264
       447565474        447591488        447624115        447657040       
447689738        447722422        447754979        435054093        435223920   
    434698544        434653184      447796939        447829565        447862095
       447894577        433013992        447427972        447461682       
447495284        447529272        447565482        447591496        447624123   
    447657057        447689746        447722430        447754987       
435054101        435223938        434698569        434653259      447796947     
  447829573        447862103        447894585        433014362        447427980
       447461690        447495292        447529280        447565490       
447591504        447624131        447657065        447689753        447722448   
    447754995        435054226        435223946        434698627       
434653275      447796954        447829581        447862111        447894593     
  433014750        447427998        447461708        447495300        447529298
       447565508        447591512        447624149        447657073       
447689761        447722455        447755000        435054283        435224050   
    434698643        434653564      447796962        447829599        447862129
       447894601        433015880        447428004        447461716       
447495318        447529306        447565516        447591520        447624156   
    447657081        447689779        447722463        447755018       
435054291        435224084        434698676        434653630      447796970     
  447829607        447862137        447894619        433017530        447428012
       447461724        447495326        447529314        447565524       
447591538        447624164        447657099        447689787        447722471   
    447755026        435054341        435224092        434698775       
434653648      447796988        447829615        447862145        447894627     
  433018256        447428020        447461732        447495334        447529322
       447565532        447591546        447624172        447657107       
447689795        447722489        447755034        435054358        435224126   
    434698783        434653663      447796996        447829623        447862152
       447894635        433018637        447428038        447461740       
447495342        447529330        447565573        447591553        447624180   
    447657115        447689803        447722497        447755042       
435054424        435224159        434698791        434653838      447797002     
  447829631        447862160        447894643        433019353        447428046
       447461757        447495359        447529348        447565581       
447591561        447624198        447657123        447689811        447722505   
    447755059        435054432        435224209        434698916       
434653846      447797010        447829649        447862178        447894650     
  433019874        447428053        447461765        447495367        447529355
       447565599        447591579        447624206        447657131       
447689829        447722513        447755067        435054507        435224373   
    434699054        434653911      447797028        447829656        447862186
       447894668        433020385        447428061        447461773       
447495375        447529363        447565607        447591587        447624214   
    447657149        447689837        447722521        447755075       
435054515        435224589        434699062        434653929      447797036     
  447829664        447862194        447894676        433021128        447428079
       447461781        447495383        447529371        447565615       
447591595        447624222        447657156        447689845        447722539   
    447755083        435054523        435224597        434699138       
434653952      447797044        447829672        447862202        447894684     
  433021961        447428087        447461799        447495391        447529389
       447565623        447591603        447624230        447657164       
447689852        447722547        447755091        435054556        435224720   
    434699211        434654000      447797051        447829680        447862210
       447894692        433022068        447428095        447461807       
447495409        447529397        447565631        447591611        447624248   
    447657172        447689860        447722554        447755109       
435054630        435224738        434699260        434654059      447797069     
  447829698        447862228        447894700        433022464        447428103
       447461815        447495417        447529405        447565649       
447591629        447624255        447657180        447689878        447722562   
    447755117        435054648        435224753        434699286       
434654075      447797077        447829706        447862236        447894718     
  433022514        447428111        447461831        447495425        447529413
       447565656        447591637        447624263        447657198       
447689886        447722570        447755125        435054655        435224894   
    434699419        434654158      447797085        447829714        447862244
       447894726        433024288        447428129        447461849       
447495433        447529421        447565664        447591645        447624271   
    447657206        447689894        447722596        447755133       
435054697        435225032        434699427        434654166      447797093     
  447829722        447862251        447894734        433024866        447428137
       447461856        447495441        447529439        447565672       
447591652        447624289        447657214        447689902        447722604   
    447755141        435054762        435225289        434699518       
434654224      447797101        447829730        447862269        447894742     
  433031531        447428145        447461864        447495458        447529454
       447565680        447591660        447624297        447657222       
447689910        447722612        447755158        435054770        435225362   
    434699542        434654232      447797119        447829748        447862277
       447894759        433032018        447428152        447461872       
447495466        447529462        447565698        447591678        447624305   
    447657230        447689928        447722620        447755166       
435054796        435225586        434699559        434654331      447797127     
  447829755        447862285        447894767        433032869        447428160
       447461880        447495474        447529470        447565706       
447591686        447624313        447657248        447689936        447722638   
    447755174        435054820        435225602        434699666       
434654356      447797135        447829763        447862293        447894775     
  433035532        447428178        447461898        447495482        447529488
       447565714        447591694        447624321        447657255       
447689944        447722646        447755182        435054879        435225750   
    434699682        434654380      447797143        447829771        447862301
       447894783        433036092        447428186        447461906       
447495490        447529496        447565730        447591702        447624339   
    447657263        447689951        447722653        447755190       
435055140        435225834        434699690        434654414      447797150     
  447829789        447862319        447894791        433037355        447428194
       447461914        447495508        447529504        447565755       
447591710        447624347        447657271        447689969        447722661   
    447755208        435055264        435225925        434699781       
434654489      447797168        447829797        447862327        447894809     
  433038239        447428202        447461922        447495516        447529512
       447565763        447591728        447624354        447657289       
447689977        447722679        447755216        435055322        435226014   
    434699849        434654513      447797176        447829805        447862335
       447894817        433038650        447428210        447461930       
447495524        447529520        447565789        447591736        447624362   
    447657297        447689985        447722687        447755224       
435055470        435226147        434699914        434654588      447797184     
  447829813        447862343        447894825        433041522        447428228
       447461948        447495532        447529538        447565797       
447591744        447624370        447657305        447689993        447722695   
    447755232        435055512        435226204        434699997       
434654620      447797192        447829821        447862350        447894833     
  433043569        447428236        447461955        447495540        447529546
       447565805        447591751        447624388        447657313       
447690009        447722703        447755240        435055553        435226212   
    434700076        434654745      447797200        447829839        447862368
       447894841        433044054        447428244        447461963       
447495557        447529553        447565813        447591769        447624396   
    447657321        447690017        447722711        447755257       
435055587        435226295        434700209        434654786      447797218     
  447829847        447862376        447894858        433044161        447428251
       447461971        447495565        447529561        447565821       
447591777        447624404        447657339        447690025        447722729   
    447755265        435055595        435226329        434700225       
434654810      447797226        447829854        447862384        447894866     
  433046059        447428269        447461989        447495573        447529579
       447565839        447591785        447624412        447657347       
447690033        447722737        447755273        435055678        435226444   
    434700266        434654877   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447797234        447829862        447862392        447894874       
433046885        447428277        447461997        447495581        447529587   
    447565847        447591793        447624420        447657354       
447690041        447722745        447755281        435055777        435226451   
    434700340        434655023      447797242        447829870        447862400
       447894882        433047024        447428285        447462003       
447495599        447529595        447565862        447591801        447624438   
    447657362        447690058        447722752        447755299       
435055793        435226584        434700365        434655056      447797259     
  447829888        447862418        447894890        433047230        447428293
       447462037        447495607        447529611        447565870       
447591819        447624446        447657370        447690066        447722760   
    447755307        435055819        435226600        434700373       
434655189      447797267        447829896        447862426        447894908     
  433048584        447428301        447462045        447495615        447529629
       447565888        447591827        447624453        447657388       
447690074        447722778        447755315        435055892        435226725   
    434700399        434655239      447797275        447829904        447862442
       447894916        433048758        447428319        447462052       
447495623        447529637        447565896        447591835        447624461   
    447657396        447690082        447722786        447755323       
435055918        435226774        434700662        434655254      447797283     
  447829912        447862459        447894924        433049095        447428327
       447462060        447495631        447529645        447565904       
447591843        447624479        447657404        447690090        447722794   
    447755331        435056130        435226923        434700688       
434655270      447797291        447829920        447862467        447894932     
  433049137        447428335        447462078        447495649        447529652
       447565912        447591850        447624487        447657412       
447690108        447722802        447755349        435056213        435227012   
    434700696        434655296      447797309        447829938        447862475
       447894940        433050325        447428343        447462086       
447495656        447529660        447565920        447591868        447624495   
    447657420        447690116        447722810        447755356       
435056221        435227038        434700720        434655338      447797317     
  447829946        447862483        447894957        433050721        447428350
       447462094        447495664        447529678        447565938       
447591876        447624503        447657438        447690124        447722828   
    447755364        435056239        435227053        434700779       
434655346      447797325        447829953        447862491        447894965     
  433050994        447428368        447462102        447495672        447529694
       447565946        447591884        447624511        447657446       
447690132        447722836        447755372        435056247        435227129   
    434700795        434655361      447797333        447829961        447862509
       447894973        433051711        447428376        447462110       
447495680        447529702        447565953        447591892        447624529   
    447657453        447690140        447722844        447755380       
435056312        435227327        434700944        434655395      447797341     
  447829979        447862517        447894981        433052065        447428384
       447462128        447495698        447529710        447565961       
447591918        447624537        447657461        447690157        447722851   
    447755398        435056353        435227483        434701041       
434655510      447797358        447829987        447862525        447894999     
  433052289        447428392        447462136        447495706        447529728
       447565979        447591926        447624545        447657479       
447690165        447722869        447755406        435056361        435227509   
    434701058        434655536      447797366        447829995        447862533
       447895004        433052719        447428400        447462144       
447495722        447529736        447565987        447591934        447624552   
    447657487        447690173        447722877        447755414       
435056379        435227632        434701124        434655601      447797374     
  447830001        447862541        447895012        433052776        447428418
       447462151        447495730        447529744        447565995       
447591942        447624560        447657495        447690181        447722885   
    447755422        435056395        435227673        434701165       
434655643      447797382        447830019        447862558        447895020     
  433054574        447428426        447462169        447495748        447529751
       447566019        447591959        447624578        447657503       
447690199        447722893        447755430        435056411        435227731   
    434701199        434655692      447797390        447830027        447862566
       447895038        433054822        447428434        447462177       
447495755        447529769        447566027        447591967        447624586   
    447657511        447690207        447722901        447755448       
435056437        435227848        434701231        434655700      447797408     
  447830035        447862574        447895046        433056074        447428442
       447462185        447495763        447529777        447566035       
447591975        447624594        447657529        447690223        447722919   
    447755455        435056528        435227954        434701256       
434655718      447797416        447830043        447862582        447895053     
  433057734        447428467        447462193        447495771        447529785
       447566043        447591983        447624602        447657537       
447690231        447722927        447755463        435056544        435228796   
    434701264        434655767      447797424        447830050        447862590
       447895061        433058948        447428475        447462201       
447495789        447529793        447566050        447591991        447624610   
    447657545        447690249        447722935        447755471       
435056551        435229463        434701314        434655817      447797432     
  447830068        447862608        447895079        433058955        447428483
       447462219        447495797        447529801        447566068       
447592007        447624628        447657552        447690256        447722943   
    447755489        435056601        435229489        434701330       
434655825      447797440        447830076        447862616        447895087     
  433063690        447428491        447462227        447495805        447529819
       447566076        447592015        447624636        447657560       
447690264        447722950        447755497        435056635        435229711   
    434701363        434655957      447797457        447830084        447862624
       447895095        433063948        447428509        447462235       
447495813        447529835        447566084        447592023        447624644   
    447657578        447690272        447722968        447755505       
435056726        435229794        434701454        434655965      447797465     
  447830092        447862632        447895103        433064680        447428517
       447462243        447495821        447529843        447566092       
447592031        447624651        447657586        447690280        447722976   
    447755513        435056833        435229810        434701496       
434655973      447797473        447830100        447862640        447895111     
  433066008        447428533        447462250        447495839        447529850
       447566100        447592049        447624669        447657594       
447690298        447722984        447755521        435056841        435230040   
    434701520        434656070      447797481        447830118        447862657
       447895129        433066479        447428541        447462276       
447495847        447529876        447566118        447592056        447624677   
    447657602        447690306        447722992        447755539       
435056916        435230073        434701934        434656211      447797499     
  447830126        447862665        447895137        433066578        447428558
       447462284        447495854        447529884        447566126       
447592064        447624685        447657610        447690314        447723008   
    447755547        435056940        435230115        434701983       
434656229      447797507        447830134        447862673        447895145     
  433066636        447428566        447462292        447495862        447529892
       447566134        447592072        447624693        447657628       
447690322        447723016        447755554        435056957        435230602   
    434701991        434656237      447797515        447830142        447862681
       447895152        433066933        447428574        447462300       
447495870        447529900        447566142        447592080        447624701   
    447657636        447690330        447723024        447755562       
435056981        435230610        434702007        434656278      447797523     
  447830159        447862699        447895160        433067410        447428582
       447462318        447495896        447529918        447566159       
447592098        447624719        447657644        447690348        447723032   
    447755570        435057021        435230826        434702031       
434656351      447797531        447830167        447862707        447895178     
  433067568        447428608        447462326        447495904        447529926
       447566167        447592106        447624727        447657651       
447690355        447723040        447755588        435057054        435230974   
    434702072        434656369      447797549        447830175        447862715
       447895186        433067865        447428616        447462334       
447495912        447529934        447566175        447592114        447624735   
    447657669        447690363        447723057        447755596       
435057112        435231022        434702130        434656401      447797556     
  447830183        447862723        447895194        433068202        447428624
       447462342        447495920        447529942        447566183       
447592122        447624743        447657677        447690371        447723065   
    447755604        435057179        435231097        434702171       
434656435      447797564        447830191        447862731        447895202     
  433069374        447428632        447462359        447495938        447529959
       447566191        447592130        447624750        447657685       
447690389        447723073        447755612        435057187        435231105   
    434702247        434656476      447797572        447830209        447862749
       447895210        433069671        447428640        447462367       
447495946        447529967        447566209        447592148        447624768   
    447657693        447690397        447723081        447755620       
435057203        435231188        434702254        434656575      447797580     
  447830217        447862756        447895228        433069911        447428657
       447462383        447495953        447529975        447566217       
447592155        447624776        447657701        447690405        447723099   
    447755638        435057229        435231311        434702288       
434656591      447797598        447830225        447862764        447895236     
  433070356        447428665        447462391        447495961        447529983
       447566225        447592163        447624784        447657719       
447690413        447723107        447755646        435057427        435231410   
    434702346        434656625      447797606        447830233        447862772
       447895244        433070901        447428673        447462409       
447495979        447529991        447566233        447592171        447624792   
    447657727        447690421        447723115        447755653       
435057435        435231535        434702353        434656633      447797614     
  447830241        447862780        447895251        433073533        447428681
       447462417        447495995        447530007        447566241       
447592189        447624800        447657735        447690439        447723123   
    447755661        435057468        435232020        434702387       
434656658      447797622        447830258        447862798        447895269     
  433075389        447428699        447462425        447496001        447530015
       447566266        447592197        447624818        447657743       
447690447        447723131        447755679        435057526        435232079   
    434702510        434656807      447797630        447830266        447862806
       447895277        433075421        447428707        447462433       
447496019        447530023        447566274        447592205        447624826   
    447657750        447690454        447723149        447755687       
435057575        435232145        434702544        434656864      447797648     
  447830274        447862814        447895285        433077898        447428715
       447462441        447496027        447530031        447566282       
447592213        447624834        447657768        447690462        447723156   
    447755695        435057609        435232384        434702635       
434656880      447797655        447830282        447862822        447895293     
  433079308        447428723        447462458        447496035        447530049
       447566308        447592221        447624842        447657776       
447690470        447723164        447755703        435057658        435232392   
    434702734        434656914      447797663        447830290        447862830
       447895301        433080157        447428731        447462466       
447496043        447530056        447566316        447592239        447624859   
    447657784        447690488        447723172        447755711       
435057765        435232566        434702783        434657011      447797671     
  447830308        447862848        447895319        433080694        447428749
       447462474        447496050        447530072        447566324       
447592247        447624867        447657792        447690496        447723180   
    447755729        435057781        435232616        434702809       
434657037      447797689        447830316        447862855        447895327     
  433081684        447428756        447462490        447496068        447530080
       447566332        447592254        447624875        447657800       
447690504        447723198        447755737        435057906        435232632   
    434702817        434657045      447797697        447830324        447862863
       447895335        433081759        447428764        447462516       
447496076        447530098        447566357        447592262        447624883   
    447657818        447690512        447723206        447755745       
435058003        435232806        434703005        434657094      447797705     
  447830332        447862871        447895343        433083482        447428772
       447462524        447496084        447530106        447566365       
447592270        447624891        447657826        447690520        447723214   
    447755752        435058078        435232814        434703310       
434657169      447797713        447830340        447862889        447895350     
  433083821        447428780        447462532        447496092        447530114
       447566373        447592288        447624909        447657834       
447690538        447723222        447755760        435058094        435232947   
    434703344        434657193      447797721        447830357        447862897
       447895368        433084183        447428798        447462557       
447496100        447530122        447566399        447592296        447624917   
    447657842        447690546        447723230        447755778       
435058110        435232970        434703377        434657219      447797739     
  447830365        447862905        447895376        433084845        447428806
       447462565        447496118        447530130        447566407       
447592304        447624925        447657859        447690553        447723248   
    447755786        435058169        435233069        434703385       
434657276      447797747        447830373        447862913        447895384     
  433086212        447428814        447462581        447496126        447530148
       447566415        447592312        447624933        447657867       
447690561        447723255        447755794        435058177        435233077   
    434703401        434657300      447797754        447830381        447862921
       447895392        433086550        447428822        447462599       
447496134        447530155        447566423        447592320        447624941   
    447657875        447690579        447723263        447755802       
435058193        435233127        434703419        434657318      447797762     
  447830399        447862939        447895400        433086691        447428848
       447462607        447496142        447530163        447566431       
447592338        447624958        447657883        447690587        447723271   
    447755810        435058235        435233184        434703476       
434657334      447797770        447830407        447862947        447895418     
  433089620        447428855        447462623        447496159        447530171
       447566449        447592346        447624966        447657891       
447690595        447723289        447755828        435058243        435233275   
    434703534        434657367      447797788        447830415        447862954
       447895426        433093937        447428863        447462631       
447496175        447530197        447566456        447592353        447624974   
    447657909        447690603        447723297        447755836       
435058250        435233366        434703559        434657383      447797796     
  447830423        447862962        447895434        433094463        447428871
       447462649        447496183        447530205        447566464       
447592361        447624982        447657917        447690611        447723305   
    447755844        435058367        435233531        434703617       
434657425      447797804        447830431        447862970        447895442     
  433094661        447428889        447462656        447496191        447530213
       447566472        447592379        447624990        447657925       
447690629        447723313        447755851        435058425        435233598   
    434703658        434657433      447797812        447830449        447862988
       447895459        433094687        447428897        447462664       
447496209        447530221        447566480        447592387        447625005   
    447657933        447690637        447723321        447755869       
435058441        435233622        434703740        434657441      447797820     
  447830456        447862996        447895467        433096161        447428905
       447462672        447496217        447530239        447566498       
447592395        447625013        447657941        447690645        447723339   
    447755877        435058458        435233804        434703757       
434657458      447797838        447830464        447863002        447895475     
  433097011        447428913        447462680        447496233        447530247
       447566506        447592403        447625021        447657958       
447690652        447723347        447755885        435058516        435233812   
    434703906        434657581      447797846        447830472        447863010
       447895483        433099207        447428921        447462698       
447496241        447530262        447566514        447592411        447625039   
    447657966        447690660        447723354        447755893       
435058532        435233838        434703914        434657805      447797853     
  447830480        447863028        447895491        433099983        447428939
       447462706        447496258        447530270        447566522       
447592429        447625047        447657974        447690678        447723362   
    447755901        435058698        435233895        434704078       
434658415      447797861        447830506        447863036        447895509     
  433100195        447428947        447462714        447496266        447530288
       447566548        447592437        447625054        447657982       
447690686        447723370        447755919        435058797        435233911   
    434704128        434658464      447797879        447830514        447863044
       447895517        433101078        447428962        447462722       
447496274        447530296        447566555        447592452        447625062   
    447657990        447690694        447723388        447755927       
435058854        435234026        434704144        434658514      447797887     
  447830522        447863051        447895525        433102951        447428970
       447462730        447496282        447530304        447566563       
447592460        447625070        447658006        447690702        447723396   
    447755935        435058870        435234257        434704177       
434658753      447797895        447830530        447863069        447895533     
  433104080        447428988        447462748        447496308        447530312
       447566571        447592478        447625088        447658014       
447690710        447723404        447755943        435058904        435234331   
    434704284        434658761      447797903        447830548        447863077
       447895541        433104650        447428996        447462755       
447496316        447530338        447566589        447592486        447625096   
    447658022        447690728        447723412        447755950       
435058979        435234356        434704300        434658969      447797911     
  447830555        447863085        447895558        433104882        447429002
       447462763        447496324        447530346        447566597       
447592494        447625104        447658030        447690744        447723420   
    447755968        435058995        435234455        434704334       
434659009      447797929        447830563        447863093        447895566     
  433105590        447429010        447462771        447496332        447530353
       447566605        447592502        447625112        447658048       
447690751        447723438        447755976        435059001        435234554   
    434704383        434659017      447797937        447830571        447863101
       447895574        433105848        447429028        447462789       
447496340        447530361        447566613        447592510        447625120   
    447658055        447690769        447723446        447755984       
435059027        435234646        434704441        434659058      447797945     
  447830589        447863119        447895582        433106358        447429036
       447462797        447496357        447530379        447566639       
447592528        447625138        447658063        447690777        447723453   
    447755992        435059035        435234729        434704458       
434659066      447797952        447830597        447863127        447895590     
  433108073        447429044        447462805        447496365        447530387
       447566647        447592536        447625146        447658071       
447690785        447723461        447756008        435059043        435234893   
    434704540        434659124   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447797960        447830605        447863135        447895608       
433108826        447429051        447462813        447496373        447530395   
    447566662        447592544        447625153        447658089       
447690793        447723479        447756016        435059126        435234901   
    434704615        434659462      447797986        447830613        447863143
       447895616        433109204        447429069        447462821       
447496381        447530403        447566670        447592551        447625161   
    447658097        447690801        447723487        447756024       
435059134        435235023        434704623        434659470      447797994     
  447830621        447863150        447895624        433109352        447429077
       447462839        447496399        447530411        447566688       
447592569        447625179        447658105        447690819        447723495   
    447756032        435059167        435235247        434704649       
434659504      447798000        447830639        447863168        447895632     
  433109816        447429085        447462847        447496407        447530429
       447566696        447592577        447625187        447658113       
447690827        447723503        447756040        435059233        435235502   
    434704664        434659595      447798018        447830647        447863176
       447895640        433109857        447429093        447462854       
447496415        447530437        447566704        447592585        447625195   
    447658121        447690835        447723511        447756065       
435059274        435235593        434704698        434659645      447798026     
  447830654        447863184        447895657        433109899        447429101
       447462862        447496423        447530445        447566712       
447592593        447625203        447658139        447690843        447723529   
    447756073        435059290        435235650        434704722       
434659710      447798034        447830662        447863192        447895665     
  433110160        447429119        447462870        447496431        447530452
       447566720        447592601        447625211        447658147       
447690850        447723537        447756081        435059316        434859864   
    434704839        434659728      447798042        447830670        447863200
       447895673        433111309        447429127        447462888       
447496449        447530460        447566738        447592619        447625229   
    447658154        447690868        447723545        447756099       
435059340        434859898        434704888        434659744      447798059     
  447830688        447863218        447895681        433112257        447429135
       447462896        447496456        447530478        447566746       
447592627        447625237        447658162        447690876        447723552   
    447756107        435059373        434859997        434704904       
434659777      447798067        447830696        447863226        447895699     
  433112877        447429143        447462904        447496464        447530486
       447566787        447592635        447625245        447658170       
447690884        447723560        447756115        435059399        434860003   
    434704938        434659884      447798075        447830704        447863234
       447895707        433113917        447429150        447462912       
447496472        447530502        447566803        447592643        447625252   
    447658188        447690892        447723578        447756123       
435059498        434860045        434704961        434659892      447798083     
  447830712        447863242        447895715        433116514        447429168
       447462920        447496480        447530510        447566811       
447592650        447625260        447658196        447690900        447723586   
    447756131        435059712        434860078        434705026       
434659900      447798091        447830720        447863259        447895723     
  433116704        447429176        447462953        447496498        447530528
       447566829        447592668        447625278        447658204       
447690918        447723594        447756149        435059811        434860243   
    434705059        434659926      447798109        447830738        447863267
       447895731        433117314        447429184        447462961       
447496506        447530536        447566837        447592676        447625286   
    447658212        447690926        447723602        447756156       
435060082        434860441        434705158        434659967      447798117     
  447830746        447863275        447895749        433118239        447429192
       447462979        447496514        447530544        447566845       
447592684        447625294        447658220        447690934        447723610   
    447756164        435060215        434860961        434705166       
434659983      447798125        447830753        447863283        447895756     
  433119914        447429200        447462987        447496522        447530551
       447566852        447592692        447625302        447658238       
447690959        447723628        447756172        435060314        434860979   
    434705182        434660098      447798133        447830761        447863291
       447895764        433120805        447429218        447462995       
447496530        447530569        447566860        447592700        447625310   
    447658246        447690975        447723636        447756180       
435060330        434860987        434705208        434660213      447798141     
  447830779        447863309        447895772        433121423        447429226
       447463001        447496548        447530577        447566878       
447592718        447625328        447658253        447690983        447723644   
    447756198        435060397        434860995        434705224       
434660239      447798158        447830787        447863317        447895780     
  433124732        447429234        447463019        447496555        447530585
       447566886        447592726        447625336        447658261       
447690991        447723651        447756206        435060405        434861001   
    434705307        434660312      447798166        447830795        447863325
       447895798        433125788        447429242        447463027       
447496563        447530593        447566902        447592734        447625344   
    447658279        447691007        447723669        447756214       
435060413        434861100        434705372        434660338      447798174     
  447830803        447863333        447895806        433126422        447429267
       447463035        447496571        447530601        447566910       
447592742        447625351        447658287        447691015        447723677   
    447756222        435060595        434861142        434705430       
434660445      447798182        447830811        447863341        447895814     
  433126620        447429275        447463043        447496589        447530619
       447566944        447592759        447625369        447658295       
447691023        447723685        447756230        435060603        434861209   
    434705505        434660460      447798190        447830829        447863358
       447895822        433127206        447429283        447463050       
447496597        447530627        447566951        447592767        447625377   
    447658303        447691031        447723693        447756248       
435060629        434861274        434705570        434660569      447798208     
  447830837        447863366        447895830        433127917        447429291
       447463068        447496605        447530643        447566969       
447592775        447625385        447658311        447691049        447723701   
    447756255        435060660        434861316        434705638       
434661518      447798216        447830845        447863374        447895848     
  433129202        447429309        447463076        447496613        447530650
       447566977        447592783        447625393        447658329       
447691056        447723719        447756263        435060678        434861340   
    434705653        434661526      447798224        447830852        447863382
       447895855        433129996        447429317        447463084       
447496621        447530668        447566985        447592791        447625401   
    447658345        447691064        447723727        447756271       
435060710        434861357        434705679        434661559      447798232     
  447830860        447863390        447895863        433130267        447429325
       447463092        447496639        447530676        447566993       
447592809        447625419        447658352        447691072        447723735   
    447756289        435060793        434861365        434705737       
434661567      447798240        447830878        447863408        447895871     
  433131695        447429333        447463100        447496647        447530684
       447567009        447592817        447625427        447658360       
447691080        447723743        447756297        435060801        434861431   
    434705794        434661583      447798257        447830886        447863416
       447895889        433132735        447429341        447463118       
447496654        447530692        447567017        447592825        447625435   
    447658378        447691098        447723750        447756305       
435060884        434861480        434705802        434661591      447798265     
  447830894        447863424        447895897        433134517        447429358
       447463126        447496662        447530700        447567025       
447592833        447625443        447658386        447691106        447723768   
    447756313        435060892        434861514        434705828       
434661633      447798273        447830902        447863432        447895905     
  433136520        447429366        447463134        447496670        447530718
       447567033        447592841        447625450        447658394       
447691114        447723776        447756321        435060918        434861662   
    434706024        434661724      447798281        447830910        447863440
       447895913        433137841        447429374        447463142       
447496688        447530734        447567058        447592858        447625468   
    447658402        447691122        447723784        447756339       
435061304        434861787        434706040        434661740      447798299     
  447830928        447863457        447895921        433139201        447429382
       447463159        447496696        447530742        447567066       
447592866        447625476        447658410        447691130        447723792   
    447756347        435061338        434861803        434706073       
434661757      447798307        447830936        447863465        447895939     
  433139821        447429390        447463167        447496712        447530759
       447567074        447592874        447625484        447658428       
447691148        447723800        447756354        435061361        434861878   
    434706222        434661765      447798315        447830944        447863473
       447895947        433141330        447429408        447463175       
447496720        447530767        447567082        447592882        447625492   
    447658436        447691155        447723818        447756362       
435061403        434861936        434706297        434661781      447798323     
  447830951        447863481        447895954        433142213        447429416
       447463183        447496738        447530775        447567090       
447592890        447625500        447658444        447691163        447723826   
    447756370        435061460        434861944        434706347       
434661898      447798331        447830969        447863499        447895962     
  433143625        447429424        447463191        447496746        447530783
       447567108        447592908        447625518        447658451       
447691171        447723834        447756388        435061494        434861969   
    434706446        434661963      447798349        447830977        447863507
       447895970        433144243        447429432        447463209       
447496753        447530791        447567116        447592916        447625526   
    447658469        447691189        447723842        447756396       
435061650        434862017        434706529        434662029      447798356     
  447830985        447863515        447895988        433144375        447429440
       447463217        447496761        447530809        447567124       
447592924        447625534        447658477        447691197        447723859   
    447756404        435061700        434862058        434706594       
434662078      447798364        447830993        447863531        447895996     
  433144581        447429457        447463225        447496779        447530817
       447567132        447592932        447625542        447658485       
447691205        447723867        447756412        435061833        434862066   
    434706651        434662169      447798372        447831009        447863549
       447896002        433145133        447429465        447463233       
447496787        447530825        447567140        447592940        447625559   
    447658493        447691213        447723875        447756420       
435061866        434862132        434706735        434662185      447798380     
  447831017        447863556        447896010        433146172        447429473
       447463241        447496795        447530833        447567157       
447592957        447625567        447658501        447691221        447723883   
    447756438        435061882        434862223        434706768       
434662219      447798398        447831025        447863564        447896028     
  433146537        447429481        447463258        447496803        447530841
       447567173        447592965        447625575        447658519       
447691239        447723891        447756446        435061957        434862249   
    434706776        434662268      447798406        447831033        447863572
       447896036        433147089        447429499        447463266       
447496811        447530866        447567181        447592973        447625583   
    447658527        447691247        447723909        447756453       
435061999        434862264        434706867        434662318      447798414     
  447831041        447863580        447896044        433147998        447429507
       447463274        447496829        447530874        447567199       
447592981        447625591        447658535        447691254        447723917   
    447756461        435062047        434862272        434706875       
434662342      447798422        447831058        447863598        447896051     
  433148392        447429515        447463282        447496837        447530882
       447567207        447592999        447625609        447658543       
447691262        447723925        447756479        435062062        434862355   
    434706974        434662375      447798430        447831066        447863606
       447896069        433148442        447429523        447463290       
447496845        447530890        447567223        447593005        447625617   
    447658550        447691270        447723933        447756487       
435062070        434862389        434707014        434662409      447798448     
  447831074        447863614        447896077        433152899        447429531
       447463316        447496852        447530908        447567231       
447593013        447625625        447658568        447691288        447723941   
    447756495        435062088        434862546        434707030       
434662524      447798455        447831082        447863622        447896085     
  433153277        447429549        447463324        447496860        447530916
       447567249        447593021        447625633        447658576       
447691296        447723958        447756503        435062146        434862561   
    434707048        434662532      447798463        447831090        447863630
       447896093        433155926        447429564        447463332       
447496878        447530924        447567256        447593039        447625641   
    447658584        447691304        447723966        447756511       
435062211        434862587        434707089        434662581      447798471     
  447831108        447863648        447896101        433156403        447429572
       447463340        447496886        447530932        447567264       
447593047        447625658        447658592        447691312        447723974   
    447756529        435062278        434862603        434707105       
434662664      447798489        447831116        447863655        447896119     
  433156866        447429580        447463357        447496894        447530940
       447567272        447593054        447625666        447658600       
447691320        447723982        447756537        435062310        434862637   
    434707121        434662722      447798497        447831124        447863663
       447896127        433157120        447429598        447463365       
447496902        447530957        447567298        447593062        447625674   
    447658618        447691338        447723990        447756545       
435062435        434862652        434707204        434662748      447798505     
  447831132        447863671        447896135        433158011        447429606
       447463373        447496910        447530965        447567306       
447593070        447625682        447658626        447691346        447724006   
    447756552        435062468        434862678        434707261       
434662854      447798513        447831140        447863689        447896143     
  433158565        447429614        447463381        447496928        447530973
       447567314        447593088        447625690        447658634       
447691353        447724014        447756560        435062526        434862751   
    434707279        434662912      447798521        447831157        447863697
       447896150        433159266        447429622        447463399       
447496936        447530981        447567322        447593096        447625708   
    447658642        447691361        447724022        447756578       
435062542        434862777        434707287        434662938      447798539     
  447831165        447863705        447896168        433159944        447429648
       447463407        447496944        447530999        447567330       
447593104        447625716        447658659        447691379        447724030   
    447756586        435062625        434862801        434707345       
434662946      447798547        447831173        447863713        447896176     
  433160314        447429655        447463415        447496951        447531005
       447567348        447593112        447625724        447658667       
447691387        447724048        447756594        435062690        434862827   
    434707378        434662961      447798554        447831181        447863721
       447896184        433162120        447429663        447463423       
447496969        447531013        447567355        447593120        447625732   
    447658675        447691395        447724055        447756602       
435062724        434862892        434708087        434663050      447798562     
  447831199        447863739        447896192        433162799        447429671
       447463431        447496977        447531021        447567363       
447593138        447625740        447658683        447691403        447724063   
    447756610        435062732        434862900        434708103       
434663118      447798570        447831207        447863747        447896200     
  433163698        447429689        447463449        447496985        447531039
       447567371        447593146        447625757        447658691       
447691411        447724071        447756628        435062872        434863098   
    434708129        434663134      447798588        447831215        447863754
       447896218        433164175        447429697        447463456       
447496993        447531047        447567389        447593153        447625765   
    447658709        447691429        447724089        447756636       
435062880        434863106        434708186        434663167      447798596     
  447831223        447863762        447896234        433165602        447429705
       447463464        447497009        447531054        447567397       
447593161        447625773        447658717        447691437        447724097   
    447756644        435062997        434863114        434708251       
434663241      447798604        447831231        447863770        447896242     
  433166402        447429713        447463472        447497017        447531062
       447567421        447593179        447625781        447658725       
447691445        447724105        447756651        435063938        434863148   
    434708277        434663308      447798612        447831249        447863788
       447896259        433167244        447429721        447463480       
447497025        447531070        447567439        447593187        447625799   
    447658733        447691452        447724113        447756669       
435063946        434863205        434708301        434663324      447798620     
  447831256        447863796        447896267        433167400        447429739
       447463498        447497033        447531088        447567447       
447593195        447625807        447658741        447691460        447724121   
    447756677        435064019        434863213        434708319       
434663407      447798638        447831264        447863804        447896275     
  433168424        447429747        447463506        447497041        447531096
       447567454        447593203        447625815        447658758       
447691478        447724139        447756685        435064027        434863221   
    434708491        434663431      447798646        447831272        447863812
       447896283        433168630        447429754        447463514       
447497058        447531104        447567462        447593211        447625823   
    447658766        447691486        447724147        447756693       
435064035        434863270        434708525        434663464      447798653     
  447831280        447863838        447896291        433168648        447429762
       447463522        447497066        447531112        447567488       
447593237        447625831        447658774        447691494        447724154   
    447756701        435064050        434863304        434708533       
434663589      447798661        447831298        447863846        447896309     
  433168663        447429770        447463530        447497074        447531120
       447567496        447593245        447625849        447658782       
447691502        447724162        447756719        435064100        434863338   
    434708541        434663597      447798679        447831306        447863853
       447896317        433169406        447429788        447463548       
447497082        447531138        447567504        447593252        447625856   
    447658790        447691510        447724170        447756727       
435064258        434863361        434708566        434663720      447798687     
  447831314        447863861        447896325        433170149        447429796
       447463555        447497090        447531146        447567512       
447593260        447625864        447658808        447691528        447724188   
    447756735        435064282        434863387        434708590       
434663795      447798695        447831322        447863879        447896333     
  433170503        447429804        447463563        447497108        447531153
       447567520        447593278        447625872        447658816       
447691536        447724204        447756743        435064340        434863494   
    434708624        434663811   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447798703        447831330        447863887        447896341       
433170958        447429812        447463571        447497116        447531161   
    447567538        447593286        447625880        447658824       
447691544        447724212        447756750        435064449        434863502   
    434708632        434663894      447798711        447831348        447863895
       447896358        433172947        447429820        447463589       
447497124        447531179        447567546        447593294        447625898   
    447658832        447691551        447724220        447756768       
435064571        434863536        434708657        434663928      447798729     
  447831355        447863903        447896366        433173101        447429838
       447463597        447497132        447531187        447567553       
447593302        447625906        447658840        447691569        447724238   
    447756776        435064605        434863635        434708665       
434663944      447798737        447831363        447863911        447896374     
  433173705        447429846        447463605        447497140        447531195
       447567579        447593310        447625922        447658857       
447691577        447724246        447756784        435064696        434863643   
    434708707        434664140      447798745        447831371        447863929
       447896382        433175056        447429853        447463613       
447497157        447531229        447567587        447593328        447625930   
    447658865        447691585        447724253        447756792       
435064738        434863668        434708772        434664249      447798752     
  447831389        447863937        447896390        433175361        447429861
       447463621        447497173        447531237        447567595       
447593336        447625948        447658873        447691593        447724261   
    447756800        435064761        434863684        434708806       
434664256      447798760        447831397        447863945        447896408     
  433175510        447429879        447463639        447497181        447531245
       447567603        447593344        447625955        447658881       
447691601        447724279        447756818        435064779        434863692   
    434709028        434664298      447798778        447831405        447863952
       447896416        433177623        447429895        447463647       
447497199        447531252        447567611        447593351        447625963   
    447658899        447691619        447724287        447756826       
435064803        434863783        434709044        434664330      447798786     
  447831413        447863960        447896424        433177839        447429903
       447463654        447497207        447531260        447567629       
447593369        447625971        447658907        447691627        447724295   
    447756834        435064837        434863858        434709085       
434664355      447798794        447831421        447863978        447896432     
  433178084        447429911        447463662        447497215        447531278
       447567637        447593377        447625989        447658915       
447691635        447724303        447756842        435064852        434863866   
    434709093        434664421      447798802        447831439        447863986
       447896440        433178340        447429929        447463670       
447497231        447531286        447567645        447593385        447625997   
    447658923        447691643        447724311        447756859       
435064936        434863890        434709226        434664504      447798810     
  447831447        447863994        447896457        433178464        447429937
       447463688        447497249        447531294        447567660       
447593393        447626003        447658931        447691650        447724329   
    447756867        435064944        434863932        434709275       
434664611      447798828        447831454        447864000        447896465     
  433179041        447429945        447463696        447497256        447531310
       447567678        447593401        447626011        447658949       
447691668        447724337        447756875        435064951        434863965   
    434709309        434664686      447798836        447831462        447864018
       447896473        433179553        447429960        447463704       
447497264        447531328        447567686        447593419        447626029   
    447658956        447691676        447724345        447756883       
435064993        434863973        434709317        434664702      447798844     
  447831470        447864026        447896481        433181880        447429978
       447463712        447497272        447531336        447567694       
447593427        447626037        447658964        447691684        447724352   
    447756891        435065040        434863981        434709325       
434664751      447798851        447831488        447864034        447896499     
  433182102        447429986        447463720        447497280        447531344
       447567702        447593435        447626045        447658972       
447691692        447724360        447756909        435065156        434864013   
    434709333        434664942      447798869        447831496        447864042
       447896507        433182425        447430000        447463738       
447497298        447531351        447567728        447593443        447626052   
    447658980        447691700        447724378        447756917       
435065222        434864021        434709507        434664967      447798877     
  447831504        447864059        447896515        433182607        447430018
       447463746        447497306        447531369        447567736       
447593468        447626060        447658998        447691718        447724386   
    447756925        435065263        434864047        434709523       
434664975      447798885        447831512        447864067        447896523     
  433185030        447430026        447463753        447497314        447531377
       447567744        447593476        447626078        447659004       
447691726        447724394        447756933        435065289        434864088   
    434709598        434665006      447798893        447831520        447864075
       447896531        433185808        447430042        447463761       
447497322        447531385        447567769        447593484        447626086   
    447659012        447691734        447724402        447756941       
435065339        434864104        434709622        434665162      447798901     
  447831538        447864083        447896549        433187051        447430059
       447463779        447497330        447531393        447567777       
447593492        447626094        447659020        447691742        447724410   
    447756958        435065396        434864161        434709655       
434665303      447798919        447831546        447864091        447896556     
  433188059        447430067        447463787        447497348        447531401
       447567785        447593500        447626102        447659038       
447691759        447724428        447756966        435065412        434864187   
    434709671        434665360      447798927        447831553        447864109
       447896564        433189081        447430075        447463795       
447497355        447531419        447567801        447593518        447626110   
    447659046        447691767        447724436        447756974       
435065438        434864237        434709689        434665436      447798935     
  447831561        447864117        447896572        433189602        447430083
       447463803        447497363        447531427        447567819       
447593526        447626128        447659053        447691775        447724444   
    447756982        435065487        434864294        434709705       
434665485      447798943        447831579        447864125        447896580     
  433190295        447430091        447463811        447497371        447531435
       447567827        447593534        447626136        447659061       
447691783        447724451        447756990        435065586        434864393   
    434709903        434665543      447798950        447831587        447864133
       447896598        433190634        447430109        447463829       
447497389        447531443        447567835        447593542        447626144   
    447659079        447691791        447724469        447757006       
435065594        434864518        434710075        434665683      447798968     
  447831595        447864141        447896606        433191517        447430117
       447463837        447497397        447531450        447567843       
447593559        447626151        447659087        447691809        447724477   
    447757014        435065628        434864575        434710265       
434665733      447798976        447831603        447864158        447896614     
  433191640        447430125        447463845        447497405        447531468
       447567850        447593567        447626169        447659095       
447691817        447724485        447757030        435065636        434864617   
    434710380        434665774      447798984        447831611        447864166
       447896622        433192341        447430133        447463852       
447497413        447531476        447567868        447593583        447626177   
    447659103        447691825        447724493        447757048       
435065651        434864674        434710430        434665824      447798992     
  447831629        447864174        447896630        433192705        447430141
       447463860        447497421        447531484        447567884       
447593591        447626185        447659111        447691833        447724501   
    447757055        435065701        434864690        434710448       
434665832      447799008        447831637        447864182        447896648     
  433193299        447430158        447463878        447497439        447531518
       447567892        447593609        447626193        447659129       
447691841        447724519        447757063        435065743        434864773   
    434711529        434665857      447799016        447831645        447864190
       447896655        433195575        447430166        447463886       
447497447        447531526        447567900        447593617        447626201   
    447659137        447691858        447724527        447757071       
435065784        434864864        434711537        434665873      447799024     
  447831652        447864208        447896663        433196276        447430174
       447463894        447497454        447531534        447567918       
447593625        447626219        447659145        447691866        447724535   
    447757089        435065834        434864880        434711594       
434665881      447799032        447831660        447864216        447896671     
  433196300        447430182        447463902        447497462        447531542
       447567926        447593633        447626227        447659152       
447691874        447724543        447757097        435065842        434864898   
    434711701        434665899      447799040        447831678        447864224
       447896689        433196318        447430190        447463910       
447497470        447531559        447567934        447593641        447626235   
    447659160        447691882        447724550        447757105       
435065941        434864948        434711800        434665907      447799057     
  447831686        447864232        447896697        433196714        447430208
       447463928        447497488        447531567        447567942       
447593658        447626243        447659178        447691890        447724568   
    447757113        435065990        434864989        434711818       
434665923      447799065        447831694        447864240        447896705     
  433197100        447430216        447463936        447497496        447531575
       447567967        447593666        447626250        447659186       
447691908        447724576        447757121        435066022        434865051   
    434711834        434665949      447799073        447831702        447864257
       447896713        433197837        447430224        447463944       
447497504        447531591        447567975        447593674        447626268   
    447659194        447691916        447724584        447757139       
435066048        434865101        434711909        434666053      447799081     
  447831710        447864265        447896721        433198124        447430232
       447463951        447497512        447531609        447567991       
447593682        447626276        447659202        447691924        447724592   
    447757147        435066071        434865119        434711917       
434666079      447799099        447831728        447864273        447896739     
  433198298        447430240        447463969        447497520        447531617
       447568015        447593690        447626284        447659210       
447691932        447724600        447757154        435066089        434865309   
    434711941        434666194      447799107        447831736        447864281
       447896747        433198843        447430257        447463977       
447497538        447531625        447568023        447593708        447626292   
    447659228        447691940        447724618        447757162       
435066105        434865341        434711974        434666269      447799115     
  447831744        447864299        447896754        433199825        447430265
       447463985        447497546        447531633        447568031       
447593716        447626300        447659236        447691957        447724626   
    447757170        435066113        434865358        434712048       
434666277      447799123        447831751        447864307        447896762     
  433201753        447430273        447463993        447497553        447531641
       447568049        447593724        447626318        447659244       
447691965        447724634        447757188        435066121        434865374   
    434712063        434666319      447799131        447831769        447864315
       447896770        433202728        447430281        447464009       
447497561        447531658        447568056        447593732        447626326   
    447659251        447691973        447724642        447757196       
435066204        434865523        434712105        434666392      447799149     
  447831777        447864323        447896788        433203346        447430299
       447464017        447497579        447531674        447568064       
447593740        447626334        447659269        447691981        447724659   
    447757204        435066220        434865572        434712113       
434666442      447799156        447831785        447864331        447896796     
  433203866        447430307        447464025        447497587        447531682
       447568072        447593757        447626342        447659277       
447691999        447724667        447757212        435066261        434865663   
    434712121        434666467      447799164        447831793        447864349
       447896804        433204732        447430315        447464033       
447497595        447531708        447568080        447593765        447626359   
    447659285        447692005        447724675        447757220       
435066287        434865739        434712162        434666509      447799172     
  447831801        447864356        447896812        433205499        447430323
       447464041        447497603        447531716        447568098       
447593773        447626367        447659293        447692013        447724683   
    447757238        435066303        434865796        434712196       
434666673      447799180        447831819        447864364        447896820     
  433206000        447430331        447464058        447497611        447531724
       447568106        447593781        447626375        447659301       
447692021        447724691        447757246        435066311        434865945   
    434712246        434666756      447799198        447831827        447864372
       447896838        433207305        447430349        447464066       
447497629        447531732        447568114        447593799        447626383   
    447659319        447692039        447724709        447757253       
435066329        434865978        434712287        434666822      447799206     
  447831835        447864380        447896846        433207800        447430356
       447464074        447497637        447531740        447568122       
447593807        447626391        447659327        447692047        447724717   
    447757261        435066337        434866042        434712295       
434666830      447799214        447831843        447864398        447896853     
  433211513        447430372        447464082        447497645        447531757
       447568130        447593815        447626409        447659335       
447692054        447724725        447757279        435066493        434866059   
    434712303        434666863      447799222        447831850        447864406
       447896861        433211547        447430398        447464090       
447497652        447531765        447568148        447593823        447626417   
    447659343        447692062        447724733        447757287       
435066519        434866133        434712329        434666871      447799230     
  447831868        447864414        447896879        433212396        447430406
       447464108        447497660        447531773        447568155       
447593831        447626425        447659350        447692070        447724741   
    447757295        435066527        434866158        434712378       
434666889      447799248        447831876        447864422        447896887     
  433213279        447430414        447464116        447497678        447531781
       447568163        447593849        447626433        447659368       
447692088        447724758        447757303        435066568        434866166   
    434712444        434667044      447799255        447831884        447864430
       447896895        433213642        447430422        447464124       
447497686        447531807        447568189        447593856        447626441   
    447659376        447692096        447724766        447757311       
435066592        434866182        434712469        434667101      447799263     
  447831892        447864448        447896903        433214236        447430430
       447464132        447497694        447531815        447568197       
447593864        447626458        447659384        447692104        447724774   
    447757329        435066634        434866216        434712527       
434667135      447799271        447831900        447864455        447896911     
  433216231        447430448        447464140        447497702        447531823
       447568205        447593872        447626466        447659392       
447692112        447724782        447757337        435066642        434866273   
    434712592        434667192      447799289        447831918        447864463
       447896929        433219623        447430455        447464157       
447497728        447531831        447568213        447593880        447626474   
    447659400        447692120        447724790        447757345       
435066667        434866562        434712618        434667218      447799297     
  447831926        447864471        447896937        433219888        447430463
       447464173        447497736        447531849        447568221       
447593898        447626482        447659418        447692138        447724808   
    447757352        435066691        434866596        434712626       
434667242      447799305        447831934        447864489        447896945     
  433220209        447430471        447464181        447497744        447531856
       447568239        447593906        447626490        447659426       
447692146        447724816        447757360        435066725        434866877   
    434712642        434667309      447799313        447831942        447864497
       447896952        433220852        447430489        447464199       
447497751        447531864        447568247        447593914        447626508   
    447659434        447692153        447724824        447757378       
435066758        434867537        434712717        434667325      447799321     
  447831959        447864505        447896960        433221488        447430497
       447464207        447497769        447531872        447568254       
447593922        447626516        447659442        447692161        447724832   
    447757386        435066774        434867685        434712725       
434667341      447799339        447831967        447864513        447896978     
  433222106        447430505        447464215        447497777        447531880
       447568262        447593930        447626524        447659459       
447692179        447724840        447757394        435066832        434867826   
    434712840        434667358      447799347        447831975        447864521
       447896986        433222502        447430513        447464223       
447497785        447531898        447568288        447593948        447626532   
    447659467        447692187        447724857        447757402       
435066857        434867883        434712964        434667366      447799354     
  447831983        447864539        447896994        433223955        447430521
       447464231        447497793        447531906        447568296       
447593955        447626540        447659475        447692195        447724865   
    447757410        435066873        434867933        434713038       
434667408      447799362        447831991        447864547        447897000     
  433225323        447430539        447464249        447497801        447531914
       447568304        447593963        447626557        447659483       
447692203        447724873        447757428        435066899        434867966   
    434713061        434667556      447799370        447832007        447864554
       447897018        433226198        447430547        447464256       
447497819        447531922        447568320        447593971        447626565   
    447659491        447692211        447724881        447757436       
435066915        434868006        434713087        434667580      447799388     
  447832015        447864562        447897026        433228236        447430554
       447464264        447497827        447531930        447568338       
447593989        447626573        447659509        447692229        447724899   
    447757444        435066931        434868014        434713095       
434667598      447799396        447832023        447864570        447897034     
  433228657        447430562        447464272        447497835        447531948
       447568346        447593997        447626581        447659517       
447692237        447724907        447757451        435066964        434868022   
    434713103        434667614      447799404        447832031        447864588
       447897042        433229150        447430570        447464280       
447497843        447531955        447568353        447594003        447626599   
    447659525        447692245        447724915        447757469       
435066972        434868063        434713137        434667762      447799412     
  447832049        447864596        447897059        433229374        447430588
       447464298        447497850        447531963        447568361       
447594011        447626607        447659533        447692252        447724923   
    447757477        435067046        434868121        434713152       
434667788      447799420        447832056        447864604        447897067     
  433229556        447430596        447464306        447497868        447531971
       447568379        447594029        447626615        447659541       
447692260        447724931        447757485        435067053        434868147   
    434713210        434667804   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447799438        447832064        447864612        447897075       
433231099        447430604        447464314        447497876        447531989   
    447568387        447594037        447626623        447659558       
447692278        447724949        447757493        435067087        434868154   
    434713319        434667838      447799446        447832072        447864620
       447897083        433233657        447430612        447464322       
447497884        447531997        447568395        447594045        447626631   
    447659566        447692286        447724956        447757501       
435067129        434868196        434713343        434667861      447799453     
  447832080        447864638        447897091        433233996        447430620
       447464330        447497892        447532003        447568403       
447594052        447626649        447659574        447692302        447724964   
    447757519        435067145        434868204        434713350       
434667887      447799461        447832098        447864646        447897109     
  433235470        447430638        447464348        447497900        447532011
       447568411        447594060        447626656        447659582       
447692310        447724972        447757527        435067152        434868253   
    434713368        434667903      447799479        447832106        447864653
       447897117        433237435        447430646        447464355       
447497918        447532029        447568429        447594078        447626664   
    447659590        447692328        447724980        447757535       
435067160        434868329        434713376        434667937      447799487     
  447832114        447864661        447897125        433237542        447430653
       447464363        447497926        447532037        447568437       
447594086        447626672        447659608        447692336        447724998   
    447757543        435067178        434868477        434713392       
434667945      447799495        447832122        447864679        447897133     
  433238060        447430661        447464371        447497934        447532045
       447568445        447594094        447626680        447659616       
447692344        447725003        447757550        435067210        434868527   
    434713442        434667952      447799503        447832130        447864687
       447897141        433238870        447430679        447464389       
447497942        447532052        447568452        447594102        447626698   
    447659624        447692351        447725011        447757568       
435067269        434868600        434713509        434667994      447799511     
  447832148        447864695        447897158        433240777        447430687
       447464397        447497959        447532060        447568460       
447594110        447626706        447659632        447692369        447725029   
    447757576        435067277        434868675        434713525       
434668026      447799529        447832155        447864703        447897166     
  433241254        447430695        447464405        447497967        447532078
       447568494        447594128        447626714        447659640       
447692377        447725037        447757584        435067434        434869293   
    434713558        434668042      447799537        447832163        447864711
       447897174        433241320        447430703        447464413       
447497975        447532086        447568502        447594136        447626722   
    447659657        447692385        447725045        447757592       
435067467        434869301        434713574        434668083      447799545     
  447832171        447864729        447897182        433242336        447430711
       447464421        447497983        447532094        447568510       
447594144        447626730        447659665        447692393        447725052   
    447757600        435067491        434869319        434713673       
434668091      447799552        447832189        447864737        447897190     
  433242377        447430729        447464439        447497991        447532102
       447568528        447594151        447626748        447659673       
447692401        447725060        447757618        435067566        434869335   
    434713723        434668166      447799560        447832197        447864745
       447897208        433243268        447430737        447464447       
447498007        447532110        447568536        447594169        447626755   
    447659681        447692419        447725078        447757626       
435067657        434869376        434713921        434668174      447799578     
  447832205        447864752        447897216        433243680        447430745
       447464454        447498015        447532128        447568544       
447594177        447626763        447659699        447692427        447725086   
    447757634        435067699        434869426        434713962       
434668208      447799586        447832213        447864760        447897224     
  433245941        447430752        447464462        447498023        447532136
       447568551        447594185        447626771        447659707       
447692435        447725094        447757642        435067806        434869442   
    434713996        434668224      447799594        447832221        447864778
       447897232        433248499        447430760        447464470       
447498031        447532144        447568569        447594193        447626789   
    447659715        447692443        447725102        447757659       
435067855        434869483        434714069        434668273      447799602     
  447832239        447864786        447897240        433249190        447430778
       447464488        447498049        447532169        447568577       
447594201        447626797        447659723        447692450        447725110   
    447757667        435067871        434869517        434714119       
434668380      447799610        447832247        447864794        447897257     
  433253739        447430786        447464496        447498056        447532177
       447568585        447594219        447626805        447659731       
447692468        447725128        447757675        435067889        434869574   
    434714127        434668414      447799628        447832254        447864802
       447897265        433254000        447430802        447464504       
447498064        447532185        447568593        447594227        447626813   
    447659749        447692476        447725136        447757683       
435067970        434869624        434714218        434668422      447799636     
  447832262        447864810        447897273        433256948        447430810
       447464512        447498072        447532193        447568601       
447594235        447626821        447659756        447692484        447725144   
    447757691        435068028        434869681        434714242       
434668497      447799644        447832270        447864828        447897281     
  433257003        447430828        447464520        447498080        447532201
       447568619        447594243        447626839        447659764       
447692492        447725151        447757709        435068101        434869780   
    434714275        434668513      447799651        447832288        447864836
       447897299        433257904        447430844        447464538       
447498098        447532219        447568635        447594250        447626847   
    447659772        447692500        447725169        447757717       
435068127        434869806        434714291        434668604      447799669     
  447832296        447864844        447897307        433258175        447430851
       447464546        447498106        447532227        447568643       
447594268        447626854        447659780        447692518        447725177   
    447757725        435068242        434869814        434714481       
434668687      447799677        447832304        447864851        447897315     
  433258621        447430869        447464553        447498114        447532235
       447568650        447594276        447626862        447659798       
447692526        447725185        447757733        435068291        434869830   
    434714515        434668745      447799685        447832312        447864869
       447897323        433259892        447430877        447464561       
447498122        447532243        447568668        447594284        447626870   
    447659806        447692534        447725193        447757741       
435068309        434869863        434714655        434668760      447799693     
  447832320        447864877        447897331        433260726        447430885
       447464579        447498130        447532250        447568676       
447594292        447626888        447659814        447692542        447725201   
    447757758        435068317        434869962        434714689       
434668828      447799701        447832338        447864885        447897349     
  433265287        447430893        447464587        447498148        447532268
       447568684        447594300        447626896        447659822       
447692559        447725219        447757766        435068333        434869996   
    434714697        434668893      447799719        447832346        447864893
       447897356        433266368        447430901        447464595       
447498155        447532284        447568692        447594318        447626904   
    447659830        447692567        447725227        447757774       
435068341        434870010        434714911        434668919      447799727     
  447832353        447864901        447897364        433266616        447430919
       447464603        447498163        447532300        447568700       
447594326        447626912        447659848        447692575        447725235   
    447757782        435068366        434870192        434714952       
434669065      447799735        447832361        447864919        447897372     
  433267291        447430927        447464611        447498171        447532318
       447568718        447594334        447626920        447659855       
447692583        447725243        447757790        435068374        434870218   
    434715090        434669081      447799743        447832379        447864927
       447897380        433272978        447430935        447464629       
447498189        447532326        447568726        447594342        447626938   
    447659863        447692591        447725250        447757808       
435068390        434870259        434715116        434669180      447799750     
  447832387        447864935        447897398        433273802        447430943
       447464637        447498197        447532334        447568734       
447594359        447626946        447659871        447692609        447725268   
    447757816        435068424        434870275        434715140       
434669453      447799768        447832395        447864943        447897406     
  433275419        447430950        447464645        447498205        447532342
       447568742        447594367        447626953        447659889       
447692617        447725276        447757824        435068580        434870291   
    434715215        434669545      447799776        447832403        447864950
       447897414        433276102        447430968        447464652       
447498213        447532359        447568759        447594375        447626961   
    447659897        447692625        447725284        447757832       
435068614        434870317        434715280        434669628      447799784     
  447832411        447864968        447897422        433276375        447430976
       447464660        447498221        447532367        447568767       
447594383        447626979        447659905        447692633        447725292   
    447757840        435068630        434870374        434715322       
434669651      447799792        447832429        447864976        447897430     
  433278082        447430984        447464678        447498239        447532375
       447568775        447594391        447626987        447659913       
447692641        447725300        447757857        435068671        434870382   
    434715363        434669875      447799800        447832437        447864984
       447897448        433278900        447430992        447464686       
447498247        447532383        447568783        447594409        447626995   
    447659921        447692658        447725318        447757865       
435068770        434870390        434715405        434669883      447799818     
  447832445        447864992        447897455        433279122        447431008
       447464694        447498254        447532391        447568791       
447594417        447627001        447659939        447692666        447725326   
    447757873        435068788        434870515        434715546       
434669974      447799826        447832452        447865007        447897463     
  433279353        447431016        447464702        447498262        447532409
       447568809        447594425        447627019        447659947       
447692674        447725334        447757881        435068804        434870564   
    434715660        434670071      447799834        447832460        447865015
       447897471        433279395        447431024        447464710       
447498270        447532417        447568817        447594433        447627027   
    447659954        447692682        447725342        447757899       
435068846        434870580        434715678        434670113      447799842     
  447832478        447865023        447897489        433280021        447431032
       447464728        447498288        447532425        447568858       
447594441        447627035        447659962        447692690        447725359   
    447757907        435068945        434870598        434715777       
434670238      447799859        447832486        447865031        447897497     
  433280286        447431040        447464736        447498296        447532433
       447568866        447594458        447627043        447659970       
447692708        447725367        447757915        435069075        434870606   
    434715785        434670246      447799867        447832494        447865049
       447897505        433281698        447431057        447464744       
447498304        447532441        447568874        447594466        447627050   
    447659988        447692716        447725375        447757923       
435069133        434870655        434715942        434670287      447799875     
  447832502        447865056        447897513        433281821        447431065
       447464751        447498312        447532458        447568882       
447594474        447627068        447659996        447692724        447725383   
    447757931        435069141        434870663        434715983       
434670386      447799883        447832510        447865064        447897521     
  433282464        447431073        447464769        447498320        447532466
       447568890        447594482        447627076        447660002       
447692732        447725391        447757949        435069174        434870713   
    434715991        434670402      447799891        447832528        447865072
       447897539        433286390        447431081        447464777       
447498338        447532474        447568908        447594490        447627084   
    447660010        447692740        447725409        447757956       
435069216        434870762        434716007        434670436      447799909     
  447832536        447865080        447897547        433286549        447431099
       447464785        447498346        447532482        447568916       
447594508        447627092        447660028        447692757        447725417   
    447757964        435069273        434870820        434716056       
434670477      447799917        447832544        447865098        447897554     
  433286838        447431107        447464801        447498353        447532490
       447568924        447594516        447627100        447660036       
447692765        447725425        447757972        435069299        434870887   
    434716080        434670501      447799925        447832551        447865106
       447897562        433290897        447431115        447464819       
447498361        447532508        447568932        447594524        447627118   
    447660044        447692773        447725433        447757980       
435069315        434870895        434716130        434670527      447799933     
  447832569        447865114        447897570        433291309        447431123
       447464827        447498379        447532516        447568940       
447594532        447627126        447660051        447692781        447725441   
    447757998        435069323        434870903        434716163       
434670576      447799941        447832577        447865122        447897588     
  433291424        447431131        447464835        447498387        447532524
       447568957        447594540        447627134        447660069       
447692799        447725458        447758004        435069398        434870978   
    434716239        434670642      447799958        447832585        447865130
       447897596        433291507        447431149        447464843       
447498395        447532532        447568965        447594557        447627142   
    447660077        447692807        447725466        447758012       
435069414        434871109        434716270        434670717      447799966     
  447832593        447865148        447897604        433292596        447431156
       447464850        447498403        447532540        447568973       
447594565        447627159        447660085        447692815        447725474   
    447758020        435069422        434871216        434716288       
434670766      447799974        447832601        447865155        447897612     
  433293735        447431164        447464876        447498411        447532557
       447568981        447594573        447627167        447660093       
447692823        447725482        447758038        435069521        434872107   
    434716312        434670808      447799982        447832619        447865163
       447897620        433294295        447431172        447464884       
447498429        447532565        447568999        447594581        447627175   
    447660101        447692831        447725490        447758046       
435069562        434872115        434716429        434670840      447799990     
  447832627        447865171        447897638        433294410        447431180
       447464892        447498437        447532573        447569005       
447594599        447627183        447660119        447692849        447725508   
    447758053        435069653        434872149        434716445       
434670931      447800004        447832635        447865189        447897646     
  433294899        447431198        447464900        447498445        447532581
       447569013        447594607        447627191        447660127       
447692856        447725516        447758061        435069679        434872180   
    434716460        434670949      447800012        447832643        447865197
       447897653        433295243        447431206        447464918       
447498452        447532599        447569021        447594615        447627209   
    447660135        447692864        447725524        447758079       
435069711        434872198        434716494        434670972      447800020     
  447832650        447865205        447897661        433295458        447431214
       447464926        447498478        447532607        447569047       
447594623        447627217        447660143        447692872        447725532   
    447758087        435069794        434872255        434716510       
434671020      447800038        447832668        447865213        447897679     
  433295821        447431222        447464934        447498486        447532615
       447569062        447594631        447627225        447660150       
447692880        447725540        447758095        435069836        434872263   
    434716536        434671145      447800046        447832676        447865221
       447897687        433296183        447431230        447464942       
447498494        447532623        447569070        447594649        447627233   
    447660168        447692898        447725557        447758103       
435069844        434872305        434716577        434671160      447800053     
  447832684        447865239        447897695        433296365        447431248
       447464959        447498502        447532631        447569088       
447594656        447627258        447660176        447692906        447725565   
    447758111        435069869        434872339        434716593       
434671228      447800061        447832692        447865247        447897703     
  433297603        447431255        447464967        447498510        447532649
       447569096        447594664        447627266        447660184       
447692914        447725573        447758129        435069877        434872347   
    434716668        434671269      447800079        447832700        447865254
       447897711        433298304        447431263        447464975       
447498528        447532664        447569104        447594672        447627274   
    447660192        447692922        447725581        447758137       
435069927        434872354        434716718        434671335      447800087     
  447832718        447865262        447897729        433298486        447431271
       447464983        447498544        447532672        447569112       
447594680        447627282        447660200        447692930        447725599   
    447758145        435069943        434872503        434716759       
434671384      447800095        447832726        447865270        447897737     
  433298643        447431289        447464991        447498551        447532680
       447569120        447594698        447627290        447660218       
447692948        447725607        447758152        435070057        434872511   
    434716767        434671475      447800103        447832734        447865288
       447897745        433304508        447431297        447465006       
447498569        447532698        447569138        447594706        447627308   
    447660226        447692955        447725615        447758160       
435070065        434872610        434716825        434671566      447800111     
  447832742        447865296        447897752        433304797        447431305
       447465014        447498577        447532706        447569146       
447594714        447627316        447660234        447692963        447725623   
    447758178        435070099        434872651        434716841       
434671574      447800129        447832759        447865304        447897778     
  433305331        447431313        447465022        447498585        447532714
       447569153        447594722        447627324        447660242       
447692971        447725631        447758186        435070123        434872719   
    434716890        434671731      447800137        447832767        447865312
       447897786        433307394        447431321        447465030       
447498593        447532722        447569161        447594730        447627332   
    447660259        447692989        447725649        447758194       
435070131        434872917        434716973        434671764      447800145     
  447832775        447865320        447897794        433309291        447431339
       447465048        447498601        447532748        447569179       
447594748        447627340        447660267        447692997        447725656   
    447758202        435070206        434872966        434717047       
434671780      447800152        447832783        447865338        447897802     
  433309887        447431347        447465055        447498619        447532755
       447569187        447594755        447627357        447660275       
447693003        447725664        447758210        435070222        434872990   
    434717088        434671806   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447800160        447832791        447865346        447897828       
433310372        447431354        447465063        447498627        447532763   
    447569195        447594763        447627365        447660283       
447693011        447725672        447758228        435070289        434873022   
    434717112        434671814      447800178        447832809        447865353
       447897836        433310729        447431362        447465071       
447498635        447532771        447569203        447594771        447627373   
    447660291        447693029        447725680        447758236       
435070297        434873055        434717252        434671830      447800186     
  447832817        447865361        447897844        433311404        447431370
       447465089        447498643        447532797        447569211       
447594789        447627381        447660309        447693037        447725698   
    447758244        435070404        434873063        434717260       
434672077      447800194        447832825        447865379        447897851     
  433311826        447431388        447465097        447498650        447532805
       447569229        447594797        447627399        447660317       
447693045        447725706        447758251        435070461        434873097   
    434717302        434672184      447800202        447832833        447865387
       447897869        433312220        447431396        447465105       
447498668        447532813        447569237        447594805        447627407   
    447660325        447693052        447725714        447758269       
435070479        434873105        434717310        434672192      447800210     
  447832841        447865395        447897877        433312881        447431404
       447465113        447498676        447532821        447569245       
447594813        447627415        447660333        447693060        447725722   
    447758277        435070487        434873113        434717377       
434672283      447800228        447832858        447865403        447897885     
  433314515        447431412        447465121        447498684        447532839
       447569278        447594821        447627423        447660341       
447693078        447725730        447758285        435070495        434873139   
    434717435        434672291      447800236        447832866        447865411
       447897893        433316833        447431420        447465139       
447498692        447532847        447569286        447594839        447627431   
    447660358        447693086        447725748        447758293       
435070636        434873147        434717468        434672366      447800244     
  447832874        447865429        447897901        433317344        447431438
       447465147        447498700        447532854        447569294       
447594847        447627449        447660366        447693094        447725755   
    447758301        435070644        434873204        434717500       
434672374      447800251        447832882        447865437        447897919     
  433317633        447431446        447465154        447498718        447532870
       447569302        447594854        447627456        447660374       
447693102        447725763        447758319        435070677        434873261   
    434717518        434672549      447800269        447832890        447865445
       447897927        433317849        447431453        447465162       
447498726        447532888        447569310        447594862        447627464   
    447660382        447693110        447725771        447758327       
435070750        434873352        434717542        434672614      447800277     
  447832908        447865452        447897935        433318607        447431461
       447465188        447498734        447532896        447569328       
447594870        447627472        447660390        447693128        447725789   
    447758335        435070776        434873378        434717567       
434672689      447800285        447832916        447865460        447897943     
  433318656        447431479        447465196        447498742        447532912
       447569336        447594888        447627480        447660408       
447693136        447725797        447758343        435070784        434873394   
    434717591        434672804      447800293        447832924        447865478
       447897950        433319092        447431487        447465204       
447498759        447532938        447569344        447594896        447627498   
    447660416        447693144        447725805        447758350       
435070891        434873410        434717716        434672853      447800301     
  447832932        447865486        447897968        433319175        447431495
       447465212        447498767        447532946        447569351       
447594904        447627506        447660424        447693151        447725813   
    447758368        435070966        434873493        434717732       
434672895      447800319        447832940        447865494        447897976     
  433319670        447431503        447465220        447498775        447532961
       447569369        447594912        447627514        447660432       
447693169        447725821        447758376        435070974        434873501   
    434717823        434672978      447800327        447832957        447865502
       447897984        433322518        447431511        447465238       
447498783        447532979        447569377        447594920        447627522   
    447660440        447693177        447725839        447758384       
435070982        434873675        434717880        434673000      447800335     
  447832965        447865510        447897992        433322682        447431529
       447465246        447498791        447532987        447569385       
447594938        447627530        447660457        447693185        447725847   
    447758392        435071006        434873758        434717963       
434673026      447800343        447832973        447865528        447898008     
  433323003        447431537        447465253        447498817        447532995
       447569393        447594946        447627548        447660465       
447693193        447725854        447758400        435071014        434873790   
    434718003        434673034      447800350        447832981        447865536
       447898016        433323664        447431545        447465261       
447498825        447533001        447569401        447594953        447627555   
    447660473        447693201        447725862        447758418       
435071055        434873816        434718177        434673067      447800368     
  447832999        447865544        447898024        433323748        447431552
       447465287        447498833        447533019        447569419       
447594961        447627563        447660481        447693219        447725870   
    447758426        435071113        434873832        434718318       
434673091      447800376        447833005        447865551        447898032     
  433323904        447431560        447465295        447498841        447533035
       447569427        447594979        447627571        447660499       
447693227        447725888        447758434        435071196        434873923   
    434718375        434673117      447800384        447833013        447865569
       447898040        433324431        447431578        447465303       
447498858        447533043        447569435        447594987        447627589   
    447660507        447693235        447725896        447758442       
435071337        434873964        434718391        434673133      447800392     
  447833021        447865577        447898057        433325032        447431586
       447465311        447498866        447533050        447569443       
447594995        447627597        447660515        447693243        447725904   
    447758459        435071352        434874004        434718409       
434673141      447800400        447833039        447865585        447898065     
  433326287        447431594        447465329        447498874        447533068
       447569450        447595000        447627605        447660523       
447693250        447725912        447758467        435071394        434874012   
    434718417        434673166      447800418        447833047        447865593
       447898073        433326519        447431602        447465337       
447498882        447533076        447569468        447595018        447627613   
    447660531        447693268        447725920        447758475       
435071527        434874020        434718516        434673208      447800426     
  447833054        447865601        447898081        433326600        447431610
       447465345        447498890        447533084        447569484       
447595026        447627621        447660549        447693276        447725938   
    447758483        435071535        434874038        434718540       
434673232      447800434        447833062        447865619        447898099     
  433329133        447431628        447465352        447498908        447533092
       447569492        447595034        447627639        447660556       
447693284        447725946        447758491        435071568        434874079   
    434718565        434673265      447800442        447833070        447865627
       447898107        433330537        447431636        447465360       
447498916        447533100        447569500        447595042        447627647   
    447660564        447693292        447725953        447758509       
435072186        434874087        434718615        434673315      447800459     
  447833096        447865635        447898115        433332608        447431644
       447465378        447498924        447533126        447569526       
447595059        447627654        447660572        447693300        447725961   
    447758517        435072301        434874137        434718631       
434673364      447800467        447833104        447865643        447898123     
  433332764        447431651        447465386        447498932        447533134
       447569534        447595067        447627662        447660580       
447693318        447725979        447758525        435072327        434874160   
    434718672        434674479      447800475        447833112        447865650
       447898131        433335320        447431669        447465394       
447498940        447533142        447569542        447595075        447627670   
    447660598        447693326        447725987        447758533       
435072343        434874178        434718730        434674529      447800483     
  447833120        447865668        447898149        433336229        447431677
       447465402        447498957        447533159        447569559       
447595083        447627688        447660606        447693334        447725995   
    447758541        435072509        434874194        434718748       
434674560      447800491        447833138        447865676        447898156     
  433336732        447431685        447465410        447498965        447533167
       447569575        447595091        447627696        447660614       
447693342        447726001        447758558        435072533        434874251   
    434718920        434674677      447800509        447833146        447865684
       447898164        433336864        447431693        447465428       
447498973        447533175        447569583        447595109        447627704   
    447660622        447693359        447726019        447758566       
435072590        434874327        434718953        434674727      447800517     
  447833153        447865692        447898172        433341138        447431719
       447465436        447498981        447533183        447569591       
447595117        447627712        447660630        447693367        447726027   
    447758574        435072673        434874335        434719027       
434674768      447800525        447833161        447865700        447898180     
  433342235        447431727        447465444        447498999        447533191
       447569609        447595125        447627720        447660648       
447693375        447726035        447758582        435072681        434874343   
    434719050        434674800      447800533        447833179        447865718
       447898198        433342342        447431735        447465451       
447499005        447533209        447569617        447595133        447627738   
    447660655        447693383        447726043        447758590       
435072749        434874350        434719100        434674933      447800541     
  447833187        447865726        447898206        433343274        447431743
       447465469        447499013        447533217        447569625       
447595141        447627746        447660663        447693391        447726050   
    447758608        435072764        434874384        434719126       
434674982      447800558        447833203        447865734        447898214     
  433344413        447431750        447465477        447499021        447533225
       447569633        447595158        447627753        447660671       
447693409        447726068        447758616        435072822        434874418   
    434719134        434675047      447800566        447833211        447865742
       447898222        433344603        447431768        447465485       
447499039        447533233        447569658        447595166        447627761   
    447660689        447693417        447726076        447758624       
435072889        434874434        434719175        434675104      447800574     
  447833229        447865759        447898230        433345709        447431776
       447465493        447499047        447533258        447569666       
447595174        447627779        447660697        447693425        447726084   
    447758632        435072970        434874491        434719217       
434675377      447800582        447833237        447865767        447898248     
  433347341        447431784        447465501        447499054        447533266
       447569674        447595182        447627787        447660705       
447693433        447726092        447758640        435073036        434874624   
    434719258        434675419      447800590        447833245        447865775
       447898255        433348885        447431792        447465519       
447499062        447533274        447569682        447595190        447627795   
    447660713        447693441        447726100        447758657       
435073093        434874657        434719266        434675492      447800608     
  447833252        447865783        447898263        433349842        447431818
       447465527        447499070        447533282        447569690       
447595208        447627803        447660721        447693458        447726118   
    447758665        435073127        434874681        434719290       
434675526      447800616        447833260        447865791        447898271     
  433351426        447431826        447465535        447499088        447533290
       447569708        447595216        447627811        447660739       
447693466        447726126        447758673        435073176        434874731   
    434719316        434675591      447800624        447833278        447865809
       447898289        433351731        447431834        447465543       
447499096        447533308        447569716        447595224        447627829   
    447660747        447693474        447726134        447758681       
435073218        434874798        434719332        434675732      447800632     
  447833286        447865817        447898297        433352093        447431842
       447465550        447499104        447533316        447569724       
447595232        447627837        447660754        447693490        447726142   
    447758699        435073275        434874806        434719399       
434675823      447800640        447833294        447865825        447898305     
  433352283        447431859        447465568        447499112        447533324
       447569732        447595240        447627845        447660762       
447693508        447726159        447758707        435073283        434874814   
    434719407        434675831      447800657        447833302        447865833
       447898313        433353224        447431867        447465576       
447499120        447533332        447569740        447595257        447627852   
    447660770        447693516        447726167        447758715       
435073291        434874822        434719506        434675930      447800665     
  447833310        447865841        447898321        433353307        447431875
       447465584        447499138        447533340        447569757       
447595265        447627860        447660788        447693524        447726175   
    447758723        435073333        434874988        434719571       
434675963      447800673        447833328        447865858        447898339     
  433354297        447431891        447465592        447499146        447533357
       447569765        447595273        447627878        447660796       
447693532        447726183        447758731        435073358        434874996   
    434719902        434676045      447800681        447833336        447865866
       447898347        433354404        447431909        447465600       
447499153        447533365        447569773        447595281        447627886   
    447660804        447693540        447726191        447758749       
435073374        434875050        434720033        434676144      447800699     
  447833344        447865874        447898354        433355666        447431917
       447465618        447499161        447533381        447569781       
447595299        447627894        447660812        447693557        447726209   
    447758756        435073390        434875100        434720066       
434676185      447800707        447833351        447865882        447898362     
  433356524        447431933        447465626        447499179        447533407
       447569799        447595307        447627902        447660820       
447693565        447726217        447758772        435073408        434875126   
    434720074        434676227      447800715        447833369        447865890
       447898370        433359833        447431941        447465634       
447499187        447533423        447569807        447595315        447627910   
    447660838        447693573        447726225        447758780       
435073499        434875233        434720124        434676284      447800723     
  447833377        447865908        447898388        433362209        447431958
       447465642        447499195        447533431        447569815       
447595323        447627928        447660846        447693581        447726233   
    447758798        435073523        434875308        434720199       
434676409      447800731        447833385        447865916        447898396     
  433362480        447431966        447465659        447499203        447533449
       447569823        447595331        447627936        447660853       
447693599        447726241        447758806        435073531        434875357   
    434720215        434676474      447800749        447833393        447865924
       447898404        433362506        447431974        447465667       
447499211        447533456        447569831        447595349        447627944   
    447660861        447693607        447726258        447758814       
435073549        434875407        434720223        434676557      447800756     
  447833401        447865932        447898412        433362803        447431982
       447465675        447499229        447533480        447569856       
447595356        447627951        447660879        447693615        447726266   
    447758822        435073564        434875522        434720249       
434676706      447800764        447833419        447865940        447898420     
  433363959        447431990        447465683        447499237        447533498
       447569864        447595364        447627969        447660887       
447693623        447726274        447758830        435073580        434875530   
    434720264        434676722      447800772        447833427        447865957
       447898438        433364262        447432014        447465691       
447499245        447533506        447569872        447595372        447627985   
    447660895        447693631        447726282        447758848       
435073606        434875548        434720314        434676748      447800780     
  447833435        447865965        447898446        433364668        447432022
       447465709        447499252        447533514        447569880       
447595380        447627993        447660903        447693649        447726290   
    447758855        435073630        434875654        434720363       
434676755      447800798        447833443        447865973        447898453     
  433364726        447432030        447465717        447499260        447533522
       447569898        447595398        447628009        447660911       
447693656        447726308        447758863        435073648        434875696   
    434720371        434676771      447800814        447833450        447865981
       447898461        433365970        447432048        447465725       
447499278        447533530        447569906        447595406        447628017   
    447660929        447693664        447726316        447758871       
435073655        434875720        434720546        434676821      447800822     
  447833468        447865999        447898479        433366606        447432055
       447465733        447499286        447533548        447569914       
447595414        447628025        447660937        447693672        447726324   
    447758889        435073697        434875738        434720579       
434676839      447800830        447833476        447866005        447898487     
  433367414        447432063        447465741        447499294        447533555
       447569930        447595422        447628033        447660945       
447693680        447726332        447758897        435073705        434875761   
    434720629        434677860      447800848        447833484        447866013
       447898495        433367935        447432071        447465758       
447499302        447533563        447569948        447595430        447628041   
    447660952        447693698        447726340        447758905       
435073713        434875845        434720694        434677878      447800855     
  447833492        447866021        447898503        433368305        447432089
       447465766        447499310        447533571        447569955       
447595448        447628058        447660960        447693706        447726357   
    447758913        435073721        434875860        434720744       
434677886      447800863        447833500        447866039        447898511     
  433369279        447432097        447465774        447499328        447533589
       447569963        447595455        447628066        447660978       
447693714        447726365        447758921        435073747        434875894   
    434720785        434677944      447800871        447833518        447866047
       447898529        433369980        447432105        447465782       
447499336        447533597        447569971        447595471        447628074   
    447660986        447693722        447726373        447758939       
435073812        434875902        434720793        434678033      447800889     
  447833526        447866054        447898537        433370103        447432113
       447465790        447499344        447533605        447569989       
447595489        447628082        447660994        447693730        447726381   
    447758947        435073838        434875928        434720843       
434678041      447800897        447833534        447866062        447898545     
  433371911        447432121        447465816        447499351        447533613
       447569997        447595497        447628090        447661000       
447693748        447726399        447758954        435073846        434876082   
    434721023        434678058   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447800905        447833542        447866070        447898552       
433372182        447432139        447465824        447499369        447533639   
    447570003        447595505        447628108        447661018       
447693755        447726415        447758962        435073895        434876124   
    434721031        434678066      447800913        447833559        447866088
       447898560        433374865        447432147        447465832       
447499377        447533647        447570011        447595513        447628116   
    447661026        447693763        447726423        447758970       
435073903        434876173        434721098        434678124      447800921     
  447833567        447866096        447898578        433377512        447432154
       447465840        447499385        447533654        447570029       
447595521        447628124        447661034        447693771        447726431   
    447758988        435074034        434876298        434721197       
434678181      447800939        447833575        447866104        447898586     
  433378957        447432162        447465857        447499393        447533662
       447570037        447595539        447628132        447661042       
447693789        447726449        447758996        435074067        434876348   
    434721221        434678223      447800947        447833583        447866112
       447898594        433379229        447432188        447465865       
447499401        447533670        447570045        447595547        447628140   
    447661059        447693797        447726456        447759002       
435074091        434876413        434721247        434678496      447800954     
  447833591        447866120        447898602        433379492        447432196
       447465873        447499419        447533688        447570060       
447595554        447628157        447661067        447693805        447726464   
    447759010        435074174        434876439        434721296       
434678520      447800962        447833609        447866138        447898610     
  433379740        447432204        447465881        447499427        447533696
       447570078        447595562        447628165        447661075       
447693813        447726472        447759028        435074273        434876447   
    434721312        434678546      447800970        447833617        447866146
       447898628        433379831        447432212        447465899       
447499435        447533704        447570086        447595570        447628173   
    447661083        447693821        447726480        447759036       
435074299        434876470        434721338        434678561      447800988     
  447833625        447866153        447898636        433380169        447432220
       447465907        447499443        447533712        447570094       
447595588        447628181        447661091        447693839        447726498   
    447759044        435074331        434876512        434721395       
434678579      447800996        447833633        447866161        447898644     
  433380417        447432238        447465915        447499450        447533720
       447570102        447595604        447628199        447661109       
447693847        447726506        447759051        435074372        434876587   
    434721486        434678595      447801002        447833641        447866179
       447898651        433381670        447432246        447465923       
447499468        447533746        447570110        447595612        447628207   
    447661117        447693854        447726514        447759077       
435074380        434876603        434721494        434678678      447801010     
  447833658        447866187        447898669        433382777        447432253
       447465931        447499476        447533753        447570128       
447595620        447628215        447661125        447693862        447726522   
    447759085        435074422        434876652        434721528       
434678702      447801028        447833666        447866195        447898677     
  433382884        447432261        447465949        447499484        447533761
       447570136        447595638        447628223        447661133       
447693870        447726530        447759093        435074448        434876686   
    434721627        434678710      447801036        447833674        447866203
       447898685        433383288        447432279        447465956       
447499492        447533787        447570144        447595646        447628249   
    447661141        447693888        447726548        447759101       
435074539        434876694        434721643        434678744      447801044     
  447833682        447866211        447898693        433384385        447432287
       447465964        447499500        447533795        447570169       
447595653        447628256        447661158        447693896        447726555   
    447759119        435074588        434876736        434721742       
434678751      447801069        447833690        447866229        447898701     
  433385861        447432295        447465972        447499518        447533811
       447570177        447595661        447628264        447661166       
447693904        447726563        447759127        435074604        434876744   
    434721783        434678801      447801077        447833708        447866237
       447898719        433386158        447432303        447465980       
447499526        447533829        447570185        447595679        447628272   
    447661174        447693912        447726571        447759135       
435074612        434876751        434721791        434678876      447801085     
  447833716        447866245        447898727        433386695        447432311
       447466004        447499534        447533852        447570201       
447595687        447628280        447661182        447693920        447726589   
    447759143        435074703        434876876        434721817       
434678892      447801093        447833724        447866252        447898735     
  433387156        447432329        447466012        447499542        447533860
       447570219        447595695        447628298        447661190       
447693938        447726597        447759150        435074729        434876959   
    434721833        434678900      447801101        447833732        447866260
       447898743        433390614        447432337        447466020       
447499559        447533878        447570227        447595703        447628306   
    447661208        447693946        447726605        447759168       
435074745        434877049        434721841        434678918      447801119     
  447833740        447866278        447898750        433391034        447432345
       447466038        447499567        447533886        447570235       
447595711        447628314        447661216        447693953        447726613   
    447759176        435074844        434877056        434721858       
434679023      447801127        447833757        447866286        447898768     
  433391117        447432352        447466046        447499575        447533894
       447570243        447595729        447628322        447661224       
447693961        447726621        447759184        435074935        434877106   
    434721924        434679239      447801135        447833765        447866294
       447898776        433391844        447432360        447466053       
447499583        447533902        447570250        447595737        447628348   
    447661232        447693979        447726639        447759192       
435074950        434877130        434721932        434679296      447801143     
  447833773        447866302        447898784        433392065        447432378
       447466061        447499591        447533928        447570268       
447595745        447628355        447661240        447693987        447726647   
    447759200        435074976        434877171        434721965       
434679395      447801150        447833781        447866310        447898792     
  433392305        447432386        447466079        447499609        447533936
       447570276        447595752        447628363        447661257       
447693995        447726654        447759218        435075015        434877239   
    434722047        434679478      447801168        447833799        447866328
       447898800        433393030        447432394        447466087       
447499617        447533944        447570284        447595760        447628371   
    447661265        447694001        447726662        447759226       
435075023        434877254        434722112        434679486      447801176     
  447833807        447866336        447898818        433393766        447432402
       447466095        447499625        447533951        447570292       
447595786        447628389        447661273        447694019        447726670   
    447759234        435075031        434877429        434722153       
434679601      447801184        447833815        447866344        447898826     
  433394178        447432410        447466103        447499633        447533969
       447570300        447595794        447628397        447661281       
447694027        447726688        447759242        435075049        434877486   
    434722237        434679643      447801192        447833823        447866351
       447898834        433394590        447432428        447466111       
447499641        447533985        447570318        447595802        447628405   
    447661299        447694035        447726696        447759259       
435075056        434877569        434722278        434679668      447801200     
  447833831        447866369        447898842        433395159        447432436
       447466129        447499658        447533993        447570334       
447595810        447628413        447661307        447694043        447726704   
    447759267        435075072        434877593        434722302       
434679700      447801218        447833849        447866377        447898859     
  433395175        447432444        447466137        447499666        447534009
       447570342        447595828        447628421        447661315       
447694050        447726712        447759275        435075122        434877619   
    434722310        434679759      447801226        447833856        447866385
       447898867        433395522        447432451        447466145       
447499674        447534025        447570367        447595836        447628439   
    447661323        447694068        447726720        447759283       
435075130        434877635        434722351        434679817      447801234     
  447833864        447866393        447898875        433396751        447432469
       447466152        447499682        447534041        447570375       
447595851        447628447        447661331        447694076        447726738   
    447759291        435075148        434877676        434722385       
434679825      447801242        447833872        447866401        447898883     
  433396900        447432477        447466160        447499690        447534058
       447570391        447595869        447628454        447661349       
447694084        447726746        447759309        435075239        434877726   
    434722435        434679932      447801259        447833880        447866419
       447898891        433398716        447432485        447466178       
447499708        447534066        447570409        447595877        447628462   
    447661356        447694092        447726753        447759317       
435075361        434877759        434722450        434679965      447801267     
  447833898        447866427        447898909        433399698        447432493
       447466186        447499716        447534074        447570417       
447595885        447628488        447661364        447694100        447726761   
    447759325        435075379        434877775        434722567       
434679973      447801275        447833906        447866435        447898917     
  433401627        447432501        447466194        447499724        447534082
       447570425        447595893        447628496        447661372       
447694118        447726779        447759333        435075445        434877858   
    434722575        434680112      447801283        447833914        447866443
       447898925        433402245        447432519        447466202       
447499732        447534090        447570433        447595901        447628504   
    447661380        447694126        447726787        447759341       
435075452        434877866        434722633        434680120      447801291     
  447833922        447866450        447898933        433402823        447432527
       447466210        447499757        447534108        447570441       
447595919        447628512        447661398        447694134        447726795   
    447759358        435075478        434877874        434722658       
434680179      447801309        447833930        447866468        447898941     
  433403102        447432535        447466228        447499765        447534116
       447570458        447595927        447628520        447661406       
447694142        447726803        447759366        435075510        434877957   
    434722666        434680351      447801317        447833948        447866476
       447898958        433403482        447432543        447466236       
447499773        447534124        447570466        447595935        447628538   
    447661414        447694159        447726811        447759374       
435075619        434877981        434722690        434680435      447801325     
  447833955        447866484        447898966        433403839        447432550
       447466244        447499781        447534132        447570474       
447595943        447628546        447661422        447694167        447726829   
    447759382        435075650        434878005        434722757       
434680450      447801333        447833963        447866492        447898974     
  433405164        447432568        447466251        447499799        447534140
       447570482        447595950        447628553        447661430       
447694175        447726837        447759390        435075718        434878054   
    434722773        434680476      447801341        447833971        447866500
       447898982        433406055        447432576        447466269       
447499807        447534157        447570490        447595968        447628561   
    447661448        447694183        447726845        447759408       
435075775        434878070        434722963        434680500      447801358     
  447833989        447866518        447898990        433406287        447432584
       447466277        447499815        447534173        447570516       
447595976        447628579        447661455        447694191        447726852   
    447759416        435075791        434878088        434722997       
434680518      447801366        447833997        447866526        447899006     
  433408333        447432592        447466285        447499823        447534181
       447570524        447595984        447628587        447661463       
447694209        447726860        447759424        435075833        434878096   
    434723342        434680658      447801374        447834003        447866534
       447899014        433408457        447432600        447466293       
447499831        447534199        447570532        447595992        447628595   
    447661471        447694217        447726878        447759432       
435075866        434878104        434723391        434680666      447801382     
  447834011        447866542        447899022        433408531        447432618
       447466301        447499849        447534207        447570540       
447596008        447628603        447661489        447694225        447726886   
    447759440        435075874        434878112        434723441       
434680807      447801390        447834029        447866559        447899030     
  433410511        447432626        447466319        447499856        447534215
       447570565        447596016        447628611        447661497       
447694233        447726894        447759457        435075932        434878138   
    434723482        434680864      447801408        447834037        447866567
       447899048        433410677        447432634        447466327       
447499864        447534223        447570573        447596024        447628629   
    447661505        447694241        447726902        447759465       
435076013        434878153        434723508        434680880      447801416     
  447834045        447866575        447899055        433412491        447432642
       447466335        447499872        447534231        447570599       
447596032        447628637        447661513        447694258        447726910   
    447759473        435076070        434878302        434723532       
434680922      447801424        447834052        447866583        447899063     
  433413192        447432659        447466350        447499880        447534249
       447570607        447596040        447628645        447661521       
447694266        447726928        447759481        435076211        434878336   
    434723581        434680963      447801432        447834060        447866591
       447899071        433413333        447432667        447466368       
447499898        447534256        447570623        447596057        447628652   
    447661539        447694274        447726936        447759499       
435076278        434878450        434723615        434680971      447801440     
  447834078        447866609        447899089        433414679        447432675
       447466376        447499906        447534264        447570631       
447596065        447628660        447661547        447694282        447726944   
    447759507        435076377        434878559        434723631       
434681011      447801457        447834086        447866617        447899097     
  433415072        447432691        447466384        447499914        447534272
       447570649        447596073        447628678        447661554       
447694290        447726951        447759515        435076476        434878583   
    434723672        434681029      447801465        447834094        447866625
       447899105        433417177        447432709        447466392       
447499922        447534280        447570656        447596081        447628686   
    447661562        447694308        447726969        447759523       
435076559        434878641        434723797        434681102      447801473     
  447834102        447866633        447899113        433420056        447432717
       447466400        447499948        447534298        447570664       
447596099        447628694        447661570        447694316        447726977   
    447759531        435076575        434878740        434723821       
434681185      447801481        447834110        447866641        447899121     
  433420197        447432725        447466418        447499955        447534306
       447570672        447596107        447628702        447661588       
447694324        447726985        447759549        435076625        434878807   
    434723953        434681250      447801499        447834128        447866658
       447899139        433420981        447432733        447466426       
447499963        447534314        447570680        447596115        447628710   
    447661596        447694332        447726993        447759556       
435076658        434878815        434724019        434681268      447801507     
  447834136        447866666        447899147        433421120        447432741
       447466434        447499971        447534322        447570706       
447596123        447628728        447661604        447694340        447727009   
    447759564        435076724        434878823        434724084       
434681276      447801515        447834144        447866674        447899154     
  433421468        447432758        447466442        447499989        447534330
       447570714        447596131        447628744        447661612       
447694357        447727017        447759572        435076740        434878864   
    434724118        434681318      447801523        447834151        447866682
       447899162        433422573        447432766        447466459       
447499997        447534348        447570722        447596149        447628751   
    447661620        447694365        447727025        447759580       
435076773        434878989        434724142        434681409      447801531     
  447834169        447866690        447899170        433423241        447432774
       447466467        447500000        447534355        447570748       
447596156        447628769        447661638        447694373        447727033   
    447759598        435076799        434879094        434724167       
434681458      447801549        447834177        447866708        447899188     
  433424710        447432782        447466475        447500018        447534363
       447570755        447596164        447628777        447661646       
447694381        447727041        447759606        435076898        434879144   
    434724209        434681516      447801556        447834185        447866716
       447899196        433425758        447432790        447466483       
447500026        447534371        447570763        447596172        447628785   
    447661653        447694399        447727058        447759614       
435076989        434879227        434724241        434681532      447801564     
  447834193        447866724        447899204        433426335        447432808
       447466491        447500034        447534389        447570771       
447596180        447628793        447661661        447694407        447727066   
    447759622        435076997        434879276        434724282       
434681565      447801572        447834201        447866732        447899212     
  433427754        447432816        447466509        447500042        447534397
       447570789        447596198        447628801        447661679       
447694415        447727074        447759648        435077003        434879284   
    434724423        434681623      447801580        447834219        447866740
       447899220        433428158        447432824        447466517       
447500059        447534405        447570797        447596206        447628819   
    447661687        447694423        447727082        447759655       
435077078        434879292        434724431        434681748      447801598     
  447834227        447866757        447899238        433428711        447432832
       447466525        447500067        447534413        447570805       
447596214        447628827        447661695        447694431        447727090   
    447759663        435077433        434879326        434724456       
434681763      447801606        447834235        447866765        447899246     
  433428737        447432840        447466533        447500075        447534421
       447570813        447596222        447628835        447661703       
447694449        447727108        447759671        435077516        434879540   
    434724498        434681789      447801614        447834243        447866773
       447899253        433429263        447432857        447466541       
447500083        447534439        447570821        447596230        447628843   
    447661711        447694456        447727116        447759689       
435077771        434879557        434724563        434681805      447801622     
  447834250        447866781        447899261        433429990        447432865
       447466558        447500091        447534447        447570847       
447596248        447628850        447661729        447694464        447727124   
    447759697        435077888        434879672        434724605       
434681995      447801630        447834268        447866799        447899279     
  433431335        447432873        447466566        447500109        447534454
       447570854        447596255        447628868        447661737       
447694472        447727132        447759705        435078191        434879722   
    434724621        434682118   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447801648        447834276        447866807        447899287       
433434180        447432899        447466574        447500117        447534462   
    447570862        447596263        447628876        447661745       
447694480        447727140        447759713        435078845        434879789   
    434724654        434682167      447801655        447834284        447866815
       447899295        433434289        447432907        447466582       
447500125        447534470        447570870        447596271        447628884   
    447661752        447694498        447727157        447759721       
435079058        434879854        434724670        434682225      447801663     
  447834292        447866823        447899303        433434339        447432915
       447466590        447500133        447534488        447570896       
447596289        447628892        447661760        447694506        447727165   
    447759739        435079132        434879979        434724753       
434682258      447801671        447834300        447866831        447899311     
  433434594        447432923        447466608        447500141        447534496
       447570904        447596297        447628900        447661778       
447694514        447727173        447759747        435079173        434880001   
    434724779        434682308      447801689        447834318        447866849
       447899329        433434974        447432931        447466616       
447500158        447534504        447570912        447596305        447628918   
    447661786        447694522        447727181        447759754       
435079207        434880019        434724837        434682332      447801697     
  447834326        447866856        447899337        433435229        447432956
       447466624        447500166        447534512        447570920       
447596313        447628926        447661794        447694530        447727199   
    447759762        435079256        434880043        434724852       
434682423      447801705        447834334        447866864        447899345     
  433435534        447432964        447466632        447500174        447534520
       447570938        447596321        447628934        447661802       
447694548        447727207        447759770        435079280        434880183   
    434724878        434682431      447801713        447834342        447866872
       447899352        433438413        447432972        447466640       
447500182        447534538        447570946        447596339        447628942   
    447661810        447694555        447727215        447759788       
435079306        434880209        434724928        434682456      447801721     
  447834359        447866880        447899360        433438785        447432980
       447466657        447500190        447534546        447570961       
447596347        447628959        447661828        447694563        447727223   
    447759796        435079314        434880332        434724951       
434682480      447801739        447834367        447866898        447899386     
  433438819        447432998        447466665        447500208        447534553
       447570979        447596354        447628967        447661836       
447694571        447727231        447759804        435079827        434880357   
    434725750        434682639      447801747        447834375        447866906
       447899394        433438983        447433004        447466673       
447500216        447534561        447571001        447596362        447628975   
    447661844        447694589        447727249        447759812       
435079843        434880415        434725776        434682662      447801754     
  447834383        447866914        447899402        433440062        447433012
       447466681        447500224        447534579        447571019       
447596370        447628983        447661851        447694597        447727256   
    447759820        435079850        434880449        434725792       
434682761      447801762        447834391        447866922        447899410     
  433440658        447433020        447466699        447500232        447534587
       447571027        447596388        447628991        447661869       
447694605        447727264        447759838        435079876        434880456   
    434725859        434682787      447801770        447834409        447866930
       447899428        433441086        447433038        447466707       
447500257        447534595        447571035        447596396        447629007   
    447661877        447694613        447727272        447759846       
435079884        434880464        434725974        434682837      447801788     
  447834417        447866948        447899436        433441490        447433046
       447466715        447500265        447534603        447571043       
447596404        447629015        447661885        447694621        447727280   
    447759853        435079900        434880571        434726006       
434682894      447801796        447834425        447866955        447899444     
  433442001        447433053        447466723        447500273        447534611
       447571050        447596412        447629023        447661893       
447694639        447727298        447759861        435079926        434880605   
    434726055        434682928      447801804        447834433        447866963
       447899451        433442340        447433079        447466731       
447500281        447534629        447571068        447596420        447629031   
    447661901        447694647        447727306        447759879       
435079934        434880621        434726063        434682951      447801812     
  447834441        447866971        447899469        433442597        447433087
       447466749        447500299        447534645        447571076       
447596438        447629049        447661919        447694654        447727314   
    447759887        435079975        434880670        434726162       
434683009      447801820        447834458        447866989        447899477     
  433444288        447433095        447466756        447500307        447534660
       447571084        447596446        447629056        447661927       
447694662        447727322        447759895        435079983        434880720   
    434726402        434683090      447801838        447834466        447866997
       447899485        433444379        447433103        447466764       
447500315        447534678        447571092        447596453        447629064   
    447661935        447694670        447727330        447759903       
435080023        434880738        434726428        434683108      447801846     
  447834474        447867003        447899493        433444635        447433111
       447466772        447500323        447534686        447571100       
447596461        447629072        447661943        447694688        447727348   
    447759911        435080049        434880803        434726451       
434683124      447801853        447834482        447867011        447899501     
  433447083        447433129        447466780        447500331        447534694
       447571118        447596479        447629080        447661950       
447694696        447727355        447759929        435080072        434880845   
    434726485        434683140      447801861        447834490        447867029
       447899519        433447661        447433137        447466798       
447500349        447534702        447571126        447596487        447629098   
    447661968        447694704        447727363        447759937       
435080114        434881066        434726493        434683157      447801879     
  447834508        447867037        447899527        433447760        447433145
       447466806        447500356        447534710        447571142       
447596495        447629106        447661976        447694712        447727371   
    447759945        435080122        434881132        434726808       
434683173      447801887        447834516        447867045        447899535     
  433447968        447433152        447466814        447500364        447534744
       447571159        447596503        447629114        447661984       
447694720        447727389        447759952        435080148        434881249   
    434726816        434683223      447801895        447834524        447867052
       447899543        433449543        447433160        447466822       
447500372        447534751        447571167        447596529        447629122   
    447661992        447694738        447727397        447759960       
435080270        434881488        434726832        434683314      447801903     
  447834532        447867060        447899550        433450350        447433178
       447466830        447500380        447534769        447571175       
447596537        447629130        447662008        447694746        447727405   
    447759978        435080296        434881520        434726873       
434683371      447801911        447834540        447867078        447899568     
  433451358        447433186        447466848        447500398        447534785
       447571183        447596545        447629148        447662016       
447694753        447727413        447759986        435080403        434881603   
    434726972        434683405      447801929        447834557        447867086
       447899576        433452844        447433194        447466855       
447500406        447534793        447571191        447596552        447629155   
    447662024        447694761        447727421        447759994       
435080452        434881645        434727004        434683538      447801937     
  447834565        447867094        447899584        433453354        447433202
       447466863        447500414        447534801        447571209       
447596560        447629163        447662032        447694779        447727439   
    447760000        435080478        434881652        434727038       
434683553      447801945        447834573        447867102        447899592     
  433453883        447433210        447466871        447500422        447534827
       447571217        447596578        447629171        447662040       
447694787        447727447        447760018        435080577        434881710   
    434727053        434683595      447801952        447834581        447867110
       447899600        433453974        447433228        447466889       
447500430        447534835        447571225        447596586        447629189   
    447662057        447694795        447727454        447760026       
435080700        434881728        434727111        434683603      447801960     
  447834599        447867128        447899618        433454295        447433236
       447466897        447500448        447534843        447571233       
447596594        447629197        447662065        447694803        447727462   
    447760034        435080718        434881736        434727145       
434683637      447801978        447834607        447867136        447899626     
  433455375        447433244        447466905        447500455        447534850
       447571241        447596602        447629205        447662073       
447694811        447727470        447760042        435080726        434881769   
    434727160        434683660      447801986        447834615        447867144
       447899634        433455623        447433251        447466913       
447500463        447534868        447571258        447596610        447629213   
    447662081        447694829        447727488        447760059       
435080734        434881801        434727210        434683736      447801994     
  447834623        447867151        447899642        433459393        447433269
       447466921        447500471        447534876        447571266       
447596628        447629221        447662099        447694837        447727496   
    447760067        435080742        434881868        434727301       
434683793      447802000        447834631        447867169        447899659     
  433459906        447433277        447466939        447500489        447534884
       447571274        447596636        447629239        447662107       
447694845        447727504        447760075        435080809        434881884   
    434727335        434683827      447802018        447834649        447867177
       447899667        433460722        447433285        447466947       
447500497        447534892        447571282        447596644        447629247   
    447662115        447694852        447727512        447760083       
435080817        434881892        434727376        434683835      447802026     
  447834656        447867185        447899675        433460847        447433293
       447466954        447500505        447534900        447571290       
447596651        447629254        447662123        447694860        447727520   
    447760091        435080866        434881918        434727392       
434683926      447802034        447834664        447867193        447899683     
  433461373        447433301        447466962        447500513        447534918
       447571308        447596669        447629262        447662131       
447694878        447727538        447760109        435080908        434881926   
    434727426        434683934      447802042        447834672        447867201
       447899691        433461662        447433319        447466970       
447500521        447534926        447571316        447596677        447629270   
    447662149        447694886        447727546        447760117       
435080940        434881934        434727475        434683967      447802059     
  447834680        447867219        447899709        433462645        447433343
       447466988        447500539        447534934        447571324       
447596685        447629288        447662156        447694894        447727553   
    447760125        435080957        434881967        434727574       
434684015      447802067        447834698        447867227        447899717     
  433462876        447433350        447466996        447500547        447534959
       447571332        447596693        447629296        447662164       
447694902        447727561        447760133        435081112        434882031   
    434727582        434684072      447802075        447834706        447867235
       447899725        433463023        447433368        447467002       
447500554        447534967        447571340        447596701        447629304   
    447662172        447694910        447727579        447760141       
435081203        434882049        434727657        434684080      447802083     
  447834714        447867243        447899733        433463064        447433376
       447467010        447500562        447534975        447571357       
447596719        447629312        447662180        447694928        447727587   
    447760158        435081278        434882098        434727673       
434684189      447802091        447834722        447867250        447899741     
  433463155        447433392        447467028        447500570        447534983
       447571365        447596727        447629320        447662198       
447694936        447727595        447760166        435081336        434882106   
    434727681        434684197      447802109        447834730        447867268
       447899758        433463239        447433400        447467036       
447500588        447534991        447571373        447596735        447629338   
    447662206        447694944        447727603        447760174       
435081344        434882114        434727723        434684247      447802117     
  447834748        447867276        447899766        433463403        447433418
       447467044        447500596        447535006        447571381       
447596743        447629346        447662214        447694951        447727611   
    447760182        435081377        434882122        434727756       
434684502      447802125        447834755        447867284        447899774     
  433463767        447433426        447467069        447500604        447535014
       447571399        447596750        447629353        447662222       
447694969        447727629        447760190        435082847        434882130   
    434727780        434684585      447802133        447834763        447867292
       447899782        433463908        447433434        447467077       
447500620        447535022        447571407        447596768        447629361   
    447662230        447694977        447727637        447760208       
435082904        434882148        434727822        434684601      447802141     
  447834771        447867300        447899790        433464153        447433442
       447467085        447500638        447535030        447571423       
447596776        447629379        447662248        447694985        447727645   
    447760216        435082912        434882155        434727897       
434684627      447802158        447834789        447867318        447899808     
  433465119        447433459        447467093        447500646        447535048
       447571431        447596784        447629387        447662255       
447694993        447727652        447760224        435082946        434882205   
    434727996        434684767      447802166        447834797        447867326
       447899816        433465127        447433467        447467101       
447500653        447535055        447571449        447596792        447629395   
    447662263        447695008        447727660        447760232       
435083019        434882213        434728010        434684817      447802174     
  447834805        447867334        447899824        433465465        447433475
       447467119        447500661        447535063        447571456       
447596800        447629403        447662271        447695016        447727678   
    447760240        435083043        434882262        434728028       
434684841      447802182        447834813        447867342        447899832     
  433465689        447433483        447467127        447500679        447535071
       447571464        447596818        447629411        447662289       
447695024        447727686        447760257        435083068        434882296   
    434728036        434684890      447802190        447834821        447867359
       447899840        433467834        447433509        447467135       
447500687        447535089        447571472        447596826        447629429   
    447662297        447695032        447727694        447760265       
435083076        434882379        434729182        434684981      447802208     
  447834839        447867367        447899857        433470416        447433517
       447467143        447500695        447535097        447571480       
447596834        447629437        447662305        447695040        447727702   
    447760273        435083100        434882387        434729208       
434685012      447802216        447834847        447867375        447899865     
  433470507        447433533        447467150        447500711        447535105
       447571506        447596842        447629445        447662313       
447695057        447727710        447760281        435083126        434882429   
    434729216        434685046      447802224        447834854        447867383
       447899873        433471232        447433541        447467168       
447500729        447535121        447571514        447596859        447629452   
    447662321        447695065        447727728        447760299       
435083134        434882437        434729331        434685095      447802232     
  447834862        447867391        447899881        433471612        447433558
       447467176        447500737        447535139        447571522       
447596867        447629460        447662339        447695073        447727736   
    447760307        435083241        434882486        434729380       
434685103      447802240        447834870        447867409        447899899     
  433472586        447433566        447467184        447500745        447535147
       447571530        447596875        447629478        447662347       
447695081        447727744        447760315        435083282        434882536   
    434729414        434685160      447802257        447834888        447867417
       447899907        433472974        447433574        447467192       
447500752        447535154        447571548        447596883        447629486   
    447662354        447695099        447727751        447760323       
435083290        434882569        434729430        434685210      447802265     
  447834896        447867425        447899915        433473089        447433582
       447467200        447500760        447535162        447571555       
447596891        447629494        447662362        447695107        447727769   
    447760331        435083324        434882601        434729463       
434685251      447802273        447834904        447867433        447899923     
  433474566        447433590        447467218        447500778        447535170
       447571571        447596909        447629502        447662370       
447695115        447727777        447760349        435083332        434882619   
    434729471        434685285      447802281        447834912        447867441
       447899931        433475100        447433616        447467226       
447500786        447535188        447571589        447596917        447629510   
    447662388        447695123        447727785        447760356       
435083365        434882627        434729489        434685376      447802299     
  447834920        447867458        447899949        433475118        447433624
       447467234        447500794        447535196        447571597       
447596925        447629528        447662396        447695131        447727793   
    447760364        435083498        434882643        434729513       
434685426      447802307        447834938        447867466        447899956     
  433476033        447433632        447467242        447500802        447535204
       447571605        447596933        447629536        447662404       
447695149        447727801        447760372        435083571        434882718   
    434729521        434685681      447802315        447834946        447867474
       447899964        433476496        447433640        447467259       
447500810        447535220        447571613        447596941        447629544   
    447662412        447695156        447727819        447760380       
435083589        434882734        434729539        434685756      447802323     
  447834953        447867482        447899972        433477692        447433657
       447467267        447500828        447535238        447571621       
447596958        447629551        447662420        447695164        447727827   
    447760398        435083613        434882775        434729653       
434685822      447802331        447834961        447867490        447899980     
  433478989        447433665        447467275        447500836        447535246
       447571639        447596966        447629569        447662438       
447695172        447727835        447760406        435083647        434882833   
    434729703        434685830      447802349        447834979        447867508
       447899998        433479466        447433673        447467283       
447500844        447535253        447571647        447596974        447629577   
    447662446        447695180        447727843        447760414       
435083746        434882841        434729711        434685863      447802356     
  447834987        447867516        447900002        433479763        447433681
       447467291        447500851        447535261        447571654       
447596982        447629585        447662453        447695198        447727850   
    447760422        435083761        434882882        434729794       
434685939      447802364        447834995        447867524        447900010     
  433480738        447433699        447467309        447500869        447535279
       447571670        447596990        447629593        447662461       
447695206        447727868        447760430        435083852        434882973   
    434729810        434685996   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447802372        447835000        447867532        447900028       
433481108        447433707        447467317        447500877        447535287   
    447571688        447597006        447629601        447662479       
447695214        447727876        447760448        435083886        434882981   
    434729836        434686002      447802380        447835018        447867540
       447900036        433481389        447433715        447467325       
447500885        447535295        447571696        447597014        447629619   
    447662487        447695222        447727884        447760455       
435083894        434883039        434729901        434686044      447802398     
  447835026        447867557        447900044        433482197        447433723
       447467333        447500893        447535311        447571704       
447597022        447629627        447662495        447695230        447727892   
    447760463        435083902        434883062        434730099       
434686069      447802406        447835034        447867565        447900051     
  433482940        447433731        447467341        447500901        447535329
       447571712        447597030        447629635        447662511       
447695248        447727900        447760471        435083928        434883112   
    434730131        434686077      447802414        447835042        447867573
       447900069        433483385        447433749        447467358       
447500919        447535337        447571720        447597055        447629643   
    447662529        447695255        447727918        447760489       
435084041        434883120        434730198        434686150      447802422     
  447835059        447867581        447900077        433486503        447433756
       447467366        447500927        447535345        447571738       
447597063        447629650        447662537        447695263        447727926   
    447760497        435084058        434883211        434730206       
434686176      447802430        447835067        447867599        447900085     
  433487394        447433764        447467374        447500943        447535352
       447571746        447597071        447629668        447662545       
447695271        447727934        447760505        435084090        434883252   
    434730255        434686192      447802448        447835075        447867607
       447900093        433487600        447433772        447467382       
447500950        447535360        447571753        447597089        447629676   
    447662552        447695289        447727942        447760513       
435084173        434883278        434730271        434686234      447802455     
  447835083        447867615        447900101        433488814        447433806
       447467390        447500968        447535378        447571761       
447597097        447629684        447662560        447695297        447727959   
    447760521        435084181        434883740        434730305       
434686309      447802463        447835091        447867623        447900119     
  433492857        447433814        447467408        447500976        447535386
       447571779        447597105        447629692        447662578       
447695305        447727967        447760539        435084207        434883781   
    434730321        434686317      447802471        447835109        447867631
       447900127        433494051        447433822        447467416       
447500984        447535402        447571787        447597113        447629700   
    447662586        447695313        447727975        447760547       
435084280        434883799        434730339        434686325      447802489     
  447835117        447867649        447900135        433495017        447433830
       447467424        447500992        447535410        447571795       
447597121        447629718        447662594        447695321        447727983   
    447760554        435084314        434883807        434730354       
434686333      447802497        447835125        447867656        447900143     
  433495306        447433848        447467432        447501008        447535451
       447571803        447597139        447629726        447662602       
447695339        447727991        447760562        435084405        434883815   
    434730362        434686358      447802505        447835133        447867664
       447900150        433495678        447433855        447467440       
447501016        447535469        447571811        447597147        447629734   
    447662610        447695347        447728007        447760570       
435084439        434883906        434730560        434686382      447802513     
  447835141        447867672        447900168        433495991        447433863
       447467457        447501024        447535477        447571829       
447597154        447629742        447662628        447695354        447728015   
    447760588        435084447        434883997        434730586       
434686424      447802521        447835158        447867680        447900176     
  433496734        447433871        447467465        447501032        447535485
       447571837        447597162        447629759        447662636       
447695362        447728023        447760596        435084496        434884078   
    434730636        434686432      447802539        447835166        447867698
       447900184        433497153        447433889        447467473       
447501057        447535493        447571845        447597170        447629767   
    447662651        447695370        447728031        447760604       
435084546        434884102        434730685        434686531      447802547     
  447835174        447867706        447900192        433499126        447433897
       447467481        447501065        447535501        447571852       
447597188        447629775        447662669        447695388        447728049   
    447760612        435084561        434884292        434730735       
434686572      447802554        447835182        447867714        447900200     
  433499993        447433905        447467499        447501073        447535527
       447571878        447597196        447629783        447662677       
447695396        447728056        447760620        435084579        434884318   
    434730743        434686606      447802562        447835190        447867722
       447900218        433501129        447433913        447467507       
447501081        447535535        447571886        447597204        447629791   
    447662685        447695404        447728064        447760638       
435084645        434884359        434730750        434686622      447802570     
  447835208        447867730        447900226        433502036        447433921
       447467515        447501099        447535543        447571894       
447597212        447629809        447662693        447695412        447728072   
    447760646        435084686        434884375        434730784       
434686630      447802588        447835216        447867748        447900234     
  433502127        447433939        447467523        447501107        447535568
       447571928        447597220        447629817        447662701       
447695420        447728080        447760653        435084702        434884441   
    434730842        434686689      447802596        447835224        447867755
       447900242        433502366        447433947        447467531       
447501115        447535576        447571936        447597238        447629825   
    447662719        447695438        447728098        447760661       
435084751        434884474        434730859        434686697      447802604     
  447835232        447867763        447900259        433503497        447433954
       447467549        447501123        447535584        447571944       
447597246        447629833        447662727        447695446        447728106   
    447760679        435084942        434884508        434730917       
434686705      447802612        447835240        447867771        447900267     
  433504529        447433962        447467556        447501131        447535600
       447571951        447597253        447629841        447662735       
447695453        447728114        447760687        435084967        434884516   
    434730966        434686739      447802620        447835257        447867789
       447900275        433505583        447433970        447467564       
447501149        447535618        447571969        447597279        447629858   
    447662743        447695461        447728122        447760695       
435085030        434884623        434731048        434686747      447802638     
  447835265        447867797        447900283        433506243        447433988
       447467572        447501156        447535634        447571977       
447597287        447629866        447662750        447695479        447728130   
    447760703        435085089        434884649        434731097       
434686754      447802646        447835273        447867805        447900291     
  433506938        447433996        447467580        447501164        447535642
       447571985        447597295        447629874        447662768       
447695487        447728148        447760711        435085105        434884656   
    434731154        434686812      447802653        447835281        447867813
       447900309        433507894        447434002        447467606       
447501172        447535659        447571993        447597303        447629882   
    447662776        447695495        447728155        447760729       
435085121        434884706        434731238        434686820      447802661     
  447835299        447867821        447900317        433508173        447434010
       447467614        447501180        447535667        447572009       
447597311        447629890        447662784        447695503        447728163   
    447760737        435085303        434884714        434731246       
434686887      447802679        447835307        447867839        447900325     
  433508959        447434028        447467622        447501198        447535675
       447572017        447597329        447629908        447662792       
447695511        447728171        447760745        435085345        434884730   
    434731287        434686937      447802687        447835315        447867847
       447900333        433510476        447434036        447467630       
447501206        447535683        447572025        447597337        447629924   
    447662800        447695529        447728189        447760752       
435085386        434884755        434731345        434686952      447802695     
  447835323        447867854        447900341        433511169        447434044
       447467648        447501214        447535691        447572033       
447597345        447629932        447662818        447695537        447728197   
    447760760        435085436        434884763        434731360       
434686978      447802703        447835331        447867862        447900358     
  433511441        447434051        447467655        447501222        447535709
       447572041        447597352        447629940        447662826       
447695545        447728205        447760778        435085477        434884854   
    434731386        434687091      447802711        447835349        447867870
       447900366        433511581        447434069        447467663       
447501230        447535717        447572058        447597360        447629957   
    447662834        447695552        447728213        447760786       
435085485        434884904        434731410        434687109      447802729     
  447835356        447867888        447900374        433512639        447434077
       447467671        447501248        447535725        447572066       
447597378        447629965        447662842        447695560        447728221   
    447760794        435085501        434884938        434731444       
434687257      447802737        447835364        447867896        447900382     
  433513215        447434085        447467689        447501255        447535733
       447572074        447597386        447629973        447662859       
447695578        447728239        447760802        435085519        434884961   
    434731493        434687299      447802745        447835372        447867904
       447900390        433513876        447434093        447467697       
447501263        447535741        447572082        447597394        447629981   
    447662867        447695586        447728247        447760810       
435085535        434885000        434731568        434687356      447802752     
  447835380        447867912        447900408        433514304        447434101
       447467705        447501271        447535758        447572090       
447597402        447629999        447662875        447695594        447728254   
    447760828        435085659        434885026        434731576       
434687380      447802760        447835398        447867920        447900416     
  433515343        447434119        447467713        447501289        447535766
       447572108        447597410        447630005        447662883       
447695602        447728262        447760836        435085709        434885034   
    434731618        434687398      447802778        447835406        447867938
       447900424        433515475        447434127        447467721       
447501297        447535774        447572116        447597428        447630013   
    447662891        447695610        447728270        447760844       
435085782        434885042        434731667        434687406      447802786     
  447835414        447867946        447900432        433515509        447434135
       447467739        447501305        447535782        447572124       
447597436        447630021        447662909        447695628        447728288   
    447760851        435085808        434885091        434731675       
434687463      447802794        447835422        447867953        447900440     
  433515590        447434143        447467747        447501313        447535790
       447572132        447597444        447630039        447662917       
447695636        447728296        447760869        435085840        434885182   
    434731691        434687497      447802802        447835430        447867961
       447900457        433516275        447434150        447467754       
447501321        447535808        447572140        447597451        447630047   
    447662925        447695644        447728304        447760877       
435085907        434885240        434731766        434687604      447802810     
  447835448        447867979        447900465        433518677        447434168
       447467762        447501339        447535816        447572157       
447597469        447630054        447662933        447695651        447728312   
    447760885        435085915        434885455        434731865       
434687620      447802828        447835455        447867987        447900473     
  433519493        447434176        447467770        447501347        447535824
       447572165        447597477        447630062        447662941       
447695669        447728320        447760893        435086061        434885497   
    434731931        434687653      447802836        447835463        447867995
       447900481        433520400        447434184        447467788       
447501354        447535832        447572173        447597485        447630070   
    447662958        447695677        447728338        447760901       
435086194        434885513        434732004        434687695      447802844     
  447835471        447868001        447900499        433521770        447434192
       447467796        447501362        447535857        447572181       
447597493        447630088        447662966        447695685        447728346   
    447760919        435086210        434885521        434732145       
434687703      447802851        447835489        447868019        447900507     
  433522836        447434200        447467804        447501370        447535865
       447572199        447597501        447630096        447662974       
447695693        447728353        447760927        435086244        434885596   
    434732152        434687737      447802869        447835497        447868027
       447900515        433524360        447434218        447467812       
447501388        447535873        447572215        447597519        447630104   
    447662982        447695701        447728361        447760935       
435086301        434885612        434732202        434687851      447802877     
  447835505        447868035        447900523        433525136        447434226
       447467820        447501396        447535881        447572223       
447597527        447630112        447662990        447695719        447728379   
    447760943        435086350        434885620        434732210       
434687935      447802885        447835513        447868043        447900531     
  433525169        447434234        447467838        447501404        447535899
       447572231        447597535        447630120        447663006       
447695727        447728387        447760950        435086376        434885745   
    434732228        434687943      447802893        447835521        447868050
       447900549        433526688        447434242        447467846       
447501412        447535907        447572249        447597543        447630138   
    447663014        447695735        447728395        447760968       
435086392        434885794        434732293        434687950      447802901     
  447835539        447868068        447900556        433527678        447434259
       447467853        447501420        447535915        447572256       
447597550        447630146        447663022        447695743        447728403   
    447760984        435086509        434885810        434732426       
434687984      447802919        447835547        447868076        447900564     
  433528551        447434267        447467861        447501438        447535923
       447572264        447597568        447630153        447663030       
447695750        447728411        447760992        435086517        434885901   
    434732475        434688206      447802927        447835554        447868084
       447900572        433529245        447434275        447467879       
447501446        447535931        447572272        447597576        447630161   
    447663048        447695768        447728429        447761008       
435086566        434885919        434732574        434688222      447802935     
  447835562        447868092        447900580        433530052        447434283
       447467887        447501453        447535949        447572280       
447597584        447630179        447663055        447695784        447728437   
    447761016        435086574        434885976        434732723       
434688263      447802943        447835570        447868100        447900598     
  433530342        447434291        447467895        447501461        447535956
       447572298        447597592        447630187        447663063       
447695792        447728445        447761024        435086673        434886149   
    434732798        434688297      447802950        447835588        447868118
       447900606        433530573        447434309        447467903       
447501479        447535964        447572306        447597600        447630195   
    447663071        447695800        447728452        447761032       
435086715        434886255        434732806        434688321      447802968     
  447835596        447868126        447900614        433530631        447434317
       447467911        447501487        447535972        447572314       
447597618        447630203        447663089        447695818        447728460   
    447761040        435086764        434886271        434732848       
434688347      447802976        447835604        447868134        447900622     
  433530748        447434325        447467929        447501495        447535980
       447572322        447597626        447630211        447663097       
447695826        447728478        447761065        435086780        434886305   
    434732855        434688388      447802984        447835612        447868142
       447900630        433531571        447434333        447467937       
447501503        447535998        447572330        447597634        447630237   
    447663105        447695834        447728486        447761073       
435086806        434886313        434732871        434688404      447802992     
  447835620        447868159        447900648        433531704        447434341
       447467945        447501511        447536004        447572348       
447597642        447630245        447663113        447695842        447728494   
    447761081        435086830        434886370        434732939       
434688545      447803008        447835638        447868167        447900655     
  433532058        447434358        447467952        447501529        447536012
       447572355        447597659        447630252        447663121       
447695859        447728502        447761099        435086863        434886453   
    434732962        434688578      447803024        447835646        447868175
       447900663        433532595        447434366        447467960       
447501537        447536020        447572371        447597667        447630260   
    447663139        447695867        447728510        447761107       
435086889        434886479        434733069        434688594      447803032     
  447835653        447868183        447900671        433532645        447434374
       447467978        447501545        447536046        447572389       
447597675        447630278        447663147        447695875        447728528   
    447761115        435086905        434886529        434733143       
434688701      447803040        447835661        447868191        447900689     
  433532835        447434390        447467986        447501552        447536061
       447572397        447597683        447630286        447663154       
447695891        447728536        447761123        435086988        434886727   
    434733259        434688719      447803057        447835679        447868209
       447900697        433533015        447434408        447467994       
447501578        447536079        447572413        447597691        447630294   
    447663162        447695909        447728544        447761131       
435087002        434886743        434733333        434688776      447803065     
  447835687        447868217        447900705        433533783        447434416
       447468000        447501586        447536087        447572421       
447597709        447630302        447663170        447695917        447728551   
    447761149        435087010        434886750        434733374       
434688834      447803073        447835695        447868225        447900713     
  433534088        447434424        447468018        447501594        447536095
       447572439        447597717        447630310        447663188       
447695925        447728569        447761156        435087069        434886768   
    434733424        434688891      447803081        447835703        447868233
       447900721        433534120        447434432        447468026       
447501602        447536103        447572447        447597725        447630328   
    447663196        447695933        447728577        447761164       
435087150        434886826        434733523        434688917      447803099     
  447835711        447868241        447900739        433534922        447434440
       447468034        447501610        447536111        447572454       
447597733        447630336        447663204        447695941        447728585   
    447761172        435087168        434886842        434733556       
434688933      447803107        447835729        447868258        447900747     
  433535960        447434457        447468042        447501628        447536129
       447572462        447597741        447630344        447663212       
447695958        447728593        447761180        435087218        434886867   
    434733564        434688966   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447803115        447835737        447868266        447900754       
433536042        447434465        447468059        447501636        447536137   
    447572488        447597758        447630351        447663220       
447695966        447728601        447761198        435087259        434886941   
    434733614        434689014      447803123        447835745        447868274
       447900762        433536570        447434473        447468067       
447501644        447536145        447572496        447597766        447630369   
    447663246        447695974        447728619        447761206       
435087267        434886958        434733622        434689139      447803131     
  447835752        447868282        447900770        433537198        447434481
       447468075        447501651        447536152        447572504       
447597774        447630377        447663253        447695982        447728627   
    447761214        435087309        434886966        434733663       
434689154      447803149        447835760        447868290        447900788     
  433537503        447434499        447468083        447501669        447536160
       447572512        447597782        447630385        447663261       
447695990        447728635        447761222        435087341        434886990   
    434733671        434689188      447803156        447835778        447868308
       447900796        433538634        447434507        447468091       
447501677        447536178        447572520        447597790        447630393   
    447663279        447696006        447728643        447761230       
435087382        434887006        434733721        434689196      447803164     
  447835786        447868316        447900804        433538915        447434515
       447468109        447501685        447536186        447572538       
447597808        447630401        447663287        447696014        447728650   
    447761248        435087473        434887048        434733754       
434689212      447803172        447835794        447868324        447900812     
  433539079        447434523        447468117        447501693        447536202
       447572546        447597816        447630419        447663295       
447696022        447728668        447761255        435087515        434887055   
    434733788        434689220      447803180        447835802        447868332
       447900820        433539434        447434531        447468125       
447501701        447536210        447572561        447597824        447630435   
    447663303        447696030        447728676        447761263       
435087580        434887105        434733796        434689238      447803198     
  447835810        447868340        447900838        433539863        447434549
       447468133        447501719        447536228        447572579       
447597832        447630443        447663311        447696048        447728684   
    447761271        435087598        434887139        434733812       
434689246      447803206        447835828        447868357        447900846     
  433539913        447434556        447468141        447501727        447536236
       447572595        447597840        447630450        447663329       
447696055        447728692        447761289        435087663        434887253   
    434733838        434689261      447803214        447835836        447868365
       447900853        433540523        447434564        447468158       
447501735        447536244        447572603        447597857        447630468   
    447663337        447696063        447728700        447761297       
435087762        434887402        434733846        434689303      447803222     
  447835844        447868373        447900861        433543253        447434572
       447468166        447501743        447536251        447572611       
447597865        447630476        447663345        447696071        447728726   
    447761305        435087879        434887428        434733903       
434689345      447803230        447835851        447868381        447900879     
  433544343        447434580        447468174        447501750        447536269
       447572629        447597873        447630484        447663352       
447696089        447728734        447761313        435087911        434887477   
    434733960        434689386      447803248        447835869        447868399
       447900887        433544657        447434598        447468182       
447501768        447536277        447572637        447597881        447630492   
    447663360        447696097        447728742        447761321       
435087952        434887485        434733986        434689394      447803255     
  447835877        447868407        447900895        433545092        447434606
       447468190        447501776        447536285        447572645       
447597899        447630500        447663386        447696105        447728759   
    447761339        435087994        434887493        434733994       
434689428      447803263        447835885        447868415        447900903     
  433545795        447434614        447468208        447501784        447536293
       447572652        447597907        447630518        447663394       
447696113        447728767        447761347        435088042        434887501   
    434734133        434689519      447803271        447835893        447868423
       447900911        433546009        447434622        447468216       
447501792        447536301        447572678        447597915        447630526   
    447663402        447696121        447728775        447761354       
435088133        434887576        434734141        434689709      447803289     
  447835901        447868431        447900929        433546793        447434630
       447468224        447501800        447536319        447572686       
447597923        447630534        447663410        447696139        447728783   
    447761362        435088158        434887584        434734257       
434689758      447803297        447835919        447868449        447900937     
  433549417        447434648        447468232        447501818        447536327
       447572694        447597931        447630559        447663428       
447696147        447728791        447761370        435088174        434887600   
    434734315        434689774      447803305        447835927        447868456
       447900945        433551439        447434655        447468240       
447501826        447536335        447572702        447597949        447630567   
    447663436        447696154        447728809        447761388       
435088182        434887634        434734372        434689790      447803313     
  447835935        447868464        447900952        433552528        447434663
       447468257        447501842        447536343        447572710       
447597956        447630575        447663444        447696162        447728817   
    447761396        435088190        434887659        434734406       
434689824      447803321        447835943        447868472        447900960     
  433552536        447434671        447468273        447501859        447536350
       447572728        447597964        447630583        447663451       
447696170        447728825        447761404        435088240        434887683   
    434734422        434577318      447803339        447835950        447868480
       447900978        433555075        447434689        447468281       
447501867        447536368        447572736        447597972        447630591   
    447663469        447696188        447728833        447761412       
435088265        434887733        434734448        434577391      447803347     
  447835968        447868498        447900986        433555166        447434697
       447468299        447501875        447536376        447572744       
447597980        447630609        447663477        447696196        447728841   
    447761420        435088323        434887782        434734489       
434577441      447803354        447835976        447868506        447900994     
  433556933        447434705        447468307        447501883        447536392
       447572751        447597998        447630617        447663485       
447696204        447728858        447761438        435088331        434887790   
    434734513        434577532      447803362        447835984        447868514
       447901000        433557451        447434713        447468315       
447501891        447536400        447572769        447598004        447630625   
    447663493        447696212        447728866        447761446       
435088430        434887808        434734539        434577557      447803370     
  447835992        447868522        447901018        433557659        447434721
       447468323        447501909        447536418        447572785       
447598012        447630633        447663501        447696220        447728874   
    447761453        435088455        434887840        434734547       
434577573      447803388        447836008        447868530        447901026     
  433558129        447434739        447468331        447501917        447536426
       447572793        447598020        447630641        447663519       
447696238        447728882        447761461        435088513        434887907   
    434734612        434577581      447803396        447836016        447868548
       447901034        433558715        447434747        447468349       
447501925        447536475        447572801        447598046        447630658   
    447663527        447696246        447728890        447761479       
435088554        434887923        434734679        434577623      447803404     
  447836024        447868555        447901042        433559077        447434754
       447468356        447501933        447536483        447572819       
447598053        447630666        447663535        447696253        447728908   
    447761487        435088679        434888020        434734737       
434577672      447803412        447836032        447868563        447901059     
  433559341        447434762        447468364        447501941        447536491
       447572827        447598061        447630674        447663543       
447696261        447728916        447761495        435088729        434888129   
    434734778        434577722      447803420        447836040        447868571
       447901067        433560141        447434770        447468372       
447501958        447536509        447572835        447598079        447630682   
    447663550        447696279        447728924        447761503       
435088737        434888251        434734810        434577771      447803438     
  447836057        447868589        447901075        433560281        447434788
       447468380        447501966        447536517        447572843       
447598087        447630690        447663568        447696287        447728932   
    447761511        435088778        434888343        434734893       
434577888      447803446        447836065        447868597        447901083     
  433560471        447434796        447468398        447501974        447536525
       447572850        447598095        447630708        447663576       
447696295        447728940        447761529        435088828        434888350   
    434734901        434577904      447803453        447836073        447868605
       447901091        433561305        447434804        447468406       
447501982        447536533        447572868        447598103        447630716   
    447663584        447696303        447728957        447761537       
435088836        434888442        434734984        434577920      447803461     
  447836081        447868613        447901109        433561388        447434812
       447468414        447501990        447536541        447572876       
447598111        447630724        447663592        447696311        447728965   
    447761545        435088851        434888475        434735130       
434578027      447803479        447836099        447868621        447901117     
  433561909        447434820        447468422        447502006        447536558
       447572884        447598129        447630732        447663600       
447696329        447728973        447761552        435088885        434888533   
    434735148        434578050      447803487        447836107        447868639
       447901125        433562022        447434838        447468430       
447502014        447536566        447572892        447598145        447630740   
    447663618        447696337        447728981        447761560       
435088943        434888566        434735197        434578068      447803495     
  447836115        447868647        447901133        433562352        447434846
       447468448        447502022        447536574        447572900       
447598152        447630757        447663626        447696345        447728999   
    447761578        435089008        434888673        434735288       
434578100      447803503        447836123        447868654        447901141     
  433563798        447434853        447468455        447502030        447536582
       447572918        447598160        447630765        447663634       
447696352        447729005        447761586        435089040        434888715   
    434735312        434578191      447803511        447836131        447868662
       447901158        433563962        447434861        447468463       
447502048        447536590        447572926        447598178        447630773   
    447663642        447696378        447729013        447761594       
435089057        434888723        434735346        434578258      447803529     
  447836149        447868670        447901166        433564929        447434887
       447468471        447502055        447536608        447572934       
447598186        447630781        447663659        447696386        447729021   
    447761602        435089107        434888772        434735379       
434578266      447803537        447836156        447868688        447901174     
  433565637        447434895        447468489        447502071        447536616
       447572942        447598194        447630799        447663667       
447696394        447729039        447761610        435089123        434888798   
    434735403        434578308      447803545        447836164        447868696
       447901182        433565900        447434903        447468497       
447502089        447536624        447572959        447598202        447630807   
    447663675        447696402        447729047        447761628       
435089131        434888889        434735429        434578365      447803552     
  447836172        447868704        447901190        433568854        447434911
       447468505        447502097        447536632        447572975       
447598210        447630815        447663683        447696410        447729054   
    447761636        435089156        434889044        434735494       
434578449      447803560        447836180        447868712        447901208     
  433569167        447434929        447468513        447502105        447536640
       447572983        447598228        447630823        447663691       
447696428        447729062        447761644        435089206        434889069   
    434735601        434578480      447803578        447836198        447868720
       447901216        433569787        447434945        447468521       
447502121        447536657        447572991        447598236        447630831   
    447663709        447696436        447729070        447761651       
435089230        434889135        434735650        434578506      447803586     
  447836206        447868738        447901224        433571825        447434952
       447468539        447502139        447536665        447573007       
447598244        447630849        447663717        447696444        447729088   
    447761669        435089263        434889168        434735700       
434578522      447803594        447836214        447868746        447901232     
  433572625        447434960        447468547        447502147        447536673
       447573015        447598251        447630856        447663725       
447696451        447729096        447761677        435089297        434889267   
    434735817        434578613      447803602        447836222        447868753
       447901240        433572922        447434978        447468554       
447502154        447536681        447573023        447598269        447630864   
    447663733        447696469        447729104        447761685       
435089404        434889333        434735833        434578639      447803610     
  447836230        447868761        447901257        433574696        447434986
       447468562        447502162        447536715        447573031       
447598277        447630872        447663741        447696477        447729112   
    447761693        435089438        434889408        434735841       
434578670      447803628        447836248        447868779        447901265     
  433575198        447434994        447468570        447502170        447536723
       447573049        447598285        447630880        447663758       
447696485        447729120        447761701        435089560        434889457   
    434735916        434578944      447803636        447836255        447868787
       447901273        433577582        447435009        447468588       
447502188        447536731        447573056        447598293        447630898   
    447663766        447696493        447729138        447761719       
435089594        434889481        434735932        434578969      447803644     
  447836263        447868795        447901281        433578861        447435017
       447468596        447502196        447536749        447573072       
447598301        447630906        447663774        447696501        447729146   
    447761727        435089628        434889523        434735973       
434579009      447803651        447836271        447868803        447901299     
  433579208        447435025        447468604        447502204        447536756
       447573080        447598319        447630914        447663782       
447696519        447729153        447761735        435089677        434889549   
    434736047        434579017      447803669        447836289        447868811
       447901307        433579976        447435033        447468612       
447502212        447536764        447573098        447598327        447630922   
    447663790        447696527        447729161        447761743       
435089735        434889572        434736054        434579025      447803677     
  447836297        447868829        447901315        433580818        447435041
       447468620        447502220        447536780        447573106       
447598335        447630930        447663808        447696535        447729179   
    447761750        435089743        434889598        434736278       
434579090      447803685        447836305        447868837        447901323     
  433584414        447435058        447468638        447502238        447536806
       447573114        447598343        447630948        447663816       
447696543        447729187        447761768        435089859        434889606   
    434736328        434579157      447803693        447836313        447868845
       447901331        433584646        447435066        447468646       
447502246        447536814        447573122        447598350        447630955   
    447663824        447696550        447729195        447761776       
435089867        434889630        434736344        434579306      447803701     
  447836321        447868852        447901349        433584661        447435074
       447468653        447502253        447536822        447573130       
447598368        447630963        447663832        447696568        447729203   
    447761784        435089958        434889754        434736351       
434579322      447803719        447836339        447868860        447901356     
  433586955        447435082        447468661        447502261        447536830
       447573148        447598376        447630971        447663840       
447696576        447729211        447761792        435089974        434889762   
    434736401        434579363      447803727        447836347        447868878
       447901364        433587219        447435090        447468679       
447502279        447536848        447573155        447598384        447630989   
    447663857        447696584        447729229        447761800       
435089990        434889812        434736443        434579389      447803735     
  447836354        447868886        447901372        433587284        447435108
       447468687        447502287        447536855        447573163       
447598392        447631003        447663865        447696592        447729237   
    447761818        435090030        434890018        434736450       
434579405      447803743        447836362        447868894        447901380     
  433589199        447435116        447468695        447502295        447536863
       447573171        447598400        447631011        447663873       
447696600        447729245        447761826        435090048        434890240   
    434736484        434579488      447803750        447836370        447868902
       447901398        433589447        447435124        447468703       
447502303        447536871        447573189        447598418        447631029   
    447663881        447696618        447729252        447761834       
435090055        434890497        434736526        434579546      447803768     
  447836388        447868910        447901406        433589892        447435132
       447468711        447502311        447536889        447573197       
447598426        447631037        447663899        447696626        447729260   
    447761842        435090063        434890554        434736609       
434579611      447803776        447836396        447868928        447901414     
  433589942        447435140        447468729        447502329        447536897
       447573205        447598434        447631045        447663907       
447696634        447729278        447761859        435090113        434890570   
    434736625        434579710      447803784        447836404        447868936
       447901422        433590239        447435157        447468737       
447502337        447536921        447573213        447598442        447631052   
    447663915        447696642        447729286        447761867       
435090196        434890638        434736641        434579769      447803792     
  447836412        447868944        447901430        433590296        447435165
       447468745        447502345        447536939        447573221       
447598459        447631060        447663923        447696659        447729294   
    447761875        435090485        434890836        434736682       
434579777      447803800        447836420        447868951        447901448     
  433594298        447435173        447468752        447502352        447536947
       447573239        447598467        447631078        447663931       
447696667        447729302        447761883        435090709        434891313   
    434736690        434579827      447803818        447836438        447868969
       447901455        433595485        447435181        447468760       
447502360        447536954        447573247        447598475        447631086   
    447663949        447696675        447729310        447761891       
435090717        434891404        434736708        434579850      447803826     
  447836446        447868977        447901463        433595899        447435199
       447468786        447502378        447536962        447573254       
447598483        447631094        447663956        447696683        447729328   
    447761909        435090774        434891552        434737052       
434579892      447803834        447836453        447868985        447901471     
  433595949        447435207        447468794        447502386        447536970
       447573270        447598491        447631102        447663964       
447696691        447729336        447761917        435090808        434891578   
    434737086        434579918   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     447803842        447836461        447868993        447901489       
433597382        447435215        447468802        447502394        447536988   
    447573296        447598509        447631110        447663980       
447696709        447729344        447761925        435090923        434891602   
    434737094        434580049      447803859        447836479        447869009
       447901497        433597713        447435223        447468810       
447502402        447536996        447573304        447598517        447631128   
    447663998        447696717        447729351        447761933       
435090949        434891644        434737128        434580056      447803867     
  447836487        447869017        447901505        433598265        447435231
       447468828        447502410        447537002        447573312       
447598525        447631136        447664004        447696725        447729369   
    447761941        435090972        434891677        434737177       
434580064      447803875        447836495        447869025        447901513     
  433599156        447435249        447468836        447502428        447537010
       447573320        447598533        447631144        447664012       
447696733        447729377        447761958        435090998        434891701   
    434737227        434580114      447803883        447836503        447869033
       447901521        433600665        447435256        447468844       
447502436        447537028        447573338        447598541        447631151   
    447664020        447696741        447729385        447761966       
435091012        434891784        434737276        434580130      447803891     
  447836511        447869041        447901539        433600681        447435264
       447468851        447502444        447537036        447573346       
447598558        447631169        447664038        447696766        447729393   
    447761974        435091020        434891800        434737318       
434580163      447803909        447836529        447869058        447901547     
  433601077        447435272        447468869        447502451        447537044
       447573353        447598566        447631177        447664046       
447696774        447729401        447761982        435091046        434891818   
    434737334        434580171      447803917        447836537        447869066
       447901554        433601366        447435280        447468877       
447502469        447537051        447573361        447598574        447631185   
    447664053        447696782        447729419        447761990       
435091137        434891834        434737367        434580189      447803925     
  447836545        447869074        447901562        433601804        447435298
       447468885        447502477        447537069        447573379       
447598582        447631193        447664061        447696790        447729427   
    447762006        435091251        434891917        434737417       
434580270      447803933        447836552        447869082        447901570     
  433601812        447435306        447468893        447502485        447537077
       447573387        447598590        447631201        447664079       
447696808        447729435        447762014        435091269        434891941   
    434737524        434580288      447803941        447836560        447869090
       447901588        433602901        447435314        447468901       
447502493        447537085        447573395        447598608        447631219   
    447664087        447696816        447729443        447762022       
435091335        434892105        434737557        434580296      447803958     
  447836578        447869108        447901596        433603552        447435322
       447468919        447502519        447537093        447573403       
447598616        447631227        447664095        447696824        447729450   
    447762030        435091343        434892139        434737623       
434580304      447803966        447836586        447869116        447901604     
  433604337        447435330        447468927        447502527        447537101
       447573429        447598624        447631235        447664103       
447696832        447729468        447762048        435091376        434892170   
    434737631        434580346      447803974        447836594        447869124
       447901612        433604915        447435348        447468935       
447502543        447537119        447573437        447598632        447631243   
    447664111        447696840        447729476        447762055       
435091400        434892196        434737656        434580387      447803982     
  447836602        447869132        447901620        433604972        447435355
       447468943        447502550        447537127        447573445       
447598640        447631250        447664129        447696857        447729484   
    447762063        435091418        434892246        434737672       
434580536      447803990        447836610        447869140        447901638     
  433605144        447435363        447468950        447502568        447537135
       447573452        447598657        447631268        447664137       
447696865        447729492        447762071        435091525        434892295   
    434737714        434580619      447804006        447836628        447869157
       447901646        433605698        447435371        447468968       
447502576        447537143        447573460        447598665        447631276   
    447664145        447696873        447729500        447762089       
435091616        434892303        434737813        434580627      447804014     
  447836636        447869165        447901653        433607900        447435389
       447468976        447502584        447537150        447573478       
447598673        447631284        447664152        447696881        447729518   
    447762097        435091681        434892345        434737920       
434580643      447804022        447836644        447869173        447901661     
  433608528        447435397        447468984        447502592        447537168
       447573486        447598681        447631292        447664160       
447696899        447729526        447762105        435091699        434892352   
    434738118        434580684      447804030        447836651        447869181
       447901679        433611845        447435405        447468992       
447502600        447537176        447573494        447598699        447631300   
    447664178        447696907        447729534        447762113       
435091707        434892386        434738159        434580726      447804048     
  447836669        447869199        447901687        433611969        447435413
       447469008        447502618        447537184        447573502       
447598707        447631318        447664186        447696915        447729542   
    447762121        435091731        434892402        434738167       
434580809      447804055        447836677        447869207        447901695     
  433615200        447435421        447469016        447502626        447537192
       447573510        447598715        447631326        447664194       
447696923        447729559        447762139        435091772        434892428   
    434738266        434580825      447804063        447836685        447869215
       447901703        433615275        447435439        447469024       
447502634        447537200        447573528        447598723        447631334   
    447664202        447696931        447729567        447762147       
435091871        434892477        434738373        434580908      447804071     
  447836693        447869223        447901711        433615820        447435447
       447469032        447502642        447537218        447573536       
447598731        447631342        447664210        447696949        447729575   
    447762154        435091905        434892659        434738381       
434580932      447804089        447836701        447869231        447901729     
  433616075        447435454        447469040        447502659        447537234
       447573544        447598749        447631359        447664228       
447696956        447729583        447762162        435091921        434892691   
    434738423        434580981      447804097        447836719        447869249
       447901737        433617016        447435462        447469057       
447502667        447537242        447573551        447598756        447631367   
    447664236        447696964        447729591        447762170       
435091996        434892717        434738431        434581047      447804105     
  447836727        447869256        447901745        433617024        447435470
       447469065        447502675        447537259        447573569       
447598764        447631375        447664244        447696972        447729609   
    447762188        435092143        434892832        434738696       
434581161      447804113        447836735        447869264        447901752     
  433619582        447435488        447469073        447502683        447537267
       447573577        447598772        447631383        447664251       
447696980        447729617        447762196        435092176        434892857   
    434738704        434581187      447804121        447836743        447869272
       447901760        433620150        447435496        447469081       
447502691        447537275        447573585        447598780        447631391   
    447664269        447696998        447729625        447762204       
435092218        434892865        434738720        434581211      447804139     
  447836750        447869280        447901778        433620499        447435512
       447469099        447502709        447537283        447573593       
447598798        447631409        447664277        447697004        447729633   
    447762212        435092259        434892873        434738753       
434581336      447804147        447836768        447869298        447901786     
  433620754        447435520        447469107        447502717        447537291
       447573601        447598806        447631417        447664285       
447697012        447729641        447762220        435092267        434892881   
    434738779        434581419      447804154        447836776        447869306
       447901794        433621547        447435538        447469115       
447502725        447537309        447573619        447598814        447631425   
    447664293        447697020        447729658        447762238       
435092309        434892923        434738795        434581484      447804162     
  447836784        447869314        447901802        433621760        447435546
       447469123        447502733        447537317        447573627       
447598822        447631433        447664301        447697038        447729666   
    447762246        435092358        434892956        434738910       
434581518      447804170        447836792        447869322        447901810     
  433622578        447435553        447469131        447502741        447537325
       447573635        447598830        447631441        447664319       
447697046        447729674        447762253        435092366        434892972   
    434738928        434581526      447804188        447836800        447869330
       447901828        433624046        447435561        447469149       
447502758        447537333        447573643        447598855        447631458   
    447664327        447697061        447729682        447762261       
435092382        434893095        434738944        434581583      447804196     
  447836818        447869348        447901836        433624764        447435579
       447469156        447502766        447537341        447573650       
447598863        447631474        447664335        447697079        447729690   
    447762279        435092481        434893160        434738993       
434581591      447804220        447836826        447869355        447901844     
  433626801        447435587        447469164        447502774        447537358
       447573676        447598871        447631482        447664343       
447697087        447729708        447762287        435092515        434893194   
    434739025        434581625      447804238        447836834        447869363
       447901851        433626942        447435595        447469172       
447502782        447537366        447573684        447598889        447631490   
    447664350        447697095        447729716        447762295       
435092556        434893236        434739066        434581674      447804246     
  447836842        447869371        447901869        433627627        447435603
       447469180        447502790        447537374        447573692       
447598897        447631508        447664368        447697103        447729724   
    447762303        435092598        434893269        434739108       
434581724      447804253        447836859        447869389        447901877     
  433628047        447435611        447469198        447502808        447537382
       447573700        447598905        447631516        447664376       
447697111        447729732        447762311        435092648        434893293   
    434739207        434581732      447804261        447836867        447869397
       447901885        433628534        447435637        447469206       
447502816        447537390        447573718        447598913        447631524   
    447664384        447697129        447729740        447762329       
435092697        434893335        434739215        434581815      447804279     
  447836875        447869405        447901893        433628765        447435645
       447469214        447502824        447537408        447573726       
447598921        447631532        447664392        447697137        447729757   
    447762337        435092770        434893384        434739330       
434581849      447804287        447836883        447869413        447901901     
  433628963        447435652        447469222        447502832        447537416
       447573734        447598939        447631540        447664400       
447697145        447729765        447762345        435092796        434893418   
    434739389        434581922      447804295        447836891        447869421
       447901919        433629508        447435660        447469230       
447502840        447537424        447573759        447598947        447631557   
    447664418        447697152        447729773        447762352       
435092812        434893442        434739397        434581963      447804303     
  447836909        447869439        447901927        433629664        447435678
       447469248        447502857        447537432        447573767       
447598954        447631565        447664426        447697160        447729781   
    447762360        435092820        434893863        434739462       
434582037      447804311        447836917        447869447        447901935     
  433630241        447435686        447469255        447502865        447537440
       447573775        447598962        447631573        447664434       
447697178        447729799        447762378        435092838        434893954   
    434739488        434582144      447804329        447836925        447869454
       447901943        433630506        447435694        447469263       
447502873        447537457        447573783        447598970        447631581   
    447664442        447697186        447729807        447762386       
435092846        434894051        434739512        434582292      447804337     
  447836933        447869462        447901950        433630712        447435702
       447469271        447502881        447537465        447573791       
447598988        447631599        447664459        447697194        447729815   
    447762394        435092879        434894077        434739579       
434582383      447804345        447836941        447869470        447901968     
  433630795        447435710        447469289        447502899        447537481
       447573809        447598996        447631607        447664467       
447697202        447729823        447762402        435092887        434894101   
    434739637        434582474      447804352        447836958        447869488
       447901976        433632098        447435728        447469297       
447502907        447537499        447573817        447599002        447631615   
    447664475        447697210        447729831        447762410       
435092895        434894127        434739652        434582482      447804360     
  447836966        447869496        447901984        433633062        447435736
       447469313        447502915        447537515        447573825       
447599010        447631623        447664483        447697228        447729849   
    447762428        435093000        434894150        434739728       
434582581      447804378        447836974        447869504        447901992     
  433636230        447435744        447469321        447502923        447537523
       447573833        447599028        447631631        447664491       
447697236        447729856        447762436        435093034        434894176   
    434739744        434582599      447804386        447836982        447869512
       447902008        433638079        447435751        447469339       
447502931        447537531        447573858        447599036        447631649   
    447664509        447697244        447729864        447762444       
435093059        434894234        434739900        434582615      447804394     
  447836990        447869520        447902016        433640802        447435777
       447469347        447502949        447537549        447573874       
447599044        447631664        447664517        447697251        447729872   
    447762451        435093083        434894259        434740064       
434582722      447804402        447837006        447869538        447902024     
  433641867        447435785        447469354        447502964        447537556
       447573882        447599051        447631672        447664525       
447697269        447729880        447762469        435093091        434894275   
    434740262        434582854      447804410        447837014        447869546
       447902032        433642238        447435793        447469362       
447502972        447537564        447573890        447599069        447631680   
    447664533        447697277        447729898        447762477       
435093141        434894325        434740338        434582862      447804428     
  447837022        447869553        447902040        433643103        447435801
       447469370        447502980        447537572        447573908       
447599077        447631698        447664541        447697285        447729906   
    447762485        435093232        434894382        434740437       
434582912      447804436        447837030        447869561        447902057     
  433645074        447435819        447469388        447502998        447537580
       447573916        447599085        447631706        447664558       
447697293        447729914        447762493        435093265        434894390   
    434740452        434582920      447804444        447837048        447869579
       447902065        433646932        447435827        447469396       
447503004        447537606        447573924        447599093        447631714   
    447664566        447697301        447729922        447762501       
435093281        434894416        434740486        434582938      447804451     
  447837055        447869587        447902073        433648003        447435835
       447469404        447503012        447537614        447573932       
447599101        447631722        447664574        447697319        447729930   
    447762519        435093299        434894424        434740544       
434582953      447804469        447837063        447869595        447902081     
  433649035        447435843        447469412        447503020        447537622
       447573940        447599119        447631730        447664582       
447697327        447729948        447762527        435093349        434894556   
    434740601        434583001      447804477        447837071        447869603
       447902099        433649274        447435850        447469420       
447503038        447537630        447573957        447599127        447631748   
    447664590        447697335        447729955        447762535       
435093356        434894598        434740692        434583019      447804485     
  447837089        447869611        447902107        433650223        447435868
       447469438        447503046        447537648        447573965       
447599135        447631755        447664608        447697343        447729963   
    447762543        435093364        434894648        434740742       
434583035      447804493        447837097        447869629        447902115     
  433650397        447435876        447469446        447503053        447537663
       447573973        447599143        447631763        447664616       
447697350        447729971        447762550        435093414        434894697   
    434740759        434583084      447804501        447837105        447869637
       447902123        433650728        447435884        447469453       
447503061        447537671        447573981        447599150        447631789   
    447664624        447697368        447729989        447762568       
435093430        434894705        434740833        434583217      447804519     
  447837113        447869645        447902131        433652211        447435900
       447469461        447503079        447537689        447573999       
447599168        447631797        447664632        447697376        447729997   
    447762576        435093455        434894739        434740890       
434583365      447804527        447837121        447869652        447902149     
  433652948        447435918        447469479        447503087        447537697
       447574005        447599176        447631805        447664640       
447697384        447730003        447762584        435093521        434894762   
    434740957        434583431      447804535        447837139        447869678
       447902156        433652955        447435926        447469487       
447503095        447537705        447574013        447599184        447631813   
    447664657        447697392        447730011        447762592       
435093596        434894812        434740965        434583506      447804543     
  447837147        447869686        447902164        433653755        447435934
       447469495        447503103        447537713        447574039       
447599192        447631821        447664665        447697400        447730029   
    447762600        435093604        434894820        434741948       
434583514      447804550        447837154        447869694        447902172     
  433653946        447435942        447469503        447503111        447537721
       447574047        447599200        447631839        447664673       
447697418        447730037        447762618        435093638        434894838   
    434742003        434583555      447804568        447837162        447869702
       447902180        433654308        447435959        447469511       
447503129        447537739        447574054        447599218        447631847   
    447664681        447697426        447730045        447762626       
435093661        434894861        434742029        434583571      447804576     
  447837170        447869710        447902198        433654910        447435967
       447469529        447503137        447537747        447574062       
447599226        447631854        447664699        447697434        447730052   
   <